Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 1 of 270 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

  Michael Klein and Jack Klein,

                     Plaintiffs,
      v.

  UnitedHealthcare of Illinois, Inc.       Case No.
  and Airoom Health Benefits Plan,

                      Defendants.


                                   COMPLAINT

 Michael Klein and Jack Klein (collectively “Plaintiffs”), by their counsel,

 Patterson Law Firm, LLC, file this complaint under the Employee

 Retirement Income Security Act of 1974 (29 U.S.C. §§ 1101 et. seq.)

 against UnitedHealthcare of Illinois, Inc. and Airoom Health Benefits

 Plan. Plaintiffs allege as follows:

 Introduction

     1. This is an action under the Employee Retirement Income Security

 Act of 1974 (ERISA) to recover health benefits owed (29 U.S.C. § 1132

 (a)(1)(B)), attorneys’ fees and costs (29 U.S.C. § 1132 (g)(1)), and other

 relief. As a result of the wrongful denial of coverage, Plaintiffs paid for

 the medical procedure out of pocket, spending over $100,000.00 in

 treatment. Plaintiffs now seek to recover their medical expenses,

 attorneys’ fees, and other damages.




                                       1
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 2 of 270 PageID #:1




 The Parties

     2. Michael Klein (“Michael”) is the CEO of Airoom, LLC, through

 which he and his son, Jack Klein, obtain group medical insurance issued

 by Defendant. Michael Klein is a resident of Illinois.

     3. Jack Klein (“Jack”) is the son of Michael Klein and obtained group

 medical insurance through Defendant. Jack is a resident of Illinois.

     4. UnitedHealthcare of Illinois, Inc. (“Defendant” or

 “UnitedHealthcare”) is an Illinois corporation with its principal place of

 business located in Chicago, Illinois. Defendant is engaged in the

 business of issuing group medical insurance policies.

     5. Airoom Health Benefits Plan (the “Plan”) is an ERISA-governed

 employee welfare benefits plan, which can be sued as an entity pursuant

 to ERISA Section 502(d), 29 U.S.C. § 1132(d). Claims for medical

 benefits under the Plan are administered by UnitedHealthcare.

 Jurisdiction and Venue

     6. This Court has subject matter jurisdiction over this action

 pursuant to 28 U.S.C. § 1331 because it arises under the Employee

 Retirement Income Security Act of 1974 (29 U.S.C. §§ 1101 et.

 seq.)(“ERISA”), as Plaintiffs bring this action to recover benefits due

 under the terms of an employee welfare benefit plan. Supplemental

 jurisdiction exists pursuant to 28 U.S.C. § 1367 as to the other claims,

 as all other claims are so related to the claims in the action within such

 original jurisdiction that they form part of the same case or controversy.


                                       2
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 3 of 270 PageID #:1




     7. Venue is proper pursuant to ERISA § 502(e)(2) become Defendant

 resides in this District and the breaches occurred in this district.

 Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) because Michael

 Klein, Jack Klein, and Defendant are located in this District. Venue is

 proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

 events or omissions giving rise to Plaintiffs’ claims occurred within the

 District.

 Facts

     8. At all relevant times, UnitedHealthcare was an insurance

 company doing business in the State of Illinois and providing medical

 insurance to its policyholders.

     9. Defendant issued Airoom, LLC a medical insurance policy that

 provides for the payment of benefits.

     10. At all relevant times, Michael Klein worked for Airoom, LLC,

 through which he, and his son, Jack Klein, obtained group insurance.

     11. At all relevant times, Defendant provided medical insurance to

 Michael Klein and his family, including Jack Klein through group

 number 5X9600 and ID Number is 817547797, which policy was in full

 force and effect.

     12. In connection with maintaining insurance coverage, Michael

 made regular monthly payments to UnitedHealthcare.

 Jack Klein’s Medical History




                                       3
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 4 of 270 PageID #:1




     13. Jack is twenty-two years old and, a recent graduate of the Kelley

 School of Business at Indiana University, who works as an analyst for

 Realogic Consulting in Chicago. Jack was born with a bicuspid aortic

 valve, in which the aortic valve—located between the lower left heart

 chamber and the aorta—has only two cusps, or leaflets, instead of three.

     14. Jack’s bicuspid aortic valve caused him to have aortic valve

 stenosis, which is a narrowing of the aortic valve. This narrowing

 prevents the valve from opening fully, which reduces, and can even

 block, blood flow from the heart to the body. The stenosis also causes

 the heart’s leaflets to become calcified and stop flowing freely. This, in

 turn, leads to the valve’s pressure gradient, which describes the severity

 of the narrowing of the valve by the increase pressure behind it, to

 further increase.

     15. Typical treatments for Jack’s condition include aortic valve

 replacements.

     16. Jack’s bicuspid aortic valve progressively leaked through his

 young life, necessitating its replacement when Jack was eighteen years

 old.

     17. On June 8, 2015, at the age of eighteen, Jack had open-heart

 surgery to install a surgical bovine aortic valve. This surgery was

 performed by Dr. Pedro del Nido, (“Dr. del Nido”), William E. Ladd

 Professor and Chairman of the Department of Cardiac Surgery at Boston

 Children's Hospital and Harvard Medical School.


                                       4
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 5 of 270 PageID #:1




     18. The expected duration of this valve was five to ten years. Jack’s

 valve, however, lasted only four years before necessitating a replacement.

     19. In early 2019, Dr. Pedro del Nido performed an echocardiogram

 on Jack.    The echocardiogram indicated that Jack had premature

 severe bioprosthetic aortic valve stenosis of a surgical bovine valve. This

 meant that Jack’s surgical valve would have to be replaced earlier than

 expected.

     20. On May 24, 2019, Dr. del Nido recommended transcatheter aortic

 valve-in-vale replacement (TAVR – VIV) as the best option treatment for

 Jack. Dr. del Nido suggested that Jack obtain additional opinions

 regarding feasibility and risks of TAVR-VIV.

     21. To that end, on or about June 8, 2019, Dr. del Nido contacted Dr.

 Martin B. Leon (“Dr. Leon”), Mallah Family Professor of Cardiology at the

 Columbia University Medical Center, Director of Center for Interventional

 Vascular Therapy, and Founder and Chairman Emeritus of

 Cardiovascular Research Foundation, to introduce Jack for an additional

 opinion.

     22. Dr. Del Nido and Michael Klein also sent Jack’s medical files to

 the Cleveland Clinic and Massachusetts General Hospital.

     23. Jack, along with Dr. Del Nido and his parents, ultimately selected

 Dr. Leon for Jack’s treatment as he is a premier specialist on this type of

 heart procedure.




                                       5
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 6 of 270 PageID #:1




     24. On June 17, 2019, Jack and his parents met with Dr. Leon and

 his team at Columbia University Medical Center (“CUMC”). Dr. Leon and

 his team performed a CT scan to take a more in depth look at Jack's

 surgical bovine aortic valve in an effort to understand why the valve had

 deteriorated so quickly.

     25. Dr. Leon and his team believed that there was a thrombosis, or

 the formation of a blood clot, that was causing Jack’s heart valve

 gradient to become elevated. Dr. Leon determined that the first course of

 action would be to put Jack on an anticoagulant for approximately

 ninety days. If after the anticoagulant treatment, a CT scan and

 echocardiogram showed no improvement, then a TAVR-VIV would be the

 appropriate treatment.

     26. On or about June 24, 2019, Jack began coumadin1 treatment.

 Jack’s coumadin treatment was administered by Dr. Joshua Robinson at

 Lurie Children’s Hospital of Chicago, where Jack had received treatment

 for his heart condition since birth. The purpose of the coumadin

 treatment was to attempt to thin out any blood clots on which Jack’s

 existing surgical aortic valve may be getting caught, in order to avoid

 replacing the surgical valve with another surgery.




 1Coumadin is also known as warfarin. Coumadin is an anticoagulant
 medication.
                                       6
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 7 of 270 PageID #:1




     27. Despite the coumadin treatment, Jack’s gradient remained

 elevated and Jack’s severe stenosis, or narrowing of the aortic valve, did

 not improve.

     28. On August 16, 2019, the U.S. Food and Drug Administration

 (FDA) approved TAVR-VIV for low-risk patients. Exhibit 1.

 UnitedHealthcare’s Insurance Benefits

     29. At all relevant times, Defendant provided medical insurance to

 Michael Klein, and his family, including Jack Klein through group

 number 5X9600 and ID Number is 817547797, which policy was in full

 force and effect.

     30. The Certificate of Coverage (“COC”) is a document given to

 employees when they enroll in a health insurance plan that explains

 their benefits under the policy.

     31. The COC explains the health benefits that an individual enrolled

 in a health insurance plan and his/her dependents have under the plan.

 It details the services that will and will not be covered, and under what

 conditions certain medical services will be covered.

     32. Pursuant to the COC issued to Airoom, LLC, the insurance policy

 covered surgeries for Congenital Heart Disease. Exhibit 2 at p. 11.

     33. The COC specifically states that the insurance policy covers

 surgeries to treat aortic stenosis. Exhibit 2 at p. 11.




                                       7
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 8 of 270 PageID #:1




     34. According to the COC, benefits covered for Congenital Heart

 Disease surgeries, include the facility charge and the charge for medical

 supplies and equipment. Exhibit 2 at p. 11.

     35. UnitedHealthcare’s guidelines on TAVR procedures provide:

     TAVR is covered for the treatment of symptomatic aortic valve
     stenosis when furnished according to a Food and Drug
     Administration (FDA)-approved indication and when all of the
     following conditions are met:

        •   The procedure is furnished with a complete aortic valve and
            implantation system that has received FDA premarket approval
            (PMA) for that system's FDA approved indication.
        •   Two cardiac surgeons have independently examined the patient
            face-to-face and evaluated the patient's suitability for open
            aortic valve replacement (AVR) surgery; and both surgeons
            have documented the rationale for their clinical judgment and
            the rationale is available to the heart team.
        •   The patient (preoperatively and postoperatively) is under the
            care of a heart team: a cohesive, multi-disciplinary, team of
            medical professionals. The heart team concept embodies
            collaboration and dedication across medical specialties to offer
            optimal patient-centered care.

 A copy of UnitedHealthcare’s Guidelines is attached as Exhibit 3.

     36. Despite Jack’s procedure meeting these conditions,

 UnitedHealthcare declined coverage for the procedure.

     37. Thus, UnitedHealthcare’s denial of TAVR-VIV to treat Jack’s

 aortic stenosis breached the CIC, and its own Guidelines.

     38. Notably, Jack’s surgeon, Dr. Martin B. Leon, is cited in

 UnitedHealthcare’s Guidelines. See Id.

 UnitedHealthcare’s Wrongful Denial of Coverage




                                       8
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 9 of 270 PageID #:1




     39. On September 11, 2019, CUMC sent Michael Klein the estimated

 total charges for Jack’s TAVR-VIV procedure, totaling $210,662,45.

 Exhibit 4.

     40. In a letter dated September 11, 2019, UnitedHealthcare denied

 Jack’s claim for coverage of the TAVR-VIV procedure. Exhibit 5.

     41. UnitedHealthcare’s denial was purportedly based on the following

 plan language found in the COC in the section entitled Exclusions:

        E. Experimental or Investigational or Unproven Services:

        Experimental or Investigational and Unproven Services and all
        services related to Experimental or Investigational and Unproven
        Services are excluded. The fact that an Experimental or
        Investigational or Unproven Service, treatment, device or
        pharmacological regimen is the only available treatment for a
        particular condition will not result in Benefits if the procedure is
        considered to be Experimental or Investigational or Unproven in
        the treatment of that particular condition. This exclusion does not
        apply to Covered Health Care Services provided during a clinical
        trial for= which Benefits are provided as described under Clinical
        Trials in Section 1: Covered HealthCare Services.

 Exhibit 5, pp. 1-2.

     42. UnitedHealthcare provided the following specific reason for its

 denial of coverage:

        The procedure for a valve-in-valve replacement does not meet your
        health plan’s criteria. The reason is there are not yet enough good
        clinical studies showing this procedure is helpful. The service is
        not covered under your health plan because it is considered
        unproven.

 Exhibit 5, pp. 1-2.

     43. On September 12, 2019, Jack, via his healthcare providers,

 submitted an expedited appeal of UnitedHealthcare’s denial of his claim.


                                       9
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 10 of 270 PageID #:1




      44. On September 13, 2019, UnitedHealthcare affirmed its initial

  decision to deny coverage of the TAVR-VIV procedure. Exhibit 6.

      45. In a letter to Jack dated September 13, 2019, UnitedHealthcare

  stated, “[o]ur decision to deny coverage for this service(s) remains

  unchanged [. . .] Please understand that this is your final level of internal

  appeal with us.” Exhibit 6 at p. 2.

      46. Defendant thus failed to provide a full and fair review of the

  decision to deny Jack’s benefits.

      47. On September 18, 2019, Jack arrived in New York City for his

  TAVR-VIV procedure, which would take place at New York Presbyterian

  Hospital. That same day, Alex Kenrick, Director of Financial Clearance

  Center at New York Presbyterian Hospital, notified Plaintiffs, “provided

  that [UnitedHealthcare] doesn’t approve the TAVR procedure, the

  hospital would consider payment of 60% of hospital charges as payment

  in full for the hospital billing portion. A deposit of 50% of hospital gross

  charges is required in advance of the procedure which would be

  $105,331.” Exhibit 7.

      48. On September 19, 2019, Michael paid $105,725.00 to CUMC for

  Jack’s surgery. Exhibit 8.

      49. On September 19, 2019, Dr. Leon successfully performed Jack’s

  TAVR-VIV procedure.




                                        10
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 11 of 270 PageID #:1




      50.    On or about October 8, 2019, Michael Klein, through CUMC,

  requested that UnitedHealthcare reimburse him for the payments he

  made for Jack’s TAVR-VIV.

      51. To date, Defendant has refused to reimburse Plaintiffs for the cost

  of the surgery.

      52. The care prescribed by Jack’s health care providers to correct the

  premature severe bioprosthetic aortic valve stenosis of a surgical bovine

  valve was appropriate and necessary for the symptoms, diagnosis and

  treatment of Jack’s condition.

      53. The care prescribed by Jack’s health care providers to correct the

  premature severe bioprosthetic aortic valve stenosis of a surgical bovine

  valve was customarily provided for the prevention, diagnosis, and/or

  direct care and treatment of Jack’s condition.

      54. The care prescribed by Jack’s health care providers to correct the

  premature severe bioprosthetic aortic valve stenosis of a surgical bovine

  valve was within standards of good health care practice within the

  organized health care community.

      55. The care prescribed by Jack’s health care providers to correct the

  premature severe bioprosthetic aortic valve stenosis of a surgical bovine

  valve was not primarily for Jack’s convenience.

      56. The care prescribed by Jack’s health care providers to correct the

  premature severe bioprosthetic aortic valve stenosis of a surgical bovine

  valve was based on prevailing health care practices, the least expensive


                                       11
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 12 of 270 PageID #:1




  covered service suitable for Jack’s condition that will produce a

  professionally satisfactory result.

  Count I – Violation of ERISA and Remedies as Provided in 29 U.S.C. § 1132

      57. Plaintiffs restate and re-allege Paragraphs 1 - 56 as though fully

  stated herein.

      58. This action is brought pursuant to § 502(a)(1)(B) of ERISA, 29

  U.S.C. § 1132(a)(1)(B), to recover benefits due to Jack under the terms of

  the policy.

      59. At all times relevant to this action, Jack was a participant or

  beneficiary of the insurance policy issued by Defendant.

      60. At all times relevant to this action, Michael was a participant or

  beneficiary of the insurance policy issued by Defendant.

      61. ERISA allows participants and beneficiaries of an insurance plan

  to enforce plan terms and to require that plan administrators meet their

  duties to provide plan benefits in accordance with the plan.

      62. On or about September 11, 2019, Plaintiffs properly made a claim

  for benefits seeking coverage for his TAVR-VIV procedure.

      63. On or about September 12, Defendant denied Plaintiffs’ claim for

  coverage.

      64. Defendant’s denial was purportedly based on the TAVR-VIV

  procedure being experimental or unproven.




                                        12
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 13 of 270 PageID #:1




      65. However, TAVR-VIV has been approved by the FDA as treatment

  for high-risk patients for approximately ten years, and as treatment for

  low risk patients since August of 2019.

      66. On or about September 12, 2019, Plaintiffs, through Jack’s

  healthcare providers, appealed Defendant’s denial of coverage.

      67. On or about September 13, 2019, Defendant affirmed its denial of

  coverage.

      68. Plaintiffs have exhausted the plan’s administrative appeals

  process.

      69. Under the plan, Jack is entitled to coverage for surgeries for

  Congenital Heart Diseases, including aortic stenosis.

      70. Defendant wrongfully denied coverage of Jack’s TAVR-VIV

  procedure.

      71. As a direct and proximate result of the aforementioned conduct of

  Defendant in failing to provide benefits for Jack and failing to provide a

  full and fair review of the decision to deny Jack’s benefits, Plaintiffs have

  been damaged in the amount equal to the amount of benefits to which

  Jack would have been entitled to under the insurance plan, and in

  incurring attorneys’ fees.

      72. Plaintiffs have exhausted all required remedies available under

  the insurance plan and are entitled to maintain this suit. Any further

  attempted internal appeals would be futile.




                                       13
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 14 of 270 PageID #:1




        WHEREFORE, Plaintiffs respectfully request judgment in their

  favor and against Defendant, and award Jack benefits due and owing

  under his group insurance plan, including payment for the TAVR-VIV

  procedure performed on September 19, 2019; award attorneys’ fees and

  costs to Plaintiffs pursuant to 29 U.S.C. § 1132(g)(1); and such other

  legal or equitable relief, that the Court deems just and proper.


                                        Respectfully submitted,


  Dated: November 14, 2019              /s/ Thomas E. Patterson
                                        Thomas E. Patterson
                                        Michael D. Haeberle
                                        Stephanie Simpson Mathless
                                        Patterson Law Firm, LLC
                                        200 W. Monroe, Suite 2025
                                        Chicago, IL 60606
                                        Tel.: 312-223-1699
                                        Fax: 312-223-8549
                                        tpatterson@pattersonlawfirm.com
                                        mhaeberle@pattersonlawfirm.com
                                        ssimpson@pattersonlawfirm.com
                                        Firm I.D.: 45052




                                       14
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 15 of 270 PageID #:1




                          Exhibit 1
FDA Approves TAVR for Low-risk Patients Creates A Paradigm Shift in Cardiology | D... Page 1 of 9
      Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 16 of 270 PageID #:1




   (https://www.dicardiology.com/)



      FEATURE | HEART VALVE TECHNOLOGY (/CHANNEL/HEART-VALVE-TECHNOLOGY) |
      AUGUST 16, 2019| JEFF ZAGOUDIS, ASSOCIATE EDITOR, AND DAVE FORNELL, EDITOR


      FDA Approves TAVR for Low-risk Patients Creates A
      Paradigm Shift in Cardiology
      FDA Approves Sapien 3, CoreValve Evolut TAVR valves for low-risk patients,
      TAVR now available for all patients with severe, symptomatic aortic stenosis




      Left, an illustration of the beginning of deployment for a CoreValve Evolut self-
      expanding transcatheter aortic replacement (TAVR) valve. Right, an illustration of the
      final balloon expansion of an Edwards Lifesciences Sapien 3 TAVR valve. Both valves
      received simultaneous FDA clearance for use in low-risk surgical patients. Clearing this
      last hurdle now allows wide-spread use of minimally invasive TAVR in all patients who
      otherwise would need an open-heart surgical valve replacement.



https://www.dicardiology.com/article/fda-approves-tavr-low-risk-patients-creates-paradig...   11/6/2019
FDA Approves TAVR for Low-risk Patients Creates A Paradigm Shift in Cardiology | D... Page 2 of 9
      Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 17 of 270 PageID #:1


      August 16, 2019 — In one coordinated move, the U.S. Food and Drug Administration
      (FDA) opened use of transcatheter aortic valve replacement (TAVR)
      (https://www.dicardiology.com/channel/heart-valve-technology) to low-risk patients
      today. The FDA simultaneously expanded the indications for use for both the Edwards
      Lifesciences’ Sapien 3 (https://www.fda.gov/medical-devices/recently-approved-
      devices/edwards-sapien-3-transcatheter-heart-valve-system-and-edwards-sapien-3-
      ultra-transcatheter-heart?utm_campaign=081619_PR_FDA%20expands%
      20indication%20for%20several%20transcatheter%20heart%
      20valves&utm_medium=email&utm_source=Eloqua) valve and Medtronic’s
      CoreValve Evolut (https://www.fda.gov/medical-devices/recently-approved-
      devices/medtronic-corevalve-evolut-r-system-and-medtronic-corevalve-evolut-pro-
      system-p130021s058?utm_campaign=081619_PR_FDA%20expands%20indication%
      20for%20several%20transcatheter%20heart%
      20valves&utm_medium=email&utm_source=Eloqua)system for this patient
      population. The low-risk patient population is the final surgical risk category to be
      approved for TAVR, a minimally invasive
      (https://www.dicardiology.com/channel/cath-lab) alternative to open-heart surgical
      valve replacement (SAVR), and includes patients who may be younger and more active
      than higher-risk patients. Both devices are indicated for patients with severe,
      symptomatic aortic stenosis (AS) (https://www.dicardiology.com/channel/structural-
      heart).

      The expanded FDA indication was widely anticipated because of excellent clinical trial
      results. Clinical trial data to date for both the CoreValve and Sapien 3 have been
      outstanding, performing as well, or better, than SAVR in high-risk, intermediate-risk
      and low-risk patients. The approved use in low-risk patients paves the way for an even
      more rapid expansion, as experts widely expect the transcatheter-based procedure to
      begin replacing a large swath of surgical valve replacement volume in the next couple of
      years.

      The Edwards Sapien 3 valve also received Eurpean CE mark for low-risk patients in
      November 2019. Read more on that market clearance. (http://Edwards Sapien 3 TAVI
      Granted European Approval to Treat Low-risk Patients)




      SAPIEN 3 CLEARED FOR USE IN LOW-RISK PATIENTS BASED
      ON PARTNER 3 TRIAL
      The Sapien 3 TAVR's low-risk approval was based on data from the landmark
      PARTNER 3 Trial, an independently evaluated, randomized clinical trial comparing
      outcomes between TAVR and open-heart surgery. TAVR with the Sapien 3 system




https://www.dicardiology.com/article/fda-approves-tavr-low-risk-patients-creates-paradig...   11/6/2019
FDA Approves TAVR for Low-risk Patients Creates A Paradigm Shift in Cardiology | D... Page 3 of 9
      Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 18 of 270 PageID #:1


                                                       achieved superiority, with a 46 percent
                                                       reduction in the event rate for the
                                                       primary endpoint of the trial, which was
                                                       a composite of all-cause mortality, all
                                                       stroke and rehospitalization at one year.
                                                       The data was presented in March at the
                                                       American College of Cardiology's
                                                       (ACC)




      (https://www.dicardiology.com/channel/acc)68th Annual Scientific Session and
      simultaneously published in the New England Journal of Medicine
      (https://www.nejm.org/doi/full/10.1056/NEJMoa1814052).

      "The PARTNER 3 Trial demonstrated that low-risk patients treated with the Sapien 3
      TAVR experienced extraordinary outcomes with 1 percent rates of death or disabling
      stroke at one year, a short length of stay and 96 percent discharged to home or self-care.
      Sapien 3 is the only valve to achieve superiority over surgery based on the prespecified
      primary endpoint," said Martin B. Leon, M.D.
      (https://www.columbiadoctors.org/martin-b-leon-md), director of the Center for
      Interventional Vascular Therapy at New York-Presbyterian/Columbia University
      Medical Center and professor of medicine at the Columbia University College of
      Physicians and Surgeons. "Today's FDA approval of Sapien 3 TAVR will expand access
      to this proven therapy, which should be considered the preferred treatment for the
      majority of low-risk severe AS patients." Leon is the national co-principal investigator of
      the PARTNER 3 Trial.

      This low-risk approval covers the Sapien 3 and Sapien 3 Ultra valves in all sizes.




      COREVALVE APPROVAL FOR USE IN LOW-RISK PATIENTS BASED
      ON EVOLUT LOW RISK TRIAL
      The expanded indication approval for the Medtronic CoreValve Evolut R and
      CoreValve Evolut Pro TAVR systems is based on randomized clinical data
      (http://newsroom.medtronic.com/phoenix.zhtml?c=251324&p=irol-
      newsArticle&ID=2391505) from the global, prospective, multi-center Evolut Low Risk




https://www.dicardiology.com/article/fda-approves-tavr-low-risk-patients-creates-paradig...   11/6/2019
FDA Approves TAVR for Low-risk Patients Creates A Paradigm Shift in Cardiology | D... Page 4 of 9
      Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 19 of 270 PageID #:1


                                                      Trial, which evaluated three valve
                                                      generations (CoreValve, Evolut R and
                                                      Evolut Pro valves) in more than 1,400
                                                      patients. The data showed TAVR to
                                                      have an excellent safety profile and be
                                                      an effective treatment option in low-risk
                                                      patients, with shorter hospital stays and
                                                      improved quality-of-life scores
                                                      compared to SAVR. In addition to a
                                                      significantly lower rate of the composite
                                                      of all-cause death or disabling stroke
                                                      with TAVR at 30 days, the Evolut TAVR
                                                      system demonstrated superior
                                                      hemodynamic performance with
                                                      significantly lower mean aortic valve
                                                      gradients and larger effective orifice
                                                      areas (EOAs) compared to surgery –
      important factors for more active patients. However, the rate of new pacemaker
      implantation and residual aortic regurgitation was higher in the TAVR group compared
      to SAVR.

      “The majority of my patients want a replacement valve that’s going to minimize the risk
      of death, stroke and other cardiovascular events during the procedure and allow them
      to leave the hospital faster and recover sooner. In patients appropriate for a biologic
      valve, that option is going to be TAVR,” said Michael Reardon, M.D.
      (https://www.houstonmethodist.org/faculty/michael-reardon/), cardiothoracic
      surgeon at Houston Methodist DeBakey Heart & Vascular Center, principal investigator
      and senior author of the Evolut Low Risk Trial. “With the low-risk approval, risk
      stratification for TAVR treatment is becoming obsolete and heart teams will likely need
      to assess treatment options based on anatomical characteristics, concomitant risk
      factors and also patient preference.”
      The Evolut TAVR System allows for improved heart function that helps many patients
      resume their pre-aortic stenosis activity levels. The valve is engineered with a self-
      expanding nitinol frame that conforms the replacement valve to the native annulus with
      consistent radial force and includes an external tissue wrap that increases surface area
      contact with native anatomy for enhanced valve sealing. The CoreValve Evolut TAVR
      platform has durability data reporting out to eight years with the Italian Registry.

      “Low-risk patients were younger and healthier than those patients enrolled in our prior
      studies, and were better able to weigh the risks and benefits of surgery or TAVR based
      on their valve preferences,” said Jeffrey J. Popma, M.D.
      (https://findadoc.bidmc.org/details/1219/jeffrey-popma-cardiovascular_disease-



https://www.dicardiology.com/article/fda-approves-tavr-low-risk-patients-creates-paradig...   11/6/2019
FDA Approves TAVR for Low-risk Patients Creates A Paradigm Shift in Cardiology | D... Page 5 of 9
      Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 20 of 270 PageID #:1


      interventional_cardiology-boston), director of interventional cardiology at Beth Israel
      Deaconess Medical Center in Boston, and co-principal investigator in the Evolut Low
      Risk Trial. “It is our impression that patients will now be able to make a choice on the
      method of aortic valve replacement based on an informed risk-benefit discussion with
      their heart team.”



      Who Should Get Surgery Over TAVR?
      Reardon's assessment that risk stratification for TAVR is becoming obsolete is a
      sentiment echoed at many cardiology conferences over the past couple years.
      Both cardiac surgeons and interventional cardiologists said the question has flipped
      from who should qualify for TAVR to who should qualify for surgery. The general
      consensus is that about 25 percent of patients will be better suited for surgery for
      various reasons, but 75 percent of aortic valve replacements will move to TAVR in the
      next few years.

      The estimate is that 76 percent of aortic valve replacements will be done by TAVR by
      2025, explained Ron Waksman, M.D. (https://www.medstarhealth.org/doctor/dr-ron-
      waksman-md/), associate director of the division of cardiology and director of
      cardiovascular research and advanced education, Medstar Heart Institute, in a recent
      TAVR session at the Society of Cardiolvascular Computed Tomography (SCCT)
      (https://scct.org/)2019 meeting. He said clinical trial data curves show SAVR and TAVR
      are basically on top of each other. By most measures, TAVR is just as good or better
      than SAVR, he said.

      "Our results at Medstar were just as good as the surgeons in the PARTNER 3 Trial.
      Which therapy do you think is better — I think the data is clear. We also have new
      TAVR devices coming, and the outcomes will get better."
      "Today is a momentous event that crowns an epic journey that has completely
      transformed the way we treat people with aortic stenosis," said Stanley J. Chetcuti,
      M.D. (https://www.uofmhealth.org/profile/25/stanley-joseph-chetcuti-md), a co-
      author on the EVOLUT trial and director, cardiac catheterization laboratory, Michigan
      Medicine's (University of Michigan) Frankel Cardiovascular Center. "People now have
      all options available and it gives us all an immense responsibility to ensure that we can
      deliver it to them in the safest way and with the best outcomes."

      Chetcuti said physicians are also entrusted, through this FDA clearance, with the
      responsibility to ensure that the technology is not abused, and to follow patients for a
      long time to ensure that the long-term outcomes are just as good as the trials.



      Easing the Burden of Aortic Stenosis With TAVR



https://www.dicardiology.com/article/fda-approves-tavr-low-risk-patients-creates-paradig...   11/6/2019
FDA Approves TAVR for Low-risk Patients Creates A Paradigm Shift in Cardiology | D... Page 6 of 9
      Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 21 of 270 PageID #:1


      Severe aortic stenosis affects approximately 165,000 low risk patients per year in the
      U.S., Western Europe and Japan, occurring when the aortic valve becomes diseased
      (stenotic). The valve leaflets become stiff and thickened and have difficulty opening and
      closing, making the heart work harder to pump blood to the rest of the body and,
      therefore, impacting an individual’s daily activities. If left untreated, patients with severe
      aortic stenosis can die from heart failure in as little as two years.

      “This new approval significantly expands the number of patients that can be treated
      with this less invasive procedure for aortic valve replacement and follows a thorough
      review of data demonstrating these devices are safe and effective for this larger
      population,” said Bram Zuckerman, M.D. (https://www.ctti-
      clinicaltrials.org/people/bram-zuckerman-md), director of the Office of
      Cardiovascular Devices in the FDA’s Center for Devices and Radiological Health. “As
      the FDA assesses new medical technologies or expanded uses for previously approved
      products such as these, the agency remains committed to evaluating evidence from
      clinical trials and real-world clinical data in both the premarket and postmarket settings
      to ensure patients have access to high-quality, safe, and effective medical devices.”

      Like open-heart valve replacement surgery, treatment with transcatheter heart valves is
      associated with a potential risk of serious complications. The serious complications
      associated with the uses of these devices include death, stroke, acute kidney injury,
      heart attack, bleeding and the need for a permanent pacemaker.

      The FDA said the transcatheter heart valves should not be used in patients who cannot
      tolerate blood thinning medications or have an active infection in the heart or
      elsewhere. Additionally, the CoreValve Evolut R and CoreValve Evolut Pro devices
      should not be used in patients who have sensitivity to titanium or nickel. Furthermore,
      the long-term durability of transcatheter heart valves compared to surgically implanted
      valves has not been established. Patients, especially younger ones, should discuss
      available treatment options with their heart care team to select the therapy that best
      meets their expectations and lifestyle.
      These devices were approved using the premarket approval (PMA) pathway. Premarket
      approval is the most stringent type of device marketing application required by the
      FDA and is based on a determination by the FDA that the PMA application contains
      sufficient valid scientific evidence to provide reasonable assurance that the device is safe
      and effective for its intended use(s).

      As part of the approval of these devices, the FDA is requiring each manufacturer to
      continue to follow patients enrolled in their randomized studies for 10 years to further
      monitor transcatheter aortic valve safety and effectiveness, including the long-term
      valve durability. The manufacturers will also participate in the Society of Thoracic
      Surgeons/American College of Cardiology Transcatheter Valve Therapy Registry




https://www.dicardiology.com/article/fda-approves-tavr-low-risk-patients-creates-paradig...     11/6/2019
FDA Approves TAVR for Low-risk Patients Creates A Paradigm Shift in Cardiology | D... Page 7 of 9
      Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 22 of 270 PageID #:1


      (STS/ACC TVT Registry) (https://www.sts.org/registries-research-center/stsacc-tvt-
      registry) to provide FDA with additional surveillance of these devices over a 10-year
      period.

      For more information: www.edwards.com, www.medtronic.com



      Related TAVR Content:
      Edwards Sapien 3 TAVI Granted European Approval to Treat Low-risk Patients
      (https://www.dicardiology.com/article/edwards-sapien-3-tavi-granted-european-
      approval-treat-low-risk-patients)

      National Coverage Determination Will Make TAVR Available to More Patients at
      More Centers (http://www.dicardiology.com/article/national-coverage-
      determination-will-make-tavr-available-more-patients-more-centers)

      VIDEO: TAVR Stands Equal to Surgical Valve Replacement
      (https://www.dicardiology.com/article/national-coverage-determination-will-make-
      tavr-available-more-patients-more-centers)
      (https://www.dicardiology.com/videos/video-tavr-stands-equal-surgical-valve-
      replacement)— Interview with Michael Reardon, M.D.

      Study Finds TAVR Can Be Considered for Patients in All Surgical Risk Classes
      (https://www.dicardiology.com/content/study-finds-tavr-can-be-considered-patients-
      all-surgical-risk-classes)

      VIDEO: Edwards Lifesciences Sapien 3 TAVR Procedural Animation
      (https://www.youtube.com/watch?v=S8NVXjcthDw)
      TAVR Performs Well Compared to Surgical Aortic Valve Replacement in Low Risk
      Patients (https://www.dicardiology.com/content/tavr-performs-well-compared-
      surgical-aortic-valve-replacement-low-risk-patients)

      CMS Finalizes Updates to Coverage Policy for Transcatheter Aortic Valve
      Replacement (https://www.dicardiology.com/article/cms-finalizes-updates-coverage-
      policy-transcatheter-aortic-valve-replacement)

      TAVR Outperforms Surgery in Younger, Low-Risk Aortic Stenosis Patients
      (https://www.dicardiology.com/content/tavr-outperforms-surgery-younger-low-risk-
      aortic-stenosis-patients)

      VIDEO: Tracking Transcatheter Valve Outcomes in the STS-ACC TVT Registry
      (http://dicardiology.com/videos/video-tracking-transcatheter-valve-outcomes-sts-
      acc-tvt-registry)— interview with John Carroll, M.D.




https://www.dicardiology.com/article/fda-approves-tavr-low-risk-patients-creates-paradig...   11/6/2019
FDA Approves TAVR for Low-risk Patients Creates A Paradigm Shift in Cardiology | D... Page 8 of 9
      Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 23 of 270 PageID #:1


      Interventional Imagers: The Conductors of the Heart Team Orchestra
      (https://www.dicardiology.com/article/interventional-imagers-conductors-heart-
      team-orchestra)

      Boston Scientific Receives FDA Approval for Lotus Edge Aortic Valve System
      (https://www.dicardiology.com/article/boston-scientific-receives-fda-approval-lotus-
      edge-aortic-valve-system)

      Length of Stay Impacts TAVR Outcomes (http://dicardiology.com/article/length-
      stay-impacts-tavr-outcomes)
      VIDEO: TAVR For Asymptomatic Severe Aortic Stenosis
      (https://www.dicardiology.com/videos/video-tavr-asymptomatic-severe-aortic-
      stenosis) — Interview with Philippe Genereux, M.D.

      How to Perform Transcaval TAVR Access
      (https://www.dicardiology.com/article/how-perform-transcaval-tavr-access)

      The Essentials of Structural Heart Imaging
      (https://www.dicardiology.com/article/essentials-structural-heart-imaging)

      Hospital Consolidation May Increase Access to TAVR, New Cardiac Technologies
      (https://www.dicardiology.com/article/hospital-consolidation-may-increase-access-
      tavr-new-cardiac-technologies)

      VIDEO: Outcomes Following Urgent TAVR - Results from the TVT Registry
      (https://www.dicardiology.com/videos/video-outcomes-following-urgent-tavr-
      results-tvt-registry-1) — Interview with Sammy Elmariah, M.D.

      Valve Replacement Volume Key to Successful Patient Outcomes
      (https://www.dicardiology.com/content/valve-replacement-volume-key-successful-
      patient-outcomes)

      TAVR Operator and Hospital Requirements Outlined in 2018 AATS/ACC/SCAI/STS
      Expert Consensus (https://www.dicardiology.com/article/tavr-operator-and-hospital-
      requirements-outlined-2018-aatsaccscaists-expert-consensus)
      VIDEO: Overview of University of Colorado Structural Heart Program
      (https://www.dicardiology.com/videos/video-overview-university-colorado-
      structural-heart-program)

      VIDEO: TAVR for Degenerated Surgical Valves, Valve-in-Valve TAVR Procedures
      (https://www.dicardiology.com/videos/video-tavr-degenerated-surgical-valves-%E2%
      80%94-valve-valve-tavr-procedures) — Interview with Sammy Elmariah, M.D.

      VIDEO: Advice For Hospitals Starting a Structural Heart Program
      (https://www.dicardiology.com/videos/video-advice-hospitals-starting-structural-
      heart-program) — interview with John Carroll, M.D.



https://www.dicardiology.com/article/fda-approves-tavr-low-risk-patients-creates-paradig...   11/6/2019
FDA Approves TAVR for Low-risk Patients Creates A Paradigm Shift in Cardiology | D... Page 9 of 9
      Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 24 of 270 PageID #:1



      VIDEO: How to Get Referral Patients Into a Structural Heart Program
      (https://www.dicardiology.com/videos/video-how-get-referral-patients-structural-
      heart-program)

      Recent Advances in Transcatheter Valve Technology
      (https://www.dicardiology.com/article/recent-advances-transcatheter-valve-
      technology)




https://www.dicardiology.com/article/fda-approves-tavr-low-risk-patients-creates-paradig...   11/6/2019
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 25 of 270 PageID #:1




                       Exhibit 2
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 26 of 270 PageID #:1




       UnitedHealthcare Insurance
           Company of Illinois


                  UnitedHealthcare
                    Choice Plus

Certificate of Coverage, Riders, Amendments, and Notices

                                     for

                             AIROOM, LLC

Group Number: GA5X9600NM Health Plan: BD - RX Prescription Code: DSX
                   Effective Date: August 1, 2019

                        Offered and Underwritten by
                UnitedHealthcare Insurance Company of Illinois
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 27 of 270 PageID #:1




                                  Riders, Amendments, and Notices

                        begin immediately following the last page

                                         of the Certificate of Coverage
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 28 of 270 PageID #:1




                                      Certificate of Coverage

             UnitedHealthcare Insurance Company of Illinois
                                          200 East Randolph Street, Ste 5300

                                                 Chicago, Illinois 60601

                                                        (312) 803-5900

What Is the Certificate of Coverage?
This Certificate of Coverage (Certificate) is part of the Policy that is a legal document between UnitedHealthcare
Insurance Company of Illinois and the Group. The Certificate describes Covered Health Care Services, subject to
the terms, conditions, exclusions and limitations of the Policy. We issue the Policy based on the Group’s
Application and payment of the required Policy Charges.
In addition to this Certificate, the Policy includes:
     The Schedule of Benefits.
     The Group’s Application.
     Riders, including the Outpatient Prescription Drug Rider.
     Amendments.
You can review the Policy at the Group’s office during regular business hours.

What is the Entire Contract?
The Policy, including the application and any Amendments and Riders, constitutes the entire contract of
insurance. No change is valid unless approved by an executive officer of UnitedHealthcare Insurance Company
of Illinois and unless such approval be endorsed hereon or attached hereto.

Can This Certificate Change?
We may change this Certificate by attaching legal documents called Riders and/or Amendments that may change
certain provisions of this Certificate. When this happens we will send you a new Certificate, Rider or Amendment.

Other Information You Should Have
We have the right to change, withdraw or add Benefits, or to end the Policy, as permitted by law, without your
approval.
On its effective date, this Certificate replaces and overrules any Certificate that we may have previously issued to
you. This Certificate will in turn be overruled by any Certificate we issue to you in the future.
The Policy will take effect on the date shown in the Policy. Coverage under the Policy starts at 12:01 a.m. and
ends at 12:00 midnight in the time zone of the Group’s location. The Policy will remain in effect as long as the
Policy Charges are paid when they are due, subject to Section 4: When Coverage Ends.
We are delivering the Policy in Illinois . The Policy is subject to the laws of the state of Illinois and ERISA, unless
the Group is not a private plan sponsor subject to ERISA. To the extent that state law applies, Illinois law governs
the Policy.




COC19.INS.2018.LG.IL                                          1
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 29 of 270 PageID #:1


                           Introduction to Your Certificate
This Certificate and the other Policy documents describe your Benefits, as well as your rights and responsibilities,
under the Policy.

What Are Defined Terms?
Certain capitalized words have special meanings. We have defined these words in Section 9: Defined Terms.
When we use the words "we," "us," and "our" in this document, we are referring to UnitedHealthcare Insurance
Company of Illinois. When we use the words "you" and "your," we are referring to people who are Covered
Persons, as that term is defined in Section 9: Defined Terms.

How Do You Use This Document?
Read your entire Certificate and any attached Riders and/or Amendments. You may not have all of the information
you need by reading just one section. Keep your Certificate and Schedule of Benefits and any attachments in a
safe place for your future reference. You can also get this Certificate at www.myuhc.com.
Review the Benefit limitations of this Certificate by reading the attached Schedule of Benefits along with Section 1:
Covered Health Care Services and Section 2: Exclusions and Limitations. Read Section 8: General Legal Provisions
to understand how this Certificate and your Benefits work. Call us if you have questions about the limits of the
coverage available to you.
If there is a conflict between this Certificate and any summaries provided to you by the Group, this Certificate
controls.
Please be aware that your Physician is not responsible for knowing or communicating your Benefits.

How Do You Contact Us?
Call the telephone number listed on your identification (ID) card. Throughout the document you will find
statements that encourage you to contact us for more information.




COC19.INS.2018.LG.IL                                     2
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 30 of 270 PageID #:1


                                    Your Responsibilities
Enrollment and Required Contributions
Benefits are available to you if you are enrolled for coverage under the Policy. Your enrollment options, and the
corresponding dates that coverage begins, are listed in Section 3: When Coverage Begins. To be enrolled and
receive Benefits, both of the following apply:
    Your enrollment must be in accordance with the requirements of the Policy issued to your Group, including
    the eligibility requirements.
    You must qualify as a Subscriber or a Dependent as those terms are defined in Section 9: Defined Terms.
Your Group may require you to make certain payments to them, in order for you to remain enrolled under the
Policy. If you have questions about this, contact your Group.

Be Aware the Policy Does Not Pay for All Health Care Services
The Policy does not pay for all health care services. Benefits are limited to Covered Health Care Services. The
Schedule of Benefits will tell you the portion you must pay for Covered Health Care Services.

Decide What Services You Should Receive
Care decisions are between you and your Physician. We do not make decisions about the kind of care you
should or should not receive.

Choose Your Physician
It is your responsibility to select the health care professionals who will deliver your care. We arrange for
Physicians and other health care professionals and facilities to participate in a Network. Our credentialing
process confirms public information about the professionals’ and facilities’ licenses and other credentials, but
does not assure the quality of their services. These professionals and facilities are independent practitioners and
entities that are solely responsible for the care they deliver.
You may select a woman’s principal health care provider in addition to your selection of a Primary Care
Physician. A woman’s principal health care provider is a Physician licensed to practice medicine in all its
branches specializing in obstetrics or gynecology or specializing in family practice.

Obtain Prior Authorization
Some Covered Health Care Services require prior authorization. In general, Physicians and other health care
professionals who participate in a Network are responsible for obtaining prior authorization. However, if you
choose to receive Covered Health Care Services from an out-of-Network provider, you are responsible for
obtaining prior authorization before you receive the services. If you do not obtain prior authorization, the amount
you are required to pay will be increased to 50% of the Allowed Amount; however, the amount of the increase will
not exceed $1,000. For detailed information on the Covered Health Care Services that require prior authorization,
please refer to the Schedule of Benefits.

Pay Your Share
You must meet any applicable deductible and pay a Co-payment and/or Co-insurance for most Covered Health
Care Services. These payments are due at the time of service or when billed by the Physician, provider or facility.
Any applicable deductible, Co-payment and Co-insurance amounts are listed in the Schedule of Benefits. You
must also pay any amount that exceeds the Allowed Amount.

Pay the Cost of Excluded Services
You must pay the cost of all excluded services and items. Review Section 2: Exclusions and Limitations to become
familiar with the Policy’s exclusions.




COC19.INS.2018.LG.IL                                    3
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 31 of 270 PageID #:1
Show Your ID Card
You should show your ID card every time you request health care services. If you do not show your ID card, the
provider may fail to bill the correct entity for the services delivered.

File Claims with Complete and Accurate Information
When you receive Covered Health Care Services from an out-of-Network provider, you are responsible for
requesting payment from us. You must file the claim in a format that contains all of the information we require, as
described in Section 5: How to File a Claim.

Use Your Prior Health Care Coverage
If you have prior coverage that, as required by state law, extends benefits for a particular condition or a disability,
we will not pay Benefits for health care services for that condition or disability until the prior coverage ends. We
will pay Benefits as of the day your coverage begins under the Policy for all other Covered Health Care Services
that are not related to the condition or disability for which you have other coverage.




COC19.INS.2018.LG.IL                                      4
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 32 of 270 PageID #:1


                                      Our Responsibilities
Determine Benefits
We make administrative decisions regarding whether the Policy will pay for any portion of the cost of a health
care service you intend to receive or have received. Our decisions are for payment purposes only. We do not
make decisions about the kind of care you should or should not receive. You and your providers must make
those treatment decisions.
To the extent allowed by law, we have the final authority to do the following:
     Interpret Benefits and the other terms, limitations and exclusions set out in this Certificate, the Schedule of
     Benefits and any Riders and/or Amendments.
     Make factual determinations relating to Benefits.
We may assign this authority to other persons or entities that may provide administrative services for the Policy,
such as claims processing. The identity of the service providers and the nature of their services may be changed.
In order to receive Benefits, you must cooperate with those service providers.

Pay for Our Portion of the Cost of Covered Health Care Services
We pay Benefits for Covered Health Care Services as described in Section 1: Covered Health Care Services and in
the Schedule of Benefits, unless the service is excluded in Section 2: Exclusions and Limitations. This means we
only pay our portion of the cost of Covered Health Care Services. It also means that not all of the health care
services you receive may be paid for (in full or in part) by the Policy.

Pay Network Providers
It is the responsibility of Network Physicians and facilities to file for payment from us. When you receive Covered
Health Care Services from Network providers, you do not have to submit a claim to us.

Pay for Covered Health Care Services Provided by Out-of-Network Providers
In accordance with any state prompt pay requirements, we pay Benefits after we receive your request for
payment that includes all required information. See Section 5: How to File a Claim.

Emergency Services Incurred by Out-of-Network Providers
For Emergency Health Care Services or services arranged by us, you will not incur any greater out-of-pocket
costs than you would have incurred with a Network Physician or provider for Allowed Amounts.

Review and Determine Benefits in Accordance with our Reimbursement
Policies
We develop our reimbursement policy guidelines in accordance with one or more of the following methodologies:
     As shown in the most recent edition of the Current Procedural Terminology (CPT), a publication of the
     American Medical Association, and/or the Centers for Medicare and Medicaid Services (CMS).
     As reported by generally recognized professionals or publications.
     As used for Medicare.
     As determined by medical staff and outside medical consultants pursuant to other appropriate sources or
     determinations that we accept.
Following evaluation and validation of certain provider billings (e.g., error, abuse and fraud reviews), our
reimbursement policies are applied to provider billings. We share our reimbursement policies with Physicians and
other providers in our Network through our provider website. Network Physicians and providers may not bill you
for the difference between their contract rate (as may be modified by our reimbursement policies) and the billed
charge. However, out-of-Network providers may bill you for any amounts we do not pay, including amounts that
are denied because one of our reimbursement policies does not reimburse for the service billed. You may get



COC19.INS.2018.LG.IL                                     5
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 33 of 270 PageID #:1
copies of our reimbursement policies for yourself or to share with your out-of-Network Physician or provider by
contacting us at www.myuhc.com or the telephone number on your ID card.
We may apply a reimbursement methodology established by OptumInsight and/or a third party vendor, which is
based on CMS coding principles, to determine appropriate reimbursement levels for Emergency Health Care
Services. The methodology is usually based on elements reflecting the patient complexity, direct costs, and
indirect costs of an Emergency Health Care Service. If the methodology(ies) currently in use become no longer
available, we will use a comparable methodology(ies). We and OptumInsight are related companies through
common ownership by UnitedHealth Group. Refer to our website at www.myuhc.com for informatio n regarding
the vendor that provides the applicable methodology.

Offer Health Education Services to You
We may provide you with access to information about additional services that are available to you, such as
disease management programs, health education and patient advocacy. It is solely your decision whether to take
part in the programs, but we recommend that you discuss them with your Physician.




COC19.INS.2018.LG.IL                                  6
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 34 of 270 PageID #:1


               Certificate of Coverage Table of Contents


     Section 1: Covered Health Care Services ............................................... 8
     Section 2: Exclusions and Limitations ................................................. 31
     Section 3: When Coverage Begins ........................................................ 42
     Section 4: When Coverage Ends ........................................................... 45
     Section 5: How to File a Claim ............................................................... 50
     Section 6: Questions, Complaints and Appeals .................................. 52
     Section 7: Coordination of Benefits ...................................................... 59
     Section 8: General Legal Provisions ..................................................... 64
     Section 9: Defined Terms ....................................................................... 70




COC19.INS.2018.LG.IL                                7
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 35 of 270 PageID #:1

                   Section 1: Covered Health Care Services
When Are Benefits Available for Covered Health Care Services?
Benefits are available only when all of the following are true:
     The health care service, including supplies or Pharmaceutical Products, is only a Covered Health Care
     Service if it is Medically Necessary. (See definitions of Medically Necessary and Covered Health Care Service
     in Section 9: Defined Terms.)
     You receive Covered Health Care Services while the Policy is in effect.
     You receive Covered Health Care Services prior to the date that any of the individual termination conditions
     listed in Section 4: When Coverage Ends occurs.
     The person who receives Covered Health Care Services is a Covered Person and meets all eligibility
     requirements specified in the Policy.
The fact that a Physician or other provider has performed or prescribed a procedure or treatment, or the fact that
it may be the only available treatment for a Sickness, Injury, Mental Illness, substance-relat ed and addictive
disorders, disease or its symptoms does not mean that the procedure or treatment is a Covered Health Care
Service under the Policy.
This section describes Covered Health Care Services for which Benefits are available. Please refer to the attached
Schedule of Benefits for details about:
     The amount you must pay for these Covered Health Care Services (including any Annual Deductible,
     Co-payment and/or Co-insurance).
     Any limit that applies to these Covered Health Care Services (including visit, day and dollar limits on
     services).
     Any limit that applies to the portion of the Allowed Amount are required to pay in a year (Out-of-Pocket
     Limit).
     Any responsibility you have for obtaining prior authorization or notifying us.
Please note that in listing services or examples, when we say "this includes," it is not our intent to limit the
description to that specific list. When we do intend to limit a list of services or examples, we state
specifically that the list "is limited to."

1. Ambulance Services
Emergency ambulance transportation by a licensed ambulance service (either ground or air ambulance) to the
nearest Hospital where the required Emergency Health Care Services can be performed.
Non-Emergency ambulance transportation by a licensed ambulance service (either ground or air ambulance, as
appropriate) between facilities only when the transport meets one of the following:
     From an out-of-Network Hospital to the closest Network Hospital when Covered Health Care Services are
     required.
     To the closest Network Hospital that provides the required Covered Health Care Services that were not
     available at the original Hospital.
     From a short-term acute care facility to the closest Network long-term acute care facility (LTAC), Network
     Inpatient Rehabilitation Facility, or other Network sub-acute facility where the required Covered Health Care
     Services can be delivered.
For the purpose of this Benefit the following terms have the following meanings:
         "Long-term acute care facility (LTAC)" means a facility or Hospital that provides care to people with
         complex medical needs requiring long-term Hospital stay in an acute or critical setting.




COC19.INS.2018.LG.IL                                       8
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 36 of 270 PageID #:1
          "Short-term acute care facility" means a facility or Hospital that provides care to people with medical
          needs requiring short-term Hospital stay in an acute or critical setting such as for recovery following a
          surgery, care following sudden Sickness, Injury, or flare-up of a chronic Sickness.
          "Sub-acute facility" means a facility that provides intermediate care on short-term or long-term basis.


2. Cellular and Gene Therapy
Cellular Therapy and Gene Therapy received on an inpatient or outpatient basis at a Hospital or on an outpatient
basis at an Alternate Facility or in a Physician’s office.
Benefits for CAR-T therapy for malignancies are provided as described under Transplantation Services.


3. Clinical Trials
Routine patient care costs incurred while taking part in a qualifying clinical trial for the treatment of:
     Cancer or other life-threatening disease or condition. For purposes of this Benefit, a life-threatening disease
     or condition is one which is likely to cause death unless the course of the disease or condition is interrupted.
     Cardiovascular disease (cardiac/stroke) which is not life threatening, when we determine the clinical trial
     meets the qualifying clinical trial criteria stated below.
     Surgical musculoskeletal disorders of the spine, hip and knees, which are not life threatening, when we
     determine the clinical trial meets the qualifying clinical trial criteria stated below.
     Other diseases or disorders which are not life threatening, when the clinical trial meets the qualifying clinical
     trial criteria stated below.
Benefits include the reasonable and necessary items and services used to prevent, diagnose and treat
complications arising from taking part in a qualifying clinical trial.
Benefits are available only when you are clinically eligible, as determined by the researcher, to take part in the
qualifying clinical trial.
Routine patient care costs for qualifying clinical trials include:
     Covered Health Care Services for which Benefits are typically provided absent a clinical trial.
     Covered Health Care Services required solely for the following:
          The provision of the Experimental or Investigational Service(s) or item.
          The clinically appropriate monitoring of the effects of the service or item, or
          The prevention of complications.
     Covered Health Care Services needed for reasonable and necessary care arising from the receipt of an
     Experimental or Investigational Service(s) or item.
Routine patient care costs for Qualifying Clinical Cancer Trials include:
     Covered Health Care Services provided in the Qualified Clinical Cancer Trial that are otherwise generally
     covered under the Policy.
     Covered Health Care Services consistent with the standard of care for the treatment of cancer, including the
     type and frequency of any diagnostic modality that a provider typically provides to a cancer patient who is
     not enrolled in a Qualified Clinical Cancer Trial.
Routine costs for clinical trials do not include:
     The Experimental or Investigational Service(s) or item. The only exceptions to this are:
          Certain Category B devices.
          Certain promising interventions for patients with terminal illnesses.
          Other items and services that meet specified criteria in accordance with our medical and drug policies.
     Items and services provided solely to meet data collection and analysis needs and that are not used in the
     direct clinical management of the patient.




COC19.INS.2018.LG.IL                                        9
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 37 of 270 PageID #:1
     A service that clearly does not meet widely accepted and established standards of care for a particular
     diagnosis.
     Items and services provided by the research sponsors free of charge for any person taking part in the trial.
Routine patient care costs for Qualifying Clinical Cancer Trials do not include:
     A health care service, item or drug that is the subject of the cancer clinical trial.
     A health care service, item or drug provided solely to satisfy data collection and analysis needs for the
     Qualified Clinical Cancer Trial that is not used in the direct clinical management of the patient.
     An investigational drug or device that has not been approved for market by the U.S. Food and Drug
     Administration.
     Transportation, lodging, food or other expenses for the patient, family member or companion of the patient
     that are associated with the travel to or from the facility providing the cancer clinical trial, unless the Policy
     covers these expenses for a cancer patient who is not enrolled in a Qualified Clinical Cancer Trial.
     A health care service, item, or drug customarily provided by the Qualified Clinical Cancer Trial sponsors free
     of charge for any patient.
     A health care service or item, which except for the fact that it is being provided in a Qualified Clinical Cancer
     Trial, is otherwise specifically excluded from coverage under the Policy, including:
          Costs of extra treatments, services, procedures, tests, or drugs that would not be performed or
          administered except for the fact that you are participating in the cancer clinical trial; and
          Costs of non-health care services that the patient is required to receive as the result of participation in
          the approved cancer clinical trial.
     Costs for services, items or drugs that are eligible for reimbursement from a source other than a patient’s
     contract or policy providing for third-party payment or prepayment of health or medical expenses, including
     the sponsor of the approved cancer clinical trial.
     Costs associated with approved cancer clinical trials designed exclusively to test toxicity or disease
     pathophysiology, unless the Policy covers these expenses for a cancer patient who is not enrolled in a
     Qualified Clinical Cancer Trial.
     A health care service or item that is eligible for reimbursement by a source other than the Policy, including
     the sponsor of the Qualified Clinical Cancer Trial.
With respect to cancer or other life-threatening diseases or conditions, a qualifying clinical trial is a Phase I, Phase
II, Phase III, or Phase IV clinical trial. It takes place in relation to the prevention, detection or treatment of cancer
or other life-threatening disease or condition. It meets any of the following criteria in the bulleted list below.
With respect to cardiovascular disease, musculoskeletal disorders of the spine, hip and knees and other diseases
or disorders which are not life-threatening, a qualifying clinical trial is a Phase I, Phase II, or Phase III clinical trial.
It takes place in relation to the detection or treatment of such non-life-threatening disease or disorder. It meets
any of the following criteria in the bulleted list below.
     Federally funded trials. The study or investigation is approved or funded (which may include funding through
     in-kind contributions) by one or more of the following:
          National Institutes of Health (NIH). (Includes National Cancer Institute (NCI).)
          Centers for Disease Control and Prevention (CDC).
          Agency for Healthcare Research and Quality (AHRQ).
          Centers for Medicare and Medicaid Services (CMS).
          A cooperative group or center of any of the entities described above or the Department of Defense
          (DOD) or the Veterans Administration (VA).




COC19.INS.2018.LG.IL                                        10
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 38 of 270 PageID #:1
          A qualified non-governmental research entity identified in the guidelines issued by the National Institutes
          of Health for center support grants.
          The Department of Veterans Affairs, the Department of Defense or the Department of Energy if the study
          or investigation has been reviewed and approved through a system of peer review. The peer review
          system is determined by the Secretary of Health and Human Services to meet both of the following
          criteria:
               Comparable to the system of peer review of studies and investigations used by the National
               Institutes of Health.
               Ensures unbiased review of the highest scientific standards by qualified individuals who have no
               interest in the outcome of the review.
     The study or investigation takes place under an investigational new drug application reviewed by the U.S.
     Food and Drug Administration.
     The study or investigation is a drug trial that is exempt from having such an investigational new drug
     application.
     The clinical trial must have a written protocol that describes a scientifically sound study. It must have been
     approved by all relevant institutional review boards (IRBs) before you are enrolled in the trial. We may, at any
     time, request documentation about the trial.
     The subject or purpose of the trial must be the evaluation of an item or service that meets the definition of a
     Covered Health Care Service and is not otherwise excluded under the Policy.


4. Congenital Heart Disease (CHD) Surgeries
CHD surgeries which are ordered by a Physician. CHD surgical procedures include surgeries to treat conditions
such as:
     Coarctation of the aorta.
     Aortic stenosis.
     Tetralogy of fallot.
     Transposition of the great vessels.
     Hypoplastic left or right heart syndrome.
Benefits include the facility charge and the charge for supplies and equipment. Benefits for Physician services are
described under Physician Fees for Surgical and Medical Services.
Surgery may be performed as open or closed surgical procedures or may be performed through interventional
cardiac catheterization.
You can call us at the telephone number on your ID card for information about our specific guidelines regarding
Benefits for CHD services.


5. Dental Services - Accident Only
Dental services, including dental ancillary services, when all of the following are true:
     Treatment is needed because of accidental damage.
     You receive dental services from a Doctor of Dental Surgery or Doctor of Medical Dentistry.
     The dental damage is severe enough that first contact with a Physician or dentist happened within 72 hours
     of the accident. (You may request this time period be longer if you do so within 60 days of the Injury and if
     extenuating circumstances exist due to the severity of the Injury.)
Please note that dental damage that happens as a result of normal activities of daily living or extraordinary use of
the teeth is not considered an accidental Injury. Benefits are not available for repairs to teeth that are damaged as
a result of such activities.
Dental services to repair damage caused by accidental Injury must follow these time-frames:




COC19.INS.2018.LG.IL                                      11
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 39 of 270 PageID #:1
     Treatment is started within three months of the accident, or if not a Covered Person at the time of the
     accident, within the first three months of coverage under the Policy, unless extenuating circumstances exist
     (such as prolonged hospitalization or the presence of fixation wires from fracture care).
     Treatment must be completed within 12 months of the accident, or if not a Covered Person at the time of the
     accident, within the first 12 months of coverage under the Policy.
Benefits for treatment of accidental Injury are limited to the following:
     Emergency exam.
     Diagnostic X-rays.
     Endodontic (root canal) treatment.
     Temporary splinting of teeth.
     Prefabricated post and core.
     Simple minimal restorative procedures (fillings).
     Extractions.
     Post-traumatic crowns if such are the only clinically acceptable treatment.
     Replacement of lost teeth due to Injury with implant, dentures or bridges.


6. Diabetes Services
Diabetes Self-Management and Training/Diabetic Eye Exams/Foot Care
Outpatient self-management training for the treatment of diabetes, including medical nutrition therapy services
and education programs that allow the patient to maintain an A1c level within the range identified in nationally
recognized standards of care. Services must be ordered by a Physician and provided by appropriately licensed
or registered health care professionals.
Benefits also include medical eye exams (dilated retinal exams) and preventive foot care for diabetes.
Diabetic Self-Management Items
Insulin pumps and supplies and continuous glucose monitors, blood glucose monitors for the legally blind, and
cartridges for the legally blind for the management and treatment of diabetes, based upon your medical needs.
The items listed above are subject to all the conditions of coverage stated under Durable Medical Equipment
(DME), Orthotics and Supplies. Benefits for blood glucose meters, insulin syringes with needles, blood glucose
and urine test strips, ketone test strips and tablets, lancets and lancet devices, glucagon emergency kits, and
FDA-approved oral agents used to control blood sugar are described under the Outpatient Prescription Drug Rider.


7. Durable Medical Equipment (DME), Orthotics and Supplies
Benefits are provided for DME and certain orthotics and supplies. If more than one item can meet your functional
needs, Benefits are available only for the item that meets the minimum specifications for your needs. If you
purchase an item that exceeds these minimum specifications, we will pay only the amount that we would have
paid for the item that meets the minimum specifications, and you will be responsible for paying any difference in
cost.
    DME and Supplies
    Examples of DME and supplies include:
         Equipment to help mobility, such as a standard wheelchair.
         A standard Hospital-type bed.
         Oxygen and the rental of equipment to administer oxygen (including tubing, connectors and masks).
         Negative pressure wound therapy pumps (wound vacuums).
         Mechanical equipment needed for the treatment of long term or sudden respiratory failure (except that
         air-conditioners, humidifiers, dehumidifiers, air purifiers and filters and personal comfort items are
         excluded from coverage).




COC19.INS.2018.LG.IL                                      12
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 40 of 270 PageID #:1
          Burn garments.
          Insulin pumps and all related needed supplies as described under Diabetes Services.
          External cochlear devices and systems. Benefits for cochlear implantation are provided under the
          applicable medical/surgical Benefit categories in this Certificate.
    Benefits include lymphedema stockings for the arm as required by the Women’s Health and Cancer Rights
    Act of 1998.
    Benefits also include speech aid devices and tracheo-esophageal voice devices required for treatment of
    severe speech impediment or lack of speech directly due to Sickness or Injury. Benefits for the purchase
    of these devices are available only after completing a required three-month rental period. Benefits are
    limited as stated in the Schedule of Benefits.
    Orthotics and Customized Orthotic Devices
    Orthotic braces, including needed changes to shoes to fit braces. Braces that stabilize an injured body
    part and braces to treat curvature of the spine are a Covered Health Care Service.
We will decide if the equipment should be purchased or rented.
Benefits are available for repairs and replacement, except as described in Section 2: Exclusions and Limitations,
under Medical Supplies and Equipment.
These Benefits apply to external DME. Unless otherwise excluded, items that are fully implanted into the body are
a Covered Health Care Service for which Benefits are available under the applicable medical/su rgical Covered
Health Care Service categories in this Certificate.


8. Emergency Health Care Services - Outpatient
Services that are required to stabilize or begin treatment in an Emergency. Emergency Health Care Services must
be received on an outpatient basis at a Hospital or Alternate Facility.
Benefits include the facility charge, supplies and all professional services required to stabilize your condition
and/or begin treatment. This includes placement in an observation bed to monitor your condition (rather than
being admitted to a Hospital for an Inpatient Stay).
For Emergency Health Care Services received from an out-of-Network Physician or provider, you will not incur
any greater out-of-pocket costs than you would have incurred with a Network Physician or provider for Allowed
Amounts.
Benefits are not available for services to treat a condition that does not meet the definition of an Emergency.


9. Gender Dysphoria
Benefits for the treatment of gender dysphoria provided by or under the direction of a Physician.
For the purpose of this Benefit, "gender dysphoria" is a disorder characterized by the specific diagnostic criteria
classified in the current edition of the Diagnostic and Statistical Manual of the American Psychiatric Association.


10. Habilitative Services
For purposes of this Benefit, "habilitative services" means Skilled Care services that are part of a prescribed plan
of treatment to help a person with a disabling condition, or children with congenital, genetic, or early acquired
disorders to learn or improve skills and functioning for daily living. We will decide if Benefits are available by
reviewing both the skilled nature of the service and the need for Physician-directed medical management.
Therapies provided for the purpose of general well-being or conditioning in the absence of a disabling condition
are not considered habilitative services.
Habilitative services are limited to:
     Physical therapy.
     Occupational therapy.
     Manipulative Treatment.



COC19.INS.2018.LG.IL                                    13
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 41 of 270 PageID #:1
     Speech therapy.
     Post-cochlear implant aural therapy.
     Cognitive therapy.
     Treatment for Autism Spectrum Disorders for Enrolled Dependents under 21 years of age.
Benefits are provided for habilitative services for both inpatient services and outpatient therapy when you have a
disabling condition when both of the following conditions are met:
     Treatment is administered by any of the following:
         Licensed speech-language pathologist.
         Licensed audiologist.
         Licensed occupational therapist.
         Licensed physical therapist.
         Physician.
     Treatment must be proven and not Experimental or Investigational.
The following are not habilitative services:
     Custodial Care.
     Respite care.
     Day care.
     Therapeutic recreation.
     Vocational training.
     Residential Treatment.
     A service that does not help you meet functional goals in a Treatment Plan within a prescribed time frame.
     Services solely educational in nature.
     Educational services otherwise paid under state or federal law.
We may require the following be provided:
     Treatment Plan.
     Medical records.
     Clinical notes.
     Other necessary data to allow us to prove that medical treatment is needed.
When the treating provider expects that continued treatment is or will be required to allow you to achieve
progress that is capable of being demonstrated, we may request a Treatment Plan that includes:
     Diagnosis.
     Proposed treatment by type, frequency, and expected duration of treatment.
     Expected treatment goals.
     Frequency of Treatment Plan updates.
Habilitative services provided in your home by a Home Health Agency are provided as described under Home
Health Care. Habilitative services provided in your home other than by a Home Health Agency are provided as
described under this section.
Benefits for DME and prosthetic devices, when used as a part of habilitative services, are described under
Durable Medical Equipment (DME), Orthotics and Supplies and Prosthetic Devices.




COC19.INS.2018.LG.IL                                      14
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 42 of 270 PageID #:1
11. Hearing Aids
Hearing aids required for the correction of a hearing impairment (a reduction in the ability to perceive sound
which may range from slight to complete deafness). These are electronic amplifying devices designed to bring
sound more effectively into the ear. These consist of a microphone, amplifier and receiver.
Benefits are available for a hearing instrument that is purchased due to a written recommendation by a Physician.
Benefits are provided for the hearing instrument and related services, including audiological exams and selection,
fitting, and adjustment of ear molds to maintain optimal fit.
Hearing instruments include any wearable non-disposable, non-experimental instrument or device designed to
aid or compensate for impaired human hearing and any parts, attachments, or accessories for the instrument or
device, including an ear mold but excluding batteries and cords.
If more than one type of hearing aid can meet your functional needs, Benefits are available only for the hearing
aid that meets the minimum specifications for your needs. If you purchase a hearing aid that exceeds these
minimum specifications, we will pay only the amount that we would have paid for the hearing aid that meets the
minimum specifications, and you will be responsible for paying any difference in cost.
Benefits for cochlear implantation are provided under the applicable medical/surgical Benefit categories in the
Certificate.
Benefits do not include bone anchored hearing aids. Bone anchored hearing aids are a Covered Health Care
Service for which Benefits are available under the applicable medical/surgical Covered Health Care Services
categories in this Certificate. They are only available if you have either of the following:
     Craniofacial anomalies whose abnormal or absent ear canals prevent the use of a wearable hearing aid.
     Hearing loss severe enough that it would not be remedied by a wearable hearing aid.


12. Home Health Care
Services received from a Home Health Agency that are all of the following:
     Ordered by a Physician.
     Provided in your home by a registered nurse, or provided by either a home health aide or licensed practical
     nurse and supervised by a registered nurse.
     Provided on a part-time, Intermittent Care schedule.
     Provided when Skilled Care is required.
To determine the availability of Benefits, both the skilled nature of the service and the need for Physician-directed
medical management will be reviewed.


13. Hospice Care
Hospice care that is recommended by a Physician. Hospice care is an integrated program that provides comfort
and support services for the terminally ill. It includes the following:
     Short-term grief counseling for immediate family members while you are receiving hospice care.
     Coordinated home care.
     Medical supplies and dressings.
     Medication.
     Nursing services - skilled and non-skilled.
     Occupational therapy.
     Pain management services.
     Physical therapy.
     Physician visits.
     Psychological.
     Social and spiritual services.




COC19.INS.2018.LG.IL                                    15
           Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 43 of 270 PageID #:1
     Respite care service.
Benefits are available when you receive hospice care from licensed hospice agency.
You can call us at the telephone number on your ID card for information about our guidelines for hospice care.


14. Hospital - Inpatient Stay
Services and supplies provided during an Inpatient Stay in a Hospital. Benefits are available for:
     Supplies and non-Physician services received during the Inpatient Stay.
     Room and board in a Semi-private Room (a room with two or more beds).
     Physician services for radiologists, anesthesiologists, pathologists and Emergency room Physicians.
     (Benefits for other Physician services are described under Physician Fees for Surgical and Medical Services.)
     A stay following a covered mastectomy for the length of time determined as medically appropriate by the
     attending Physician and in accordance with protocols and guidelines based on sound scientific evidence
     and upon evaluation of the Covered Person and the availability of a post-discharge Physician’s office visit or
     in-home nurse visit to verify the condition of the Covered Person in the first 48 hours after discharge.


15. Infertility Services
Benefits include Infertility services for a Covered Person who is 18 years of age or older.
Coverage is provided for the diagnosis and treatment of Infertility, including:
     In vitro fertilization (IVF).
     Uterine embryo lavage.
     Embryo transfer.
     Artificial insemination.
     Gamete intrafallopian tube transfer (GIFT).
     Zygote intrafallopian tube transfer (ZIFT).
     Low tubal ovum transfer.
The coverage provided above is subject to the following conditions:
Benefits are provided for procedures for in vitro fertilization, gamete intrafallopian tube transfer, or zygote
intrafallopian tube transfer only if:
     The Covered Person has been unable to attain or sustain a successful Pregnancy through reasonable, less
     costly medically appropriate Infertility treatments for which coverage is available under the Policy, plan or
     contract; and
     The procedures are performed at facilities conforming to The American College of Obstetricians and
     Gynecologists guidelines for in vitro fertilization clinics or to the American Fertility Society minimal standards
     for programs of in vitro fertilization.
Benefits for Assisted Reproductive Technology (ART) are limited to four oocyte retrievals per plan year; however,
if a retrieval is followed by a live birth, two additional oocyte retrievals will be covered.
Following the final oocyte retrieval, Benefits will be provided for one subsequent procedure to transfer the oocytes
or sperm to the Covered Person.
Benefits include Medically Necessary standard fertility preservation services when a necessary medical treatment
may directly or indirectly cause Iatrogenic Infertility.
In the event a voluntary sterilization is successfully reversed, Infertility Benefits will be available if the Covered
Person’s diagnosis meets the definition of Infertility.
Benefits do not include any of the following:
     Non-medical costs of donor eggs and donor sperm.
     Travel costs for travel within 100 miles of the Covered Person’s home address, travel costs not necessary, not
     mandated or required by us.



COC19.INS.2018.LG.IL                                     16
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 44 of 270 PageID #:1
     Infertility treatments deemed experimental in nature. However, when Infertility treatment includes elements
     which are not experimental in nature along with those which are, to the extent services may be separately
     charged, those services which are not experimental in nature will be considered a Covered Health Care
     Service.
Donor Expenses
Benefits include medical expenses of an oocyte or sperm donor for procedures to retrieve oocytes or sperm, and
the subsequent procedure used to transfer the oocytes or sperm to the Covered Person. Associated donor
medical expenses, including but not limited to physical exam, laboratory screening, psychological screening, and
prescription drugs, will also be covered if established as prerequisites to donation by us.
Coverage will not be excluded for a known donor. In the event the Covered Person does not have arrangements
with a known donor, we may require the use of a contracted facility. If the Covered Person uses a known donor,
we may require the use of contracted providers by the donor for all medical treatment, including, but not limited
to, testing, prescription drug therapy and ART procedures, if Benefits are dependent upon the use of such
contracted providers.


16. Lab, X-Ray and Diagnostic - Outpatient
Services for Sickness and Injury-related diagnostic purposes, received on an outpatient basis at a Hospital or
Alternate Facility or in a Physician’s office include:
     Lab and radiology/X-ray.
     Mammography.
Benefits include:
     The facility charge and the charge for supplies and equipment.
     Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician services
     are described under Physician Fees for Surgical and Medical Services.)
     Genetic Testing ordered by a Physician which results in available medical treatment options following
     Genetic Counseling.
     Presumptive Drug Tests and Definitive Drug Tests.
     Allergy testing.
     An annual cervical smear or Pap smear test.
     Surveillance tests for ovarian cancer for women who are at risk for ovarian cancer. "At risk for ovarian
     cancer" means:
         Having a family history:
                        With one or more first-degree relatives with ovarian cancer.
                        Of clusters of women relatives with breast cancer.
                        Of nonpolyposis colorectal cancer.
         Testing positive for BRCA1 or BRCA2 mutations.
     An annual digital rectal exam and a prostate specific antigen test upon the recommendati on of a Physician
     for any of the following:
         Asymptomatic men age 50 and over.
         African-American men age 40 and over.
         Men age 40 and over with a family history of prostate cancer.
     Bone density tests including bone mass measurements and diagnosis and treatment of osteoporosis.
Preventive screenings included in the comprehensive guidelines supported by the Health Resources and
Services Administration are described under Preventive Care Services.
Lab, X-ray and diagnostic services for preventive care are described under Preventive Care Services.
CT scans, PET scans, MRI, MRA, nuclear medicine and major diagnostic services are described under Major



COC19.INS.2018.LG.IL                                     17
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 45 of 270 PageID #:1
Diagnostic and Imaging - Outpatient.


17. Major Diagnostic and Imaging - Outpatient
Services for CT scans, PET scans, MRI, MRA, nuclear medicine and major diagnostic services received on an
outpatient basis at a Hospital or Alternate Facility or in a Physician’s office.
Benefits include:
     The facility charge and the charge for supplies and equipment.
     Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician services
     are described under Physician Fees for Surgical and Medical Services.)


18. Mental Health Care and Substance Use Disorders Services
Mental Health Care and Substance Use Disorders (also referred to as substance-related and addictive disorders)
Services include those received on an inpatient or outpatient basis in a Hospital, an Alternate Facility or in a
provider’s office. All services must be provided by or under the direction of a properly qualified behavioral health
provider.
Benefits include the following levels of care:
     Inpatient treatment.
     Residential Treatment.
     Partial Hospitalization/Day Treatment.
     Intensive Outpatient Treatment.
     Outpatient treatment.
Inpatient treatment and Residential Treatment includes room and board in a Semi-private Room (a room with two
or more beds).
Services include the following:
     Diagnostic evaluations, assessment and treatment planning.
     Treatment and/or procedures.
     Medication management and other associated treatments.
     Individual, family, and group therapy.
     Provider-based case management services.
     Crisis intervention.
     Psychological testing.
     Neuropsychological testing.
     Electroconvulsive therapy.
     Detoxification programs.
     Acute treatment services.
     Clinical stabilization services.
     Mental Health Care Services , including Diagnosis of Autism Spectrum Disorders and Treatment for Autism
     Spectrum Disorders (including Intensive Behavioral Therapies such as Applied Behavior Analysis (ABA)) that
     are the following:
         Focused on the treatment of core deficits of Autism Spectrum Disorder.
         Provided by a Board Certified Behavior Analyst (BCBA) or other qualified provider under the appropriate
         supervision.
         Focused on treating maladaptive/stereotypic behaviors that are posing danger to self, others and
         property, and impairment in daily functioning.




COC19.INS.2018.LG.IL                                    18
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 46 of 270 PageID #:1
    This section describes only the behavioral component of treatment for Autism Spectrum Disorder. Medical
    treatment of Autism Spectrum Disorder is a Covered Health Care Service for which Benefits are available
    under the applicable medical Covered Health Care Services categories in this Certificate.
If Substance Use Disorder Services are determined to no longer be Medically Necessary, we will provide
notification in writing to you and your provider of your right to request an external review within 24 hours
following the adverse determination. You or your authorized representative may request an expedited external
review within 24 hours after receipt of the adverse determination notification. Refer to Section 6: Questions,
Complaints and Appeals for additional information regarding your expedited external review rights.
The Mental Health/Substance Use Disorders Designee provides administrative services for all levels of care.
We encourage you to contact the Mental Health/Substance Use Disorders Designee for referrals to providers and
coordination of care.


19. Ostomy Supplies
Benefits for ostomy supplies are limited to the following:
     Pouches, face plates and belts.
     Irrigation sleeves, bags and ostomy irrigation catheters.
     Skin barriers.
Benefits are not available for deodorants, filters, lubricants, tape, appliance cleaners, adhesive, adhesive remover,
or other items not listed above.


20. Pharmaceutical Products - Outpatient
Pharmaceutical Products for Covered Health Care Services administered on an outpatient basis in a Hospital,
Alternate Facility, Physician’s office, or in your home. Pharmaceutical Products include breast cancer pain
medications.
Benefits are available for treatment with immune gamma globulin therapy when diagnosed with a primary
immunodeficiency and prescribed as Medically Necessary by a Physician.
Benefits include the use of intravenous immunoglobulin therapy for the treatment of pediatric autoimmune
neuropsychiatric disorders associated with streptococcal infections (PANDAS) and pediatric acute onset
neuropsychiatric syndrome (PANS).
Benefits are provided for Pharmaceutical Products which, due to their traits, are administered or directly
supervised by a qualified provider or licensed/certified health professional. Depending on where the
Pharmaceutical Product is administered, Benefits will be provided for administration of the Pharmaceutical
Product under the corresponding Benefit category in this Certificate. Benefits for medication normally available by
a prescription or order or refill are provided as described under your Outpatient Prescription Drug Rider.
If you require certain Pharmaceutical Products, including specialty Pharmaceutical Products, we may direct you
to a Designated Dispensing Entity. Such Dispensing Entities may include an outpatient pharmacy, specialty
pharmacy, Home Health Agency provider, Hospital-affiliated pharmacy or hemophilia treatment center contracted
pharmacy.
If you/your provider are directed to a Designated Dispensing Entity and you/your provider choose not to get your
Pharmaceutical Product from a Designated Dispensing Entity, Network Benefits are not available for that
Pharmaceutical Product.
Certain Pharmaceutical Products are subject to step therapy requirements. This means that in order to receive
Benefits for such Pharmaceutical Products, you must use a different Pharmaceutical Product and/or prescription
drug product first. You may find out whether a particular Pharmaceutical Product is subject to step therapy
requirements by contacting us at www.myuhc.com or the telephone number on your ID card.
We may have certain programs in which you may receive an enhanced or reduced Benefit based on your actions
such as adherence/compliance to medication or treatment regimens and/or participation in health management
programs. You may access information on these programs by contacting us at www.myuhc.com or the telephone




COC19.INS.2018.LG.IL                                     19
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 47 of 270 PageID #:1
number on your ID card.


21. Physician Fees for Surgical and Medical Services
Physician fees for surgical procedures and other medical services received on an outpatient or inpatient basis in
a Hospital, Skilled Nursing Facility, Inpatient Rehabilitation Facility or Alternate Facility, or for Physician house
calls.


22. Physician’s Office Services - Sickness and Injury
Services provided in a Physician’s office for the diagnosis and treatment of a Sickness or Injury. Benefits are
provided regardless of whether the Physician’s office is freestanding, located in a clinic or located in a Hospital.
Covered Health Care Services include medical education services that are provided in a Physician’s office by
appropriately licensed or registered health care professionals when both of the following are true:
    Education is required for a disease in which patient self-management is a part of treatment.
    There is a lack of knowledge regarding the disease which requires the help of a trained health professional.
Covered Health Care Services include:
    Genetic Counseling.
    Allergy injections.
    Clinical breast exams:
         At least every three years for women between the ages of 20 and 40.
         Annually for women age 40 and older.
    Treatment for fibrocystic breast condition in the absence of a breast biopsy demonstrating an increased
    disposition to the development of breast cancer unless medical history is able to confirm a chronic,
    relapsing, symptomatic breast condition.
    Treatment for breast cancer Pain Therapy. Medically Necessary breast cancer pain medication is covered
    under Pharmaceutical Products-Outpatient or the Outpatient Prescription Drug Rider.
    Treatment of pediatric autoimmune neuropsychiatric disorders associated with streptococcal infections
    (PANDAS) and pediatric acute onset neuropsychiatric syndrome (PANS), including, but not limited to, the
    use of intravenous immunoglobulin therapy. Benefits for intravenous immunoglobulin therapy are described
    under Pharmaceutical Products - Outpatient.
    Additional surgical opinion following a recommendation for elective surgery. Benefits will be limited to one
    consultation and related diagnostic services by a Physician.
    Telehealth services for licensed dietitian nutritionists and certified diabetes educators who counsel senior
    diabetic Covered Persons in the home.
Covered Health Care Services for preventive care provided in a Physician’s office are described under Preventive
Care Services.
Benefits for CT scans, PET scans, MRI, MRA, nuclear medicine and major diagnostic services are described
under Major Diagnostic and Imaging - Outpatient.
When a test is performed or a sample is drawn in the Physician’s office, Benefits for the analysis or testing of a
lab, radiology/X-ray or other diagnostic service, whether performed in or out of the Physician’s office are
described under Lab, X-ray and Diagnostic - Outpatient.


23. Pregnancy - Maternity Services
Benefits for Pregnancy include all maternity-related medical services for prenatal care, postnatal care, delivery
and any related complications.
Both before and during a Pregnancy, Benefits include the services of a genetic counselor when provided or
referred by a Physician. These Benefits are available to all Covered Persons in the immediate family. Covered
Health Care Services include related tests and treatment.




COC19.INS.2018.LG.IL                                    20
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 48 of 270 PageID #:1
We also have special prenatal programs to help during Pregnancy. They are voluntary and there is no extra cost
for taking part in the program. To sign up, you should notify us during the first trimester, but no later than one
month prior to the expected date of delivery. It is important that you notify us regarding your Pregnancy.
Benefits include prenatal HIV testing when ordered by an attending Physician, a physician assistant or an
advanced practice registered nurse. Orders must be consistent with the recommendations of the American
College of Obstetricians and Gynecologists or the American Academy of Pediatrics.
We will pay Benefits for an Inpatient Stay of at least:
     48 hours for the mother and newborn child following a normal vaginal delivery.
     96 hours for the mother and newborn child following a cesarean section delivery.
If the mother agrees, the attending provider may discharge the mother and/or the newborn child earlier than
these minimum time frames. An earlier discharge may be provided if based on evaluation and availability of a
post-discharge Physician office visit or an in-home nurse visit to verify the condition of the newborn in the first 48
hours after discharge. A shorter length stay must meet the protocols and guidelines for the length of a Hospital
Inpatient Stay as developed by the American College of Obstetricians and Gynecologists or the American
Academy of Pediatrics.
If the newborn child needs treatment for a Sickness, Injury, Congenital Anomaly or a premature birth, Benefits will
be available for that care from the moment of birth. Please refer to Section 3: When Coverage Begins for
additional information on adding your newborn to the Policy.


24. Preventive Care Services
Preventive care services provided on an outpatient basis at a Physician’s office, an Alternate Facility or a Hospital
encompass medical services that have been demonstrated by clinical evidence to be safe and effective in either
the early detection of disease or in the prevention of disease, have been proven to have a beneficial effect on
health outcomes and include the following as required under applicable law:
     Evidence-based items or services that have in effect a rating of "A" or "B" in the current recommendations of
     the United States Preventive Services Task Force.
     Immunizations that have in effect a recommendation from the Advisory Committee on Immunization Practices
     of the Centers for Disease Control and Prevention.
     With respect to infants, children and adolescents, evidence-informed preventive care and screenings
     provided for in the comprehensive guidelines supported by the Health Resources and Services
     Administration.
     With respect to women, such additional preventive care and screenings as provided for in comprehensive
     guidelines supported by the Health Resources and Services Administration.
    Benefits defined under the Health Resources and Services Administration (HRSA) requirement include one
    breast pump per Pregnancy in conjunction with childbirth. Benefits include coverage for a manual or
    personal-use electric breast pump. Breast pumps must be ordered by or provided by a Physician. You
    can find more information on how to access Benefits for breast pumps by contacting us at
    www.myuhc.com or the telephone number on your ID card.
    If more than one breast pump can meet your needs, Benefits are available only for the most cost effective
    pump. Benefits are determined based on the following:
         Which pump is the most cost effective.
         Whether the pump should be purchased or rented (and the duration of any rental).
         Timing of purchase or rental.
The preventive care services described in this section may change as the United States Preventive Services Task
Force, the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, and
the Health Resources and Services Administration guidelines are modified. You may access more information
and details about coverage of these preventive health care services by contacting us at www.myuhc.com or the
telephone number on your ID card.




COC19.INS.2018.LG.IL                                      21
       Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 49 of 270 PageID #:1
Preventive health care services for adults
Benefits under this section include the following when required by federal law:
    Abdominal aortic aneurysm one-time screening for men of specified ages who have ever smoked.
    Alcohol misuse screening and counseling.
    Aspirin use counseling to prevent cardiovascular disease for men and women of certain ages.
    Blood pressure screening for all adults.
    Cholesterol screening for adults ages 40 to 75 years.
    Colorectal cancer screening for adults starting at age 50 years and continuing until age 75 years.
    Depression screening for adults.
    Diabetes (Type 2) screening for adults ages 40 to 70 years who are overweight or obese.
    Diet counseling for adults at higher risk for chronic disease.
    Falls prevention using exercise interventions in community-dwelling adults 65 years or older who are at
    increased risk for falls.
    Hepatitis B screening for adults at high risk.
    Hepatitis C virus infection screening for adults at high risk and adults born between 1945 and 1965.
    HIV screening for persons ages 15 to 65, and other ages at increased risk.
    Immunization vaccines for adults - doses, recommended ages, and recommended populations vary:
         Haemophilus influenzae type b (HIB): 1 or 3 doses for at risk adults at any age depending on indication.
         Hepatitis A.
         Hepatitis B.
         Herpes zoster (shingles).
         Human papillomavirus.
         Influenza (flu shot).
         Measles, Mumps, Rubella.
         Meningococcal.
         Pneumococcal.
         Tetanus, Diphtheria, Pertussis.
         Varicella.
    Latent tuberculosis infection screening for adults ages 18 years and older that are at increased risk.
    Lung cancer screening, once per year, with low-dose computed tomography for adults ages 55 to 80 years
    who have a 30 pack-year smoking history and currently smoke or have quit within the past 15 years, but not
    for adults who have not smoked for 15 years or have developed a health problem that substantially limits life
    expectancy or the ability or willingness to have curative lung surgery.
    Obesity screening and counseling for all adults.
    Sexually Transmitted Infection (STI) prevention counseling for adults at higher risk.
    Skin cancer behavioral counseling about minimizing exposure to ultraviolet radiation to reduce risk for skin
    cancer for young adults, up to 24 years, who have fair skin.
    Syphilis screening for adults at higher risk.
    Tobacco use screening for all adults and cessation interventions for tobacco users.




COC19.INS.2018.LG.IL                                    22
       Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 50 of 270 PageID #:1
Preventive health care services for women
Benefits under this section include the following when required by federal law:
    Asymptomatic bacteriuria screening with urine culture for pregnant women at 12 to 16 weeks gestation or at
    the first prenatal visit, if later.
    Breast cancer chemoprevention counseling for women at higher risk.
    Breast cancer genetic test counseling (BRCA) for women at higher risk for breast cancer.
    Breast cancer mammography screenings every 1 to 2 years for women over 40.
    Breastfeeding comprehensive support and counseling from trained providers, and access to breastfeeding
    supplies, for pregnant and nursing women.
    Cervical cancer screening for sexually active women ages 21 to 65 years.
    Chlamydia infection screening for all sexually active non-pregnant young women aged 24 and younger, for
    all pregnant women aged 24 and younger, and for all older women who are at increased risk.
    Contraception - U.S. Food and Drug Administration approved contraceptive methods, sterilization
    procedures, and patient education and counseling, as prescribed by a health care provider for women with
    reproductive capacity (not including over the counter or prescription drugs, or pharmaceutical products).
    Domestic and interpersonal violence screening and counseling for all women.
    Folic Acid supplement use counseling for women who may become pregnant.
    Gestational diabetes mellitus screening in asymptomatic pregnant women after 24 weeks of gestation.
    Gonorrhea screening for all women at higher risk.
    Hepatitis B screening for pregnant women at their first prenatal visit.
    HIV screening and counseling for sexually active women.
    Human Papillomavirus (HPV) DNA test every 3 years for women with normal cytology results who are 30 or
    older.
    Osteoporosis screening for women over age 60 depending on risk factors.
    Osteoporosis screening with bone measurement testing to prevent osteoporotic fractures in women 65 years
    and older and postmenopausal women younger than 65 who are at increased risk of osteoporosis .
    Preeclampsia screening with blood pressure measurements for pregnant women throughout Pregnancy.
    Rh (D) blood typing and antibody testing for all pregnant women during their first visit for Pregnancy-related
    care and repeated Rh (D) antibody testing for all un-sensitized Rh (D)-negative women at 24-28 weeks
    gestation, unless the biological father is known to be Rh (D)-negative.
    Sexually Transmitted Infections counseling for sexually active women.
    Syphilis screening for all pregnant women or other women at increased risk.
    Tobacco use screening and interventions for all women, and expanded counseling for pregnant tobacco
    users.
    Well-woman visits.
Preventive health care services for children
Benefits under this section include the following when required by federal law:
    Alcohol misuse screening and intervention for adolescents.
    Anticipatory guidance: annually for children 3 years and older; more often if under 3.
    Autism screening for children at 18 and 24 months.
    Behavioral assessments for children as provided for in the comprehensive guidelines supported by HRSA.
    Blood pressure screening for children as provided for in the comprehensive guidelines supported by HRSA.
    Cervical dysplasia screening starting at age 21 years.
    Congenital hypothyroidism screening for newborns.
    Critical congenital heart defect screening for newborns.




COC19.INS.2018.LG.IL                                    23
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 51 of 270 PageID #:1
    Dental cavities prevention for infants and children up to age 5 years where primary care clinicians apply
    fluoride varnish to the primary teeth of all infants and children starting at the age of primary tooth eruption.
    Depression screening for adolescents.
    Developmental screening for children under age 3.
    Developmental surveillance periodically for newborns to age 15 months and annually age 2 to 21.
    Dyslipidemia screening for children as provided for in the comprehensive guidelines supported by HRSA.
    Fluoride chemoprevention supplements use counseling for children without fluoride in their water source.
    Gonorrhea preventive medication for the eyes of all newborns.
    Hearing screening for all newborns.
    Height, weight and body mass index measurements for children as provided for in the comprehensive
    guidelines supported by HRSA.
    Hematocrit or hemoglobin screening for children.
    Hemoglobinopathies or sickle cell screening for newborns.
    Hepatitis B screening for non-pregnant adolescents at high risk for infection.
    HIV screening for adolescents at higher risk.
    Hypothyroidism screening for newborns.
    Immunization vaccines for children from birth to age 18 - doses, recommended ages, and recommended
    populations vary:
        Diphtheria, Tetanus, Pertussis.
        Haemophilus influenzae type b.
        Hepatitis A.
        Hepatitis B.
        Human papillomavirus.
        Inactivated poliovirus.
        Influenza (flu shot).
        Measles, Mumps, Rubella.
        Meningococcal.
        Pneumococcal.
        Rotavirus.
        Varicella.
    Intimate partner violence screening for women of childbearing age.
    Iron supplement use counseling for children ages 6 to 12 months at risk for anemia.
    Lead screening for children at risk of exposure.
    Medical history for all children throughout development as provided for in the comprehensi ve guidelines
    supported by HRSA.
    Obesity screening and counseling.
    Oral Health risk assessment for young children Ages: 0 to 11 months, 1 to 4 years, 5 to 10 years.
    Phenylketonuria (PKU) screening for this genetic disorder in newborns.
    Sexually Transmitted Infection (STI) prevention counseling and screening for adolescents at higher risk.
    Skin cancer behavioral counseling about minimizing exposure to ultraviolet radiation to reduce risk for skin
    cancer for children, adolescents, and young adults, ages 6 months to 24 years, who have fair skin.
    Tobacco use interventions for children and adolescents, including education or brief counseling, to prevent
    initiation of tobacco use.




COC19.INS.2018.LG.IL                                   24
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 52 of 270 PageID #:1
     Tuberculin testing for children at higher risk of tuberculosis as provided for in the comprehensive guidelines
     supported by HRSA.
     Vision screening for all children as provided for in the comprehensive guidelines supported by HRSA.
Illinois mandated preventive health care services
As required under Illinois law, Benefits under this section include:
Contraceptive services -
         All contraceptive drugs, devices, and other products approved by the FDA. Including all FDA approved
         methods of over-the-counter drugs, devices, and products, excluding male condoms. Note that
         contraceptive medications which you obtain from a pharmacy are covered under the Outpatient
         Prescription Drug Rider.
         Contraceptive services, patient education, and counseling on contraception.
         Follow-up services related to contraceptive drugs, devices, products, and procedures.
     Screening by Low-dose Mammography which includes, but is not limited to:
         A baseline mammogram for women who are 35-39 years of age.
         An annual mammogram for women age 40 and over.
         A mammogram at the age and intervals considered to be Medically Necessary by the woman’s
         Physician for women under 40 years of age and having a family history of breast cancer, prior personal
         history of breast cancer, positive genetic testing, or other risk factors.
         A comprehensive ultrasound screening and MRI of an entire breast or breasts if a mammogram
         demonstrates heterogeneous or dense breast tissue, when Medically Necessary as determined by a
         Physician licensed to practice medicine in all of its branches.
         A screening MRI when Medically Necessary, as determined by a Physician licensed to practice medicine
         in all of its branches.
Benefits for screenings that do not meet the criteria above are described under the applicable Covered Health
Care Services category in this Certificate.


25. Prosthetic Devices
External prosthetic devices that replace a limb or a body part, limited to:
     Artificial arms, legs, feet and hands.
     Artificial face, eyes, ears and nose.
     Breast prostheses as required by the Women’s Health and Cancer Rights Act of 1998. Benefits include
     mastectomy bras. Benefits for lymphedema stockings for the arm are provided as described under Durable
     Medical Equipment (DME), Orthotics and Supplies.
Benefits are provided only for external prosthetic devices and do not include any device that is fully implanted
into the body. Internal prosthetics are a Covered Health Care Service for which Benefits are available under the
applicable medical/surgical Covered Health Care Service categories in this Certificate.
If more than one prosthetic device can meet your functional needs, Benefits are available only for the prosthetic
device that meets the minimum specifications for your needs. If you purchase a prosthetic device that exceeds
these minimum specifications, we will pay only the amount that we would have paid for the prosthetic that meets
the minimum specifications, and you will be responsible for paying any difference in cost.
The prosthetic device must be ordered or provided by, or under the direction of a Physician.
Benefits are available for repairs and replacement, except as described in Section 2: Exclusions and Limitations,
under Devices, Appliances and Prosthetics.




COC19.INS.2018.LG.IL                                     25
       Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 53 of 270 PageID #:1
26. Reconstructive Procedures
Reconstructive procedures when the primary purpose of the procedure is either of the following:
     Treatment of a medical condition.
     Improvement or restoration of physiologic function.
Reconstructive procedures include surgery or other procedures which are related to an Injury, Sickness or
Congenital Anomaly. The primary result of the procedure is not a changed or improved physical appearance.
Cosmetic Procedures are excluded from coverage. Procedures that correct an anatomical Congenital Anomaly
without improving or restoring physiologic function are considered Cosmetic Procedures, except in the case of
newborn children diagnosed with congenital defects or birth abnormalities. The fact that you may suffer
psychological consequences or socially avoidant behavior as a result of an Injury, Sickness or Congenital
Anomaly does not classify surgery (or other procedures done to relieve such consequences or behavior) as a
reconstructive procedure.
Please note that Benefits for reconstructive procedures include breast reconstruction following a mastectomy, and
reconstruction of the non-affected breast to achieve symmetry.
Benefits include breast implant removal of an existing breast implant when the removal is Medically Necessary for
a Sickness or Injury following a mastectomy. Benefits do not include the removal of breast implants that were
implanted solely for cosmetic reasons.
Other services required by the Women’s Health and Cancer Rights Act of 1998, including breast prostheses and
treatment of complications, are provided in the same manner and at the same level as those for any other
Covered Health Care Service. You can call us at the telephone number on your ID card for more information
about Benefits for mastectomy-related services.


27. Rehabilitation Services - Outpatient Therapy and Manipulative Treatment
Short-term outpatient rehabilitation services limited to:
     Physical therapy.
     Preventive Physical Therapy for multiple sclerosis.
     Occupational therapy.
     Manipulative Treatment.
     Speech therapy.
     Pulmonary rehabilitation therapy.
     Cardiac rehabilitation therapy.
     Post-cochlear implant aural therapy.
     Cognitive rehabilitation therapy.
Rehabilitation services must be performed by a Physician or by a licensed therapy provider. Benefits include
rehabilitation services provided in a Physician’s office or on an outpatient basis at a Hospital or Alternate Facility.
Rehabilitative services provided in your home by a Home Health Agency are provided as described under Home
Health Care. Rehabilitative services provided in your home other than by a Home Health Agency are provided as
described under this section.
Benefits can be denied or shortened when either of the following applies:
     You are not progressing in goal-directed rehabilitation services.
     Rehabilitation goals have previously been met.
Benefits are not available for maintenance/preventive treatment.
For outpatient rehabilitative services for speech therapy we will pay Benefits for the treatment of disorders of
speech, language, voice, communication and auditory processing only when the disorder results from Injury,
stroke, cancer, Congenital Anomaly, or Autism Spectrum Disorder. We will pay Benefits for cognitive rehabilitation
therapy only when Medically Necessary following a post-traumatic brain Injury or stroke.




COC19.INS.2018.LG.IL                                        26
       Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 54 of 270 PageID #:1
28. Scopic Procedures - Outpatient Diagnostic and Therapeutic
Diagnostic and therapeutic scopic procedures and related services received on an outpatient basis at a Hospital
or Alternate Facility or in a Physician’s office.
Diagnostic scopic procedures are those for visualization, biopsy and polyp removal. Examples of diagnostic
scopic procedures include:
     Colonoscopy.
     Sigmoidoscopy.
     Diagnostic endoscopy.
Please note that Benefits do not include surgical scopic procedures, which are for the purpose of performing
surgery. Benefits for surgical scopic procedures are described under Surgery - Outpatient.
Benefits include:
     The facility charge and the charge for supplies and equipment.
     Physician services for radiologists, anesthesiologists and pathologists. (Benefits for all other Physician
     services are described under Physician Fees for Surgical and Medical Services.)
     Colorectal cancer screenings in accordance with the published American Cancer Society guidelines on
     colorectal cancer screening or other existing colorectal cancer screening guidelines issued by the nationally
     recognized professional medical societies or federal government agencies, including the Nationa l Cancer
     Institute, the Centers for Disease Control and Prevention, and the American College of Gastroenterology.
     Colorectal cancer screenings that have in effect a rating of "A" or "B" in the current recommendations of the
     United States Preventive Services Task Force are described under Preventive Care Services.
Benefits that apply to certain preventive screenings are described under Preventive Care Services.


29. Skilled Nursing Facility/Inpatient Rehabilitation Facility Services
Services and supplies provided during an Inpatient Stay in a Skilled Nursing Facility or Inpatient Rehabilitation
Facility. Benefits are available for:
     Supplies and non-Physician services received during the Inpatient Stay.
     Room and board in a Semi-private Room (a room with two or more beds).
     Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician services
     are described under Physician Fees for Surgical and Medical Services.)
     Colorectal cancer screenings in accordance with the published American Cancer Society guidelines on
     colorectal cancer screening or other existing colorectal cancer screening guidelines issued by the nationally
     recognized professional medical societies or federal government agencies, including the Nationa l Cancer
     Institute, the Centers for Disease Control and Prevention, and the American College of Gastroenterology.
     Colorectal cancer screenings that have in effect a rating of "A" or "B" in the current recommendations of the
     United States Preventive Services Task Force are described under Preventive Care Services.
Please note that Benefits are available only if both of the following are true:
     If the first confinement in a Skilled Nursing Facility or Inpatient Rehabilitation Facility was or will be a cost
     effective option to an Inpatient Stay in a Hospital.
     You will receive Skilled Care services that are not primarily Custodial Care.
To determine the availability of Benefits, both the skilled nature of the service and the need for Physician-directed
medical management will be reviewed.
Benefits can be denied or shortened when either of the following applies:
     You are not progressing in goal-directed rehabilitation services.
     Discharge rehabilitation goals have previously been met.




COC19.INS.2018.LG.IL                                      27
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 55 of 270 PageID #:1
30. Surgery - Outpatient
Surgery and related services received on an outpatient basis at a Hospital or Alternate Facility or in a Physician’s
office.
Benefits include certain scopic procedures. Examples of surgical scopic procedures include:
     Arthroscopy.
     Laparoscopy.
     Bronchoscopy.
     Hysteroscopy.
Examples of surgical procedures performed in a Physician’s office are mole removal, ear wax removal, and cast
application.
Benefits include:
     The facility charge and the charge for supplies and equipment.
     Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician services
     are described under Physician Fees for Surgical and Medical Services.)


31. Temporomandibular Joint (TMJ) and Craniomandibular Disorder (CMD) Services
Services for the evaluation and treatment of TMJ, CMD and associated muscles.
Diagnosis: Exam, radiographs and applicable imaging studies and consultation.
Non-surgical treatment including:
     Clinical exams.
     Oral appliances (orthotic splints).
     Arthrocentesis.
     Trigger-point injections.
Benefits are provided for surgical treatment if the following criteria are met:
     There is radiographic evidence of joint abnormality.
     Non-surgical treatment has not resolved the symptoms.
     Pain or dysfunction is moderate or severe.
Benefits for surgical services include:
     Arthrocentesis.
     Arthroscopy.
     Arthroplasty.
     Arthrotomy.
     Open or closed reduction of dislocations.
Benefits for surgical services also include FDA-approved TMJ prosthetic replacements when all other treatment
has failed.


32. Therapeutic Treatments - Outpatient
Therapeutic treatments received on an outpatient basis at a Hospital or Alternate Facility or in a Physician’s office,
including:
     Dialysis (both hemodialysis and peritoneal dialysis).
     Intravenous chemotherapy or other intravenous infusion therapy.
     Radiation oncology.
Covered Health Care Services include medical education services that are provided on an outpatient basis at a




COC19.INS.2018.LG.IL                                      28
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 56 of 270 PageID #:1
Hospital or Alternate Facility by appropriately licensed or registered health care professionals when both of the
following are true:
     Education is required for a disease in which patient self-management is a part of treatment.
     There is a lack of knowledge regarding the disease which requires the help of a trained health professional.
Benefits include:
     The facility charge and the charge for related supplies and equipment.
     Physician services for anesthesiologists, pathologists and radiologists. Benefits for other Physician services
     are described under Physician Fees for Surgical and Medical Services.


33. Transplantation Services
Organ and tissue transplants, including CAR-T cell therapy for malignancies, when ordered by a Physician.
Benefits are available for transplants when the transplant meets the definition of a Covered Health Care Service,
and is not an Experimental or Investigational or Unproven Service.
Examples of transplants for which Benefits are available include:
     Bone marrow, including CAR-T cell therapy for malignancies.
     Heart.
     Heart/lung.
     Lung.
     Kidney.
     Kidney/pancreas.
     Liver.
     Liver/small intestine.
     Pancreas.
     Small intestine.
     Cornea.
Donor costs related to transplantation are Covered Health Care Services and are payable through the organ
recipient’s coverage under the Policy, limited to donor:
     Identification.
     Evaluation.
     Organ removal.
     Direct follow-up care.
You can call us at the telephone number on your ID card for information about our specific guidelines regarding
Benefits for transplant services.


34. Urgent Care Center Services
Covered Health Care Services received at an Urgent Care Center. When services to treat urgent health care needs
are provided in a Physician’s office, Benefits are available as described under Physician’s Office Services -
Sickness and Injury.


35. Virtual Visits
Virtual visits for Covered Health Care Services that include the diagnosis and treatment of less serious medical
conditions through live audio and video technology. Virtual visits provide communication of medical information
in real-time between the patient and a distant Physician or health specialist, through use of live audio and video
technology outside of a medical facility (for example, from home or from work).
Network Benefits are available only when services are delivered through a Designated Virtual Network Provider.




COC19.INS.2018.LG.IL                                    29
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 57 of 270 PageID #:1
You can find a Designated Virtual Network Provider by contacting us at www.myuhc.com or the telephone
number on your ID card.
Please Note: Not all medical conditions can be treated through virtual visits. The Designated Virtual Network
Provider will identify any condition for which treatment by in-person Physician contact is needed.
Benefits do not include email, fax and standard telephone calls, or for telehealth/telemedicine visits that occur
within medical facilities (CMS defined originating facilities).


Additional Benefits Required By Illinois Law

36. Amino Acid-Based Elemental Formulas
Benefits for Amino Acid-Based Elemental Formulas when the prescribing Physician has issued a written order
stating that the formula is Medically Necessary for the diagnosis and treatment of:
     Eosinophilic Disorders; and
     Short bowel syndrome.


37. Dental Services - Anesthesia and Facility
Services for general anesthesia and associated Hospital or Alternate Facility charges when the dentist and
Physician determine that the services are necessary for the safe and effective treatment of a dental condition.
Services are limited to a Covered Person who:
     Is six years of age and under;
     Has one or more medical conditions that require hospitalization or general anesthesia for dental care; or
     Is a person with a disability.
Services for general anesthesia provided by a dentist who has obtained a permit for the administration of
anesthetics under the Illinois Dental Practice Act, in conjunction with dental care that is provided to a Covered
Person in a dental office, oral surgeon’s office, hospital or ambulatory surgical treatment center will be provided if
the Covered Person:
     Is under age 19; and
     Has been diagnosed with an Autism Spectrum Disorder or a disability.
Note: A Covered Person must make two visits to the dental care provider before accessing this coverage.


38. Examination and Treatment for Sexual Assault
Benefits include the exam and testing of a victim of a criminal sexual assault or abuse to determine whether
sexual contact occurred, and to establish the presence or absence of sexually transmitted disease or infection.
Benefits also include exam and treatment of injuries and trauma sustained by the victim.




COC19.INS.2018.LG.IL                                     30
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 58 of 270 PageID #:1

                      Section 2: Exclusions and Limitations

How Do We Use Headings in this Section?
To help you find exclusions, we use headings (for example A. Alternative Treatments below). The headings group
services, treatments, items, or supplies that fall into a similar category. Exclusions appear under the headings. A
heading does not create, define, change, limit or expand an exclusion. All exclusions in this section apply to you.


We Do Not Pay Benefits for Exclusions
We will not pay Benefits for any of the services, treatments, items or supplies described in this section, even if
either of the following is true:
     It is recommended or prescribed by a Physician.
     It is the only available treatment for your condition.
The services, treatments, items or supplies listed in this section are not Covered Health Care Services, except as
may be specifically provided for in Section 1: Covered Health Care Services or through a Rider to the Policy.


Where Are Benefit Limitations Shown?
When Benefits are limited within any of the Covered Health Care Service categories described in Section 1:
Covered Health Care Services, those limits are stated in the corresponding Covered Health Care Service category
in the Schedule of Benefits. Limits may also apply to some Covered Health Care Services that fall under more than
one Covered Health Care Service category. When this occurs, those limits are also stated in the Schedule of
Benefits table. Please review all limits carefully, as we will not pay Benefits for any of the services, treatments,
items or supplies that exceed these Benefit limits.
Please note that in listing services or examples, when we say "this includes," it is not our intent to limit the
description to that specific list. When we do intend to limit a list of services or examples, we state
specifically that the list "is limited to."

A. Alternative Treatments
1.   Acupressure and acupuncture.
2.   Aromatherapy.
3.   Hypnotism.
4.   Massage therapy.
5.   Rolfing.
6.   Adventure-based therapy, wilderness therapy, outdoor therapy, or similar programs.
7.   Art therapy, music therapy, dance therapy, horseback therapy and other forms of alternative treatment as
     defined by the National Center for Complementary and Integrative Health (NCCIH) of the National Institutes of
     Health. This exclusion does not apply to Manipulative Treatment and non-manipulative osteopathic care,
     or Treatment for Autism Spectrum Disorders for which Benefits are provided as described in Section 1:
     Covered Health Care Services.


B. Dental
1.   Dental care (which includes dental X-rays, supplies and appliances and all related expenses, including
     hospitalizations and anesthesia).
     This exclusion does not apply to accident-related dental services or dental anesthesia and associated
     hospital or alternate facility charges for which Benefits are provided as described under Section 1:
     Covered Health Care Services.




COC19.INS.2018.LG.IL                                          31
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 59 of 270 PageID #:1
     This exclusion does not apply to dental care (oral exam, X-rays, extractions and non-surgical elimination of
     oral bacterial infections - except infections which result from accidental Injury, or infection which results
     from accidental, involuntary or unintentional ingestion of a contaminated substance) required for the direct
     treatment of a medical condition for which Benefits are available under the Policy, limited to:
          Transplant preparation.
          Prior to the initiation of immunosuppressive drugs.
          The direct treatment of acute traumatic Injury, cancer or cleft palate.
     Dental care that is required to treat the effects of a medical condition, but that is not necessary to directly
     treat the medical condition, is excluded. Examples include treatment of tooth decay or cavities resulting
     from dry mouth after radiation treatment or as a result of medication.
     Endodontics, periodontal surgery and restorative treatment are excluded.
2.   Preventive care, diagnosis, treatment of or related to the teeth, jawbones or gums. Examples include:
          Removal, restoration and replacement of teeth.
          Medical or surgical treatments of dental conditions.
          Services to improve dental clinical outcomes.
     This exclusion does not apply to preventive care for which Benefits are provided under the United States
     Preventive Services Task Force requirement or the Health Resources and Services Administration (HRSA)
     requirement. This exclusion also does not apply to accident-related dental services for which Benefits are
     provided as described under Dental Services - Accident Only in Section 1: Covered Health Care Services.
3.   Dental implants, bone grafts and other implant-related procedures. This exclusion does not apply to
     accident-related dental services for which Benefits are provided as described under Dental Services -
     Accident Only in Section 1: Covered Health Care Services.
4.   Dental braces (orthodontics).
5.   Treatment of congenitally missing, malpositioned or supernumerary teeth, even if part of a Congenital
     Anomaly.


C. Devices, Appliances and Prosthetics
1.   Devices used as safety items or to help performance in sports-related activities.
2.   Orthotic appliances that straighten or re-shape a body part. Examples include foot orthotics and some
     types of braces, including over-the-counter orthotic braces. This exclusion does not apply to braces for
     which Benefits are provided as described under Durable Medical Equipment (DME), Orthotics and Supplies
     in Section 1: Covered Health Care Services.
3.   The following items are excluded, even if prescribed by a Physician:
          Blood pressure cuff/monitor.
          Enuresis alarm.
          Non-wearable external defibrillator.
          Trusses.
          Ultrasonic nebulizers.
4.   Devices and computers to help in communication and speech except for speech aid devices and
     tracheo-esophageal voice devices for which Benefits are provided as described under Durable Medical
     Equipment (DME), Orthotics and Supplies in Section 1: Covered Health Care Services.
5.   Oral appliances for snoring.
6.   Repair or replacement of prosthetic devices due to misuse, malicious damage or gross neglect or to
     replace lost or stolen items.




COC19.INS.2018.LG.IL                                      32
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 60 of 270 PageID #:1
7.   Diagnostic or monitoring equipment purchased for home use, unless otherwise described as a Covered
     Health Care Service.
8.   Powered and non-powered exoskeleton devices.


D. Drugs
Please note that these exclusions apply only to those services identified in Section 1: Covered Health Care
Services. Benefits for outpatient prescription drugs and related exclusions appear in the Outpatient Prescription
Drug Rider and the Outpatient Prescription Drug Schedule of Benefits.
1.   Prescription drug products for outpatient use that are filled by a prescription order or refill. This exclusion
     does not apply to prescription drugs for Infertility as described under Infertility Services in Section 1:
     Covered Health Care Services.
2.   Self-injectable medications. This exclusion does not apply to medications which, due to their traits, must
     typically be administered or directly supervised by a qualified provider or licensed/certified health
     professional in an outpatient setting.
3.   Non-injectable medications given in a Physician’s office. This exclusion does not apply to non-injectable
     medications that are required in an Emergency and used while in the Physician’s office.
4.   Over-the-counter drugs and treatments. This exclusion does not apply to over-the-counter FDA-approved
     contraceptive drugs, devices, and products as provided for in comprehensive guidelines supported by the
     Health Resources and Services Administration and as required by Illinois law when prescribed by a
     Network provider for which Benefits are available, without cost sharing, as described under Preventive
     Care Services in Section 1: Covered Health Care Services.
5.   Growth hormone therapy.
6.   Certain New Pharmaceutical Products and/or new dosage forms until the date as determined by us or our
     designee, but no later than December 31st of the following calendar year.
     This exclusion does not apply if you have a life-threatening Sickness or condition (one that is likely to
     cause death within one year of the request for treatment). If you have a life-threatening Sickness or
     condition, under such circumstances, Benefits may be available for the New Pharmaceutical Product to
     the extent provided in Section 1: Covered Health Care Services.
7.   A Pharmaceutical Product that contains (an) active ingredient(s) available in and therapeutic ally equivalent
     (having essentially the same efficacy and adverse effect profile) to another covered Pharmaceuti cal
     Product. Such determinations may be made up to six times during a calendar year.
8.   A Pharmaceutical Product that contains (an) active ingredient(s) which is (are) a modified version of and
     therapeutically equivalent (having essentially the same efficacy and adverse effect profile) to another
     covered Pharmaceutical Product. Such determinations may be made up to six times during a calendar
     year.
9.   Benefits for Pharmaceutical Products for the amount dispensed (days’ supply or quantity limit) which
     exceeds the supply limit.
10. A Pharmaceutical Product with an approved biosimilar or a biosimilar and therapeutically equivalent
    (having essentially the same efficacy and adverse effect profile) to another covered Pharmaceuti cal
    Product. For the purpose of this exclusion a "biosimilar" is a biological Pharmaceutical Product approved
    based on showing that it is highly similar to a reference product (a biological Pharmaceutic al Product) and
    has no clinically meaningful differences in terms of safety and effectiveness from the reference product.
    Such determinations may be made up to six times per calendar year.
11. Certain Pharmaceutical Products for which there are therapeutically equivalent (having essentially the
    same efficacy and adverse effect profile) alternatives available, unless otherwise required by law or
    approved by us. Such determinations may be made up to six times during a calendar year.
12. Certain Pharmaceutical Products that have not been prescribed by a Specialist.




COC19.INS.2018.LG.IL                                      33
      Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 61 of 270 PageID #:1
E. Experimental or Investigational or Unproven Services
     Experimental or Investigational and Unproven Services and all services related to Experimental or
     Investigational and Unproven Services are excluded. The fact that an Experimental or Investigational or
     Unproven Service, treatment, device or pharmacological regimen is the only available treatment for a
     particular condition will not result in Benefits if the procedure is considered to be Experimental or
     Investigational or Unproven in the treatment of that particular condition.
     This exclusion does not apply to Covered Health Care Services provided during a clinical trial for which
     Benefits are provided as described under Clinical Trials in Section 1: Covered Health Care Services.


F. Foot Care
1.   Routine foot care. Examples include the cutting or removal of corns and calluses. This exclusion does not
     apply to preventive foot care if you have diabetes for which Benefits are provided as described under
     Diabetes Services in Section 1: Covered Health Care Services.
2.   Nail trimming, cutting, or debriding.
3.   Hygienic and preventive maintenance foot care. Examples include:
          Cleaning and soaking the feet.
          Applying skin creams in order to maintain skin tone.
     This exclusion does not apply to preventive foot care if you are at risk of neurological or vascular disease
     arising from diseases such as diabetes.
4.   Treatment of flat feet.
5.   Treatment of subluxation of the foot.
6.   Shoes.
7.   Shoe orthotics.
8.   Shoe inserts.
9.   Arch supports.


G. Medical Supplies and Equipment
1.   Prescribed or non-prescribed medical supplies and disposable supplies. Examples include:
          Compression stockings.
          Ace bandages.
          Gauze and dressings.
     This exclusion does not apply to:
          Disposable supplies necessary for the effective use of DME or prosthetic devices for which Benefits are
          provided as described under Durable Medical Equipment (DME), Orthotics and Supplies and Prosthetic
          Devices in Section 1: Covered Health Care Services. This exception does not apply to supplies for the
          administration of medical food products.
          Diabetic supplies for which Benefits are provided as described under Diabetes Services in Section 1:
          Covered Health Care Services.
          Ostomy supplies for which Benefits are provided as described under Ostomy Supplies in Section 1:
          Covered Health Care Services.
2.   Tubings and masks except when used with DME as described under Durable Medical Equipment (DME),
     Orthotics and Supplies in Section 1: Covered Health Care Services.
3.   Prescribed or non-prescribed publicly available devices, software applications and/or monitors that can be
     used for non-medical purposes.




COC19.INS.2018.LG.IL                                     34
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 62 of 270 PageID #:1
4.   Repair or replacement of DME or orthotics due to misuse, malicious damage or gross neglect or to replace
     lost or stolen items.


H. Mental Health Care and Substance Use Disorders
In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions listed directly
below apply to services described under Mental Health Care and Substance Use Disorders Services in Section 1:
Covered Health Care Services.
1.   Services performed in connection with conditions not classified in the current edition of the International
     Classification of Diseases section on Mental and Behavioral Disorders, Diagnostic and Statistical Manual of
     the American Psychiatric Association or under Illinois law 215 ILCS 5/370c.
2.   Outside of an assessment, services as treatments for a primary diagnosis of conditions and problems that
     may be a focus of clinical attention, but are specifically noted not to be mental disorders within the current
     edition of the Diagnostic and Statistical Manual of the American Psychiatric Association or under Illinois law
     215 ILCS 5/370c.
3.   Outside of an assessment, services as treatments for the primary diagnoses of learning disabilities,
     conduct and disruptive impulse control and conduct disorders, gambling disorder, and paraphilic
     disorders. This exclusion does not apply to services for Autism Spectrum Disorders for which Benefits are
     provided as described under Section 1: Covered Health Care Services.
4.   Services that are solely educational in nature or otherwise paid under state or federal law for purely
     educational purposes. This exclusion does not apply to services for Autism Spectrum Disorders for which
     Benefits are provided as described under Section 1: Covered Health Care Services.
5.   Tuition or services that are school-based for children and adolescents required to be provided by, or paid
     for by, the school under the Individuals with Disabilities Education Act.
6.   Outside of an assessment, unspecified disorders for which the provider is not obligated to provide clinical
     rationale as defined in the current edition of the Diagnostic and Statistical Manual of the American
     Psychiatric Association.
7.   Transitional Living services.


I.   Nutrition
1.   Individual and group nutritional counseling, including non-specific disease nutritional education such as
     general good eating habits, calorie control or dietary preferences. This exclusion does not apply to
     preventive care for which Benefits are provided under the United States Preventive Services Task Force
     requirement. This exclusion also does not apply to Amino Acid-Based Elemental Formulas or medical
     nutritional education services that are provided as part of treatment for a disease by appropriately licensed
     or registered health care professionals when both of the following are true:
         Nutritional education is required for a disease in which patient self-management is a part of treatment.
         There is a lack of knowledge regarding the disease which requires the help of a trained health
         professional.
2.   Food of any kind including modified food products such as low protein and low carbohydrate; enteral
     formula (including when administered using a pump), infant formula, and donor breast milk.
3.   Nutritional or cosmetic therapy using high dose or mega quantities of vitamins, minerals or elements and
     other nutrition-based therapy. Examples include supplements and electrolytes.


J. Personal Care, Comfort or Convenience
1.   Television.
2.   Telephone.
3.   Beauty/barber service.
4.   Guest service.



COC19.INS.2018.LG.IL                                     35
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 63 of 270 PageID #:1
5.   Supplies, equipment and similar incidental services and supplies for personal comfort. Examples include:
         Air conditioners, air purifiers and filters and dehumidifiers.
         Batteries and battery chargers.
         Breast pumps. This exclusion does not apply to breast pumps for which Benefits are provided under the
         Health Resources and Services Administration (HRSA) requirement as described under Preventive Care
         Services in Section 1: Covered Health Care Services.
         Car seats.
         Chairs, bath chairs, feeding chairs, toddler chairs, chair lifts and recliners.
         Exercise equipment.
         Home modifications such as elevators, handrails and ramps.
         Hot and cold compresses.
         Hot tubs.
         Humidifiers.
         Jacuzzis.
         Mattresses.
         Medical alert systems.
         Motorized beds.
         Music devices.
         Personal computers.
         Pillows.
         Power-operated vehicles.
         Radios.
         Saunas.
         Stair lifts and stair glides.
         Strollers.
         Safety equipment.
         Treadmills.
         Vehicle modifications such as van lifts.
         Video players.
         Whirlpools.


K. Physical Appearance
1.   Cosmetic Procedures. See the definition in Section 9: Defined Terms. Examples include:
         Pharmacological regimens, nutritional procedures or treatments.
         Scar or tattoo removal or revision procedures (such as salabrasion, chemosurgery and other such skin
         abrasion procedures).
         Skin abrasion procedures performed as a treatment for acne.
         Liposuction or removal of fat deposits considered undesirable, including fat accumulation under the
         male breast and nipple.
         Treatment for skin wrinkles or any treatment to improve the appearance of the skin.




COC19.INS.2018.LG.IL                                      36
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 64 of 270 PageID #:1
         Treatment for spider veins.
         Sclerotherapy treatment of veins.
         Hair removal or replacement by any means.
2.   Replacement of an existing breast implant if the earlier breast implant was performed as a Cosmetic
     Procedure. Note: Replacement of an existing breast implant is considered reconstructive if the first breast
     implant followed mastectomy. See Reconstructive Procedures in Section 1: Covered Health Care Services.
3.   Treatment of benign gynecomastia (abnormal breast enlargement in males).
4.   Physical conditioning programs such as athletic training, body-building, exercise, fitness, or flexibility.
5.   Weight loss programs whether or not they are under medical supervision. Weight loss programs for
     medical reasons are also excluded.
6.   Wigs regardless of the reason for the hair loss.


L. Procedures and Treatments
1.   Removal of hanging skin on any part of the body. Examples include plastic surgery procedures called
     abdominoplasty and brachioplasty.
2.   Medical and surgical treatment of excessive sweating (hyperhidrosis).
3.   Medical and surgical treatment for snoring, except when provided as a part of treatment for documented
     obstructive sleep apnea.
4.   Rehabilitation services and Manipulative Treatment to improve general physical conditions that are
     provided to reduce potential risk factors, where improvement is not expected, including routine, long-term
     or maintenance/preventive treatment.
5.   Rehabilitation services for speech therapy except as required for treatment of a speech impediment or
     speech dysfunction that results from Injury, stroke, cancer, Congenital Anomaly, or Autism Spectrum
     Disorder.
6.   Habilitative services for maintenance/preventive treatment.
7.   Outpatient cognitive rehabilitation therapy except as Medically Necessary following a post-traumatic brain
     Injury or stroke.
8.   Physiological treatments and procedures that result in the same therapeutic effects when performed on the
     same body region during the same visit or office encounter.
9.   Biofeedback.
10. The following services for the diagnosis and treatment of TMJ: surface electromyography; Doppler
    analysis; vibration analysis; computerized mandibular scan or jaw tracking; craniosacral therapy;
    orthodontics; occlusal adjustment; and dental restorations.
11. Upper and lower jawbone surgery, orthognathic surgery, and jaw alignment. This exclusion does not apply
    to reconstructive jaw surgery required for you because of a Congenital Anomaly, acute traumatic Injury,
    dislocation, tumors, cancer or obstructive sleep apnea.
12. Surgical and non-surgical treatment of obesity.
13. Stand-alone multi-disciplinary tobacco cessation programs, except those described under Preventive Care
    Services or Physician’s Office Services-Sickness and Injury in Section 1: Covered Health Care Services.
    These are programs that usually include health care providers specializing in tobacco cessation and may
    include a psychologist, social worker or other licensed or certified professionals. The programs usually
    include intensive psychological support, behavior modification techniques and medications to control
    cravings.
14. Breast reduction surgery except as coverage is required by the Women’s Health and Cancer Rights Act of
    1998 for which Benefits are described under Reconstructive Procedures in Section 1: Covered Health Care
    Services.




COC19.INS.2018.LG.IL                                      37
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 65 of 270 PageID #:1
15. Helicobacter pylori (H. pylori) serologic testing.
16. Intracellular micronutrient testing.
17. Health care services provided in the emergency department of a Hospital or Alternate Facility that are not
    for an Emergency.


M. Providers
1.   Services performed by a provider who is a family member by birth or marriage. Examples include a
     spouse, brother, sister, parent or child. This includes any service the provider may perform on himself or
     herself.
2.   Services performed by a provider with your same legal address.
3.   Services provided at a Freestanding Facility or diagnostic Hospital-based Facility without an order written
     by a Physician or other provider. Services which are self-directed to a Freestanding Facility or diagnostic
     Hospital-based Facility. Services ordered by a Physician or other provider who is an employee or
     representative of a Freestanding Facility or diagnostic Hospital-based Facility, when that Physician or
     other provider:
         Has not been involved in your medical care prior to ordering the service, or
         Is not involved in your medical care after the service is received.
     This exclusion does not apply to mammography.


N. Reproduction
1.   The following infertility treatment-related services:
         Cryo-preservation and other forms of preservation of reproductive materials, except as described under
         Infertility Services in Section 1: Covered Health Care Services.
         Long-term storage (greater than one year) of reproductive materials such as sperm, eggs, embryos,
         ovarian tissue and testicular tissue.
         Donor services.
2.   The following services related to a Gestational Carrier or Surrogate:
         All costs related to reproductive techniques including:
               Assistive Reproductive Technology (ART).
               Artificial insemination.
               Intrauterine insemination.
               Obtaining and transferring embryo(s).
          The exclusion for costs related to reproductive techniques does not apply when the Gestational
          Carrier or Surrogate is a Covered Person for whom Benefits are provided as described under
          Infertility Services in Section 1: Covered Health Care Services.
         Health care services including:
               Inpatient or outpatient prenatal care and/or preventive care.
               Screenings and/or diagnostic testing.
               Delivery and post-natal care.
          The exclusion for the health care services listed above does not apply when the Gestational Carrier
          or Surrogate is a Covered Person.
         All fees including:




COC19.INS.2018.LG.IL                                         38
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 66 of 270 PageID #:1
               Screening, hiring and compensation of a Gestational Carrier or Surrogate including surrogacy
               agency fees.
               Surrogate insurance premiums.
               Travel or transportation fees.
3.   Costs of donor eggs and donor sperm.
4.   In vitro fertilization that is not an Assisted Reproductive Technology for the treatment of infertility.


O. Services Provided under another Plan
1.   Health care services for when other coverage is required by federal, state or local law to be bought or
     provided through other arrangements. Examples include coverage required by workers’ compensation, or
     similar legislation.
     If coverage under workers’ compensation or similar legislation is optional for you because you could elect
     it, or could have it elected for you, Benefits will not be paid for any Injury, Sickness or Mental Illness that
     would have been covered under workers’ compensation or similar legislation had that coverage been
     elected.
2.   Services resulting from accidental bodily injuries arising out of a motor vehicle accident to the extent the
     services are payable under a medical expense payment provision of an automobile insurance policy.
3.   Health care services for treatment of military service-related disabilities, when you are legally entitled to
     other coverage and facilities are reasonably available to you.
4.   Health care services during active military duty.


P. Transplants
1.   Health care services for organ and tissue transplants, except those described under Transplantation
     Services in Section 1: Covered Health Care Services.
2.   Health care services connected with the removal of an organ or tissue from you for purposes of a
     transplant to another person. (Donor costs that are directly related to organ removal are payable for a
     transplant through the organ recipient’s Benefits under the Policy.)
3.   Health care services for transplants involving animal organs.
4.   Transplant services not received from a Designated Provider. This exclusion does not apply to cornea
     transplants.


Q. Travel
1.   Health care services provided in a foreign country, unless required as Emergency Health Care Services.
2.   Travel or transportation expenses, even though prescribed by a Physician. Some travel expenses related
     to Covered Health Care Services received from a Designated Provider may be paid back. This exclusion
     does not apply to ambulance transportation for which Benefits are provided as described under
     Ambulance Services in Section 1: Covered Health Care Services.


R. Types of Care
1.   Multi-disciplinary pain management programs provided on an inpatient basis for sharp, sudden pain or for
     worsened long term pain.
2.   Custodial Care or maintenance care.
3.   Domiciliary care.
4.   Private Duty Nursing.
5.   Respite care. This exclusion does not apply to respite care for which Benefits are provided as described
     under Hospice Care in Section 1: Covered Health Care Services.



COC19.INS.2018.LG.IL                                       39
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 67 of 270 PageID #:1
6.   Rest cures.
7.   Services of personal care aides.
8.   Work hardening (treatment programs designed to return a person to work or to prepare a person for
     specific work).


S. Vision and Hearing
1.   Cost and fitting charge for eyeglasses and contact lenses.
2.   Routine vision exams, including refractive exams to determine the need for vision correction.
3.   Implantable lenses used only to fix a refractive error (such as Intacs corneal implants).
4.   Eye exercise or vision therapy.
5.   Surgery that is intended to allow you to see better without glasses or other vision correction. Examples
     include radial keratotomy, laser and other refractive eye surgery.
6.   Bone anchored hearing aids except when either of the following applies:
         You have craniofacial anomalies whose abnormal or absent ear canals prevent the use of a wearable
         hearing aid.
         You have hearing loss of sufficient severity that it would not be remedied enough by a wearable hearing
         aid.
     More than one bone anchored hearing aid per Covered Person who meets the above coverage criteria
     during the entire period of time you are enrolled under the Policy.
     Repairs and/or replacement for a bone anchored hearing aid when you meet the above coverage criteria,
     other than for malfunctions.


T. All Other Exclusions
1.   Health care services and supplies that do not meet the definition of a Covered Health Care Service.
     Covered Health Care Services are those health services, including services, supplies, or Pharmaceutical
     Products, which are determined to be all of the following:
         Provided for the purpose of preventing, evaluating, diagnosing or treating a Sickness, Injury, Mental
         Illness, substance-related and addictive disorders, condition, disease or its symptoms.
         Medically Necessary.
         Described as a Covered Health Care Service in this Certificate under Section 1: Covered Health Care
         Services and in the Schedule of Benefits.
         Not otherwise excluded in this Certificate under Section 2: Exclusions and Limitations.
2.   Physical, psychiatric or psychological exams, testing, all forms of vaccinations and immunizations or
     treatments that are otherwise covered under the Policy when:
         Required only for school, sports or camp, travel, career or employment, insurance, marriage, Civil Union
         or adoption.
         Related to judicial or administrative proceedings or orders. This exclusion does not apply to services
         that are determined to be Medically Necessary.
         Conducted for purposes of medical research. This exclusion does not apply to Covered Health Care
         Services provided during a clinical trial for which Benefits are provided as described under Clinical Trials
         in Section 1: Covered Health Care Services.
         Required to get or maintain a license of any type.
3.   Health care services received as a result of war or any act of war, whether declared or undeclared or
     caused during service in the armed forces of any country. This exclusion does not apply if you are a
     civilian injured or otherwise affected by war, any act of war, or terrorism in non-war zones.




COC19.INS.2018.LG.IL                                     40
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 68 of 270 PageID #:1
4.   Health care services received after the date your coverage under the Policy ends. This applies to all health
     care services, even if the health care service is required to treat a medical condition that started before the
     date your coverage under the Policy ended.
5.   Health care services when you have no legal responsibility to pay, or when a charge would not ordinarily
     be made in the absence of coverage under the Policy.
6.   Charges in excess of the Allowed Amount or in excess of any specified limitation.
7.   Long term (more than 30 days) storage. Examples include cryopreservation of tissue, blood and blood
     products.
8.   Autopsy, except as described in Section 8: General Legal Provisions.
9.   Foreign language and sign language interpretation services offered by or required to be provided by a
     Network or out-of-Network provider.
10. Health care services related to a non-Covered Health Care Service: When a service is not a Covered Health
    Care Service, all services related to that non-Covered Health Care Service are also excluded. This
    exclusion does not apply to services we would otherwise determine to be Covered Health Care Services if
    the service treats complications that arise from the non-Covered Health Care Service.
     For the purpose of this exclusion, a "complication" is an unexpected or unanticipated condition that is
     superimposed on an existing disease and that affects or modifies the prognosis of the original disease or
     condition. Examples of a "complication" are bleeding or bacterial infections - except infections which result
     from accidental Injury, or infection which results from accidental, involuntary or unintentional ingestion of
     a contaminated substance, following a Cosmetic Procedure, that require hospitalization.
11. Services for the treatment of Autism Spectrum Disorders provided by or required by law to be provided by
    a school, municipality or other state or federal agency.




COC19.INS.2018.LG.IL                                     41
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 69 of 270 PageID #:1

                         Section 3: When Coverage Begins
How Do You Enroll?
Eligible Persons must complete an enrollment form given to them by the Group. The Group will submit the
completed forms to us, along with any required Premium. We will not provide Benefits for health care services
that you receive before your effective date of coverage.

What If You Are Hospitalized When Your Coverage Begins?
We will pay Benefits for Covered Health Care Services when all of the following apply:
     You are an inpatient in a Hospital, Skilled Nursing Facility or Inpatient Rehabilitation Facility on the day your
     coverage begins.
     You receive Covered Health Care Services on or after your first day of coverage related to that Inpatient Stay.
     You receive Covered Health Care Services in accordance with the terms of the Policy.
These Benefits are subject to your previous carrier’s obligations under state law or contract.
You should notify us of your hospitalization within 48 hours of the day your coverage begins, or as soon as
reasonably possible. For plans that have a Network Benefit level, Network Benefits are available only if you
receive Covered Health Care Services from Network providers.

Who Is Eligible for Coverage?
The Group determines who is eligible to enroll and who qualifies as a Dependent.


Eligible Person
Eligible Person usually refers to an employee or member of the Group who meets the eligibility rules. When an
Eligible Person enrolls, we refer to that person as a Subscriber. For a complete definition of Eligible Person,
Group and Subscriber, see Section 9: Defined Terms.
Eligible Persons must live within the United States.
If both spouses are Eligible Persons of the Group, each may enroll as a Subscriber or be covered as an Enrolled
Dependent of the other, but not both.


Dependent
Dependent generally refers to the Subscriber’s spouse and children. When a Dependent enrolls, we refer to that
person as an Enrolled Dependent. For a complete definition of Dependent and Enrolled Dependent, see Section
9: Defined Terms.
Dependents of an Eligible Person may not enroll unless the Eligible Person is also covered under the Policy.
If both parents of a Dependent child are enrolled as a Subscriber, only one parent may enroll the child as a
Dependent.

When Do You Enroll and When Does Coverage Begin?
Except as described below, Eligible Persons may not enroll themselves or their Dependents.


Initial Enrollment Period
When the Group purchases coverage under the Policy from us, the Initial Enrollment Period is the first period of
time when Eligible Persons can enroll themselves and their Dependents.
Coverage begins on the date shown in the Policy. We must receive the completed enrollment form and any
required Premium within 31 days of the date the Eligible Person becomes eligible.




COC19.INS.2018.LG.IL                                     42
      Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 70 of 270 PageID #:1
Open Enrollment Period
The Group sets the Open Enrollment Period. During the Open Enrollment Period, Eligible Persons can enroll
themselves and their Dependents.
Coverage begins on the date identified by the Group. We must receive the completed enrollment form and any
required Premium within 31 days of the date the Eligible Person becomes eligible.


New Eligible Persons
Coverage for a new Eligible Person and his or her Dependents begins on the date agreed to by the Group. We
must receive the completed enrollment form and any required Premium within 31 days of the date the new
Eligible Person first becomes eligible.


Adding New Dependents
Subscribers may enroll Dependents who join their family because of any of the following events:
    Birth.
    Legal adoption.
    Placement for adoption.
    Marriage.
    Civil Union.
    Legal guardianship.
    Court or administrative order.
    Registering a Domestic Partner.
Coverage for the Dependent begins on the date of the event. We must receive the completed enrollment form and
any required Premium within 31 days of the event.
If at least one other Enrolled Dependent is covered under the Policy, coverage will be provided for a newborn
Dependent from the moment of birth for 31 days, regardless if notification and additional Premium is made.
Coverage will continue past the 31 days, if we receive notification and the required Premium.
In the event that there are no other Enrolled Dependents, immediate coverage for the newborn shall be provided if
you apply for Dependent coverage within 31 days of the newborn’s birth. Such coverage will be contingent upon
payment of the additional Premium.


Special Enrollment Period
An Eligible Person and/or Dependent may also be able to enroll during a special enrollment period. A special
enrollment period is not available to an Eligible Person and his or her Dependents if coverage under the prior
plan ended for cause, or because premiums were not paid on a timely basis.
An Eligible Person and/or Dependent does not need to elect COBRA continuation coverage to preserve special
enrollment rights. Special enrollment is available to an Eligible Person and/or Dependent even if COBRA is not
elected.
A special enrollment period applies to an Eligible Person and any Dependents when one of the following events
occurs:
    Birth.
    Legal adoption.
    Placement for adoption.
    Marriage.
    Civil Union.
    Registering a Domestic Partner.




COC19.INS.2018.LG.IL                                  43
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 71 of 270 PageID #:1
A special enrollment period also applies for an Eligible Person and/or Dependent who did not enroll during the
Initial Enrollment Period or Open Enrollment Period if any of the following are true:
    The Eligible Person previously declined coverage under the Policy, but the Eligible Person and/or Dependent
    becomes eligible for a premium assistance subsidy under Medicaid or Children’s Health Insurance Program
    (CHIP). Coverage will begin only if we receive the completed enrollment form and any required Premium
    within 60 days of the date of determination of subsidy eligibility.
    The Eligible Person and/or Dependent had existing health coverage under another plan at the time they had
    an opportunity to enroll during the Initial Enrollment Period or Open Enrollment Period and coverage under
    the prior plan ended because of any of the following:
         Loss of eligibility (including legal separation, divorce or death).
         The employer stopped paying the contributions. This is true even if the Eligible Person and/or
         Dependent continues to receive coverage under the prior plan and to pay the amounts previously paid
         by the employer.
         In the case of COBRA continuation coverage, the coverage ended.
         The Eligible Person and/or Dependent no longer resides, lives or works in an HMO service area if no
         other benefit option is available.
         The plan no longer offers benefits to a class of individuals that includes the Eligible Person and/or
         Dependent.
         The Eligible Person and/or Dependent loses eligibility under Medicaid or Children’s Health Insurance
         Program (CHIP). Coverage will begin only if we receive the completed enrollment form and any required
         Premium within 60 days of the date coverage ended.
When an event takes place (for example, a birth, Civil Union, marriage or determination of eligibility for state
subsidy), coverage begins on the date of the event. We must receive the completed enrollment form and any
required Premium within 31 days of the event unless otherwise noted above.
For an Eligible Person and/or Dependent who did not enroll during the Initial Enrollment Period or Open
Enrollment Period because they had existing health coverage under another plan, coverage begins on the day
following the day coverage under the prior plan ends. Except as otherwise noted above, coverage will begin only
if we receive the completed enrollment form and any required Premium within 31 days of the date coverage under
the prior plan ended.




COC19.INS.2018.LG.IL                                      44
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 72 of 270 PageID #:1

                          Section 4: When Coverage Ends
General Information about When Coverage Ends
As permitted by law, we may end the Policy and/or all similar benefit plans at any time for the reasons explained
in the Policy.
Your right to Benefits automatically ends on the date that coverage ends, even if you are hospitalized or are
otherwise receiving medical treatment on that date. Please note that this does not affect coverage that is extended
under Extended Coverage for Total Disability below.
When your coverage ends, we will still pay claims for Covered Health Care Services that you received before the
date your coverage ended. However, once your coverage ends, we will not pay claims for any health care
services received after that date (even if the medical condition that is being treated occurred before the date your
coverage ended). Please note that this does not affect coverage that is extended under Extended Coverage for
Total Disability below.
Unless otherwise stated, an Enrolled Dependent’s coverage ends on the date the Subscriber’s coverage ends.
Please note that if you are subject to the Extended Coverage for Total Disability provision later in this section,
entitlement to Benefits ends as described in that section.
Coverage will not be discontinued for any Covered Person based on that Covered Person’s participation in a
Qualified Clinical Cancer Trial.

What Events End Your Coverage?
Coverage ends on the earliest of the dates specified below:
    The Entire Policy Ends
    Your coverage ends on the date the Policy ends. In this event, the Group is responsible for notifying you
    that your coverage has ended.
    You Are No Longer Eligible
    Your coverage ends on the last day of the calendar month in which you are no longer eligible to be a
    Subscriber or Enrolled Dependent. Please refer to Section 9: Defined Terms for definitions of the terms
    "Eligible Person," "Subscriber," "Dependent" and "Enrolled Dependent."
    We Receive Notice to End Coverage
    The Group is responsible for providing the required notice to us to end your coverage. Your coverage
    ends on the last day of the calendar month in which we receive the required notice from the Group to end
    your coverage, or on the date requested in the notice, if later.
    Subscriber Retires or Is Pensioned
    The Group is responsible for providing the required notice to us to end your coverage. Your coverage
    ends the last day of the calendar month in which the Subscriber is retired or receiving benefits under the
    Group’s pension or retirement plan.
    This provision applies unless there is specific coverage classification for retired or pensioned persons in
    the Group’s Application, and only if the Subscriber continues to meet any applicable eligibility
    requirements. The Group can provide you with specific information about what coverage is available for
    retirees.

Fraud or Intentional Misrepresentation of a Material Fact
We will provide at least 30 days advance required notice to the Subscriber that coverage will end on the date we
identify in the notice because you committed an act, practice, or omission that constituted fraud, or an intentional
misrepresentation of a material fact. Examples include knowingly providing incorrect information relating to
another person’s eligibility or status as a Dependent. You may appeal this decision during the notice period. The
notice will contain information on how to appeal the decision.
If we find that you have performed an act, practice, or omission that constitutes fraud, or have made an



COC19.INS.2018.LG.IL                                    45
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 73 of 270 PageID #:1
intentional misrepresentation of material fact we have the right to demand that you pay back all Benefits we paid
to you, or paid in your name, during the time you were incorrectly covered under the Policy.

Coverage for Dependent Child with a Disability
Coverage for an unmarried Enrolled Dependent child who has a disabling condition will not end just because the
child has reached a certain age. We will extend the coverage for that child beyond this age if both of the following
are true:
     The Enrolled Dependent child is not able to support him/herself because of mental, developmental, or
     physical disability.
     The Enrolled Dependent child depends mainly on the Subscriber or other care provider for support.
Coverage will continue as long as the Enrolled Dependent child is medically certified as having a disabling
condition and dependent, unless coverage otherwise ends in accordance with the terms of the Policy.
You must furnish us with proof of the medical certification of disability within 31 days of the date coverage would
have ended because the child reached a certain age. Before we agree to this extension of coverage for the child,
we may require that a Physician we choose examine the child. We will pay for that exam.
We may continue to ask you for proof that the child continues to have a disabling condition and dependent. Such
proof might include medical exams at our expense. We will not ask for this information more than once a year.
If you do not provide proof of the child’s disability and dependency within 31 days of our request as described
above, coverage for that child will end.

Extended Coverage for Total Disability
Coverage when you have a Total Disability on the date the entire Policy ends will not end automatically. We will
extend the coverage, only for treatment of the condition causing the Total Disability. Benefits will be paid until the
earlier of either of the following:
     The Total Disability ends.
     Twelve months from the date coverage would have ended when the entire Policy ends.

Continuation of Coverage and Conversion
If your coverage ends under the Policy, you may have the right to elect continuation coverage (coverage that
continues on in some form) in accordance with federal or state law.
Continuation coverage under COBRA (the federal Consolidated Omnibus Budget Reconciliation Act) is available
only to Groups that are subject to the terms of COBRA. Contact your plan administrator to find out if your Group
is subject to the provisions of COBRA.
If you chose continuation coverage under a prior plan which was then replaced by coverage under the Policy,
continuation coverage will end as scheduled under the prior plan or in accordance with federal or state law,
whichever is earlier.
We are not the Group’s designated "plan administrator" as that term is used in federal law, and we do not assume
any responsibilities of a "plan administrator" according to federal law.
We are not obligated to provide continuation coverage to you if the Group or its plan administrator fails to
perform its responsibilities under federal law. Examples of the responsibilities of the Group or its plan
administrator are:
     Notifying you in a timely manner of the right to elect continuation coverage.
     Notifying us in a timely manner of your election of continuation coverage.




COC19.INS.2018.LG.IL                                     46
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 74 of 270 PageID #:1
General - Continuation of Coverage under State Law
A Covered Person whose coverage under the Policy would otherwise end because of a qualifying event and who
was continuously covered under the Policy (or a prior plan for which the Policy replaced) for a period of at least
three months ending with termination, shall be entitled to elect continuation of coverage as required by state law,
including that of any Enrolled Dependents, as set forth below.
Note: If termination is due to retirement and the Subscriber’s spouse is at least 55 years of age, continuation for
such spouse will be provided as stated below.

Qualifying Events for Continuation Coverage under State Law
Coverage must have ended due to one of the following qualifying events:
    Termination of the Subscriber from employment with the Group for any reason other than commission of a
    felony or theft related to employment for which the Group was in no way responsible. The Subscriber’s
    admission of guilt, or conviction, or order of supervision by a court of competent jurisdiction, will constitute
    proof of such act.
    Termination of coverage due to loss of eligibility as a Subscriber or an Enrolled Dependent.

Notification Requirements and Election Period for Continuation Coverage
under State Law
The Group will provide you with written notification of the right to continuation coverage. If you wish to continue
coverage you must request continuation in writing within the 30 day period following the later of:
    The date of such termination or reduction in hours below the minimum required by the Group; or
    The date you are given written notice of the right of continuation by the Group.
In no event, however, may the Covered Person elect continuation more than 60 days after the date of such
termination or reduction in hours below the minimum required by the Group. Written notice of continuation
presented to the Covered Person by the Group, or mailed by the Group to the last known address of the Covered
Person, shall constitute the giving of notice for the purpose of this provision.

Terminating Events for Continuation Coverage under State Law
Continuation coverage under the Policy will end on the earliest of the following dates:
    Twelve months from the date your continuation began.
    The date coverage ends for failure to make timely payment of the Premium.
    The date coverage ends because you violate a material condition of the Policy.
    The date coverage is or could be obtained under Medicare or any other group health plan.
    The date the Policy ends.

General - Continuation Coverage After Dissolution of Marriage/Civil Union,
Retirement or Death
A Covered Person who is a former spouse or Enrolled Dependent child whose coverage under the Policy would
otherwise end because of a qualifying event shall be entitled to elect continuation coverage as required by state
law. The term "former spouse" shall include the Subscriber’s widow or widower.
Note: A former spouse or Enrolled Dependent child may be entitled to elect either state or federal continuation
coverage. Please contact the Group to determine which is applicable.

Qualifying Events for Continuation Coverage After Dissolution of
Marriage/Civil Union, Retirement or Death
If the Covered Person’s coverage terminated due to one of the following qualifying events, he or she is entitled to
continue coverage. The Covered Person may elect the same coverage that he or she had at the time of the
following qualifying event:
    Death of Subscriber.



COC19.INS.2018.LG.IL                                    47
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 75 of 270 PageID #:1
    Legal separation, divorce, annulment of marriage or dissolution of Civil Union from the Subscriber.
    Retirement of the Subscriber.

Notification Requirements and Election Period for Continuation Coverage
After Dissolution of Marriage/Civil Union, Retirement or Death
The notification requirements and applicable time periods are as follows:
    The former spouse, Enrolled Dependent child or responsible adult acting on behalf of the Enrolled
    Dependent child must give written notice to the Group and us within 30 days of the date of the qualifying
    event.
    The Group must give written notice to us of the qualifying event. This must happen within 15 days after
    receiving notice, as provided above.
    We, by certified mail, return receipt requested, shall notify the former or retired Subscriber’s spouse, Enrolled
    Dependent child or responsible adult acting on behalf of the Enrolled Dependent child or the Group. Such
    notice shall include: (a) a form for election of continuation coverage and instructions for returning the
    election form; (b) the amount of the monthly Premium to be charged; and (c) the manner, place and time, in
    which the Premium payment must be made; (d) instructions for returning the election form within 30 days
    after the date it is received from us.
    If the Enrolled Dependent child or responsible adult acting on behalf of the Enrolled Dependent child fail to
    exercise the election to continue coverage by notifying us in writing within such 30 day period shall
    terminate the continuation of Benefits and the right to continuation.
    If we fail to notify either the Group, Enrolled Dependent child or responsible adult acting on behalf of the
    Enrolled Dependent child all Premiums shall be waived from the date the notice was required until notice
    was sent, and the Benefits shall continue under the terms and provisions of the Policy, except if the
    benefits in existence at the time our notice was to be sent are terminated for all employees.
    A former or retired Subscriber’s spouse must elect continuation coverage and pay the first Premium within
    30 days after the date of receipt of notice from us. Subsequent Premiums must be paid monthly in advance.
    If the former spouse is under age 55, the Premium rate shall be the group rate then in effect. If the former or
    retired Subscriber’s spouse is over age 55, the Premium rate shall be the group rate then in effect; however,
    after two years of continuation coverage, the rate shall be the group rate plus 20% for the cost of
    administration.
    An Enrolled Dependent child or responsible adult acting on behalf of the Enrolled Dependent child must
    elect continuation coverage and pay the first Premium within 30 days after the date of receipt of notice
    from us. All Premiums must be paid in advance. The Premium rate shall be the amount, if any, that would
    be charged an employee if the Enrolled Dependent child were a current employee and the amount, if any,
    that the Group would contribute toward the Premium if the Enrolled Dependent child were a current
    employee. Failure to pay the first Premium within 30 days after the receipt of notice from us as to the
    Enrolled Dependent child’s right to continuation shall terminate the continuation of Benefits and the right
    to continuation.

Terminating Events for Continuation Coverage After Dissolution of
Marriage/Civil Union, Retirement or Death
For a former spouse continuation coverage under the Policy will end on the earliest of the following dates:
    Two years after the date of the qualifying event if the former spouse is under age 55 at the time of the
    qualifying event.
    The date the former or retired Subscriber’s spouse becomes entitled to Medicare benefits.
    The date the former or retired Subscriber’s spouse becomes insured under any other group health plan.
    The date former spouse remarries or enters into a Civil Union.
    The last day of the Policy month for which Premium has been paid.
    The date the Policy, or a class to which the Covered Person belonged, terminates.
For an Enrolled Dependent child continuation coverage under the Policy will end on the earliest of the following
dates:



COC19.INS.2018.LG.IL                                    48
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 76 of 270 PageID #:1
    Failure to pay Premiums when due, including any grace period allowed by the Policy.
    When coverage would terminate under the terms of the existing Policy if the Enrolled Dependent child was
    still an eligible Dependent of the employee.
    The date on which the Enrolled Dependent child first becomes, after the date of election, an insured
    employee under any other group health plan.
    The expiration of two years from the date continuation coverage began.
Upon termination of the Policy, as described above, the Enrolled Dependent child shall be entitled to a
conversion Policy, if the Enrolled Dependent child elects to convert.

Continuation of Coverage - Dependent Students; Medical Leave of Absence
Continuation of coverage is available for a Dependent college student who takes a medical leave of absence or
reduces his or her course load to part-time status because of a catastrophic Sickness or Injury. Continued
coverage will terminate 12 months after notice of the Sickness or Injury or until the coverage would have
otherwise ended under the Policy, whichever comes first.
The need for part-time status or medical leave of absence must be supported by a Physician’s clinical certification
of need.

Conversion
If your coverage ends for one of the reasons described below, you may apply for conversion coverage without
furnishing evidence of insurability.
Reasons for termination:
    The Subscriber is retired or pensioned.
    You cease to be eligible as a Subscriber or Enrolled Dependent.
    Continuation coverage ends.
    The entire Policy ends and is not replaced.
Application and payment of the first Premium must be made within 31 days after coverage ends under the Policy.
Conversion coverage will be issued in accordance with the terms and conditions in effect at the time of
application. Conversion coverage may be substantially different from coverage provided under the Policy.




COC19.INS.2018.LG.IL                                   49
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 77 of 270 PageID #:1

                             Section 5: How to File a Claim
How Are Covered Health Care Services from Network Providers Paid?
We pay Network providers directly for your Covered Health Care Services. If a Network provider bills you for any
Covered Health Care Service, contact us. However, you are required to meet any applicable deductible and to
pay any required Co-payments and Co-insurance to a Network provider.

How Are Covered Health Care Services from an Out-of-Network Provider
Paid?
When you receive Covered Health Care Services from an out-of-Network provider, you are responsible for
requesting payment from us. You must file the claim in a format that contains all of the information we require, as
described below.
You should submit a request for payment of Benefits within 90 days after the date of service. If you don’t provide
this information to us within one year of the date of service, Benefits for that health care service will be denied or
reduced. This time limit does not apply if you are legally incapacitated. If your claim relates to an Inpatient Stay,
the date of service is the date your Inpatient Stay ends.
Notice of Claim
Written notice of claim must be provided to us within 20 days after the occurrence or commencement of any
Covered Health Care Service, or as soon thereafter as reasonably possible.
Required Information
When you request payment of Benefits from us, you must provide us with all of the following information:
     The Subscriber’s name and address.
     The patient’s name and age.
     The number stated on your ID card.
     The name and address of the provider of the service(s).
     The name and address of any ordering Physician.
     A diagnosis from the Physician.
     An itemized bill from your provider that includes the Current Procedural Terminology (CPT) codes or a
     description of each charge.
     The date the Injury or Sickness began.
     A statement indicating either that you are, or you are not, enrolled for coverage under any other health plan
     or program. If you are enrolled for other coverage you must include the name of the other carrier(s).
The above information should be filed with us at the address on your ID card. For additional assistance, a claim
form may be obtained from www.myuhc.com.
When filing a claim for Outpatient Prescription Drug Benefits, your claims should be submitted to:
    Optum RX
    PO Box 29077
    Hot Springs, AR 71903
Payment of Benefits
You may not assign your Benefits under the Policy or any cause of action related to your Benefits under the
Policy to an out-of-Network provider without our consent. When an assignment is not obtained, we will send the
reimbursement directly to the Subscriber for reimbursement to an out-of-Network provider. We may pay an
out-of-Network provider directly for services rendered to you. In the case of any such assignment of Benefits or
payment to an out-of-Network provider, we have the right to offset Benefits to be paid to the provider by any
amounts that the provider owes us.
When you assign your Benefits under the Policy to an out-of-Network provider with our consent, and the



COC19.INS.2018.LG.IL                                     50
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 78 of 270 PageID #:1
out-of-Network provider submits a claim for payment, you and the out-of-Network provider represent and warrant
the following:
     The Covered Health Care Services were actually provided.
     The Covered Health Care Services were medically appropriate.
Payment of Benefits under the Policy shall be in cash or cash equivalents, or in a form of other consideration
determined to be adequate. Where Benefits are payable directly to a provider, such adequate consideration
includes the forgiveness in whole or in part of the amount the provider owes us, or to other plans for which we
make payments where we have taken an assignment of the other plans’ recovery rights for value.

Timely Payment of Claims
All claims payable under the terms of the Policy will be paid within 30 days following receipt of proof of loss. If we
fail to pay within 30 days, you are entitled to interest at the rate of nine percent per annum from the 30th day.




COC19.INS.2018.LG.IL                                     51
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 79 of 270 PageID #:1

            Section 6: Questions, Complaints and Appeals
To resolve a question, complaint, or appeal, just follow these steps:

What if You Have a Question?
Call the telephone number shown on your ID card. Representatives are available to take your call during regular
business hours, Monday through Friday.

What if You Have a Complaint or an Appeal?
Call the telephone number shown on your ID card. Representatives are available to take your call during regular
business hours, Monday through Friday.
If you would rather send your complaint to us in writing, the representative can provide you with the address. You
may also take your matter up with the Illinois Department of Insurance (DOI) at the contact information shown
below:
                                            Illinois Department of Insurance

                                          Office of Consumer Health Insurance

                                               320 West Washington St.

                                                 Springfield, IL 62767

                                           Toll-free Telephone: 877-527-9431

                                              Fax number: 217-558-2083

                                           Email: complaints@ins.state.il.us

                            Website: https:/mc.insurance.illinois.gov/messagecenter.nsf
If the representative cannot resolve the issue over the phone, he/she can help you prepare and submit a written
complaint. We will notify you of our decision regarding your complaint within 60 days of receiving it.

How Do You Appeal a Claim Decision?

Post-service Claims
Post-service claims are claims filed for payment of Benefits after medical care has been received.


Pre-service Requests for Benefits
Pre-service requests for Benefits are requests that require prior authorization or benefit confirmation prior to
receiving medical care.


How to Request an Appeal
If you disagree with a pre-service request for Benefits determination, post-service claim determination or a
rescission of coverage determination, you can contact us in writing to request an appeal.
Your request for an appeal should include:
     The patient’s name and the identification number from the ID card.
     The date(s) of medical service(s).
     The provider’s name.
     The reason you believe the claim should be paid.




COC19.INS.2018.LG.IL                                      52
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 80 of 270 PageID #:1
    Any documentation or other written information to support your request for claim payment.
Your first appeal request must be submitted to us within 180 days after you receive the denial of a pre-service
request for Benefits or the claim denial. You only have one level of internal appeal.

First Level Review
Step 1:
A written complaint must be submitted to the address below. You, your designee or guardian, your Physician or
your health care provider may file the appeal.
Written complaints should be addressed to:
                                                UnitedHealthcare

                                           Appeals Document Request

                                                  PO Box 30573

                                          Salt Lake City, UT 84130-0573

                                             Telephone: 866-842-9268

                                                Fax: 801-994-1083

                                        Email (for new submissions only):

                                         Nasc_oldsmar_admin@uhc.com
Step 2:
We will acknowledge, in writing, the receipt of your appeal within three business days and request all the
information required to evaluate your case.
Step 3:
A formal decision will be made within 15 business days after receipt of all required information. You will be
notified orally of the decision and written notice will be sent following oral notification.

Urgent Appeals that Require Immediate Action
Your appeal may require urgent action if a delay in treatment could increase the risk to your health, or the ability
to regain maximum function, or cause severe pain. In these urgent situations:
    The appeal does not need to be submitted in writing. You or your Physician should call us as soon as
    possible.
    We will provide you with a written or electronic determination within 24 hours following receipt of your
    request for review of the determination, taking into account the seriousness of your condition.
    If we need more information from your Physician to make a decision, we will notify you orally of the decision
    within 24 hours following receipt of the required information. Written notice will be sent following oral
    notification.
The appeal process for urgent situations does not apply to prescheduled treatments, therapies or surgeries.

Administrative Complaints
If you have a complaint concerning products, services, operations or protocols, you should call the telephone
number shown on your ID card.
A representative is available to take your call during regular business hours, Monday through Friday. At other
times, you may leave a message on voicemail. A representative will return your call. If you would rather send your
complaint to us in writing at this point, the representative can provide you with the appropriate address.




COC19.INS.2018.LG.IL                                    53
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 81 of 270 PageID #:1
Exhaustion of Internal Appeal Process
You must first exhaust the internal appeal process before requesting an external review, unless:
     You or your authorized representative have filed an appeal under our internal appeal process and have not
     received a written decision on the appeal 30 days following the date you or your authorized representative
     files an appeal of an adverse determination that involves a concurrent or prospective review request or 60
     days following the date you or your authorized representative files an appeal of an adverse determination
     that involves a retrospective review request, except to the extent that you or your authorized representative
     requested or agreed to a delay;
     You or your authorized representative requested an expedited internal review of an adverse determination
     but has not received a decision from us within 48 hours after receipt of the information (unless you or your
     authorized representative agreed to a delay);
     We waive the exhaustion of the internal appeal process requirement;
     You have a medical condition in which the timeframe for completion of:
         An expedited internal review of an appeal involving an adverse determination;
         A final adverse determination; or
         A standard external review would seriously jeopardize your ability to regain maximum function;
     An adverse determination concerns a denial of coverage based on determination that the recommended or
     requested health care service or treatment is experimental or investigational and your health care provider
     certifies in writing that the recommended or requested health care service or treatment that is the subject of
     the request would be significantly less effective if not promptly initiated. In such cases, you or your
     authorized representative may request an expedited external review at the same time you or your authorized
     representative files a request for an expedited internal appeal involving an adverse determinati on. The
     independent review organization assigned to conduct the expedited external review shall determine whether
     you are required to complete the expedited review of the appeal prior to conducting the expedited external
     review;
     The final adverse determination concerns an admission, availability of care, continued stay, or healthcare
     services for which you received Emergency Health Care Services but have not been discharged from the
     facility, then you or your authorized representative, may request an expedited external review; or
     We have failed to comply with applicable State and federal law governing internal claims and appeals
     procedures.

Standard External Review (including Experimental and Investigational
Treatment Reviews)
If we have denied your request for the provision of or payment for a health care service or course of treatment,
you have the right to have our decision reviewed by an independent review organization not associated with us
by submitting a written request for an external review to the DOI within four months after the date of receipt of a
notice of an adverse or final adverse determination. Additional information may be submitted with the original
External Review request.
For more information or to initiate this process, you or your authorized representative can either call or write:
                                          Illinois Department of Insurance

                                       Office of Consumer Health Insurance

                                                External Review Unit

                                             320 West Washington Street

                                                Springfield, IL 62767

                                      Toll Free phone number: (877) 850-4740




COC19.INS.2018.LG.IL                                     54
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 82 of 270 PageID #:1

                                             Fax number: (217) 557-8495

                                    Email address: doi.externalreview@illinois.gov

                                 https://mc.insurance.illinois.gov/messagecenter.nsf
The deadline for filing an external review request are not postponed or delayed by health care provider appeals
unless the health care provider is acting as an authorized representative for the Covered Person. The Covered
Person should be filing internal appeals independently and concurrently unless the health care provider has been
designated in writing as the authorized representative.
Within one business day after the date of receipt of a request for external review, the DOI will send a copy of the
request to us.
We will complete a preliminary review of the external review request within five business days of receipt to
determine whether:
     You were a Covered Person at the time services were requested or provided;
     The services are a Covered Health Care Service, but we have determined that they are not covered;
     You have exhausted our internal appeal process unless you are not required to exhaust our internal appeal
     process;
     In the case of Experimental or Investigational Services, there is no treatment that is more effective, medically
     appropriate, or beneficial for you, as certified by your Physician; and
     You have submitted all required information and forms.
Within one business day after completing the preliminary review, we will provide written notice to you and the DOI
indicating whether the request is complete and eligible for external review. If incomplete, we will notify you and
the DOI of any missing information needed to complete the request. If ineligible, we will explain the reasons for
ineligibility for external review and notify you and the DOI that you may file a complaint regarding our decision to
the DOI. The DOI is authorized to reverse our initial determination and require that the request be referred for
external review.
If eligible for external review, within one business day after the date of receipt of the notice, the DOI will:
     Randomly assign an independent review organization from the DOI ’s list of approved independent review
     organizations qualified to conduct an external review and notify us of the name of the assigned independent
     review organization; and
     Notify you in writing of the request’s eligibility and the name of the assigned independent review
     organization. The DOI must also include in the notice a statement that you may, within five business days of
     the notice receipt, submit in writing to the assigned independent review organization any additional
     information to be considered by the independent review organization in the review. (The independent review
     organization is not required to, but may, accept and consider additional information submitted after five
     business days).
Within five business days of assigning an approved independent review organization, we will send the
independent review organization any documents and information considered in making the adverse
determination. If we fail to do so, the independent review organization may terminate the external review and
reverse the adverse or final adverse determination in which case the independent review organization must notify
us and you within one business day (immediately for Experimental or Investigational Services).
In addition to any documents and information provided by us and you, an independent review organization shall
also consider (if available and considered appropriate) medical records, provider recommendations, contract
terms, practice guidelines and clinical criteria, and the opinion of the independent review organization’s clinical
reviewer. Additionally, for Experimental or Investigational Services the independent review organization shall also
consider FDA-approval (if applicable) or medical or scientific evidence or evidence-based standards. Within 20
days after being selected to conduct the external review of the Experimental or Investigationa l Service, each
clinical reviewer must provide to the independent review organization a written opinion on whether the services or
treatment should be covered.
The independent review organization must provide written notice of its decision to us, you and the DOI within five
business days after receiving all necessary information, but in no event more than 45 days after the date of



COC19.INS.2018.LG.IL                                       55
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 83 of 270 PageID #:1
receipt of the request for an external review (for Experimental or Investigational Services a written notice must be
provided within 20 days after receiving the opinion of each clinical reviewer).
     The independent review organization notice must include a general description of the reason for the external
     review request, the date it was assigned from the DOI, the time period during which the external review was
     conducted, the evidence or documentation considered (including evidence-based standards), the date of its
     decision, the principal reason(s) for its decision, and the rationale for its decision.
     For experimental or investigational treatment reviews, the independent review organization notice must also
     include descriptions of the factors considered by the independent review organization in making its decision.
Upon receipt of a notice of a decision reversing the adverse or final adverse determination, we will immediately
approve the coverage that was the subject of the adverse or final adverse determination.

Expedited External Review (including Experimental and Investigational
Treatment Reviews)
You or your authorized representative may request, in writing, an expedited external review with the DOI.
Additional information may be submitted with the original External Review request:
     After receiving a notice of adverse determination from us if:
         Your medical condition is such that your life, health, or ability to regain maximum function would be
         jeopardized under the timeframe for an expedited internal review, final adverse determination, or
         standard external review; or
         The adverse determination is based on the service being determined experimental or investigation al,
         and your provider certifies that the service would be significantly less effective if not promptly initiated;
         an expedited external review may be requested at the same time you or your authorized representative
         files a request for an expedited internal appeal involving an adverse determination. The independent
         review organization assigned to conduct the expedited external review will determine whether you are
         required to complete the expedited review of the appeal prior to conducting the expedited external
         review.
     After receiving a notice of final adverse determination from us if:
         Your medical condition is such that your life, health, or ability to regain maximum function would be
         jeopardized under the timeframe for a standard external review;
         The final adverse determination concerns an admission, availability of care, continued stay, or
         healthcare service for which you received Emergency Health Care Services but have not been
         discharged from the facility, then you or your authorized representative, may request an expedited
         external review;
         The final adverse determination is based on the service being determined experimental or
         investigational, and your provider certifies that the service would be significantly less effective if not
         promptly initiated; or
         We fail to provide a decision on an expedited internal appeal within 48 hours.
Upon receipt of a request for an expedited external review, the DOI will immediately send a copy of the request to
us.
The request must meet the following reviewability requirements:
     You were a Covered Person at the time services were requested or provided;
     The services are a Covered Health Care Service, but we have determined that they are not covered;
     You have exhausted our internal appeal process unless you are not required to exhaust our internal appeal
     process;
     In the case of Experimental or Investigational Services, there is no treatment that is more effective, medically
     appropriate, or beneficial for you, as certified by your Physician; and
     You have submitted all required information and forms.
We will notify you, your authorized representative and the DOI of our eligibility determination.




COC19.INS.2018.LG.IL                                      56
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 84 of 270 PageID #:1
If determined ineligible for expedited external review, we will also notify you that you may file a complaint
regarding our decision to the DOI.
Upon receipt of the notice that the request meets the reviewability requirements, the DOI will:
    Immediately and randomly assign an independent review organization from the DOI ’s list of approved
    independent review organization qualified to conduct external review; and
    Immediately notify us of the name of the assigned independent review organization.
We will provide or transmit (electronically, by telephone, facsimile or any other available expeditious method) to
the assigned independent review organization all necessary documents and information considered in making
the final adverse determination. We will provide this information immediately upon receipt from the DOI of the
name of the independent review organization assigned to conduct the external review, but in no case more than
24 hours after receiving such notice. If we fail to do so, the independent review organization may terminate the
external review and reverse the adverse or final adverse determination in which case the independent review
organization must notify us, the DOI, and you within one business day.
In addition to any documents and information provided by us and you, an independent review organization, to
the extent the information or documents are available and the independent review organization considers them
appropriate, shall also consider (if available and considered appropriate) medical records, provider
recommendations, contract terms, practice guidelines and clinical criteria, and the opinion of the independent
review organization’s clinical reviewer. Additionally, for Experimental or Investigational Services the independent
review organization shall also consider FDA-approval (if applicable) or medical or scientific evidence or
evidence-based standards. As quickly as possible, but in no event no more than five calendar days after being
selected to conduct the external review of the Experimental or Investigational Service, each clinical reviewer must
provide to the independent review organization an oral or written opinion on whether the services or treatment
should be covered. If the opinion was not in writing, then within 48 hours after providing that opinion, the clinical
reviewer must provide written confirmation of the opinion to the independent review organization .
The independent review organization must reach a decision and notify us, the DOI and you as quickly as your
medical condition or circumstances requires, but in no event more than 72 hours after the date of receipt of the
request for an expedited external review. For an expedited external review of Experimental or Investigational
Services, the independent review organization must make a decision and provide oral or written notice of its
decision as expeditiously as the Covered Person’s medical condition or circumstances requires, but in no event
more than 5 calendar days after being selected to us, the DOI, you and your authorized representative. If the
notice was not in writing, then within 48 hours after providing that notice, the independent review organization
must provide written confirmation of its decision to us, the DOI, you and your authorized representative.
The independent review organization is not bound by any decisions or conclusions reached in our utilization
review or internal appeal process.
Upon receipt of notice of a decision reversing the adverse determination or final adverse determination, we will
immediately approve the coverage that was the subject of the adverse determination or final adverse
determination.
If the independent review organization’s decision was not in writing, then within 48 hours of rendering its
decision, the independent review organization must provide written confirmation of its decision to us, the DOI and
you. The confirmation must include the following information:
    A general description of the reason for the external review request, the date the independent review
    organization received the assignment from the DOI, the time period during which the external review was
    conducted, the evidence or documentation considered (including evidence-based standards), the date of its
    decision, the principal reason(s) for its decision, and the rationale for its decision.
    For experimental or investigational treatment reviews, descriptions of the factors considered by the
    independent review organization in making its decision.
Expedited external review is prohibited for retrospective adverse or final adverse determinations.




COC19.INS.2018.LG.IL                                    57
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 85 of 270 PageID #:1
Independent Review Organization
All decisions by the independent review organization are deemed as binding on us, and on you to the extent that
you have other remedies available under applicable federal or state law.
We will approve coverage if the independent review organization reverses the final adverse decision.

Appeals to the Department of Insurance
If your request for a standard external review (or Expedited External Review) is deemed to be ineligible for review
by us or our representative, you or your authorized representative may file a complaint with the Illinois
Department of Insurance. To appeal initial determinations of ineligibility for standard external review (or Expedited
External Review) please contact:
To file a Complaint:
                                         Illinois Department of Insurance

                                       Office of Consumer Health Insurance

                                           320 West Washington Street

                                               Springfield, IL 62767

                                     Toll Free phone number: (877) 527-9431

                                           Fax number: (217) 558-2083

                                    Email address: complaints@ins.state.il.us

                                https://mc.insurance.illinois.gov/messagecenter.nsf


For External Requests and Questions:
                                         Illinois Department of Insurance

                                       Office of Consumer Health Insurance

                                               External Review Unit

                                           320 West Washington Street

                                               Springfield, IL 62767

                                     Toll Free phone number: (877) 850-4740

                                           Fax number: (217) 557-8495

                                  Email address: doi.externalreview@illinois.gov

                                https://mc.insurance.illinois.gov/messagecenter.nsf




COC19.INS.2018.LG.IL                                    58
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 86 of 270 PageID #:1

                        Section 7: Coordination of Benefits
Benefits When You Have Coverage under More than One Plan
This section describes how Benefits under the Policy will be coordinated with those of any other plan that
provides benefits to you. The language in this section is from model laws drafted by the National Association of
Insurance Commissioners (NAIC) and represents standard industry practice for coordinating benefits.

When Does Coordination of Benefits Apply?
This Coordination of Benefits (COB) provision applies when a person has health care coverage under more than
one Plan. Plan is defined below.
The order of benefit determination rules below govern the order in which each Plan will pay a claim for benefits.
     Primary Plan. The Plan that pays first is called the Primary Plan. The Primary Plan must pay benefits in
     accordance with its policy terms without regard to the possibility that another Plan may cover some
     expenses.
     Secondary Plan. The Plan that pays after the Primary Plan is the Secondary Plan. The Secondary Plan may
     reduce the benefits it pays so that payments from all Plans do not exceed 100% of the total Allowable
     Expense. Allowable Expense is defined below.

Definitions
For purposes of this section, terms are defined as follows:
A.   Plan. A Plan is any of the following that provides benefits or services for medical, pharmacy or dental care
     or treatment. If separate contracts are used to provide coordinated coverage for members of a group, the
     separate contracts are considered parts of the same plan and there is no COB among those separate
     contracts.
     1.   Plan includes: Individual and group and non-group insurance contracts; uninsured arrangements of
          individual, group or group-type coverage (whether insured or uninsured); individual and group or
          group-type coverage through health maintenance organization (HMO) contracts and other
          prepayment, group practice and individual practice plans; amount by which individual, group or
          group-type hospital indemnity benefits exceed $100 per day; medical benefits coverage in
          individual or group automobile contracts, in group or individual automobile "no fault" contracts, and
          in traditional automobile "fault" type contracts, to the extent those contracts are primary plans;
          medical care components of long-term care contracts, such as skilled nursing care; medical
          benefits under group or individual automobile contracts; and Medicare or other governmental
          benefits, except as provided in this definition. That part of the definition of plan may be limited to the
          hospital, medical and surgical benefits of the governmental program.
     2.   Plan does not include: Individual and group or group-type hospital indemnity benefits of $100 per
          day or less; hospital indemnity coverage insurance or other fixed indemnity coverage; accident only
          coverage; specified disease or specified accident coverage; limited benefit health coverage, as
          defined by state law; School accident-type coverages. These contracts cover elementary and
          secondary school students and college students for accidents only, including athletic injuries, either
          on a 24-hour basis or on a "to and from school" basis; A law or plan when, by law, its benefits are in
          excess of those of any private insurance plan or other non-government plan; Benefits provided in
          long-term care insurance policies for nonmedical services, for example, personal care, adult day
          care, homemaker services, assistance with activities of daily living, respite care and custodial care,
          or for contracts that pay a fixed daily benefit without regard to expenses incurred or the receipt of
          services; Medicare supplement policies; Medicaid policies; A governmental plan that, by law,
          provides benefits that are in excess of those of any private insurance plan or other nongovernmental
          plan; and disability income protection coverage.
     Each contract for coverage under 1. or 2. above is a separate Plan. If a Plan has two parts and COB rules
     apply only to one of the two, each of the parts is treated as a separate Plan.




COC19.INS.2018.LG.IL                                     59
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 87 of 270 PageID #:1
B.   This Plan. This Plan means, in a COB provision, the part of the contract providing the health care benefits
     to which the COB provision applies and which may be reduced because of the benefits of other plans. Any
     other part of the contract providing health care benefits is separate from This Plan. A contract may apply
     one COB provision to certain benefits, such as dental benefits, coordinating only with similar benefits, and
     may apply another COB provision to coordinate other benefits.
C.   Order of Benefit Determination Rules. The order of benefit determination rules determine whether This
     Plan is a Primary Plan or Secondary Plan when the person has health care coverage under more than one
     Plan. When This Plan is primary, it determines payment for its benefits first before those of any other Plan
     without considering any other Plan’s benefits. When This Plan is secondary, it determines its benefits after
     those of another Plan and may reduce the benefits it pays so that all Plan benefits do not exceed 100% of
     the total Allowable Expense.
D.   Allowable Expense. Allowable Expense is a health care expense, including deductibles, co-insurance and
     co-payments, that is covered at least in part by any Plan covering the person. When a Plan provides
     benefits in the form of services, the reasonable cash value of each service will be considered an Allowable
     Expense and a benefit paid. An expense that is not covered by any Plan covering the person is not an
     Allowable Expense. In addition, any expense that a provider by law or according to contractual agreement
     is prohibited from charging a Covered Person is not an Allowable Expense.
     The following are examples of expenses or services that are not Allowable Expenses:
     1.   The difference between the cost of a semi-private hospital room and a private room is not an
          Allowable Expense unless one of the Plans provides coverage for private hospital room expenses.
     2.   If a person is covered by two or more Plans that compute their benefit payments on the basis of
          usual and customary fees or relative value schedule reimbursement methodology or other similar
          reimbursement methodology, any amount in excess of the highest reimbursement amount for a
          specific benefit is not an Allowable Expense.
     3.   If a person is covered by two or more Plans that provide benefits or services on the basis of
          negotiated fees, an amount in excess of the highest of the negotiated fees is not an Allowable
          Expense.
     4.   If a person is covered by one Plan that calculates its benefits or services on the basis of usual and
          customary fees or relative value schedule reimbursement methodology or other similar
          reimbursement methodology and another Plan that provides its benefits or services on the basis of
          negotiated fees, the Primary Plan’s payment arrangement shall be the Allowable Expense for all
          Plans. However, if the provider has contracted with the Secondary Plan to provide the benefit or
          service for a specific negotiated fee or payment amount that is different than the Primary Plan’s
          payment arrangement and if the provider’s contract permits, the negotiated fee or payment shall be
          the Allowable Expense used by the Secondary Plan to determine its benefits.
     5.   The amount of any benefit reduction by the Primary Plan because a Covered Person has failed to
          comply with the Plan provisions is not an Allowable Expense. Examples of these types of plan
          provisions include second surgical opinions, precertification of admissions and preferred provider
          arrangements.
E.   Closed Panel Plan. Closed Panel Plan is a Plan that provides health care benefits to Covered Persons
     primarily in the form of services through a panel of providers that have contracted with or are employed by
     the Plan, and that excludes benefits for services provided by other providers, except in cases of
     emergency or referral by a panel member.
F.   Custodial Parent. Custodial Parent is the parent awarded custody by a court decree or, in the absence of
     a court decree, is the parent with whom the child resides more than one half of the calendar year
     excluding any temporary visitation.




COC19.INS.2018.LG.IL                                    60
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 88 of 270 PageID #:1
What Are the Rules for Determining the Order of Benefit Payments?
When a person is covered by two or more Plans, the rules for determining the order of benefit payments are as
follows:
A.   The Primary Plan pays or provides its benefits according to its terms of coverage and without regard to the
     benefits under any other Plan.
B.   Except as provided in the next paragraph, a Plan that does not contain a coordination of benefits
     provision that is consistent with this provision is always primary unless the provisions of both Plans state
     that the complying plan is primary.
     Coverage that is obtained by virtue of membership in a group that is designed to supplement a part of a
     basic package of benefits and provides that this supplementary coverage shall be in excess of any other
     parts of the Plan provided by the contract holder. Examples of these types of situations are major medical
     coverages that are superimposed over base plan hospital and surgical benefits and insurance type
     coverages that are written in connection with a Closed Panel Plan to provide out-of-network benefits.
C.   A Plan may consider the benefits paid or provided by another Plan in determining its benefits only when it
     is secondary to that other Plan.
D.   Each Plan determines its order of benefits using the first of the following rules that apply:
     1.   Non-Dependent or Dependent. The Plan that covers the person other than as a dependent, for
          example as an employee, member, policyholder, subscriber or retiree is the Primary Plan and the
          Plan that covers the person as a dependent is the Secondary Plan. However, if the person is a
          Medicare beneficiary and, as a result of federal law, Medicare is secondary to the Plan covering the
          person as a dependent; and primary to the Plan covering the person as other than a dependent
          (e.g. a retired employee); then the order of benefits between the two Plans is reversed so that the
          Plan covering the person as an employee, member, policyholder, subscriber or retiree is the
          Secondary Plan and the other Plan is the Primary Plan.
     2.   Dependent Child Covered Under More Than One Coverage Plan. Unless there is a court decree
          stating otherwise, plans covering a dependent child shall determine the order of benefits as follows:
          a)   For a dependent child whose parents are married or are living together, whether or not they
               have ever been married or party to a Civil Union:
               (1) The Plan of the parent whose birthday falls earlier in the calendar year is the Primary Plan;
                   or
               (2) If both parents have the same birthday, the Plan that covered the parent longest is the
                   Primary Plan.
          b)   For a dependent child whose parents are divorced or separated or are not living together,
               whether or not they have ever been married or party to a Civil Union:
               (1) If a court decree states that one of the parents is responsible for the dependent child’s
                   health care expenses or health care coverage and the Plan of that parent has actual
                   knowledge of those terms, that Plan is primary. If the parent with responsibility has no
                   health care coverage for the dependent child’s health care expenses, but that parent’s
                   spouse does, that parent’s spouse’s plan is the Primary Plan. This shall not apply with
                   respect to any plan year during which benefits are paid or provided before the entity has
                   actual knowledge of the court decree provision.
               (2) If a court decree states that both parents are responsible for the dependent child’s health
                   care expenses or health care coverage, the provisions of subparagraph a) above shall
                   determine the order of benefits.
               (3) If a court decree states that the parents have joint custody without specifying that one
                   parent has responsibility for the health care expenses or health care coverage of the
                   dependent child, the provisions of subparagraph a) above shall determine the order of
                   benefits.




COC19.INS.2018.LG.IL                                      61
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 89 of 270 PageID #:1
               (4) If there is no court decree allocating responsibility for the child’s health care expenses or
                   health care coverage, the order of benefits for the child are as follows:
                    (a)   The Plan covering the Custodial Parent.
                    (b)   The Plan covering the Custodial Parent’s spouse.
                    (c)   The Plan covering the non-Custodial Parent.
                    (d)   The Plan covering the non-Custodial Parent’s spouse.
          c)   For a dependent child covered under more than one plan of individuals who are not the
               parents of the child, the order of benefits shall be determined, as applicable, under
               subparagraph a) or b) above as if those individuals were parents of the child.
          d)   (i) For a dependent child who has coverage under either or both parents’ plans and also has
               his or her own coverage as a dependent under a spouse’s plan, the rule in paragraph (5)
               applies.
               (ii) In the event the dependent child’s coverage under the spouse’s plan began on the same
               date as the dependent child’s coverage under either or both parents’ plans, the order of
               benefits shall be determined by applying the birthday rule in subparagraph (a) to the
               dependent child’s parent(s) and the dependent’s spouse.
     3.   Active Employee or Retired or Laid-off Employee. The Plan that covers a person as an active
          employee, that is, an employee who is neither laid off nor retired is the Primary Plan. The same
          would hold true if a person is a dependent of an active employee and that same person is a
          dependent of a retired or laid-off employee. If the other Plan does not have this rule, and, as a
          result, the Plans do not agree on the order of benefits, this rule is ignored. This rule does not apply if
          the rule labeled D.1. can determine the order of benefits.
     4.   COBRA or State Continuation Coverage. If a person whose coverage is provided pursuant to
          COBRA or under a right of continuation provided by state or other federal law is covered under
          another Plan, the Plan covering the person as an employee, member, subscriber or retiree or
          covering the person as a dependent of an employee, member, subscriber or retiree is the Primary
          Plan, and the COBRA or state or other federal continuation coverage is the Secondary Plan. If the
          other Plan does not have this rule, and as a result, the Plans do not agree on the order of benefits,
          this rule is ignored. This rule does not apply if the rule labeled D.1. can determine the order of
          benefits.
     5.   Longer or Shorter Length of Coverage. The Plan that covered the person the longer period of time
          is the Primary Plan and the Plan that covered the person the shorter period of time is the Secondary
          Plan.
     6.   If the preceding rules do not determine the order of benefits, the Allowable Expenses shall be
          shared equally between the Plans meeting the definition of Plan. In addition, This Plan will not pay
          more than it would have paid had it been the Primary Plan.

Effect on the Benefits of This Plan
A.   When This Plan is secondary, it may reduce its benefits so that the total benefits paid or provided by all
     Plans are not more than the total Allowable Expenses. In determining the amount to be paid for any claim,
     the Secondary Plan will calculate the benefits it would have paid in the absence of other health care
     coverage and apply that calculated amount to any Allowable Expense under its Plan that is unpaid by the
     Primary Plan. The Secondary Plan may then reduce its payment by the amount so that, when combined
     with the amount paid by the Primary Plan, the total benefits paid or provided by all Plans for the claim do
     not exceed the total Allowable Expense for that claim. In addition, the Secondary Plan shall credit to its
     plan deductible any amounts it would have credited to its deductible in the absence of other health care
     coverage.
B.   If a Covered Person is enrolled in two or more Closed Panel Plans and if, for any reason, including the
     provision of service by a non-panel provider, benefits are not payable by one Closed Panel Plan, COB
     shall not apply between that Plan and other Closed Panel Plans.




COC19.INS.2018.LG.IL                                     62
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 90 of 270 PageID #:1
Right to Receive and Release Needed Information
Certain facts about health care coverage and services are needed to apply these COB rules and to determine
benefits payable under This Plan and other Plans. We may get the facts we need from, or give them to, other
organizations or persons for the purpose of applying these rules and determining benefits payable under This
Plan and other Plans covering the person claiming benefits.
We need not tell, or get the consent of, any person to do this. Each person claiming benefits under This Plan must
give us any facts we need to apply those rules and determine benefits payable. If you do not provide us the
information we need to apply these rules and determine the Benefits payable, your claim for Benefits will be
denied.

Payments Made
A payment made under another Plan may include an amount that should have been paid under This Plan. If it
does, we may pay that amount to the organization that made the payment. That amount will then be treated as
though it were a benefit paid under This Plan. We will not have to pay that amount again. The term "payment
made" includes providing benefits in the form of services, in which case "payment made" means reasonable cash
value of the benefits provided in the form of services.

Does This Plan Have the Right of Recovery?
If the amount of the payments we made is more than we should have paid under this COB provision, we may
recover the excess from one or more of the persons we have paid or for whom we have paid; or any other person
or organization that may be responsible for the benefits or services provided for you. The "amount of the
payments made" includes the reasonable cash value of any benefits provided in the form of services.

How Are Benefits Paid When This Plan is Secondary to Medicare?
If This Plan is secondary to Medicare, then Benefits payable under This Plan will be based on Medicare’s reduced
benefits.




COC19.INS.2018.LG.IL                                   63
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 91 of 270 PageID #:1

                        Section 8: General Legal Provisions
What Is Your Relationship with Us?
It is important for you to understand our role with respect to the Group’s Policy and how it may affect you. We
help finance or administer the Group’s Policy in which you are enrolled. We do not provide medical services or
make treatment decisions. This means:
     We communicate to you decisions about whether the Group’s Policy will cover or pay for the health care that
     you may receive. The Policy pays for Covered Health Care Services, which are more fully described in this
     Certificate.
     The Policy may not pay for all treatments you or your Physician may believe are needed. If the Policy does
     not pay, you will be responsible for the cost.
We may use individually identifiable information about you to identify for you (and you alone) procedures,
products or services that you may find valuable. We will use individually identifiable information about you as
permitted or required by law, including in our operations and in our research. We will use de-identified data for
commercial purposes including research.
Please refer to our Notice of Privacy Practices for details.

What Is Our Relationship with Providers and Groups?
We have agreements in place that govern the relationship between us, our Groups and Network providers, some
of which are affiliated providers. Network providers enter into agreements with us to provide Covered Health Care
Services to Covered Persons.
We do not provide health care services or supplies, or practice medicine. We arrange for health care providers to
participate in a Network and we pay Benefits. Network providers are independent practitioners who run their own
offices and facilities. Our credentialing process confirms public information about the providers’ licenses and
other credentials. It does not assure the quality of the services provided. We are not responsible for any act or
omission of any provider.
We are not considered to be an employer for any purpose with respect to the administration or provision of
benefits under the Group’s Policy. We are not responsible for fulfilling any duties or obligations of an employer
with respect to the Group’s Policy.
The Group is solely responsible for all of the following:
     Enrollment and classification changes (including classification changes resulting in your enrollment or the
     termination of your coverage).
     The timely payment of the Policy Charge to us.
     Notifying you of when the Policy ends.
When the Group purchases the Policy to provide coverage under a benefit plan governed by the Employee
Retirement Income Security Act ("ERISA"), 29 U.S.C. §1001 et seq., we are not the plan administrator or named
fiduciary of the benefit plan, as those terms are used in ERISA. If you have questions about your welfare benefit
plan, you should contact the Group. If you have any questions about this statement or about your rights under
ERISA, contact the nearest area office of the Employee Benefits Security Administration, U. S. Department of Labor.

What Is Your Relationship with Providers and Groups?
The relationship between you and any provider is that of provider and patient.
You are responsible for all of the following:
     Choosing your own provider.
     Paying, directly to your provider, any amount identified as a member responsibility, including Co-payments,
     Co-insurance, any deductible and any amount that exceeds the Allowed Amount.
     Paying, directly to your provider, the cost of any non-Covered Health Care Service.




COC19.INS.2018.LG.IL                                        64
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 92 of 270 PageID #:1
    Deciding if any provider treating you is right for you. This includes Network providers you choose and
    providers that they refer.
    Deciding with your provider what care you should receive.
    Your provider is solely responsible for the quality of the services provided to you.
The relationship between you and the Group is that of employer and employee, Dependent or other classification
as defined in the Policy.

Notice
When we provide written notice regarding administration of the Policy to an authorized representative of the
Group, that notice is deemed notice to all affected Subscribers and their Enrolled Dependents. The Group is
responsible for giving notice to you.

Statements by Group or Subscriber
All statements made by the Group or by a Subscriber shall, in the absence of fraud, be deemed representations
and not warranties. We will not use any statement made by the Group to void the Policy after it has been in force
for two years unless it is a fraudulent statement.

Time Limit on Certain Defenses
A Policy is incontestable two years from the date of issue except for fraudulent misstatements made by the
applicant on the application.

Do We Pay Incentives to Providers?
We pay Network providers through various types of contractual arrangements. Some of these arrangements may
include financial incentives to promote the delivery of health care in a cost efficient and effective manner. These
financial incentives are not intended to affect your access to health care.
Examples of financial incentives for Network providers are:
    Bonuses for performance based on factors that may include quality, member satisfaction and/or
    cost-effectiveness.
    Capitation - a group of Network providers receives a monthly payment from us for each Covered Person who
    selects a Network provider within the group to perform or coordinate certain health care services. The
    Network providers receive this monthly payment regardless of whether the cost of providing or arranging to
    provide the Covered Person’s health care is less than or more than the payment.
We use various payment methods to pay specific Network providers. The payment method may change. If you
have questions about whether your Network provider’s contract with us includes any financial incentives, we
encourage you to discuss those questions with your provider. You may also call us at the telephone number on
your ID card. We can advise whether your Network provider is paid by any financial incentive, including those
listed above; however, the specific terms of the contract, including rates of payment, are confidential and cannot
be disclosed.

Are Incentives Available to You?
Sometimes we may offer coupons, enhanced Benefits, or other incentives to encourage you to take part in
various programs, including wellness programs, certain disease management programs, surveys, discount
programs and/or programs to seek care in a more cost effective setting and/or from Designated Providers. In
some instances, these programs may be offered in combination with a non-UnitedHealthcare entity. The decision
about whether or not to take part in a program is yours alone. However, we recommend that you discuss taking
part in such programs with your Physician. Contact us at www.myuhc.com or the telephone number on your ID
card if you have any questions.




COC19.INS.2018.LG.IL                                    65
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 93 of 270 PageID #:1
Do We Receive Rebates and Other Payments?
We may receive rebates for certain drugs that are administered to you in your home or in a Physician’s office, or
at a Hospital or Alternate Facility. This includes rebates for those drugs that are administered to you before you
meet any applicable deductible. We may pass a portion of these rebates on to you. When rebates are passed
onto you, they may be taken into account in determining your Co-payment and/or Co-insurance.

Who Interprets Benefits and Other Provisions under the Policy?
We have the final authority to do all of the following:
     Interpret Benefits under the Policy.
     Interpret the other terms, conditions, limitations and exclusions set out in the Policy, including this Certificate,
     the Schedule of Benefits and any Riders and/or Amendments.
     Make factual determinations related to the Policy and its Benefits.
We may assign this authority to other persons or entities that provide services in regard to the administration of
the Policy.
In certain circumstances, for purposes of overall cost savings or efficiency, we may offer Benefits for services that
would otherwise not be Covered Health Care Services. The fact that we do so in any particular case shall not in
any way be deemed to require us to do so in other similar cases.

Who Provides Administrative Services?
We provide administrative services or we may arrange for various persons or entities to provide administrative
services, such as claims processing. The identity of the service providers and the nature of the services they
provide may be changed. We are not required to give you prior notice of any such change, nor are we required to
obtain your approval. You must cooperate with those persons or entities in the performance of their
responsibilities.

Amendments to the Policy
To the extent permitted by law, we have the right, and without your approval, to change, withdraw or add Benefits
or end the Policy.
Any provision of the Policy which, on its effective date, is in conflict with the requirements of state or federal
statutes or regulations (of the jurisdiction in which the Policy is delivered) is amended to conform to the minimum
requirements of such statutes and regulations.
No other change may be made to the Policy unless it is made by an Amendment or Rider which has been signed
by one of our officers and consistent with applicable notice requirements. All of the following conditions apply:
     Amendments and Riders to the Policy are effective upon the Group’s next anniversary date, except as
     otherwise permitted by law.
     No agent has the authority to change the Policy or to waive any of its provisions.
     No one has authority to make any oral changes or amendments to the Policy.

How Do We Use Information and Records?
We may use your individually identifiable health information as follows:
     To administer the Policy and pay claims.
     To identify procedures, products, or services that you may find valuable.
     As otherwise permitted or required by law.
We may request additional information from you to decide your claim for Benefits. We will keep this information
confidential. We may also use de-identified data for commercial purposes, including research, as permitted by
law. More detail about how we may use or disclose your information is found in our Notice of Privacy Practices.
By accepting Benefits under the Policy, you authorize and direct any person or institution that has provided
services to you to furnish us with all information or copies of records relating to the services provided to you. We
have the right to request this information at any reasonable time. This applies to all Covered Persons, including



COC19.INS.2018.LG.IL                                      66
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 94 of 270 PageID #:1
Enrolled Dependents whether or not they have signed the Subscriber’s enrollment form. We agree that such
information and records will be considered confidential.
We have the right to release records concerning health care services when any of the following apply:
    Needed to put in place and administer the terms of the Policy.
    Needed for medical review or quality assessment.
    Required by law or regulation.
During and after the term of the Policy, we and our related entities may use and transfer the information gathered
under the Policy in a de-identified format for commercial purposes, including research and analytic purposes.
Please refer to our Notice of Privacy Practices.
For complete listings of your medical records or billing statements you may contact your health care provider.
Providers may charge you reasonable fees to cover their costs for providing records or completing requested
forms.
If you request medical forms or records from us, we also may charge you reasonable fees to cover costs for
completing the forms or providing the records.
In some cases, as permitted by law, we will designate other persons or entities to request records or information
from or related to you, and to release those records as needed. Our designees have the same rights to this
information as we have.

Do We Require Examination of Covered Persons?
In the event of a question or dispute regarding your right to Benefits, we, at our own expense, shall have the right
and opportunity to examine the Covered Person when and as often as reasonably required during a claims
pending period. We may also conduct an autopsy in case of death where it is not forbidden by law.

Change of Beneficiary
Unless you make an irrevocable designation of beneficiary, you retain the right to change that designation of
beneficiary or beneficiaries.

Is Workers’ Compensation Affected?
Benefits provided under the Policy do not substitute for and do not affect any requirements for coverage by
workers’ compensation insurance.

Subrogation and Reimbursement
We have the right to subrogation and reimbursement. References to "you" or "your" in this Subrogation and
Reimbursement section shall include you, your Estate and your heirs and beneficiaries unless otherwise stated.
Subrogation
We are assigned the right to recover from the negligent third party, or his or her insurer, to the extent of the
Benefits we paid for that Sickness or Injury.
You are required to furnish any information or assistance, or provide any documents that we may reasonably
require in order to exercise our rights under this provision. This provision applies whether or not the third party
admits liability.
Subrogation Example:
Suppose you are injured in a car accident that is not your fault, and you receive Benefits under the Policy to treat
your injuries. Under subrogation, the Policy has the right to take legal action in your name against the driver who
caused the accident and that driver’s insurance carrier to recover the cost of those Benefits.




COC19.INS.2018.LG.IL                                    67
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 95 of 270 PageID #:1
Right of Reimbursement
If a Covered Person recovers expenses for Sickness or Injury that occurred due to the negligence of a third party,
we have the right to first reimbursement for all Benefits we paid from any and all damages collected from the
negligent third party for those same expenses whether by action at law, settlement, or compromise by the
Covered Person, Covered Person’s parents, if the Covered Person is a minor, or Covered Person’s legal
representative, is or was able to obtain for the same expenses we have paid as a result of that Sickness or Injury.
You are required to furnish any information or assistance, or provide any documents that we may reasonably
require in order to obtain our rights under this provision. This provision applies whether or not the third party
admits liability.
Reimbursement Example:
Suppose you are injured in a boating accident that is not your fault, and you receive Benefits under the Policy as a
result of your injuries. In addition, you receive a settlement in a court proceeding from the individual who caused the
accident. You must use the settlement funds to return to the Policy 100% of any Benefits you received to treat your
injuries.
The following persons and entities are considered third parties:
     A person or entity alleged to have caused you to suffer a Sickness, Injury or damages, or who is legally
     responsible for the Sickness, Injury or damages.
     Any insurer or other indemnifier of any person or entity alleged to have caused or who caused the Sickness,
     Injury or damages.
     Your employer in a workers’ compensation case or other matter alleging liability.
     Any person or entity who is or may be obligated to provide benefits or payments to you, including benefits or
     payments for underinsured or uninsured motorist protection, no-fault or traditional auto insurance, medical
     payment coverage (auto, homeowners or otherwise), workers’ compensation coverage, other insurance
     carriers or third party administrators.
     Any person or entity against whom you may have any claim for professional and/or legal malpractice arising
     out of or connected to a Sickness or Injury you allege or could have alleged were the responsibility of any
     third party.
     Any person or entity that is liable for payment to you on any equitable or legal liability theory.

When Do We Receive Refunds of Overpayments?
If we pay Benefits for expenses incurred on your account, you, or any other person or organization that was paid,
must make a refund to us if any of the following apply:
     All or some of the expenses were not paid or did not legally have to be paid by you.
     All or some of the payment we made exceeded the Benefits under the Policy.
     All or some of the payment was made in error.
The refund equals the amount we paid in excess of the amount we should have paid under the Policy. If the
refund is due from another person or organization, you agree to help us get the refund when requested.
If the refund is due from you and you do not promptly refund the full amount, we may recover the overpayment
by reallocating the overpaid amount to pay, in whole or in part, your future Benefits that are payable under the
Policy. If the refund is due from a person or organization other than you, we may recover the overpayment by
reallocating the overpaid amount to pay, in whole or in part; (i) future Benefits that are payable in connection with
services provided to other Covered Persons under the Policy; or (ii) future Benefits that are payable in connection
with services provided to persons under other plans for which we make payments, pursuant to a transaction in
which our overpayment recovery rights are assigned to such other plans in exchange for such plans’ remittance
of the amount of the reallocated payment.
The reductions will equal the amount of the required refund. We may have other rights in addition to the right to
reduce future benefits.




COC19.INS.2018.LG.IL                                      68
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 96 of 270 PageID #:1
Is There a Limitation of Action?
Prior to bringing any legal action against us to recover reimbursement we recommend that you complete all the
steps in the complaint and appeal process described in Section 6: Questions, Complaints and Appeals. If you
want to bring a legal action against us, you must do so 60 days after written proof of loss has been furnished or
within three years of the date we notified you of our final decision, otherwise you lose any rights to bring such an
action against us.

What Is the Entire Policy?
The Policy, this Certificate, the Schedule of Benefits, the Group’s Application and any Riders and/or Amendments,
make up the entire Policy that is issued to the Group.




COC19.INS.2018.LG.IL                                    69
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 97 of 270 PageID #:1

                                  Section 9: Defined Terms
Allowed Amounts - for Covered Health Care Services, incurred while the Policy is in effect, Allowed Amounts are
determined as shown in the Schedule of Benefits.
Allowed Amounts are determined solely in accordance with our reimbursement policy guidelines. We develop
these guidelines after review of all provider billings in accordance with one or more of the following
methodologies:
     As shown in the most recent edition of the Current Procedural Terminology (CPT), a publication of the
     American Medical Association, and/or the Centers for Medicare and Medicaid Services (CMS).
     As reported by generally recognized professionals or publications.
     As used for Medicare.
     As determined by medical staff and outside medical consultants pursuant to other appropriate source or
     determination that we accept.
Alternate Facility - a health care facility that is not a Hospital. It provides one or more of the following services on
an outpatient basis, as permitted by law:
     Surgical services.
     Emergency Health Care Services.
     Rehabilitative, laboratory, diagnostic or therapeutic services.
It may also provide Mental Health Care Services or Substance Use Disorders Services on an outpatient or
inpatient basis.
Amendment - any attached written description of added or changed provisions to the Policy. It is effective only
when signed by us. It is subject to all conditions, limitations and exclusions of the Policy, except for those that are
specifically amended.
Amino Acid-Based Elemental Formulas - a special liquid type nutritional product made up of amino acids
which are the building block of proteins and typically more tolerable.
Annual Deductible - the total of the Allowed Amount you must pay for Covered Health Care Services per year
before we will begin paying for Benefits. It does not include any amount that exceeds Allowed Amounts. The
Schedule of Benefits will tell you if your plan is subject to payment of an Annual Deductible and how it applies.
Applied Behavior Analysis (ABA) - the design, implementation, and evaluation of environmental modifications
using behavioral stimuli and consequences to produce socially significant improvements in human behavior. This
includes the use of direct observation, measurement, and functional analysis of the relations between
environment and behavior.
Assisted Reproductive Technology (ART) - treatments and/or procedures in which the human oocytes and/or
sperm are retrieved and the human oocytes and/or embryos are manipulated in the laboratory. ART shall include
prescription drug therapy used during the cycle where an oocyte retrieval is performed.
Autism Spectrum Disorder - a pervasive developmental disorder as defined in the most recent edition of the
Diagnostic and Statistical Manual of Mental Disorders, including autism, Asperger’s disorder, and pervasive
developmental disorder not otherwise specified.
Benefits - your right to payment for Covered Health Care Services that are available under the Policy.
Breast Tomosynthesis - a radiologic procedure that involves the acquisition of projection images over the
stationary breast to produce cross-sectional digital three dimensional images of the breast.
Cellular Therapy - administration of living whole cells into a patient for the treatment of disease.
Civil Union - a legal relationship between two persons, either the same or opposite sex, established pursuant to
the Illinois Religious Freedom Protection and Civil Union Act.
Co-insurance - the charge, stated as a percentage of the Allowed Amount, that you are required to pay for
certain Covered Health Care Services.
Congenital Anomaly - a physical developmental defect that is present at the time of birth, and that is identified
within the first twelve months of birth.



COC19.INS.2018.LG.IL                                      70
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 98 of 270 PageID #:1
Co-payment - the charge, stated as a set dollar amount, that you are required to pay for certain Covered Health
Care Services.
Please note that for Covered Health Care Services, you are responsible for paying the lesser of the following:
     The Co-payment.
     The Allowed Amount.
Cosmetic Procedures - procedures or services that change or improve appearance without significantly
improving physiological function.
Covered Health Care Service(s) - health care services, including supplies or Pharmaceutical Products, which
are determined to be all of the following:
     Provided for the purpose of preventing, evaluating, diagnosing or treating a Sickness, Injury, Mental Illness,
     substance-related and addictive disorders, condition, disease or its symptoms.
     Medically Necessary.
     Described as a Covered Health Care Service in this Certificate under Section 1: Covered Health Care Services
     and in the Schedule of Benefits.
     Not excluded in this Certificate under Section 2: Exclusions and Limitations.
Covered Person - the Subscriber or a Dependent, but this term applies only while the person is enrolled under
the Policy. We use "you" and "your" in this Certificate to refer to a Covered Person.
Custodial Care - services that are any of the following non-Skilled Care services:
     Non-health-related services such as help with daily living activities. Examples include eating, dressing,
     bathing, transferring and ambulating.
     Health-related services that can safely and effectively be performed by trained non-medical personnel and
     are provided for the primary purpose of meeting the personal needs of the patient or maintaining a level of
     function, as opposed to improving that function to an extent that might allow for a more independent
     existence.
Customized Orthotic Device - a supportive device for the body or a part of the body, the head, neck, or
extremities, and includes the replacement or repair of the device based on your physical condition as Medically
Necessary, excluding foot orthotics defined as an in-shoe device designed to support the structural components
of the foot during weight-bearing activities.
Definitive Drug Test - test to identify specific medications, illicit substances and metabolites and is qualitative or
quantitative to identify possible use or non-use of a drug.
Dependent - the Subscriber’s legal spouse or a child of the Subscriber or the Subscriber’s spouse. All references
to the spouse of a Subscriber shall include a Domestic Partner, except for the purpose of coordinating Benefits
with Medicare. As described in Section 3: When Coverage Begins, the Group determines who is eligible to enroll
and who qualifies as a Dependent. The term "child" includes:
     A natural child.
     A stepchild.
     A legally adopted child or a child not residing with the insured (foster child). A child in the custody of the
     insured pursuant to an interim court order of adoption is considered an adopted child.
     A child placed for adoption.
     A child for whom legal guardianship has been awarded to the Subscriber or the Subscriber’s spouse.
     A child for whom health care coverage is required through a Qualified Medical Child Support Order or other
     court or administrative order. The Group is responsible for determining if an order meets the criteria of a
     Qualified Medical Child Support Order.
The following conditions apply:
     A Dependent includes a child listed above under age 26 .
     A child is no longer eligible as a Dependent on the last day of the month following the date the child reaches
     age 26 except as provided in Section 4: When Coverage Ends under Coverage for a Dependent Child with a
     Disability.



COC19.INS.2018.LG.IL                                     71
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 99 of 270 PageID #:1
     Any unmarried dependent child under 30 if the Dependent:
         Is an Illinois resident,
         Served as active or reserve member of any U.S. Armed Forces, and
         Received release or discharge other than dishonorable discharge.
    To be eligible for this, the Dependent must submit to us a form approved by the Illinois Department of
    Veterans’ Affairs stating the date on which the dependent was released from service.
A child who meets the requirements set forth above ceases to be eligible as a Dependent on the last day of the
month following the date the child reaches age 26 or no longer has a disabling condition and dependent upon the
Subscriber.
The Subscriber must reimburse us for any Benefits paid during a time a child did not satisfy these conditions.
A Dependent does not include anyone who is also enrolled as a Subscriber. No one can be a Dependent of more
than one Subscriber.
Designated Dispensing Entity - a pharmacy or other provider that has entered into an agreement with us, or
with an organization contracting on our behalf, to provide Pharmaceutical Products for the treatment of specified
diseases or conditions. Not all Network pharmacies or Network providers are Designated Dispensing Entities.
Designated Network Benefits - the description of how Benefits are paid for certain Covered Health Care Services
provided by a provider or facility that we have identified as Designated Providers. The Schedule of Benefits will tell
you if your plan offers Designated Network Benefits and how they apply.
Designated Provider - a provider and/or facility that:
     Has entered into an agreement with us, or with an organization contracting on our behalf, to provide
     Covered Health Care Service for the treatment of specific diseases or condition; or
     We have identified through our designation programs as a Designated Provider. Such designation may
     apply to specific treatments, conditions and/or procedures.
A Designated Provider may or may not be located within your geographic area. Not all Network Hospitals or
Network Physicians are Designated Providers.
You can find out if your provider is a Designated Provider by contacting us at www.myuhc.c om or the telephone
number on your ID card.
Designated Virtual Network Provider - a provider or facility that has entered into an agreement with us, or with
an organization contracting on our behalf, to deliver Covered Health Care Services through live audio and video
technology.
Diagnosis of Autism Spectrum Disorders - one or more tests, evaluations, or assessments to diagnose whether
an individual has Autism Spectrum Disorder that is prescribed, performed, or ordered by:
     A Physician licensed to practice medicine in all its branches.
     A licensed clinical psychologist with expertise in diagnosing Autism Spectrum Disorders.
Domestic Partner - a person of the opposite or same sex with whom the Subscriber has a Domestic Partnership.
Domestic Partnership - a relationship between a Subscriber and one other person of the opposite or same sex.
All of the following requirements apply to both persons. They must:
     Not be related by blood or a degree of closeness that is prohibited by law in the state of residence.
     Not be currently married to, in a Civil Union with, or a Domestic Partner of, another person under either
     statutory or common law.
     Share the same permanent residence and the common necessities of life.
     Be at least 18 years of age.
     Be mentally able to consent to contract.
     They must be financially interdependent and they have provided documents to support at least two of the
     following conditions of such financial interdependence:
         They have a single dedicated relationship of at least 6 - 18 months.



COC19.INS.2018.LG.IL                                     72
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 100 of 270 PageID #:1
         They have joint ownership of a residence.
         They have at least two of the following:
              A joint ownership of an automobile.
              A joint checking, bank or investment account.
              A joint credit account.
              A lease for a residence showing both partners as tenants.
              A will and/or life insurance policies which designates the other as primary beneficiary .
The Subscriber and Domestic Partner must jointly sign the required affidavit of Domestic Partnership.
Durable Medical Equipment (DME) - medical equipment that is all of the following:
    Ordered or provided by a Physician for outpatient use primarily in a home setting.
    Used for medical purposes.
    Not consumable or disposable except as needed for the effective use of covered DME.
    Not of use to a person in the absence of a disease or disability.
    Serves a medical purpose for the treatment of a Sickness or Injury.
    Primarily used within the home.
Eligible Person - an employee of the Group or other person connected to the Group who meets the eligibility
requirements shown in both the Group’s Application and the Policy. An Eligible Person must live within the United
States.
Emergency (Emergency Medical Condition) - a medical condition manifesting itself by acute symptoms of
sufficient severity (including severe pain) so that a prudent layperson, who possesses an average knowledge of
health and medicine, could reasonably expect the absence of immediate medical attention to result in:
    Placing the health of the Covered Person (or, with respect to a pregnant woman, the health of the woman or
    her unborn child) in serious jeopardy;
    Serious impairment to bodily functions; or
    Serious dysfunction of any bodily organ or part.
Emergency Health Care Services - with respect to an Emergency:
    A medical screening exam (as required under section 1867 of the Social Security Act, 42 U.S.C. 1395dd) that
    is within the capability of the emergency department of a Hospital, including ancillary services routinely
    available to the emergency department to evaluate such Emergency, and
    Such further medical exam and treatment, to the extent they are within the capabilities of the staff and
    facilities available at the Hospital, as are required under section 1867 of the Social Security Act (42 U.S.C.
    1395dd(e)(3)).
Enrolled Dependent - a Dependent who is properly enrolled under the Policy.
Eosinophilic Disorders - a digestive disorder where eosinophils (a type of white blood cell) are found in above
normal amounts in one or more areas of the digestive tract. They can be on the esophagus, stomach, and both
large and small intestines and if left untreated may cause poor growth or malnutrition.
Experimental or Investigational Service(s) - medical, surgical, diagnostic, psychiatric, mental health,
substance-related and addictive disorders or other health care services, technologies, supplies, treatments,
procedures, drug therapies, medications or devices that, at the time we make a determination regarding
coverage in a particular case, are determined to be any of the following:
    Not approved by the U.S. Food and Drug Administration (FDA) to be lawfully marketed for the proposed use
    and not identified in the American Hospital Formulary Service or the United States Pharmacopoeia Dispensing
    Information as appropriate for the proposed use.
    Where a drug prescribed for the treatment of a type of cancer has not been approved by the FDA for this
    particular purpose, the Policy will include coverage of such drug, provided:




COC19.INS.2018.LG.IL                                    73
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 101 of 270 PageID #:1
         The drug was approved by the FDA for the treatment of some kind of cancer; and
         The drug has been recognized for the treatment of the specific type of cancer for which it was
         prescribed in any one of the following established reference compendia:
               The American Hospital Formulary Service Drug Information.
               The National Comprehensive Cancer Network’s Drugs & Biologics Compendium.
               The Thomson Micromedex’s DrugDex.
               The Elsevier Gold Standard’s Clinical Pharmacology.
               Other authoritative compendia as identified by the Federal Secretary of Health and Human
               Services.
     Subject to review and approval by any institutional review board for the proposed use. (Devices which are
     FDA approved under the Humanitarian Use Device exemption are not Experimental or Investigational.)
     The subject of an ongoing clinical trial that meets the definition of a Phase I, II or III clinical trial set forth in
     the FDA regulations, regardless of whether the trial is actually subject to FDA oversight.
Exceptions:
     Clinical trials for which Benefits are available as described under Clinical Trials in Section 1: Covered Health
     Care Services.
     We may consider an otherwise Experimental or Investigational Service to be a Covered Health Care Service
     for that Sickness or condition if:
         You are not a participant in a qualifying clinical trial, as described under Clinical Trials in Section 1:
         Covered Health Care Services: and
         You have a Sickness or condition that is likely to cause death within one year of the request for
         treatment.
Prior to such a consideration, we must first establish that there is sufficient evidence to conclude that, even
though unproven, the service has significant potential as an effective treatment for that Sickness or condition.
Freestanding Facility - an outpatient, diagnostic or ambulatory center or independent laboratory which performs
services and submits claims separately from a Hospital.
Gene Therapy - therapeutic delivery of nucleic acid (DNA or RNA) into a patient’s cells as a drug to treat a
disease.
Genetic Counseling - counseling by a qualified clinician that includes:
     Identifying your potential risks for suspected genetic disorders;
     An individualized discussion about the benefits, risks and limitations of Genetic Testing to help you make
     informed decisions about Genetic Testing; and
     Interpretation of the Genetic Testing results in order to guide health decisions.
Certified genetic counselors, medical geneticists and physicians with a professional society’s certification that
they have completed advanced training in genetics are considered qualified clinicians when Covered Health Care
Services for Genetic Testing require Genetic Counseling.
Genetic Testing - exam of blood or other tissue for changes in genes (DNA or RNA) that may indicate an
increased risk for developing a specific disease or disorder, or provide information to guide the selection of
treatment of certain diseases, including cancer.
Gestational Carrier - a female who becomes pregnant by having a fertilized egg (embryo) implanted in her
uterus for the purpose of carrying the fetus to term for another person. The Gestational Carrier does not provide
the egg and is therefore not biologically related to the child.
Group - the employer, or other defined or otherwise legally established group, to whom the Policy is issued.
Home Health Agency - a program or organization authorized by law to provide health care services in the home.
Hospital - an institution that is operated as required by law and that meets both of the following:




COC19.INS.2018.LG.IL                                       74
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 102 of 270 PageID #:1
     It is mainly engaged in providing inpatient health care services, for the short term care and treatment of
     injured or sick persons. Care is provided through medical, diagnostic and surgical facilities, by or under the
     supervision of a staff of Physicians.
     It has 24-hour nursing services.
A Hospital is not mainly a place for rest, Custodial Care or care of the aged. It is not a nursing home,
convalescent home or similar institution.
Hospital-based Facility - an outpatient facility that performs services and submits claims as part of a Hospital.
Iatrogenic Infertility - an impairment of fertility by surgery, radiation, chemotherapy, or other medical treatment
affecting reproductive organs or processes.
Infertility - the inability to conceive after one year of unprotected sexual intercourse, the inability to conceive after
one year of attempts to produce conception, the inability to conceive after an individual is diagnosed with a
condition affecting fertility, or the inability to sustain a successful Pregnancy. For purposes of this Benefit, a
woman shall be considered infertile without having to engage in one year of unprotected sexual intercourse if a
Physician determines that:
     A medical condition exists that renders conception impossible through unprotected sexual intercourse,
     including but not limited to congenital absence of the uterus or ovaries, absence of the uterus or ovaries due
     to surgical removal due to a medical condition, or involuntary sterilization due to chemothera py or radiation
     treatments; or
     Efforts to conceive as a result of one year of medically based and supervised methods of conception,
     including artificial insemination, have failed and are not likely to lead to a successful Pregnancy.
Initial Enrollment Period - the first period of time when Eligible Persons may enroll themselves and their
Dependents under the Policy.
Injury - damage to the body, including all related conditions and symptoms.
Inpatient Rehabilitation Facility - any of the following that provides inpatient rehabilitati on health care services
(including physical therapy, occupational therapy and/or speech therapy), as authorized by law:
     A long term acute rehabilitation center,
     A Hospital, or
     A special unit of a Hospital designated as an Inpatient Rehabilitation Facility.
Inpatient Stay - a continuous stay that follows formal admission to a Hospital, Skilled Nursing Facility or Inpatient
Rehabilitation Facility.
Intensive Behavioral Therapy (IBT) - outpatient Mental Health Care Services that aim to reinforce adaptive
behaviors, reduce maladaptive behaviors and improve the mastery of functional age appropriate skills in people
with Autism Spectrum Disorders. The most common IBT is Applied Behavior Analysis (ABA).
Intensive Outpatient Treatment - a structured outpatient mental health or substance-related and addictive
disorders treatment program. The program may be freestanding or Hospital-based and provides services for at
least three hours per day, two or more days per week.
Intermittent Care - skilled nursing care that is provided either:
     Fewer than seven days each week.
     Fewer than eight hours each day for periods of 21 days or less.
Exceptions may be made in certain circumstances when the need for more care is finite and predictable.
Low-dose Mammography - the x-ray exam of the breast using equipment dedicated specifically for
mammography, including the x-ray tube, filter, compression device, and image receptor, with radiation exposure
delivery of less than one rad per breast for two views of an average size breast. The term also includes digital
mammography and Breast Tomosynthesis.
Manipulative Treatment (adjustment) - a form of care provided by chiropractors and osteopaths for diagnosed
muscle, nerve and joint problems. Body parts are moved either by hands or by a small instrument to:
     Restore or improve motion.
     Reduce pain.



COC19.INS.2018.LG.IL                                      75
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 103 of 270 PageID #:1
     Increase function.
Medically Necessary - health care services that are all of the following:
     In accordance with Generally Accepted Standards of Medical Practice.
     Clinically appropriate, in terms of type, frequency, extent, service site and duration, and considered effective
     for your Sickness, Injury, Mental Illness, substance-related and addictive disorders, disease or its symptoms.
     Not mainly for your convenience or that of your doctor or other health care provider.
     Not more costly than an alternative drug, service(s), service site or supply that is at least as likely to produce
     equivalent therapeutic or diagnostic results as to the diagnosis or treatment of your Sickness, Injury, disease
     or symptoms.
Generally Accepted Standards of Medical Practice are standards that are based on credible scientific evidence
published in peer-reviewed medical literature generally recognized by the relevant medical community, relying
primarily on controlled clinical trials, or, if not available, observational studies from more than one institution that
suggest a causal relationship between the service or treatment and health outcomes.
If no credible scientific evidence is available, then standards that are based on Physician specialty society
recommendations or professional standards of care may be considered. We may also consult expert opinion in
determining whether health care services are Medically Necessary.
We develop and maintain clinical policies that describe the Generally Accepted Standards of Medical Practice
scientific evidence, prevailing medical standards and clinical guidelines supporting our determinati ons regarding
specific services. These clinical policies (as developed by us and revised when needed), are available to Covered
Persons through www.myuhc.com or the telephone number on your ID card. They are also available to
Physicians other health care professionals on UHCprovider.com.
Medicare - Parts A, B, C and D of the insurance program established by Title XVIII, United States Social Security
Act, as amended by 42 U.S.C. Sections 1394, et seq. and as later amended.
Mental Health Care Services - Covered Health Care Services for the diagnosis and treatment of those mental
health or psychiatric categories that are listed in the current edition of the International Classification of Diseases
section on Mental and Behavioral Disorders or the Diagnostic and Statistical Manual of the American Psychiatric
Association. The fact that a condition is listed in the current edition of the International Classification of Diseases
section on Mental and Behavioral Disorders or Diagnostic and Statistical Manual of the American Psychiatric
Association does not mean that treatment for the condition is a Covered Health Care Service.
Mental Health/Substance Use Disorders Designee - the organization or individual, designated by us, that
provides or arranges Mental Health Care Services and Substance Use Disorders Services.
Mental Illness - those mental health or psychiatric diagnostic categories that are listed in the current edition of
the International Classification of Diseases section on Mental and Behavioral Disorders or Diagnostic and Statistical
Manual of the American Psychiatric Association. The fact that a condition is listed in the current edition of the
International Classification of Diseases section on Mental and Behavioral Disorders or Diagnostic and Statistical
Manual of the American Psychiatric Association does not mean that treatment for the condition is a Covered Health
Care Service.
Network - when used to describe a provider of health care services, this means a provider that has a participation
agreement in effect with us or with our affiliate to participate in our Network. This does not include those providers
who have agreed to discount their charges for Covered Health Care Services. Our affiliates are those entities
affiliated with us through common ownership or control with us or with our ultimate corporate parent, including
subsidiaries.
A provider may enter into an agreement to provide only certain Covered Health Care Services, but not all Covered
Health Care Services, or to be a Network provider for only some of our products. In this case, the provider will be
a Network provider for the Covered Health Care Services and products included in the participation agreement
and an out-of-Network provider for other Covered Health Care Services and products. The participation status of
providers may change periodically.
Network Benefits - the description of how Benefits are paid for Covered Health Care Services provided by
Network providers. The Schedule of Benefits will tell you if your plan offers Network Benefits and how Network
Benefits apply.
New Pharmaceutical Product - a Pharmaceutical Product or new dosage form of a previously approved



COC19.INS.2018.LG.IL                                      76
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 104 of 270 PageID #:1
Pharmaceutical Product. It applies to the period of time starting on the date the Pharmaceut ical Product or new
dosage form is approved by the U.S. Food and Drug Administration (FDA) and ends on the earlier of the following
dates:
     The date as determined by us or our designee, which is based on when the Pharmaceuti cal Product is
     reviewed and when utilization management strategies are implemented.
     December 31st of the following calendar year.
Open Enrollment Period - a period of time, after the Initial Enrollment Period, when Eligible Persons may enroll
themselves and Dependents under the Policy. The Group sets the period of time that is the Open Enrollment
Period.
Out-of-Network Benefits - the description of how Benefits are paid for Covered Health Care Services provided by
out-of-Network providers. The Schedule of Benefits will tell you if your plan offers out-of-Network Benefits and how
out-of-Network Benefits apply.
Out-of-Pocket Limit - the maximum amount you pay every year. The Schedule of Benefits will tell you if your
plan is subject to an Out-of-Pocket Limit and how the Out-of-Pocket Limit applies.
Pain Therapy - therapy that is medically based and includes reasonably defined goals, including, but not limited
to, stabilizing or reducing pain, with periodic evaluations of the efficacy of the Pain Therapy against these goals.
Partial Hospitalization/Day Treatment - a structured ambulatory program. The program may be freestanding or
Hospital-based and provides services for at least 20 hours per week.
Pharmaceutical Product(s) - U.S. Food and Drug Administration (FDA)-approved prescription medications or
products administered in connection with a Covered Health Care Service by a Physician.
Physician - any Doctor of Medicine or Doctor of Osteopathy who is properly licensed and qualified by law.
Please Note: Any podiatrist, dentist, psychologist, chiropractor, optometrist, or other provider who acts within the
scope of his or her license will be considered on the same basis as a Physician. The fact that we describe a
provider as a Physician does not mean that Benefits for services from that provider are available to you under the
Policy. If the Policy covers optometry, you have the option to have optometric services reimbursed to either a
Physician or optometrist.
Policy - the entire agreement issued to the Group that includes all of the following:
     Group Policy.
     Certificate.
     Schedule of Benefits.
     Group Application.
     Riders.
     Amendments.
These documents make up the entire agreement that is issued to the Group.
Policy Charge - the sum of the Premiums for all Covered Persons enrolled under the Policy.
Pregnancy - includes all of the following:
     Prenatal care.
     Postnatal care.
     Childbirth.
     Any complications associated with Pregnancy.
Premium - the periodic fee required for each Subscriber and each Enrolled Dependent, in accordance with the
terms of the Policy.
Prescription Drug List (PDL) Management Committee - the committee that we designate for, among other
responsibilities, placing Pharmaceutical Products into specific tiers.
Presumptive Drug Test - test to determine the presence or absence of drugs or a drug class in which the results
are indicated as negative or positive result.




COC19.INS.2018.LG.IL                                     77
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 105 of 270 PageID #:1
Preventive Physical Therapy - physical therapy that is prescribed by a Physician for the purpose of treating
parts of the body affected by multiple sclerosis where the physical therapy includes reasonably defined goals,
including, but not limited to, sustaining the level of function the person has achieved, with periodic evaluation of
the efficacy of the physical therapy against those goals.
Primary Care Physician - a Physician who has a majority of his or her practice in general pediatrics, internal
medicine, obstetrics/gynecology, family practice or general medicine.
Private Duty Nursing - nursing care that is provided to a patient on a one-to-one basis by licensed nurses in an
inpatient or home setting when any of the following are true:
     No skilled services are identified.
     Skilled nursing resources are available in the facility.
     The Skilled Care can be provided by a Home Health Agency on a per visit basis for a specific purpose.
     The service is provided to a Covered Person by an independent nurse who is hired directly by the Covered
     Person or his/her family. This includes nursing services provided on an inpatient or home-care basis,
     whether the service is skilled or non-skilled independent nursing.
Qualified Clinical Cancer Trial - includes the following criteria:
     The effectiveness of the treatment has not been determined relative to established therapies;
     The trial is under clinical investigation as part of an approved cancer research trial in Phase II, Phase III, or
     Phase IV of investigation;
     The trial is:
          Approved by the FDA; or
          Approved and funded by:
                National Institutes of Health (NIH);
                The Centers for Disease Control and Prevention (CDC);
                The Agency for Healthcare Research and Quality (AHRQ);
                The United States Department of Defense (DOD);
                The United States Department of Veterans Affairs (VA);
                The United States Department of Energy in the form of an investigational new drug application; or
                A cooperative group or center of any entity described in this listing.
     The patient’s Primary Care Physician, if any, is involved in the coordination of care.
Residential Treatment - treatment in a facility established and operated as required by law, which provides
Mental Health Care Services or Substance Use Disorders Services. It must meet all of the following requirements:
     Provides a program of treatment, approved by the Mental Health/Substance Use Disorders Designee, under
     the active participation and direction of a Physician and, approved by the Mental Health/Substance Use
     Disorder Designee.
     Has or maintains a written, specific and detailed treatment program requiring your full-time residence and
     participation.
     Provides at least the following basic services in a 24-hour per day, structured setting:
          Room and board.
          Evaluation and diagnosis.
          Counseling.
          Referral and orientation to specialized community resources.
A Residential Treatment facility that qualifies as a Hospital is considered a Hospital.
Rider - any attached written description of additional Covered Health Care Services not described in this
Certificate. Covered Health Care Services provided by a Rider may be subject to payment of additional Premiums.



COC19.INS.2018.LG.IL                                       78
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 106 of 270 PageID #:1
(Note that Benefits for Outpatient Prescription Drugs, while presented in Rider format, are not subject to payment
of additional Premiums and are included in the overall Premium for Benefits under the Policy.) Riders are effective
only when signed by us and are subject to all conditions, limitations and exclusions of the Policy except for those
that are specifically amended in the Rider.
Semi-private Room - a room with two or more beds. When an Inpatient Stay in a Semi-private Room is a
Covered Health Care Service, the difference in cost between a Semi-private Room and a private room is a Benefit
only when a private room is Medically Necessary, or when a Semi-private Room is not available.
Sickness - physical illness, disease or Pregnancy. The term Sickness as used in this Certificate includes Mental
Illness or substance-related and addictive disorders, regardless of the cause or origin of the Mental Illness or
substance-related and addictive disorder.
Skilled Care - skilled nursing, skilled teaching, skilled habilitation and skilled rehabilita tion services when all of
the following are true:
     Must be delivered or supervised by licensed technical or professional medical personnel in order to obtain
     the specified medical outcome, and provide for the safety of the patient.
     Ordered by a Physician.
     Not delivered for the purpose of helping with activities of daily living, including dressing, feeding, bathing or
     transferring from a bed to a chair.
     Requires clinical training in order to be delivered safely and effectively.
     Not Custodial Care, which can safely and effectively be performed by trained non-medical personnel.
Skilled Nursing Facility - a Hospital or nursing facility that is licensed and operated as required by law.
Specialist - a Physician who has a majority of his or her practice in areas other than general pediatrics, internal
medicine, obstetrics/gynecology, family practice or general medicine.
Subscriber - an Eligible Person who is properly enrolled under the Policy. The Subscriber is the person (who is
not a Dependent) on whose behalf the Policy is issued to the Group.
Substance Use Disorders Services - Covered Health Care Services for the diagnosis and treatment of
alcoholism and substance-related and addictive disorders that are listed in the current edition of the International
Classification of Diseases section on Mental and Behavioral Disorders or Diagnostic and Statistical Manual of the
American Psychiatric Association. The fact that a disorder is listed in the current edition of the International
Classification of Diseases section on Mental and Behavioral Disorders or Diagnostic and Statistical Manual of the
American Psychiatric Association does not mean that treatment of the disorder is a Covered Health Care Service.
Surrogate - a female who becomes pregnant usually by artificial insemination or transfer of a fertilized egg
(embryo) for the purpose of carrying the fetus for another person.
Total Disability - a Subscriber’s inability to perform all of the substantial and material duties of his or her regular
employment or occupation; and a Dependent’s inability to perform the normal activities of a person of like age
and sex.
Transitional Living - Mental Health Care Services and Substance Use Disorders Services provided through
facilities, group homes and supervised apartments which provide 24-hour supervision and are either:
     Sober living arrangements such as drug-free housing or alcohol/drug halfway houses. They provide stable
     and safe housing, an alcohol/drug-free environment and support for recovery. They may be used as an
     addition to ambulatory treatment when it doesn’t offer the intensity and structure needed to help you with
     recovery.
     Supervised living arrangements which are residences such as facilities, group homes and supervised
     apartments. They provide members with stable and safe housing and the opportunity to learn how to
     manage their activities of daily living. They be used as an addition to treatment when it doesn’t offer the
     intensity and structure needed to help you with recovery.
Treatment for Autism Spectrum Disorders - includes the following care prescribed, provided, or ordered for an
individual diagnosed with an Autism Spectrum Disorder by:
     A Physician licensed to practice medicine in all its branches.




COC19.INS.2018.LG.IL                                      79
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 107 of 270 PageID #:1
    A certified, registered, or licensed health care professional with expertise in treating effects of Autism
    Spectrum Disorder when the care is determined to be Medically Necessary and ordered by a Physician
    licensed to practice medicine in all its branches:
         Psychiatric care, meaning direct, consultative, or diagnostic services provided by a licensed
         psychiatrist.
         Psychological care, meaning direct or consultative services provided by a licensed psychologist.
         Habilitative or rehabilitative care, meaning professional, counseling, and guidance services and
         treatment programs, including Applied Behavior Analysis, that are intended to develop, maintain, and
         restore the functioning of an individual.
         Therapeutic care, including behavioral, speech, occupational, and physical therapies addressing the
         following areas:
               Self-care and feeding.
               Pragmatic, receptive, and expressive language.
               Cognitive functioning.
               Applied Behavior Analysis, intervention, and modification.
               Motor planning.
               Sensory processing.
Treatment Plan - may consist of, but is not limited to, diagnosis, proposed treatment by type, frequency,
anticipated duration of treatment, the anticipated outcomes stated as goals and the frequency by which the
Treatment Plan will be updated. Medical records and clinical notes may also be requested.
Unproven Service(s) - services, including medications, that are determined not to be effective for treatment of the
medical condition and/or not to have a beneficial effect on health outcomes due to insufficient and inadequate
clinical evidence from well-conducted randomized controlled trials or cohort studies in the prevailing published
peer-reviewed medical literature.
    Well-conducted randomized controlled trials. (Two or more treatments are compared to each other, and the
    patient is not allowed to choose which treatment is received.)
    Well-conducted cohort studies from more than one institution. (Patients who receive study treatment are
    compared to a group of patients who receive standard therapy. The comparison group must be nearly
    identical to the study treatment group.)
We have a process by which we compile and review clinical evidence with respect to certain health care services.
We issue medical and drug policies that describe the clinical evidence available with respect to specific health
care services. These medical and drug policies are subject to change without prior notice. You can view these
policies at www.myuhc.com.
Please note:
    If you have a life-threatening Sickness or condition (one that is likely to cause death within one year of the
    request for treatment) we may consider an otherwise Unproven Service to be a Covered Health Care Service
    for that Sickness or condition. Prior to such a consideration, we must first establish that there is sufficient
    evidence to conclude that, even though unproven, the service has significant potential as an effective
    treatment for that Sickness or condition.
Urgent Care Center - a facility that provides Covered Health Care Services that are required to prevent serious
deterioration of your health. These services are required as a result of an unforeseen Sickness, Injury, or the onset
of sudden or severe symptoms.




COC19.INS.2018.LG.IL                                    80
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 108 of 270 PageID #:1



                            UnitedHealthcare Choice Plus

            UnitedHealthcare Insurance Company of Illinois

                                     Schedule of Benefits
How Do You Access Benefits?
You can choose to receive Designated Network Benefits, Network Benefits or Out-of-Network Benefits.
Designated Network Benefits apply to Covered Health Care Services that are provided by a provider or facility
that we have identified as a Designated Provider. Designated Network Benefits are available only for specific
Covered Health Care Services as shown in the Schedule of Benefits table below.
Network Benefits apply to Covered Health Care Services that are provided by a Network Physician or other
Network provider. You are not required to select a Primary Care Physician in order to obtain Network Benefits.
Emergency Health Care Services are always paid as Network Benefits. You will not incur any greater
out-of-pocket costs than you would have incurred with a Network Physician or provider for Allowed Amounts.
Covered Health Care Services that are provided at a Network Hospital or ambulatory surgical treatment center by
an out-of-Network radiologist, anesthesiologist, pathologist, Emergency Physician or neonatologist, when not
Emergency Health Care Services, will be reimbursed as set forth under Allowed Amounts as described at the end
of this Schedule of Benefits. You will not incur any greater out-of-pocket costs than you would have incurred with
a Network Physician or provider for Allowed Amounts. State law prohibits such provider from balance billing you
if you have assigned Benefits to such provider and have not specifically rejected assignment of benefits in writing
in accordance with 215 ILCS 5/356z.3a.
However, Covered Health Care Services that are provided at a Network facility by other facility based
out-of-Network providers, when not Emergency Health Care Services, will be reimbursed as set forth under
Allowed Amounts as described at the end of this Schedule of Benefits. As a result, you will be responsible for the
difference between the amount billed by the provider and the Allowed Amount. The payments you make to facility
based out-of-Network providers for charges above the Allowed Amount does not apply towards any applicable
Out-of-Pocket Limit.
Out-of-Network Benefits apply to Covered Health Care Services that are provided by an out-of-Network
Physician or other out-of-Network provider, or Covered Health Care Services that are provided at an
out-of-Network facility.
You must show your identification card (ID card) every time you request health care services from a Network
provider. If you do not show your ID card, Network providers have no way of knowing that you are enrolled under
a UnitedHealthcare Policy. As a result, they may bill you for the entire cost of the services you receive.
Additional information about the network of providers and how your Benefits may be affected appears at
the end of this Schedule of Benefits.
If there is a conflict between this Schedule of Benefits and any summaries provided to you by the Group, this
Schedule of Benefits will control.
WARNING, LIMITED BENEFITS WILL BE PAID WHEN OUT-OF-NETWORKPROVIDERSARE USED.
You should be aware that when you elect to utilize the services of an out-of-Network provider for a covered
service in non-emergency situations, Benefit payments to such out-of-Network providers are not based upon the
amount billed. The basis of your Benefit payment will be determined according to your Certificate’s fee schedule,
usual and customary charge (which is determined by comparing charges for similar services adjusted to the
geographical area where the services are performed), or other method as defined by the Certificate. YOU CAN
EXPECT TO PAY MORE THAN THE CO-INSURANCE AMOUNT DEFINED IN THE CERTIFICATE AFTER THE
PLAN HAS PAID ITS REQUIRED PORTION. Out-of-Network providers may bill members for any amount up to the



SBN19.CHPSLPDPP.I.2018.LG.IL                            1
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 109 of 270 PageID #:1
billed charge after the plan has paid its portion of the bill as provided in Section 356z.3a of the Illinois Insurance
Code. Network providers have agreed to accept discounted payments for services with no additional billing to the
member other than Co-insurance and deductible amounts. You may obtain further information about the
participating status of professional providers and information on out-of-pocket expenses by calling us at the
telephone number on your ID card.

Does Prior Authorization Apply?
We require prior authorization for certain Covered Health Care Services. In general, Network providers are
responsible for obtaining prior authorization before they provide these services to you. There are some Network
Benefits, however, for which you are responsible for obtaining prior authorization. Services for which you are
required to obtain prior authorization are shown in the Schedule of Benefits table within each Covered Health
Care Service category.
We recommend that you confirm with us that all Covered Health Care Services have been prior authorized as
required. Before receiving these services from a Network provider, you may want to call us to verify that the
Hospital, Physician and other providers are Network providers and that they have obtained the required prior
authorization. Network facilities and Network providers cannot bill you for services they do not prior authorize as
required. You can call us at the telephone number on your ID card.
When you choose to receive certain Covered Health Care Services from out-of-Network providers, you are
responsible for obtaining prior authorization before you receive these services. Note that your obligation to
obtain prior authorization is also applicable when an out-of-Network provider intends to admit you to a
Network facility or to an out-of-Network facility or refers you to other Network or out-of-Network providers.
Once you have obtained the authorization, please review it carefully so that you understand what services
have been authorized and what providers are authorized to deliver the services that are subject to the
authorization.
To obtain prior authorization, call the telephone number on your ID card. This call starts the utilization review
process.
The utilization review process is a set of formal techniques designed to monitor the use of, or evaluate the clinical
necessity, appropriateness, efficacy, or efficiency of, health care services, procedures or settings. Such
techniques may include ambulatory review, prospective review, second opinion, certification, concurrent review,
case management, discharge planning, retrospective review or similar programs.
Please note that prior authorization timelines apply. Refer to the applicable Benefit description in the
Schedule of Benefits table to find out how far in advance you must obtain prior authorization.
For Covered Health Care Services that do not require you to obtain prior authorization, when you choose to
receive services from out-of-Network providers, we urge you to confirm with us that the services you plan to
receive are Covered Health Care Services. That’s because in some instances, certain procedures may not be
Medically Necessary or may not otherwise meet the definition of a Covered Health Care Service, and therefore are
excluded. In other instances, the same procedure may meet the definition of Covered Health Care Services. By
calling before you receive treatment, you can check to see if the service is subject to limitations or exclusions.
If you request a coverage determination at the time prior authorization is provided, the determination will be
made based on the services you report you will be receiving. If the reported services differ from those received,
our final coverage determination will be changed to account for those differences, and we will only pay Benefits
based on the services delivered to you.
If you choose to receive a service that has been determined not to be a Medically Necessary Covered Health Care
Service, you will be responsible for paying all charges and no Benefits will be paid.

Care Management
When you seek prior authorization as required, we will work with you to put in place the care management
process and to provide you with information about additional services that are available to you, such as disease
management programs, health education, and patient advocacy.




SBN19.CHPSLPDPP.I.2018.LG.IL                             2
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 110 of 270 PageID #:1
Special Note Regarding Medicare
If you are enrolled in Medicare on a primary basis (Medicare pays before we pay Benefits under the Policy), the
prior authorization requirements do not apply to you. Since Medicare is the primary payer, we will pay as
secondary payer as described in Section 7: Coordination of Benefits. You are not required to obtain authorization
before receiving Covered Health Care Services.




SBN19.CHPSLPDPP.I.2018.LG.IL                           3
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 111 of 270 PageID #:1

What Will You Pay for Covered Health Care Services?
Benefits for Covered Health Care Services are described in the tables below.
Annual Deductibles are calculated on a calendar year basis.
Out-of-Pocket Limits are calculated on a calendar year basis.
When Benefit limits apply, the limit stated refers to any combination of Designated Network Benefits, Network
Benefits and Out-of-Network Benefits unless otherwise specifically stated.
Benefit limits are calculated on a calendar year basis unless otherwise specifically stated.



Payment Term And Description                                           Amounts


Annual Deductible

The amount you pay for Covered Health Care Services per year           Designated Network and Network
before you are eligible to receive Benefits.
                                                                       $2,000 per Covered Person, not to exceed
Amounts paid toward the Annual Deductible for Covered Health           $4,000 for all Covered Persons in a family.
Care Services that are subject to a visit or day limit will also be
                                                                       Out-of-Network
calculated against that maximum Benefit limit. As a result, the
limited Benefit will be reduced by the number of days/visits used      $5,000 per Covered Person, not to exceed
toward meeting the Annual Deductible.                                  $10,000 for all Covered Persons in a family.
When a Covered Person was previously covered under a group
policy that was replaced by the group Policy, any amount already
applied to that annual deductible provision of the prior policy will
apply to the Annual Deductible provision under the Policy.
The amount that is applied to the Annual Deductible is calculated
on the basis of the Allowed Amount. The Annual Deductible does
not include any amount that exceeds the Allowed Amount. Details
about the way in which Allowed Amounts are determined appear
at the end of the Schedule of Benefits table.


Out-of-Pocket Limit

The maximum you pay per year for the Annual Deductible,                Designated Network and Network
Co-payments or Co-insurance. Once you reach the Out-of-Pocket
                                                                       $6,000 per Covered Person, not to exceed
Limit, Benefits are payable at 100% of Allowed Amounts during the
                                                                       $12,000 for all Covered Persons in a family.
rest of that year. The Out-of-Pocket Limit for Designated Network
and Network Benefits includes the amount you pay for both              The Out-of-Pocket Limit includes the Annual
Network and Out-of-Network Benefits for outpatient prescription        Deductible.
drug products provided under the Outpatient Prescription Drug
                                                                       Out-of-Network
Rider.
                                                                       $10,000 per Covered Person, not to exceed
Details about the way in which Allowed Amounts are determined
                                                                       $20,000 for all Covered Persons in a family.
appear at the end of the Schedule of Benefits table.
                                                                       The Out-of-Pocket Limit includes the Annual
The Out-of-Pocket Limit does not include any of the following and,
                                                                       Deductible.
once the Out-of-Pocket Limit has been reached, you still will be
required to pay the following:

   Any charges for non-Covered Health Care Services.




SBN19.CHPSLPDPP.I.2018.LG.IL                              4
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 112 of 270 PageID #:1



Payment Term And Description                                         Amounts


   The amount you are required to pay if you do not obtain prior
   authorization as required.

   Charges that exceed Allowed Amounts.


Co-payment


Co-payment is the amount you pay (calculated as a set dollar amount) each time you receive certain Covered
Health Care Services. When Co-payments apply, the amount is listed on the following pages next to the
description for each Covered Health Care Service.
Please note that for Covered Health Care Services, you are responsible for paying the lesser of:

   The applicable Co-payment.

   The Allowed Amount.
Details about the way in which Allowed Amounts are determined appear at the end of the Schedule of Benefits
table.


Co-insurance


Co-insurance is the amount you pay (calculated as a percentage of the Allowed Amount) each time you receive
certain Covered Health Care Services.
Details about the way in which Allowed Amounts are determined appear at the end of the Schedule of Benefits
table.




SBN19.CHPSLPDPP.I.2018.LG.IL                            5
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 113 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                               What Is the      Does the           Does the
                                                          Co-payment       Amount You         Annual
                                                          or               Pay Apply to       Deductible
                                                          Co-insurance     the                Apply?
                                                          You Pay? This    Out-of-Pocket
                                                          May Include a    Limit?
                                                          Co-payment,
                                                          Co-insurance
                                                          or Both.


1. Ambulance Services


                                      Prior Authorization Requirement
    In most cases, we will initiate and direct non-Emergency ambulance transportation. If you are requesting
  non-Emergency ambulance services, you must obtain authorization as soon as possible before transport. If
 you do not obtain prior authorization as required, the amount you are required to pay will be increased to 50%
              of the Allowed Amount; however, the amount of the increase will not exceed $1,000.


Emergency Ambulance                                       Network

                                                          Ground
                                                          Ambulance

                                                          20%                Yes                Yes


                                                          Air Ambulance

                                                          20%                Yes               Yes


                                                          Out-of-
                                                          Network

                                                          Same as            Same as           Same as
                                                          Network            Network           Network


Non-Emergency Ambulance                                   Network
Ground or air ambulance, as appropriate.
                                                          Ground
                                                          Ambulance

                                                          20%                Yes                Yes


SBN19.CHPSLPDPP.I.2018.LG.IL                          6
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 114 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                   What Is the       Does the           Does the
                                                              Co-payment        Amount You         Annual
                                                              or                Pay Apply to       Deductible
                                                              Co-insurance      the                Apply?
                                                              You Pay? This     Out-of-Pocket
                                                              May Include a     Limit?
                                                              Co-payment,
                                                              Co-insurance
                                                              or Both.


                                                              Air Ambulance

                                                              20%                Yes                Yes


                                                              Out-of-
                                                              Network

                                                              Ground
                                                              Ambulance

                                                              40%                 Yes                Yes


                                                              Air Ambulance

                                                              40%                Yes                Yes



2. Cellular and Gene Therapy


                                        Prior Authorization Requirement
   For Network Benefits you must obtain prior authorization as soon as the possibility of a Cellular or Gene
 Therapy arises. If you do not obtain prior authorization and if, as a result, the services are not received from a
                            Designated Provider, Network Benefits will not be paid.


For Network Benefits, Cellular or Gene Therapy               Network
services must be received from a Designated Provider.
                                                             Depending upon where the Covered Health Care
                                                             Service is provided, Benefits will be the same as those
                                                             stated under each Covered Health Care Service
                                                             category in this Schedule of Benefits.




SBN19.CHPSLPDPP.I.2018.LG.IL                             7
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 115 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                    What Is the       Does the            Does the
                                                               Co-payment        Amount You          Annual
                                                               or                Pay Apply to        Deductible
                                                               Co-insurance      the                 Apply?
                                                               You Pay? This     Out-of-Pocket
                                                               May Include a     Limit?
                                                               Co-payment,
                                                               Co-insurance
                                                               or Both.


                                                              Out-of-Network
                                                              Out-of-Network Benefits are not available.


3. Clinical Trials


                                         Prior Authorization Requirement
 You must obtain prior authorization as soon as the possibility of participation in a clinical trial arises. If you do
 not obtain prior authorization as required, the amount you are required to pay will be increased to 50% of the
                  Allowed Amount; however, the amount of the increase will not exceed $1,000.


Depending upon the Covered Health Care Service,               Network
Benefit limits are the same as those stated under the
                                                              Depending upon where the Covered Health Care
specific Benefit category in this Schedule of Benefits.
                                                              Service is provided, Benefits will be the same as those
                                                              stated under each Covered Health Care Service
                                                              category in this Schedule of Benefits.


                                                              Out-of-Network
                                                              Depending upon where the Covered Health Care
                                                              Service is provided, Benefits will be the same as those
                                                              stated under each Covered Health Care Service
                                                              category in this Schedule of Benefits.


4. Congenital Heart Disease (CHD) Surgeries


                                         Prior Authorization Requirement
  For Out-of-Network Benefits you must obtain prior authorization as soon as the possibility of a CHD surgery
     arises. If you do not obtain prior authorization as required, the amount you are required to pay will be
     increased to 50% of the Allowed Amount; however, the amount of the increase will not exceed $1,000.


SBN19.CHPSLPDPP.I.2018.LG.IL                              8
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 116 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                     What Is the     Does the        Does the
                                                                Co-payment      Amount You      Annual
                                                                or              Pay Apply to    Deductible
                                                                Co-insurance    the             Apply?
                                                                You Pay? This   Out-of-Pocket
                                                                May Include a   Limit?
                                                                Co-payment,
                                                                Co-insurance
                                                                or Both.


Benefits under this section include only the inpatient          Network
facility charges for the CHD surgery. Depending upon
where the Covered Health Care Service is provided,              20%             Yes             Yes
Benefits for diagnostic services, cardiac catheterization
and non-surgical management of CHD will be the same
as those stated under each Covered Health Care
Service category in this Schedule of Benefits.


                                                                Out-of-
                                                                Network

                                                                40%              Yes             Yes



5. Dental Services - Accident Only


                                                                Network

                                                                20%             Yes             Yes


                                                                Out-of-
                                                                Network

                                                                Same as         Same as         Same as
                                                                Network         Network         Network




SBN19.CHPSLPDPP.I.2018.LG.IL                                9
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 117 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                   What Is the      Does the          Does the
                                                              Co-payment       Amount You        Annual
                                                              or               Pay Apply to      Deductible
                                                              Co-insurance     the               Apply?
                                                              You Pay? This    Out-of-Pocket
                                                              May Include a    Limit?
                                                              Co-payment,
                                                              Co-insurance
                                                              or Both.


6. Diabetes Services


                                       Prior Authorization Requirement
       For Out-of-Network Benefits you must obtain prior authorization before obtaining any DME for the
 management and treatment of diabetes that costs more than $1,000 (either retail purchase cost or cumulative
   retail rental cost of a single item). If you do not obtain prior authorization as required, the amount you are
 required to pay will be increased to 50% of the Allowed Amount; however, the amount of the increase will not
                                                     exceed $1,000.


Diabetes Self-Management and Training/Diabetic               Network
Eye Exams/Foot Care
                                                             Depending upon where the Covered Health Care
                                                             Service is provided, Benefits for diabetes
                                                             self-management and training/diabetic eye exams/foot
                                                             care will be the same as those stated under each
                                                             Covered Health Care Service category in this
                                                             Schedule of Benefits.


                                                             Out-of-Network
                                                             Depending upon where the Covered Health Care
                                                             Service is provided, Benefits for diabetes
                                                             self-management and training/diabetic eye exams/foot
                                                             care will be the same as those stated under each
                                                             Covered Health Care Service category in this
                                                             Schedule of Benefits.


Diabetes Self-Management Items                               Network
Benefits for diabetes equipment that meets the               Depending upon where the Covered Health Care
definition of DME are not subject to the limit stated        Service is provided, Benefits for diabetes
under Durable Medical Equipment (DME), Orthotics and         self-management items will be the same as those
Supplies.                                                    stated under Durable Medical Equipment (DME),



SBN19.CHPSLPDPP.I.2018.LG.IL                            10
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 118 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                     What Is the       Does the           Does the
                                                                Co-payment        Amount You         Annual
                                                                or                Pay Apply to       Deductible
                                                                Co-insurance      the                Apply?
                                                                You Pay? This     Out-of-Pocket
                                                                May Include a     Limit?
                                                                Co-payment,
                                                                Co-insurance
                                                                or Both.

                                                               Orthotics and Supplies and in the Outpatient
                                                               Prescription Drug Rider.


                                                               Out-of-Network
                                                               Depending upon where the Covered Health Care
                                                               Service is provided, Benefits for diabetes
                                                               self-management items will be the same as those
                                                               stated under Durable Medical Equipment (DME),
                                                               Orthotics and Supplies and in the Outpatient
                                                               Prescription Drug Rider.


7. Durable Medical Equipment (DME), Orthotics and
Supplies


                                        Prior Authorization Requirement
   For Out-of-Network Benefits you must obtain prior authorization before obtaining any DME or orthotic that
  costs more than $1,000 (either retail purchase cost or cumulative retail rental cost of a single item). If you do
  not obtain prior authorization as required, the amount you are required to pay will be increased to 50% of the
                   Allowed Amount; however, the amount of the increase will not exceed $1,000.


Benefits are limited to a single purchase of a type of          Network
DME or orthotic every three years. Repair and/or
replacement of DME or orthotics would apply to this             20%                Yes                Yes
limit in the same manner as a purchase. This limit does
not apply to wound vacuums.
To receive Network Benefits, you must purchase, rent,
or obtain the DME or orthotic from the vendor we
identify or purchase it directly from the prescribing
Network Physician.




SBN19.CHPSLPDPP.I.2018.LG.IL                              11
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 119 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                   What Is the     Does the        Does the
                                                              Co-payment      Amount You      Annual
                                                              or              Pay Apply to    Deductible
                                                              Co-insurance    the             Apply?
                                                              You Pay? This   Out-of-Pocket
                                                              May Include a   Limit?
                                                              Co-payment,
                                                              Co-insurance
                                                              or Both.


                                                              Out-of-
                                                              Network

                                                              40%              Yes             Yes



8. Emergency Health Care Services - Outpatient


Note: If you are confined in an out-of-Network Hospital       Network
after you receive outpatient Emergency Health Care
Services, you must notify us within one business day or       20% after you   Yes             No
on the same day of admission if possible. We may elect        pay $250 per
to transfer you to a Network Hospital as soon as it is        visit.
medically appropriate to do so. If you choose to stay in
the out-of-Network Hospital after receiving notice of the
date a transfer is medically appropriate, Benefits will
convert to the out-of-Network Benefit level for the
remainder of the stay.
If you are admitted as an inpatient to a Hospital directly
from the Emergency room, the Benefits provided as
described under Hospital - Inpatient Stay will apply. You
will not have to pay the Emergency Health Care
Services Co-payment, Co-insurance and/or deductible.


                                                              Out-of-
                                                              Network

                                                              Same as         Same as         Same as
                                                              Network         Network         Network




SBN19.CHPSLPDPP.I.2018.LG.IL                             12
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 120 of 270 PageID #:1


When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
Benefits and Out-of-Network Benefits unless otherwise specifically stated.


Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                 What Is the       Does the           Does the
                                                            Co-payment        Amount You         Annual
                                                            or                Pay Apply to       Deductible
                                                            Co-insurance      the                Apply?
                                                            You Pay? This     Out-of-Pocket
                                                            May Include a     Limit?
                                                            Co-payment,
                                                            Co-insurance
                                                            or Both.


9. Gender Dysphoria


                          Prior Authorization Requirement for Surgical Treatment
   You must obtain prior authorization as soon as the possibility of surgery arises. If you do not obtain prior
 authorization as required, the amount you are required to pay will be increased to 50% of the Allowed Amount;
                           however, the amount of the increase will not exceed $1,000.

 In addition, for Out-of-Network Benefits you must contact us 24 hours before admission for an Inpatient Stay.

                       Prior Authorization Requirement for Non-Surgical Treatment

    Depending upon where the Covered Health Care Service is provided, any applicable prior authorization
    requirements will be the same as those stated under each Covered Health Care Service category in this
                                             Schedule of Benefits.

                                                           Network
                                                           Depending upon where the Covered Health Care
                                                           Service is provided, Benefits will be the same as those
                                                           stated under each Covered Health Care Service
                                                           category in this Schedule of Benefits and in the
                                                           Outpatient Prescription Drug Rider.


                                                           Out-of-Network
                                                           Depending upon where the Covered Health Care
                                                           Service is provided, Benefits will be the same as those
                                                           stated under each Covered Health Care Service
                                                           category in this Schedule of Benefits and in the
                                                           Outpatient Prescription Drug Rider.




SBN19.CHPSLPDPP.I.2018.LG.IL                          13
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 121 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                    What Is the       Does the           Does the
                                                               Co-payment        Amount You         Annual
                                                               or                Pay Apply to       Deductible
                                                               Co-insurance      the                Apply?
                                                               You Pay? This     Out-of-Pocket
                                                               May Include a     Limit?
                                                               Co-payment,
                                                               Co-insurance
                                                               or Both.


10. Habilitative Services


                                          Prior Authorization Requirement
 For Out-of-Network Benefits for a scheduled admission, you must obtain prior authorization five business days
 before admission, or as soon as possible for non-scheduled admissions (including Emergency admissions). If
 you do not obtain prior authorization as required, the amount you are required to pay will be increased to 50%
              of the Allowed Amount; however, the amount of the increase will not exceed $1,000.

      In addition, for Out-of-Network Benefits you must contact us 24 hours before admission for scheduled
      admissions or as soon as possible for non-scheduled admissions (including Emergency admissions).

For Dependents under 19 years of age, no limits apply.        Network
For Covered Persons age 19 and over:
                                                              Inpatient
Inpatient services limited per year as follows:
                                                              Depending upon where the Covered Health Care
Limit will be the same as, and combined with, those           Service is provided, Benefits will be the same as those
stated under Skilled Nursing Facility/Inpatient               stated under each Covered Health Care Service
RehabilitationServices.                                       category in this Schedule of Benefits.


Outpatient therapies:                                          Outpatient

   Physical therapy.                                           $30 per visit      Yes                No

   Occupational therapy.

   Manipulative Treatments.

   Speech therapy.

   Post-cochlear implant aural therapy.

   Cognitive therapy.
For the above outpatient therapies:
Limits will be the same as, and combined with, those

SBN19.CHPSLPDPP.I.2018.LG.IL                             14
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 122 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                    What Is the       Does the           Does the
                                                               Co-payment        Amount You         Annual
                                                               or                Pay Apply to       Deductible
                                                               Co-insurance      the                Apply?
                                                               You Pay? This     Out-of-Pocket
                                                               May Include a     Limit?
                                                               Co-payment,
                                                               Co-insurance
                                                               or Both.

stated under RehabilitationServices - Outpatient
Therapy and Manipulative Treatment.
Visit limits for Treatment for Autism Spectrum Disorders
for Enrolled Dependents under 21 years of age do not
apply.

                                                              Out-of-Network

                                                              Inpatient
                                                              Depending upon where the Covered Health Care
                                                              Service is provided, Benefits will be the same as those
                                                              stated under each Covered Health Care Service
                                                              category in this Schedule of Benefits.


                                                               Outpatient

                                                               40%                Yes                Yes

11. Hearing Aids


Benefits are limited to one hearing instrument per             Network
hearing impaired ear every 36 months. Benefits include
repairs and/or replacement of a hearing instrument             20%                Yes                Yes
when Medically Necessary.


                                                               Out-of-
                                                               Network

                                                               40%                 Yes                Yes




SBN19.CHPSLPDPP.I.2018.LG.IL                             15
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 123 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                       What Is the     Does the        Does the
                                                                  Co-payment      Amount You      Annual
                                                                  or              Pay Apply to    Deductible
                                                                  Co-insurance    the             Apply?
                                                                  You Pay? This   Out-of-Pocket
                                                                  May Include a   Limit?
                                                                  Co-payment,
                                                                  Co-insurance
                                                                  or Both.


12. Home Health Care


                                         Prior Authorization Requirement
  For Out-Of-Network Benefits you must obtain prior authorization five business days before receiving services
   or as soon as possible. If you do not obtain prior authorization as required, the amount you are required to
    pay will be increased to 50% of the Allowed Amount; however, the amount of the increase will not exceed
                                                      $1,000.


Limited to 60 visits per year. One visit equals up to four        Network
hours of skilled care services.
                                                                  20%             Yes             Yes
This visit limit does not include any service which is
billed only for the administration of intravenous
infusion.
To receive Network Benefits for the administration of
intravenous infusion, you must receive services from a
provider we identify.


                                                                  Out-of-
                                                                  Network

                                                                  40%              Yes             Yes




SBN19.CHPSLPDPP.I.2018.LG.IL                                 16
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 124 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                  What Is the       Does the           Does the
                                                             Co-payment        Amount You         Annual
                                                             or                Pay Apply to       Deductible
                                                             Co-insurance      the                Apply?
                                                             You Pay? This     Out-of-Pocket
                                                             May Include a     Limit?
                                                             Co-payment,
                                                             Co-insurance
                                                             or Both.


13. Hospice Care


                                        Prior Authorization Requirement
   For Out-of-Network Benefits you must obtain prior authorization five business days before admission for an
 Inpatient Stay in a hospice facility or as soon as possible. If you do not obtain prior authorization as required,
  the amount you are required to pay will be increased to 50% of the Allowed Amount; however, the amount of
                                         the increase will not exceed $1,000.
 In addition, for Out-of-Network Benefits, you must contact us within 24 hours of admission for an Inpatient Stay
                                               in a hospice facility.


                                                             Network

                                                             20%                Yes                 Yes


                                                             Out-of-
                                                             Network

                                                             40%                Yes                 Yes



14. Hospital - Inpatient Stay


                                        Prior Authorization Requirement
 For Out-of-Network Benefits for a scheduled admission, you must obtain prior authorization five business days
 before admission, or as soon as possible for non-scheduled admissions (including Emergency admissions). If
 you do not obtain prior authorization as required, the amount you are required to pay will be increased to 50%
              of the Allowed Amount; however, the amount of the increase will not exceed $1,000.
     In addition, for Out-of-Network Benefits you must contact us 24 hours before admission for scheduled
     admissions or as soon as possible for non-scheduled admissions (including Emergency admissions).



SBN19.CHPSLPDPP.I.2018.LG.IL                            17
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 125 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                      What Is the     Does the        Does the
                                                                 Co-payment      Amount You      Annual
                                                                 or              Pay Apply to    Deductible
                                                                 Co-insurance    the             Apply?
                                                                 You Pay? This   Out-of-Pocket
                                                                 May Include a   Limit?
                                                                 Co-payment,
                                                                 Co-insurance
                                                                 or Both.


                                                                 Network

                                                                 20%             Yes             Yes


                                                                 Out-of-
                                                                 Network

                                                                 40%              Yes             Yes



15. Infertility Services


                                          Prior Authorization Requirement
  You must obtain prior authorization as soon as possible. If you do not obtain prior authorization as required,
  the amount you are required to pay will be increased to 50% of the Allowed Amount; however, the amount of
                                      the increase will not exceed $1,000.


Benefits for Assisted Reproductive Technology (ART)              Network
are limited to four oocyte retrievals per plan year;
however, if a retrieval is followed by a live birth, two         20%             Yes             Yes
additional oocyte retrievals will be covered. Following
the final oocyte retrieval, Benefits will be provided for
one subsequent procedure to transfer the oocytes or
sperm to the Covered Person.


                                                                 Out-of-
                                                                 Network

                                                                 40%              Yes             Yes




SBN19.CHPSLPDPP.I.2018.LG.IL                                18
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 126 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                 What Is the      Does the           Does the
                                                            Co-payment       Amount You         Annual
                                                            or               Pay Apply to       Deductible
                                                            Co-insurance     the                Apply?
                                                            You Pay? This    Out-of-Pocket
                                                            May Include a    Limit?
                                                            Co-payment,
                                                            Co-insurance
                                                            or Both.


16. Lab, X-Ray and Diagnostic - Outpatient


                                        Prior Authorization Requirement
   For Out-of-Network Benefits for Genetic Testing, sleep studies, stress echocardiography and transthoracic
     echocardiogram, you must obtain prior authorization five business days before scheduled services are
    received. If you do not obtain prior authorization as required, the amount you are required to pay will be
      increased to 50% of the Allowed Amount; however, the amount of the increase will not exceed $1,000.


Lab Testing - Outpatient                                    Network
Limited to 18 Presumptive Drug Tests per year.
                                                            None              Yes                No
Limited to 18 Definitive Drug Tests per year.


                                                            Out-of-
                                                            Network

                                                            40%               Yes                 Yes


X-Ray and Other Diagnostic Testing - Outpatient             Network

                                                            None              Yes                No


                                                            Out-of-
                                                            Network

                                                            40%               Yes                 Yes




SBN19.CHPSLPDPP.I.2018.LG.IL                           19
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 127 of 270 PageID #:1


When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
Benefits and Out-of-Network Benefits unless otherwise specifically stated.


Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                               What Is the      Does the           Does the
                                                          Co-payment       Amount You         Annual
                                                          or               Pay Apply to       Deductible
                                                          Co-insurance     the                Apply?
                                                          You Pay? This    Out-of-Pocket
                                                          May Include a    Limit?
                                                          Co-payment,
                                                          Co-insurance
                                                          or Both.


17. Major Diagnostic and Imaging - Outpatient


                                      Prior Authorization Requirement
 For Out-of-Network Benefits for CT, PET scans, MRI, MRA and nuclear medicine, including nuclear cardiology,
      you must obtain prior authorization five business days before scheduled services are received or, for
       non-scheduled services, within one business day or as soon as possible. If you do not obtain prior
 authorization as required, the amount you are required to pay will be increased to 50% of the Allowed Amount;
                           however, the amount of the increase will not exceed $1,000.


                                                          Network

                                                          20%               Yes                Yes


                                                          Out-of-
                                                          Network

                                                          40%                Yes               Yes




SBN19.CHPSLPDPP.I.2018.LG.IL                         20
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 128 of 270 PageID #:1


When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
Benefits and Out-of-Network Benefits unless otherwise specifically stated.


Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                   What Is the       Does the            Does the
                                                              Co-payment        Amount You          Annual
                                                              or                Pay Apply to        Deductible
                                                              Co-insurance      the                 Apply?
                                                              You Pay? This     Out-of-Pocket
                                                              May Include a     Limit?
                                                              Co-payment,
                                                              Co-insurance
                                                              or Both.


18. Mental Health Care and Substance Use
Disorders Services


                                         Prior Authorization Requirement

                                           Mental Health Care Services
     For Out-of-Network Benefits for a scheduled admission for Mental Health Care Services (including an
   admission for services at a Residential Treatment facility) you must obtain prior authorization five business
     days before admission, or as soon as possible for non-scheduled admissions (including Emergency
                                                  admissions).
  In addition, for Out-of-Network Benefits you must obtain prior authorization before the following services are
    received. Services requiring prior authorization: Partial Hospitalization/Day Treatment; Intensive Outpatient
     Treatment programs; outpatient electro-convulsive treatment; psychological testing; transcranial magnetic
 stimulation; extended outpatient treatment visits, with or without medication management; Intensive Behavioral
                                Therapy, including Applied Behavior Analysis (ABA).
  If you do not obtain prior authorization as required, the amount you are required to pay will be increased to
            50% of the Allowed Amount; however, the amount of the increase will not exceed $1,000.
                                       Substance Use Disorders Services
  Substance Use Disorder Services are not subject to prior authorization requirements; however, your provider
 or facility must provide notification of the initiation of treatment within two business days following admission. If
       your provider or facility fails to notify us of the initiation of treatment, we may follow our normal prior
                                       authorization processes as set forth below.

  For Out-of-Network Benefits for an admission for Substance Use Disorders Services (including an admission
   for services at a Residential Treatment facility) you must obtain authorization as soon as possible following
                                                      admission.

  In addition, for Out-of-Network Benefits you must obtain prior authorization before the following services are
   received or as soon as possible after the date you receive the following services: Partial Hospitalization/Day
  Treatment; Intensive Outpatient Treatment programs; outpatient electro-convulsive treatment; psychologic al
    testing; transcranial magnetic stimulation; extended outpatient treatment visits beyond 45 - 50 minutes in
                               duration, with or without medication management.
  If you do not obtain prior authorization as required, the amount you are required to pay will be increased to
            50% of the Allowed Amount; however, the amount of the increase will not exceed $1,000.

SBN19.CHPSLPDPP.I.2018.LG.IL                             21
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 129 of 270 PageID #:1


When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
Benefits and Out-of-Network Benefits unless otherwise specifically stated.


Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                            What Is the        Does the        Does the
                                                       Co-payment         Amount You      Annual
                                                       or                 Pay Apply to    Deductible
                                                       Co-insurance       the             Apply?
                                                       You Pay? This      Out-of-Pocket
                                                       May Include a      Limit?
                                                       Co-payment,
                                                       Co-insurance
                                                       or Both.


                                                       Network

                                                       Inpatient

                                                       20%                 Yes             Yes


                                                       Outpatient

                                                       $30 per visit      Yes             No


                                                       None for           Yes             Yes
                                                       Partial
                                                       Hospitalization/
                                                       Intensive
                                                       Outpatient
                                                       Treatment


                                                       Out-of-
                                                       Network

                                                       Inpatient

                                                       40%                 Yes             Yes


                                                       Outpatient

                                                       40%                Yes             Yes




SBN19.CHPSLPDPP.I.2018.LG.IL                      22
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 130 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                             What Is the        Does the        Does the
                                                        Co-payment         Amount You      Annual
                                                        or                 Pay Apply to    Deductible
                                                        Co-insurance       the             Apply?
                                                        You Pay? This      Out-of-Pocket
                                                        May Include a      Limit?
                                                        Co-payment,
                                                        Co-insurance
                                                        or Both.


                                                        40% for Partial    Yes             Yes
                                                        Hospitalization/
                                                        Intensive
                                                        Outpatient
                                                        Treatment



19. Ostomy Supplies


Limited to $2,500 per year.                             Network

                                                        20%                Yes             Yes


                                                        Out-of-
                                                        Network

                                                        40%                 Yes             Yes



20. Pharmaceutical Products - Outpatient


                                                        Network

                                                        20%                Yes             Yes


                                                        Out-of-
                                                        Network

                                                        40%                 Yes             Yes




SBN19.CHPSLPDPP.I.2018.LG.IL                       23
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 131 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                 What Is the     Does the        Does the
                                                            Co-payment      Amount You      Annual
                                                            or              Pay Apply to    Deductible
                                                            Co-insurance    the             Apply?
                                                            You Pay? This   Out-of-Pocket
                                                            May Include a   Limit?
                                                            Co-payment,
                                                            Co-insurance
                                                            or Both.


21. Physician Fees for Surgical and Medical
Services


Covered Health Care Services provided by an                 Designated
out-of-Network facility based Physician in a Network        Network
facility will be paid at the Network Benefits level,
however Allowed Amounts will be determined as               20%              Yes             Yes
described below under Allowed Amounts in this
Schedule of Benefits.
When you choose to seek care from Designated
Providers as shown below, your Benefits will be
enhanced as described:
Specialties:

   Allergy.

   Cardiology.

   Endocrinology.

   Gastroenterology.

   Nephrology.

   Neurology.

   Neurosurgery.

   Obstetrics/Gynecology.

   Orthopedic Surgery.

   Pulmonology.

   Rheumatology.

   All specialties for which we provide designation.

SBN19.CHPSLPDPP.I.2018.LG.IL                           24
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 132 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                             What Is the         Does the        Does the
                                                        Co-payment          Amount You      Annual
                                                        or                  Pay Apply to    Deductible
                                                        Co-insurance        the             Apply?
                                                        You Pay? This       Out-of-Pocket
                                                        May Include a       Limit?
                                                        Co-payment,
                                                        Co-insurance
                                                        or Both.


                                                        Network

                                                        20%                 Yes             Yes


                                                        Out-of-
                                                        Network

                                                        40%                  Yes             Yes



22. Physician’s Office Services - Sickness and
Injury


When you choose to seek care from Designated            Designated
Providers as shown below, your Benefits will be         Network
enhanced as described:
                                                        For Covered          Yes             No
Specialties:
                                                        Persons under
                                                        the age of 19:
   Allergy.

   Cardiology.                                          None per visit
                                                        for a Primary
   Endocrinology.                                       Care Physician
                                                        office visit or
   Gastroenterology.                                    $30 per visit for
                                                        a Specialist
   Nephrology.                                          office visit

   Neurology.                                           For Covered
                                                        Persons age
   Neurosurgery.                                        19 and older:

   Obstetrics/Gynecology.                               $30 per visit for
                                                        a Primary Care
   Orthopedic Surgery.                                  Physician

SBN19.CHPSLPDPP.I.2018.LG.IL                       25
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 133 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                      What Is the         Does the        Does the
                                                                 Co-payment          Amount You      Annual
                                                                 or                  Pay Apply to    Deductible
                                                                 Co-insurance        the             Apply?
                                                                 You Pay? This       Out-of-Pocket
                                                                 May Include a       Limit?
                                                                 Co-payment,
                                                                 Co-insurance
                                                                 or Both.

                                                                 office visit or
   Pulmonology.                                                  $30 per visit for
                                                                 a Specialist
   Rheumatology.                                                 office visit

   All specialties for which we provide designation.
In addition to the office visit Co-payment stated in this
section, the Co-payments/Co-insurance and any
deductible for the following services apply when the
Covered Health Care Service is performed in a
Physician’s office:

   Major diagnostic and nuclear medicine described
   under Major Diagnostic and Imaging - Outpatient.

   Outpatient Pharmaceutical Products described
   under Pharmaceutical Products - Outpatient.

   Diagnostic and therapeutic scopic procedures
   described under Scopic Procedures - Outpatient
   Diagnostic and Therapeutic.

   Outpatient surgery procedures described under
   Surgery - Outpatient.

   Outpatient therapeutic procedures described under
   Therapeutic Treatments - Outpatient.


                                                                 Network

                                                                 For Covered         Yes             No
                                                                 Persons under
                                                                 the age of 19:

                                                                 None per visit
                                                                 for a Primary
                                                                 Care Physician
                                                                 office visit or

SBN19.CHPSLPDPP.I.2018.LG.IL                                26
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 134 of 270 PageID #:1


When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
Benefits and Out-of-Network Benefits unless otherwise specifically stated.


Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                What Is the         Does the        Does the
                                                           Co-payment          Amount You      Annual
                                                           or                  Pay Apply to    Deductible
                                                           Co-insurance        the             Apply?
                                                           You Pay? This       Out-of-Pocket
                                                           May Include a       Limit?
                                                           Co-payment,
                                                           Co-insurance
                                                           or Both.

                                                           $60 per visit for
                                                           a Specialist
                                                           Physician
                                                           office visit

                                                           For Covered
                                                           Persons age
                                                           19 and older:

                                                           $30 per visit for
                                                           a Primary Care
                                                           Physician
                                                           office visit or
                                                           $60 per visit for
                                                           a Specialist
                                                           office visit


                                                           Out-of-
                                                           Network

                                                           40%                  Yes             Yes



23. Pregnancy - Maternity Services


                                      Prior Authorization Requirement
  For Out-of-Network Benefits you must obtain prior authorization as soon as possible if the Inpatient Stay for
    the mother and/or the newborn will be more than 48 hours for the mother and newborn child following a
 normal vaginal delivery, or more than 96 hours for the mother and newborn child following a cesarean section
    delivery. If you do not obtain prior authorization as required, the amount you are required to pay will be
      increased to 50% of the Allowed Amount; however, the amount of the increase will not exceed $1,000.
 It is important that you notify us regarding your Pregnancy. Your notification will open the opportunity to
  become enrolled in prenatal programs that are designed to achieve the best outcomes for you and your
                                                    baby.


SBN19.CHPSLPDPP.I.2018.LG.IL                          27
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 135 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                              What Is the       Does the           Does the
                                                         Co-payment        Amount You         Annual
                                                         or                Pay Apply to       Deductible
                                                         Co-insurance      the                Apply?
                                                         You Pay? This     Out-of-Pocket
                                                         May Include a     Limit?
                                                         Co-payment,
                                                         Co-insurance
                                                         or Both.


                                                        Network
                                                        Benefits will be the same as those stated under each
                                                        Covered Health Care Service category in this
                                                        Schedule of Benefits except that an Annual Deductible
                                                        will not apply for a newborn child whose length of stay
                                                        in the Hospital is the same as the mother’s length of
                                                        stay.


                                                        Out-of-Network
                                                        Benefits will be the same as those stated under each
                                                        Covered Health Care Service category in this
                                                        Schedule of Benefits except that an Annual Deductible
                                                        will not apply for a newborn child whose length of stay
                                                        in the Hospital is the same as the mother’s length of
                                                        stay.


24. Preventive Care Services


Physician office services                                Network

                                                         None               No                 No


                                                         Out-of-
                                                         Network

                                                         40%                Yes                 Yes


Lab, X-ray or other preventive tests                     Network

                                                         None               No                 No



SBN19.CHPSLPDPP.I.2018.LG.IL                       28
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 136 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                   What Is the     Does the        Does the
                                                              Co-payment      Amount You      Annual
                                                              or              Pay Apply to    Deductible
                                                              Co-insurance    the             Apply?
                                                              You Pay? This   Out-of-Pocket
                                                              May Include a   Limit?
                                                              Co-payment,
                                                              Co-insurance
                                                              or Both.


                                                              Out-of-
                                                              Network

                                                              40%              Yes              Yes


Breast pumps                                                  Network

                                                              None            No                No


                                                              Out-of-
                                                              Network

                                                              40%              Yes              Yes



25. Prosthetic Devices


                                        Prior Authorization Requirement
    For Out-of-Network Benefits you must obtain prior authorization before obtaining prosthetic devices that
   exceed $1,000 in cost per device. If you do not obtain prior authorization as required, the amount you are
  required to pay will be increased to 50% of the Allowed Amount; however, the amount of the increase will not
                                                 exceed $1,000.


Benefits are limited to a single purchase of each type of     Network
prosthetic device every three years. Repair and/or
replacement of a prosthetic device would apply to this        20%             Yes               Yes
limit in the same manner as a purchase.
Once this limit is reached, Benefits continue to be
available for items required by the Women’s Health and
Cancer Rights Act of 1998.



SBN19.CHPSLPDPP.I.2018.LG.IL                             29
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 137 of 270 PageID #:1


When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
Benefits and Out-of-Network Benefits unless otherwise specifically stated.


Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                 What Is the       Does the           Does the
                                                            Co-payment        Amount You         Annual
                                                            or                Pay Apply to       Deductible
                                                            Co-insurance      the                Apply?
                                                            You Pay? This     Out-of-Pocket
                                                            May Include a     Limit?
                                                            Co-payment,
                                                            Co-insurance
                                                            or Both.


                                                            Out-of-
                                                            Network

                                                            40%                 Yes                Yes



26. Reconstructive Procedures


                                       Prior Authorization Requirement
    For Out-of-Network Benefits you must obtain prior authorization five business days before a scheduled
 reconstructive procedure is performed or, for non-scheduled procedures, within one business day or as soon
  as possible. If you do not obtain prior authorization as required, the amount you are required to pay will be
     increased to 50% of the Allowed Amount; however, the amount of the increase will not exceed $1,000.
 In addition, for Out-of-Network Benefits you must contact us 24 hours before admission for scheduled inpatient
 admissions or as soon as possible for non-scheduled inpatient admissions (including Emergency admissions).


                                                           Network
                                                           Depending upon where the Covered Health Care
                                                           Service is provided, Benefits will be the same as those
                                                           stated under each Covered Health Care Service
                                                           category in this Schedule of Benefits.


                                                           Out-of-Network
                                                           Depending upon where the Covered Health Care
                                                           Service is provided, Benefits will be the same as those
                                                           stated under each Covered Health Care Service
                                                           category in this Schedule of Benefits.




SBN19.CHPSLPDPP.I.2018.LG.IL                          30
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 138 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                     What Is the     Does the        Does the
                                                                Co-payment      Amount You      Annual
                                                                or              Pay Apply to    Deductible
                                                                Co-insurance    the             Apply?
                                                                You Pay? This   Out-of-Pocket
                                                                May Include a   Limit?
                                                                Co-payment,
                                                                Co-insurance
                                                                or Both.


27. Rehabilitation Services - Outpatient Therapy and
Manipulative Treatment


Limited per year as follows:                                    Network

   Unlimited visits of physical therapy.                        $30 per visit   Yes             No

   60 visits of physical therapy for multiple sclerosis.

   Unlimited visits of occupational therapy.

   20 Manipulative Treatments.

   Unlimited visits of speech therapy.

   20 visits of pulmonary rehabilitation therapy.

   36 visits of cardiac rehabilitation therapy.

   30 visits of post-cochlear implant aural therapy.

   20 visits of cognitive rehabilitation therapy.


                                                                Out-of-
                                                                Network

                                                                40%              Yes             Yes



28. Scopic Procedures - Outpatient Diagnostic and
Therapeutic


                                                                Network

                                                                20%             Yes             Yes

SBN19.CHPSLPDPP.I.2018.LG.IL                               31
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 139 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                  What Is the     Does the         Does the
                                                             Co-payment      Amount You       Annual
                                                             or              Pay Apply to     Deductible
                                                             Co-insurance    the              Apply?
                                                             You Pay? This   Out-of-Pocket
                                                             May Include a   Limit?
                                                             Co-payment,
                                                             Co-insurance
                                                             or Both.


                                                             Out-of-
                                                             Network

                                                             40%              Yes              Yes



29. Skilled Nursing Facility/Inpatient Rehabilitation
Facility Services


                                      Prior Authorization Requirement
 For Out-of-Network Benefits for a scheduled admission, you must obtain prior authorization five business days
       before admission, or as soon as possible for non-scheduled admissions. If you do not obtain prior
 authorization as required, the amount you are required to pay will be increased to 50% of the Allowed Amount;
                           however, the amount of the increase will not exceed $1,000.
     In addition, for Out-of-Network Benefits you must contact us 24 hours before admission for scheduled
     admissions or as soon as possible for non-scheduled admissions (including Emergency admissions).


Limited to 60 days per year.                                 Network

                                                             20%             Yes               Yes


                                                             Out-of-
                                                             Network

                                                             40%              Yes              Yes




SBN19.CHPSLPDPP.I.2018.LG.IL                            32
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 140 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                 What Is the      Does the           Does the
                                                            Co-payment       Amount You         Annual
                                                            or               Pay Apply to       Deductible
                                                            Co-insurance     the                Apply?
                                                            You Pay? This    Out-of-Pocket
                                                            May Include a    Limit?
                                                            Co-payment,
                                                            Co-insurance
                                                            or Both.


30. Surgery - Outpatient


                                       Prior Authorization Requirement
    For Out-of-Network Benefits for cardiac catheterization, pacemaker insertion, implantable cardioverter
   defibrillators, diagnostic catheterization and electrophysiology implant and sleep apnea surgery you must
  obtain prior authorization five business days before scheduled services are received or, for non-scheduled
 services, within one business day or as soon as possible. If you do not obtain prior authorization as required,
 the amount you are required to pay will be increased to 50% of the Allowed Amount; however, the amount of
                                         the increase will not exceed $1,000.


                                                            Network

                                                            20%               Yes                Yes


                                                            Out-of-
                                                            Network

                                                            40%               Yes                 Yes



31. Temporomandibular Joint (TMJ) Services and
Craniomandibular Disorder (CMD) Services


                                       Prior Authorization Requirement
    For Out-of-Network Benefits you must obtain prior authorization five business days before TMJ or CMD
    services are performed during an Inpatient Stay in a Hospital. If you do not obtain prior authorization as
  required, the amount you are required to pay will be increased to 50% of the Allowed Amount; however, the
                                amount of the increase will not exceed $1,000.
 In addition, for Out-of-Network Benefits you must contact us 24 hours before admission for scheduled inpatient
                                                   admissions.



SBN19.CHPSLPDPP.I.2018.LG.IL                           33
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 141 of 270 PageID #:1


When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
Benefits and Out-of-Network Benefits unless otherwise specifically stated.


Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                 What Is the       Does the           Does the
                                                            Co-payment        Amount You         Annual
                                                            or                Pay Apply to       Deductible
                                                            Co-insurance      the                Apply?
                                                            You Pay? This     Out-of-Pocket
                                                            May Include a     Limit?
                                                            Co-payment,
                                                            Co-insurance
                                                            or Both.


                                                           Network
                                                           Depending upon where the Covered Health Care
                                                           Service is provided, Benefits will be the same as those
                                                           stated under each Covered Health Care Service
                                                           category in this Schedule of Benefits.


                                                           Out-of-Network
                                                           Depending upon where the Covered Health Care
                                                           Service is provided, Benefits will be the same as those
                                                           stated under each Covered Health Care Service
                                                           category in this Schedule of Benefits.



32. Therapeutic Treatments - Outpatient


                                       Prior Authorization Requirement
     For Out-of-Network Benefits you must obtain prior authorization for the following outpatient therapeutic
 services five business days before scheduled services are received or, for non-scheduled services, within one
   business day or as soon as possible. Services that require prior authorization: dialysis, intensity modulated
 radiation therapy and MR-guided focused ultrasound. If you do not obtain prior authorization as required, the
  amount you are required to pay will be increased to 50% of the Allowed Amount; however, the amount of the
                                        increase will not exceed $1,000.


                                                            Network

                                                            20%                Yes                Yes




SBN19.CHPSLPDPP.I.2018.LG.IL                          34
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 142 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                    What Is the       Does the           Does the
                                                               Co-payment        Amount You         Annual
                                                               or                Pay Apply to       Deductible
                                                               Co-insurance      the                Apply?
                                                               You Pay? This     Out-of-Pocket
                                                               May Include a     Limit?
                                                               Co-payment,
                                                               Co-insurance
                                                               or Both.


                                                               Out-of-
                                                               Network

                                                               40%                 Yes                Yes



33. Transplantation Services


                                        Prior Authorization Requirement
  For Network Benefits you must obtain prior authorization as soon as the possibility of a transplant arises (and
  before the time a pre-transplantation evaluation is performed at a transplant center). If you do not obtain prior
 authorization and if, as a result, the services are not received from a Designated Provider, Network Benefits will
                                                      not be paid.
 For Out-of-Network Benefits you must obtain prior authorization as soon as the possibility of a transplant arises
  (and before the time a pre-transplantation evaluation is performed at a transplant center). If you do not obtain
   prior authorization as required, the amount you are required to pay will be increased to 50% of the Allowed
                       Amount; however, the amount of the increase will not exceed $1,000.
     In addition, for Out-of-Network Benefits you must contact us 24 hours before admission for scheduled
     admissions or as soon as possible for non-scheduled admissions (including Emergency admissions).


For Network Benefits, transplantation services must be        Network
received from a Designated Provider. We do not
                                                              Depending upon where the Covered Health Care
require that cornea transplants be received from a
                                                              Service is provided, Benefits will be the same as those
Designated Provider in order for you to receive
                                                              stated under each Covered Health Care Service
Network Benefits.
                                                              category in this Schedule of Benefits.


                                                              Out-of-Network
                                                              Depending upon where the Covered Health Care
                                                              Service is provided, Benefits will be the same as those
                                                              stated under each Covered Health Care Service
                                                              category in this Schedule of Benefits.


SBN19.CHPSLPDPP.I.2018.LG.IL                             35
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 143 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                  What Is the     Does the        Does the
                                                             Co-payment      Amount You      Annual
                                                             or              Pay Apply to    Deductible
                                                             Co-insurance    the             Apply?
                                                             You Pay? This   Out-of-Pocket
                                                             May Include a   Limit?
                                                             Co-payment,
                                                             Co-insurance
                                                             or Both.


34. Urgent Care Center Services


In addition to the Co-payment stated in this section, the    Network
Co-payments/Co-insurance and any deductible for the
following services apply when the Covered Health Care        $75 per visit   Yes             No
Service is performed at an Urgent Care Center:

   Major diagnostic and nuclear medicine described
   under Major Diagnostic and Imaging - Outpatient.

   Outpatient Pharmaceutical Products described
   under Pharmaceutical Products - Outpatient.

   Diagnostic and therapeutic scopic procedures
   described under Scopic Procedures - Outpatient
   Diagnostic and Therapeutic.

   Outpatient surgery procedures described under
   Surgery - Outpatient.

   Outpatient therapeutic procedures described under
   Therapeutic Treatments - Outpatient.


                                                             Out-of-
                                                             Network

                                                             40%              Yes             Yes




SBN19.CHPSLPDPP.I.2018.LG.IL                            36
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 144 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                  What Is the      Does the        Does the
                                                             Co-payment       Amount You      Annual
                                                             or               Pay Apply to    Deductible
                                                             Co-insurance     the             Apply?
                                                             You Pay? This    Out-of-Pocket
                                                             May Include a    Limit?
                                                             Co-payment,
                                                             Co-insurance
                                                             or Both.


35. Virtual Visits


Network Benefits are available only when services are        Network
delivered through a Designated Virtual Network
Provider. You can find a Designated Virtual Network          None             Yes             No
Provider by contacting us at www.myuhc.com or the
telephone number on your ID card.


                                                             Out-of-
                                                             Network

                                                             40%               Yes             Yes


Additional Benefits Required By Illinois Law


36. Amino Acid-Based Elemental Formulas


                                                             Network

                                                             20% or as        Yes             Yes
                                                             stated under
                                                             the Outpatient
                                                             Prescription
                                                             Drug Schedule
                                                             of Benefits.


                                                             Out-of-
                                                             Network

                                                             40% or as         Yes             Yes
                                                             stated under
                                                             the Outpatient

SBN19.CHPSLPDPP.I.2018.LG.IL                            37
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 145 of 270 PageID #:1


 When Benefit limits apply, the limit refers to any combination of Designated Network Benefits, Network
 Benefits and Out-of-Network Benefits unless otherwise specifically stated.


 Amounts which you are required to pay as shown below in the Schedule of Benefits are based on Allowed
 Amounts. The Allowed Amounts provision near the end of this Schedule of Benefits will tell you when you
 are responsible for amounts that exceed the Allowed Amount.


Covered Health Care Service                                What Is the       Does the           Does the
                                                           Co-payment        Amount You         Annual
                                                           or                Pay Apply to       Deductible
                                                           Co-insurance      the                Apply?
                                                           You Pay? This     Out-of-Pocket
                                                           May Include a     Limit?
                                                           Co-payment,
                                                           Co-insurance
                                                           or Both.

                                                           Prescription
                                                           Drug Schedule
                                                           of Benefits.



37. Dental Services - Anesthesia and Facility


                                     Prior Authorization Requirement
    Depending upon where the Covered Health Care Service is provided, any applicable prior authorization
    requirements will be the same as those stated under each Covered Health Care Service category in this
                                            Schedule of Benefits.


                                                          Network

                                                          Depending upon where the Covered Health Care
                                                          Service is provided, Benefits will be the same as those
                                                          stated under each Covered Health Care Service
                                                          category in this Schedule of Benefits.


                                                          Out-of-Network

                                                          Depending upon where the Covered Health Care
                                                          Service is provided, Benefits will be the same as those
                                                          stated under each Covered Health Care Service
                                                          category in this Schedule of Benefits.


38. Examination and Treatment for Sexual Assault



                                                           None               No                 No




SBN19.CHPSLPDPP.I.2018.LG.IL                         38
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 146 of 270 PageID #:1

Allowed Amounts
Allowed Amounts are the amounts determined to be payable for Benefits. For Designated Network Benefits and
Network Benefits for Covered Health Care Services provided by a Network provider, Emergency Health Care
Services provided at a Network Hospital or Network ambulatory surgical treatment center by an out-of-Network
Emergency Physician or other Emergency department provider, or Covered Health Care Services that are
provided at a Network Hospital or Network ambulatory surgical treatment center by an out-of-Network radiologist,
anesthesiologist, pathologist, or neonatologist, except for your cost sharing obligations, you are not responsible
for any difference between Allowed Amounts and the amount the provider bills and you will not incur any greater
out-of-pocket costs than you would have incurred with a Network Physician or provider for Allowed Amounts.
For Covered Health Care Services provided by an out-of-Network facility based Physician that is not addressed in
the prior paragraph (other than Emergency Health Care Services or services otherwise arranged by us), you will
be responsible to the out-of-Network facility based Physician for any amount billed that is greater than the
amount determined to be an Allowed Amount as described below. For Out-of-Network Benefits, you are
responsible for paying, directly to the out-of-Network provider, any difference between the amount the provider
bills you and the amount we will pay for Allowed Amounts. Allowed Amounts are determined solely in accordance
with our reimbursement policy guidelines, as described in the Certificate. However, if we are required to pay a
higher amount to an out-of-Network Emergency Physician or other Emergency department provider, radiologist,
anesthesiologist, pathologist, or neonatologist in accordance with Illinois law, then that higher amount is the
Allowed Amount.
For Designated Network Benefits and Network Benefits, Allowed Amounts are based on the following:
    When Covered Health Care Services are received from a Designated Network and Network provider, Allowed
    Amounts are our contracted fee(s) with that provider.
    When Covered Health Care Services are received from an out-of-Network provider as a result of an
    Emergency or as arranged by us, Allowed Amounts are an amount negotiated by us or an amount permitted
    by law. Please contact us if you are billed for amounts in excess of your applicable Co-insurance,
    Co-payment or any deductible. We will not pay excessive charges or amounts you are not legally obligated
    to pay.
For Out-of-Network Benefits, Allowed Amounts are based on either of the following:
    When Covered Health Care Services are received from an out-of-Network provider, Allowed Amounts are
    determined, based on:
         Negotiated rates agreed to by the out-of-Network provider and either us or one of our vendors, affiliates
         or subcontractors.
         If rates have not been negotiated, then one of the following amounts:
              Allowed Amounts are determined based on 110% of the published rates allowed by the Centers for
              Medicare and Medicaid Services (CMS) for Medicare for the same or similar service within the
              geographic market, with the exception of the following:
              o     50% of CMS for the same or similar laboratory service.
              o     45% of CMS for the same or similar durable medical equipment, or CMS competitive bid
                    rates.
              When a rate is not published by CMS for the service, we use an available gap methodology to
              determine a rate for the service as follows:
              o     For services other than Pharmaceutical Products, we use a gap methodology established by
                    OptumInsight and/or a third party vendor that uses a relative value scale. The relative value
                    scale is usually based on the difficulty, time, work, risk and resources of the service. If the
                    relative value scale(s) currently in use become no longer available, we will use a comparable
                    scale(s). We and OptumInsight are related companies through common ownership by
                    UnitedHealth Group. Refer to our website at www.myuhc.com for information regarding the
                    vendor that provides the applicable gap fill relative value scale information.
              o     For Pharmaceutical Products, we use gap methodologies that are similar to the pricing
                    methodology used by CMS, and produce fees based on published acquisition costs or



SBN19.CHPSLPDPP.I.2018.LG.IL                           39
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 147 of 270 PageID #:1
                    average wholesale price for the pharmaceuticals. These methodologies are currently created
                    by RJ Health Systems, Thomson Reuters (published in its Red Book), or UnitedHealthcare
                    based on an internally developed pharmaceutical pricing resource.
              o     When a rate for a laboratory service is not published by CMS for the service and gap
                    methodology does not apply to the service, the rate is based on the average amount
                    negotiated with similar Network providers for the same or similar service.
              o     When a rate for all other services is not published by CMS for the service and a gap
                    methodology does not apply to the service, the Allowed Amount is based on 20% of the
                    provider’s billed charge.
              For Mental Health Care and Substance Use Disorders Services the Allowed Amount will be reduced
              by 25% for Covered Health Care Services provided by a psychologist and by 35% for Covered
              Health Care Services provided by a masters level counselor.
         We update the CMS published rate data on a regular basis when updated data from CMS becomes
         available. These updates are typically put in place within 30 to 90 days after CMS updates its data.
         IMPORTANT NOTICE: Out-of-Network providers may bill you for any difference between the
         provider’s billed charges and the Allowed Amount described here, unless such services are
         provided at a Network Hospital or Network ambulatory surgical treatment center by an
         out-of-Network Emergency Physician or other emergency department provider, radiologist,
         anesthesiologist, pathologist, or neonatologist and you have assigned benefits to such provider and
         have not specifically rejected assignment of benefits in writing in accordance with 215 ILCS
         5/356z.3a.
For Covered Health Care Services received at a Network Hospital or Network ambulatory surgical treatment
center on a non-Emergency basis from an out-of-Network facility based Physician, the Allowed Amount is
based on 110% of the published rates allowed by the Centers for Medicare and Medicaid Services (CMS) for the
same or similar service within the geographic market with the exception of the following:
    50% of CMS for the same or similar laboratory service.
    45% of CMS for the same or similar durable medical equipment, or CMS competitive bid rates.
    If we are required to pay a higher amount to an out-of-Network Emergency Physician or other Emergency
    department provider, radiologist, anesthesiologist, pathologist, or neonatologist in accordance with Illinois
    law, then that higher amount is the Allowed Amount.
When a rate is not published by CMS for the service, we use a gap methodology established by OptumInsight
and/or a third party vendor that uses a relative value scale. The relative value scale is usually based on the
difficulty, time, work, risk and resources of the service. If the relative value scale currently in use becomes no
longer available, we will use a comparable scale(s). We and OptumInsight are related companies through
common ownership by UnitedHealth Group. Refer to our website at www.myuhc.com for informatio n regarding
the vendor that provides the applicable gap fill relative value scale information.
For Pharmaceutical Products, we use gap methodologies that are similar to the pricing methodology used by
CMS, and produce fees based on published acquisition costs or average wholesale price for the pharmaceuticals.
These methodologies are currently created by RJ Health Systems, Thomson Reuters (published in its Red Book),
or UnitedHealthcare based on an internally developed pharmaceutical pricing resource.
When a rate is not published by CMS for the service and a gap methodology does not apply to the service, the
Allowed Amount is based on 20% of the provider’s billed charge.
For Mental Health Care and Substance Use Disorders Services the Allowed Amount will be reduced by 25% for
Covered Health Care Services provided by a psychologist and by 35% for Covered Health Care Services provided
by a masters level counselor.
IMPORTANT NOTICE: Out-of-Network facility based Physicians may bill you for any difference between the
Physician’s billed charges and the Allowed Amount described here, unless such services are provided at a
Network Hospital or Network ambulatory surgical treatment center by an out-of-Network Emergency Physician or
other emergency department provider, radiologist, anesthesiologist, pathologist, or neonatologist and you have
assigned benefits to such provider and have not specifically rejected assignment of benefits in writing in
accordance with 215 ILCS 5/356z.3a.



SBN19.CHPSLPDPP.I.2018.LG.IL                          40
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 148 of 270 PageID #:1
    When Covered Health Care Services are received from a Network provider, Allowed Amounts are our
    contracted fee(s) with that provider.

Provider Network
We arrange for health care providers to take part in a Network. Network providers are independent practitioners.
They are not our employees. It is your responsibility to choose your provider.
Our credentialing process confirms public information about the providers’ licenses and other credentials, but
does not assure the quality of the services provided.
Before obtaining services you should always verify the Network status of a provider. A provider’s status may
change. You can verify the provider’s status by calling the telephone number on your ID card. A directory of
providers is available by contacting us at www.myuhc.com or the telephone number on your ID card to request a
copy.
It is possible that you might not be able to obtain services from a particular Network provider. The network of
providers is subject to change. Or you might find that a particular Network provider may not be accepting new
patients. If a provider leaves the Network or is otherwise not available to you, you must choose another Network
provider to get Network Benefits.
If you are currently undergoing a course of treatment using an out-of-Network Physician or health care facility,
you may be eligible to receive transition of care Benefits. This transition period is available for specific medical
services and for limited periods of time. If you have questions regarding this transition of care reimbursement
policy or would like help to find out if you are eligible for transition of care Benefits, please call the telephone
number on your ID card.
Do not assume that a Network provider’s agreement includes all Covered Health Care Services. Some Network
providers contract with us to provide only certain Covered Health Care Services, but not all Covered Health Care
Services. Some Network providers choose to be a Network provider for only some of our products. Refer to your
provider directory or contact us for help.

Designated Providers
If you have a medical condition that we believe needs special services, we may direct you to a Designated
Provider chosen by us. If you require certain complex Covered Health Care Services for which expertise is limited,
we may direct you to a Network facility or provider that is outside your local geographic area. If you are required
to travel to obtain such Covered Health Care Services from a Designated Provider, we may reimburse certain
travel expenses.
In both cases, Network Benefits will only be paid if your Covered Health Care Services for that condition are
provided by or arranged by the Designated Provider chosen by us.
You or your Network Physician must notify us of special service needs (such as transplants or cancer treatment)
that might warrant referral to a Designated Provider. If you do not notify us in advance, and if you receive services
from an out-of-Network facility (regardless of whether it is a Designated Provider) or other out-of-Network
provider, Network Benefits will not be paid. Out-of-Network Benefits may be available if the special needs services
you receive are Covered Health Care Services for which Benefits are provided under the Policy.

Health Care Services from Out-of-Network Providers Paid as Network
Benefits
If specific Covered Health Care Services are not available from a Network provider, you may be eligible for
Network Benefits when Covered Health Care Services are received from out-of-Network providers. In this
situation, your Network Physician will notify us and, if we confirm that care is not available from a Network
provider, we will work with you and your Network Physician to coordinate care through an out-of-Network
provider. You will not incur any greater out-of-pocket costs than you would have incurred with a Network
Physician or provider for Allowed Amounts.




SBN19.CHPSLPDPP.I.2018.LG.IL                            41
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 149 of 270 PageID #:1
Limitations on Selection of Providers
If we determine that you are using health care services in a harmful or abusive manner, or with harmful
frequency, your selection of Network providers may be limited. If this happens, we may require you to select a
single Network Physician to provide and coordinate all future Covered Health Care Services.
If you don’t make a selection within 31 days of the date we notify you, we will select a single Network Physician
for you.
If you do not use the selected Network Physician, Covered Health Care Services will be paid as Out-of-Network
Benefits.




SBN19.CHPSLPDPP.I.2018.LG.IL                          42
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 150 of 270 PageID #:1


                                       Real Appeal Rider

           UnitedHealthcare Insurance Company of Illinois
This Rider to the Policy provides Benefits for virtual obesity counseling services for eligible Covered Persons
through Real Appeal. There are no deductibles, Co-payments or Co-insurance you must meet or pay for when
receiving these services.
Real Appeal
Real Appeal provides a virtual lifestyle intervention for weight-related conditions to eligible Covered Persons 18
years of age or older. Real Appeal is designed to help those at risk from obesity-related diseases.
This intensive, multi-component behavioral intervention provides 52 weeks of support. This support includes
one-on-one coaching with a live virtual coach and online group participation with supporting video content. The
experience will be personalized for each individual through an introductory online session.
These Covered Health Care Services will be individualized and may include the following:
    Virtual support and self-help tools: Personal one-on-one coaching, group support sessions, educational
    videos, tailored kits, integrated web platform and mobile applications.
    Education and training materials focused on goal setting, problem-solving skills, barriers and strategies to
    maintain changes.
    Behavioral change counseling by a specially trained coach for clinical weight loss.
If you would like information regarding these Covered Health Care Services, you may contact us through
www.realappeal.com, https://member.realappeal.com or at the number shown on your ID card.


UnitedHealthcare Insurance Company of Illinois




   William J Golden, President




RID.REALAP.I.2018.LG.IL                                1
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 151 of 270 PageID #:1



                        Outpatient Prescription Drug Rider

            UnitedHealthcare Insurance Company of Illinois
This Rider to the Policy is issued to the Group and provides Benefits for Prescription Drug Products.
Because this Rider is part of a legal document, we want to give you information about the document that will help
you understand it. Certain capitalized words have special meanings. We have defined these words in either the
Certificate of Coverage (Certificate) in Section 9: Defined Terms or in this Rider in Section 3: Defined Terms.
When we use the words "we," "us," and "our" in this document, we are referring to UnitedHealthcare Insurance
Company of Illinois. When we use the words "you" and "your" we are referring to people who are Covered
Persons, as the term is defined in the Certificate in Section 9: Defined Terms.
NOTE: The Coordination of Benefits provision in the Certificate in Section 7: Coordination of Benefits applies to
Prescription Drug Products covered through this Rider. Benefits for Prescription Drug Products will be
coordinated with those of any other health plan in the same manner as Benefits for Covered Health Care Services
described in the Certificate.


UnitedHealthcare Insurance Company of Illinois




   William J Golden, President




RID19.RX.NET-OON.I.2018.LG.IL                           1
          Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 152 of 270 PageID #:1


                                              Introduction
Coverage Policies and Guidelines
Our Prescription Drug List (PDL) Management Committee makes tier placement changes on our behalf. The PDL
Management Committee places FDA-approved Prescription Drug Product into tiers by considering a number of
factors including clinical and economic factors. Clinical factors may include review of the place in therapy or use
as compared to other similar product or services, site of care, relative safety or effectiveness of the Prescription
Drug Product, as well as if certain supply limits or prior authorization requirements should apply. Economic
factors may include the Prescription Drug Product’s total cost including any rebates and evaluations of the cost
effectiveness of the Prescription Drug Product.
Some Prescription Drug Products are more cost effective for treating specific conditions as compared to others;
therefore, a Prescription Drug Product may be placed on multiple tiers according to the condition for which the
Prescription Drug Product was prescribed to treat, or according to whether it was prescribed by a Specialist.
We may change the placement of a Prescription Drug Product among the tiers. These changes generally will
happen quarterly, but no more than six times per calendar year and notice will be provided at least 60 days prior
to this change.
When considering a Prescription Drug Product for tier placement, the PDL Management Committee reviews
clinical and economic factors regarding Covered Persons as a general population. Whether a particular
Prescription Drug Product is appropriate for you is a determination that is made by you and your prescribing
Physician.
NOTE: The tier placement of a Prescription Drug Product may change based on the process described above. As
a result of such changes, you may be required to pay more or less for that Prescription Drug Product. Please
contact us at www.myuhc.com or the telephone number on your ID card for the most up-to-date tier placement.

Identification Card (ID Card) - Network Pharmacy
You must either show your ID card at the time you obtain your Prescription Drug Product at a Network Pharmacy
or you must provide the Network Pharmacy with identifying information that can be verified by us during regular
business hours.
If you don’t show your ID card or provide verifiable information at a Network Pharmacy, you must pay the Usual
and Customary Charge for the Prescription Drug Product at the pharmacy.
You may seek reimbursement from us as described in the Certificate in Section 5: How to File a Claim. When you
submit a claim on this basis, you may pay more because you did not verify your eligibility when the Prescription
Drug Product was dispensed. The amount you are reimbursed will be based on the Prescription Drug Charge,
less the required Co-payment and/or Co-insurance, and any deductible that applies.
Submit your claim to:
    Optum Rx
    PO Box 29077
    Hot Springs, AR 71903

Designated Pharmacies
If you require certain Prescription Drug Products, including, but not limited to, Specialty Prescription Drug
Products, we may direct you to a Designated Pharmacy with whom we have an arrangement to provide those
Prescription Drug Products.
If you are directed to a Designated Pharmacy and you choose not to obtain your Prescriptio n Drug Product from
a Designated Pharmacy, you will be subject to the out-of-Network Benefit for that Prescription Drug Product.
Smart Fill Program - Split Fill
Certain Specialty Prescription Drug Products may be dispensed by the Designated Pharmacy in 15-day supplies



RID19.RX.NET-OON.I.2018.LG.IL                           2
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 153 of 270 PageID #:1
up to 90 days and at a pro-rated Co-payment or Co-insurance. You will receive a 15-day supply of their Specialty
Prescription Drug Product to find out if you will tolerate the Specialty Prescription Drug Product prior to
purchasing a full supply. The Designated Pharmacy will contact you each time prior to dispensing the 15-day
supply to confirm if you are tolerating the Specialty Prescription Drug Product. You may find a list of Specialty
Prescription Drug Products included in the Smart Fill Program, by contacting us at www.myuhc.com or the
telephone number on your ID card.

When Do We Limit Selection of Pharmacies?
If it is determined that you may be using Prescription Drug Products in a harmful or abusive manner, or with
harmful frequency, your choice of Network Pharmacies may be limited. If this happens, we may require you to
choose one Network Pharmacy that will provide and coordinate all future pharmacy services. Benefits will be paid
only if you use the chosen Network Pharmacy. If you don’t make a choice within 31 days of the date we notify
you, we will choose a Network Pharmacy for you.

Rebates and Other Payments
We may receive rebates for certain drugs included on the Prescription Drug List, including those drugs that you
purchase prior to meeting any applicable deductible. We may pass a portion of these rebates on to you. When
rebates are passed on to you, they may be taken into account in determining your Co-payment and/or
Co-insurance.
We, and a number of our affiliated entities, conduct business with pharmaceutical manufacturers separate and
apart from this Outpatient Prescription Drug Rider. Such business may include, but is not limited to, data
collection, consulting, educational grants and research. Amounts received from pharmaceutical manufacturers
pursuant to such arrangements are not related to this Outpatient Prescription Drug Rider. We are not required to
pass on to you, and do not pass on to you, such amounts.

Coupons, Incentives and Other Communications
At various times, we may send mailings or provide other communications to you, your Physician, or your
pharmacy that communicate a variety of messages, including information about Prescription and
non-prescription Drug Products. These communications may include offers that enable you, as you determine, to
purchase the described product at a discount. In some instances, non-UnitedHealthcare entities may support
and/or provide content for these communications and offers. Only you and your Physician can determine
whether a change in your Prescription and/or non-prescription Drug regimen is appropriate for your medical
condition.

Special Programs
We may have certain programs in which you may receive an enhanced or reduced Benefit based on your actions
such as adherence/compliance to medication or treatment regimens, and/or taking part in health management
programs. You may access information on these programs by contacting us at www.myuhc.com or the telephone
number on your ID card.

Maintenance Medication Program
If you require certain Maintenance Medications, we may direct you to the Mail Order Network Pharmacy or
Preferred 90 Day Retail Network Pharmacy to obtain those Maintenance Medications. If you choose not to obtain
your Maintenance Medications from the Mail Order Network Pharmacy or Preferred 90 Day Retail Network
Pharmacy, you may opt-out of the Maintenance Medication Program by contacting us at www.myuhc. com or the
telephone number on your ID card. If you choose to opt out when directed to a Mail Order Network Pharmacy or
Preferred 90 Day Retail Network Pharmacy but do not inform us, you will be subject to the out-of-Network Benefit
for that Prescription Drug Product after the allowed number of fills at Retail Network Pharmacy.




RID19.RX.NET-OON.I.2018.LG.IL                          3
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 154 of 270 PageID #:1
Prescription Drug Products Prescribed by a Specialist
You may receive an enhanced or reduced Benefit, or no Benefit, based on whether the Prescription Drug Product
was prescribed by a Specialist. You may access information on which Prescription Drug Products are subject to
Benefit enhancement, reduction or no Benefit by contacting us at www.myuhc.com or the telephone number on
your ID card.




RID19.RX.NET-OON.I.2018.LG.IL                        4
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 155 of 270 PageID #:1


     Outpatient Prescription Drug Rider Table of Contents


     Section 1: Benefits for Prescription Drug Products .............................. 6
     Section 2: Exclusions ............................................................................... 8
     Section 3: Defined Terms ....................................................................... 11
     Section 4: Your Right to Request an Exclusion Exception ................. 14




RID19.RX.NET-OON.I.2018.LG.IL                         5
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 156 of 270 PageID #:1

         Section 1: Benefits for Prescription Drug Products
Benefits are available for Prescription Drug Products at either a Network Pharmacy or an out-of-Network
Pharmacy and are subject to Co-payments and/or Co-insurance or other payments that vary depending on which
of the tiers of the Prescription Drug List the Prescription Drug Product is placed. Refer to the Outpatient
Prescription Drug Schedule of Benefits for applicable Co-payments and/or Co-insurance requirements .
Benefits for Prescription Drug Products are available when the Prescription Drug Product meets the definition of a
Covered Health Care Service or is prescribed to prevent conception.
Breast Cancer Pain Medication
Benefits are provided for all Medically Necessary pain medication related to the treatment of breast cancer.
Immunosuppressant Drugs
Immunosuppressant drugs are used in immunosuppressive therapy to inhibit or prevent the activity of the
immune system as well as used to prevent the rejection of transplanted organs and tissues. When the prescribing
Physician has indicated on the prescription "may not substitute," we will not require or cause a pharmacist to
interchange another immunosuppressant drug or formulation unless we receive documented consent. Consent
would be required of the prescribing Physician and the patient, or the parent or guardian if the patient is a child,
or the spouse of a patient who is authorized to consent to the treatment of the person. Except for a change in the
formulary as described below, Co-payments, deductibles, or other charges for the prescribed drug for which
another immunosuppressant drug or formulation is not interchanged will remain the same for the remainder of
the calendar year.
At least 60 days before we make any formulary change that alters the terms of coverage for a patient receiving
immunosuppressant drugs or if we discontinue coverage for a prescribed immunosuppressant drug that a patient
is receiving, we will, to the extent possible, notify the prescribing Physician and the patient, or the parent or
guardian if the patient is a child, or the spouse of a patient who is authorized to consent to the treatment of the
patient. The notification will be in writing and will disclose the formulary change. It will indicate that the
prescribing Physician may initiate an appeal, and will include information regarding the Policy’s appeal process.
Opioid Antagonists
Refer to the Prescription Drug List for covered Opioid Antagonists. Covered expenses include the medication
product, administration devices, and any pharmacy administration fees related to the dispensing of the Opioid
Antagonist. Coverage includes refills for expired or utilized Opioid Antagonists included on the Prescription Drug
List.
Topical Eye Medications
Benefits for the early refill of a prescription for topical eye medication are available when:
     The medication is to treat a chronic condition of the eye;
     The refill is requested by the insurer prior to the last day of the prescribed dosage period and after at least
     75% of the predicted days of use;
     The prescribing Physician licensed to practice medicine in all its branches or optometrist indicates on the
     original prescription that refills are permitted and that the early refills requested do not exceed the total
     number of refills prescribed.
Specialty Prescription Drug Products
Benefits are provided for Specialty Prescription Drug Products.
If you require Specialty Prescription Drug Products, we may direct you to a Designated Pharmacy with whom we
have an arrangement to provide those Specialty Prescription Drug Products.
If you are directed to a Designated Pharmacy and you choose not to obtain your Specialty Prescription Drug
Product from a Designated Pharmacy, you will be subject to the out-of-Network Benefit for that Specialty
Prescription Drug Product.
Please see Section 3: Defined Terms for a full description of Specialty Prescription Drug Product and Designated
Pharmacy.




RID19.RX.NET-OON.I.2018.LG.IL                              6
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 157 of 270 PageID #:1
The Outpatient Prescription Drug Schedule of Benefits will tell you how Specialty Prescripti on Drug Product supply
limits apply.
Prescription Drugs from a Retail Network Pharmacy
Benefits are provided for Prescription Drug Products dispensed by a retail Network Pharmacy.
The Outpatient Prescription Drug Schedule of Benefits will tell you how retail Network Pharmacy supply limits
apply.
Prescription Drugs from a Retail Out-of-Network Pharmacy
Benefits are provided for Prescription Drug Products dispensed by a retail out-of-Network Pharmacy.
If the Prescription Drug Product is dispensed by a retail out-of-Network Pharmacy, you must pay for the
Prescription Drug Product at the time it is dispensed. You can file a claim for reimbursem ent with us, as
described in your Certificate, Section 5: How to File a Claim. We will not reimburse you for the difference between
the Out-of-Network Reimbursement Rate and the out-of-Network Pharmacy’s Usual and Customary Charge for
that Prescription Drug Product. We will not reimburse you for any non-covered drug product.
In most cases, you will pay more if you obtain Prescription Drug Products from an out-of-Network Pharmacy.
The Outpatient Prescription Drug Schedule of Benefits will tell you how retail out-of-Networ k Pharmacy supply
limits apply.
Prescription Drug Products from a Mail Order Network Pharmacy or Preferred 90 Day Retail Network
Pharmacy
Benefits are provided for certain Prescription Drug Products dispensed by a mail order Network Pharmacy or
Preferred 90 Day Retail Network Pharmacy.
The Outpatient Prescription Drug Schedule of Benefits will tell you how mail order Network Pharmacy and
Preferred 90 Day Retail Network Pharmacy supply limits apply.
Please contact us at www.myuhc.com or the telephone number on your ID card to find out if Benefits are
provided for your Prescription Drug Product and for information on how to obtain your Prescription Drug Product
through a mail order Network Pharmacy or Preferred 90 Day Retail Network Pharmacy.




RID19.RX.NET-OON.I.2018.LG.IL                           7
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 158 of 270 PageID #:1

                                     Section 2: Exclusions
Exclusions from coverage listed in the Certificate also apply to this Rider. In addition, the exclusions listed below
apply.
When an exclusion applies to only certain Prescription Drug Products, you can contact us at www.myuhc.com or
the telephone number on your ID card for information on which Prescription Drug Products are excluded.
1.   Coverage for Prescription Drug Products for the amount dispensed (days’ supply or quantity limit) which
     exceeds the supply limit. This limitation does not apply to prescription inhalants when suffering from
     asthma or other life-threatening bronchial ailments based upon restrictions on the number of days before
     an inhaler refill may be obtained.
2.   Coverage for Prescription Drug Products for the amount dispensed (days’ supply or quantity limit) which
     is less than the minimum supply limit. This limitation does not apply to prescription inhalants when
     suffering from asthma or other life-threatening bronchial ailments based upon restrictions on the number
     of days before an inhaler refill may be obtained.
3.   Prescription Drug Products dispensed outside the United States, except as required for Emergency
     treatment.
4.   Drugs which are prescribed, dispensed or intended for use during an Inpatient Stay.
5.   Experimental or Investigational or Unproven Services and medications; medications used for experimental
     treatments for specific diseases and/or dosage regimens determined to be experimental, investigational or
     unproven. This exclusion does not include a Prescription Drug Product that has been prescribed for the
     treatment of a type of cancer for which the Prescription Drug Product has not yet been approved by the
     U.S. Food and Drug Administration (FDA) if the Prescription Drug Product is recognized for the specific
     treatment for which it was prescribed in a recognized peer-review medical publication or in one of the
     following established reference compendia: a) the American Hospital Formulary Service Drug Information;
     b) National Comprehensive Cancer Network’s Drugs & Biologics Compendium; c) Thompson
     Micromedex’s DrugDex; d) Elsevier Gold Standard’s Clinical Pharmacology; e) other authoritative
     compendia as identified by the Federal Secretary of Health and Human Services or if not in the
     compendia, recommended for that particular type of cancer in formal clinical studies, the results of which
     have been published in at least two peer reviewed professional medical journals published in the United
     States or Great Britain.
6.   Prescription Drug Products furnished by the local, state or federal government. Any Prescription Drug
     Product to the extent payment or benefits are provided or available from the local, state or federal
     government (for example, Medicare) whether or not payment or benefits are received, except as otherwise
     provided by law.
7.   Prescription Drug Products for any condition, Injury, Sickness or Mental Illness arising out of, or in the
     course of, employment for which benefits are available under any workers’ compensation law or other
     similar laws, whether or not a claim for such benefits is made or payment or benefits are received.
8.   Any product dispensed for the purpose of appetite suppression or weight loss.
9.   A Pharmaceutical Product for which Benefits are provided in your Certificate. This includes certain forms of
     vaccines/immunizations. This exclusion does not apply to Depo Provera and other injectable drugs used
     for contraception.
10. Durable Medical Equipment, including insulin pumps and related supplies for the management and
    treatment of diabetes, for which Benefits are provided in your Certificate. Prescribed and non-prescribed
    outpatient supplies. This does not apply to diabetic supplies and inhaler spacers specifically stated as
    covered.
11. General vitamins, except the following, which require a Prescription Order or Refill:
         Prenatal vitamins.
         Vitamins with fluoride.
         Single entity vitamins.




RID19.RX.NET-OON.I.2018.LG.IL                            8
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 159 of 270 PageID #:1
12. Unit dose packaging or repackagers of Prescription Drug Products.
13. Medications used for cosmetic purposes.
14. Prescription Drug Products, including New Prescription Drug Products or new dosage forms, that do not
    meet the definition of a Covered Health Care Service.
15. Prescription Drug Products as a replacement for a previously dispensed Prescription Drug Product that
    was lost, stolen, broken or destroyed.
16. Prescription Drug Products when prescribed to treat infertility.
17. Treatment for toenail Onychomycosis (toenail fungus).
18. Certain Prescription Drug Products for tobacco cessation.
19. Compounded drugs that do not contain at least one ingredient that has been approved by the U.S. Food
    and Drug Administration (FDA) and requires a Prescription Order or Refill. Compounded drugs that
    contain a non- FDA approved bulk chemical. Compounded drugs that are available as a similar
    commercially available Prescription Drug Product. (Compounded drugs that contain at least one
    ingredient that requires a Prescription Order or Refill are placed on Tier 4.)
20. Drugs available over-the-counter that do not require a Prescription Order or Refill by federal or state law
    before being dispensed, unless we have designated the over-the-counter medication as eligible for
    coverage as if it were a Prescription Drug Product and it is obtained with a Prescription Order or Refill
    from a Physician. Prescription Drug Products that are available in over-the-counter form or made up of
    components that are available in over-the-counter form or equivalent. Certain Prescription Drug Products
    that we have determined are Therapeutically Equivalent to an over-the-counter drug or supplement . Such
    determinations may be made up to six times during a calendar year. We may decide at any time to
    reinstate Benefits for a Prescription Drug Product that was previously excluded under this provision. This
    exclusion does not apply to over-the-counter FDA-approved contraceptive drugs, devices, and products,
    excluding male condoms, as provided for in the comprehensive guidelines supported by the Health
    Resources and Services Administration and as required by Illinois law when prescribed by a Network
    provider for which Benefits are available, without cost sharing, as described under Prevent ive Care
    Services in the Certificate.
21. Certain New Prescription Drug Products and/or new dosage forms until the date they are reviewed and
    placed on a tier by our PDL Management Committee.
22. Growth hormone for children with familial short stature (short stature based upon heredity and not caused
    by a diagnosed medical condition).
23. Any oral non-sedating antihistamine or antihistamine-decongestant combination.
24. Any product for which the primary use is a source of nutrition, nutritional supplements, or dietary
    management of disease, and prescription medical food products even when used for the treatment of
    Sickness or Injury, except for Amino Acid-Based Elemental Formulas, as described in Section 1: Covered
    Health Care Services of the Certificate, for the treatment of Eosinophilic Disorders and short bowel
    syndrome as prescribed by a Physician.
25. A particular Therapeutic Class or Therapeutic Classes. Please contact us at www.myuhc.com or the
    telephone number on your ID card for information on which Therapeutic Class or Therapeutic Classes are
    excluded.
26. Prescription Drug Products designed to adjust sleep schedules, such as for jet lag or shift work.
27. Prescription Drug Products when prescribed as sleep aids.
28. A Prescription Drug Product that contains (an) active ingredient(s) available in and Therapeutically
    Equivalent to another covered Prescription Drug Product. Such determinations may be made up to six
    times during a calendar year. We may decide at any time to reinstate Benefits for a Prescription Drug
    Product that was previously excluded under this provision.




RID19.RX.NET-OON.I.2018.LG.IL                           9
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 160 of 270 PageID #:1
29. A Prescription Drug Product that contains (an) active ingredient(s) which is (are) a modified version of and
    Therapeutically Equivalent to another covered Prescription Drug Product. Such determinations may be
    made up to six times during a calendar year. We may decide at any time to reinstate Benefits for a
    Prescription Drug Product that was previously excluded under this provision.
30. Certain Prescription Drug Products for which there are Therapeutically Equivalent alternatives available,
    unless otherwise required by law or approved by us. Such determinations may be made up to six times
    during a calendar year. We may decide at any time to reinstate Benefits for a Prescription Drug Product
    that was previously excluded under this provision.
31. Certain Prescription Drug Products that have not been prescribed by a Specialist.
32. A Prescription Drug Product that contains marijuana, including medical marijuana.
33. Dental products, including but not limited to prescription fluoride topicals, except as required by law.
34. A Prescription Drug Product with either:
         An approved biosimilar.
         A biosimilar and Therapeutically Equivalent to another covered Prescription Drug Product.
    For the purpose of this exclusion a "biosimilar" is a biological Prescription Drug Product approved based
    on both of the following:
         It is highly similar to a reference product (a biological Prescription Drug Product).
         It has no clinically meaningful differences in terms of safety and effectiveness from the reference
         product.
    Such determinations may be made up to six times during a calendar year. We may decide at any time to
    reinstate Benefits for a Prescription Drug Product that was previously excluded under this provision.
35. Diagnostic kits and products.
36. Publicly available software applications and/or monitors that may be available with or without a
    Prescription Order or Refill.




RID19.RX.NET-OON.I.2018.LG.IL                           10
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 161 of 270 PageID #:1

                                  Section 3: Defined Terms
Brand-name - a Prescription Drug Product: (1) which is manufactured and marketed under a trademark or name
by a specific drug manufacturer; or (2) that we identify as a Brand-name product, based on available data
resources. This includes data sources such as Medi-Span, that classify drugs as either brand or generic based on
a number of factors. Not all products identified as a "brand name" by the manufacturer, pharmacy, or your
Physician will be classified as Brand-name by us.
Chemically Equivalent - when Prescription Drug Products contain the same active ingredient.
Designated Pharmacy - a pharmacy that has entered into an agreement with us or with an organization
contracting on our behalf, to provide specific Prescription Drug Products. This includes Specialty Prescription
Drug Products. Not all Network Pharmacies are Designated Pharmacies.
Generic - a Prescription Drug Product: (1) that is Chemically Equivalent to a Brand-name drug; or (2) that we
identify as a Generic product based on available data resources. This includes, data sources such as Medi-Span,
that classify drugs as either brand or generic based on a number of factors. Not all products identified as a
"generic" by the manufacturer, pharmacy or your Physician will be classified as a Generic by us.
Infertility - the inability to conceive after one year of unprotected sexual intercourse, the inability to conceive after
one year of attempts to produce conception, the inability to conceive after an individual is diagnosed with a
condition affecting fertility, or the inability to sustain a successful Pregnancy. For purposes of this Benefit, a
woman shall be considered infertile without having to engage in one year of unprotected sexual intercourse if a
Physician determines that:
     A medical condition exists that renders conception impossible through unprotected sexual intercourse,
     including but not limited to congenital absence of the uterus or ovaries, absence of the uterus or ovaries due
     to surgical removal due to a medical condition, or involuntary sterilization due to chemothera py or radiation
     treatments; or
     Efforts to conceive as a result of one year of medically based and supervised methods of conception,
     including artificial insemination, have failed and are not likely to lead to a successful Pregnancy.
Maintenance Medication - a Prescription Drug Product expected to be used for six months or more to treat or
prevent a chronic condition. You may find out if a Prescription Drug Product is a Maintenance Medication by
contacting us at www.myuhc.com or the telephone number on your ID card.
Network Pharmacy - a pharmacy that has:
     Entered into an agreement with us or an organization contracting on our behalf to provide Prescription Drug
     Products to Covered Persons.
     Agreed to accept specified reimbursement rates for dispensing Prescription Drug Products.
     Been designated by us as a Network Pharmacy.
New Prescription Drug Product - a Prescription Drug Product or new dosage form of a previously approved
Prescription Drug Product, for the period of time starting on the date the Prescription Drug Product or new
dosage form is approved by the U.S. Food and Drug Administration (FDA) and ending on the earlier of the
following dates:
     The date it is placed on a tier by our PDL Management Committee.
     December 31st of the following calendar year.
Opioid Antagonist - a drug that binds to opioid receptors and blocks or inhibits the effect of opioids acting on
those receptors, including but not limited to, naloxone hydrochloride or any other similarly acting drug approved
by the FDA.
Out-of-Network Reimbursement Rate - the amount we will pay to reimburse you for a Prescription Drug Product
that is dispensed at an out-of-Network Pharmacy. The Out-of-Network Reimbursement Rate for a particular
Prescription Drug Product dispensed at an out-of-Network Pharmacy includes a dispensing fee and any
applicable sales tax.
PPACA - Patient Protection and Affordable Care Act of 2010.
PPACA Zero Cost Share Preventive Care Medications - the medications that are obtained at a Network
Pharmacy with a Prescription Order or Refill from a Physician and that are payable at 100% of the Prescription



RID19.RX.NET-OON.I.2018.LG.IL                             11
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 162 of 270 PageID #:1
Drug Charge (without application of any Co-payment, Co-insurance, Annual Deductible, Annual Drug Deductible,
or Specialty Prescription Drug Product Annual Deductible) as required by applicable law under any of the
following:
    Evidence-based items or services that have in effect a rating of "A" or "B" in the current recommendations of
    the United States Preventive Services Task Force including:
         Preeclampsia prevention: low-dose aspirin used after 12 weeks of gestation in women who are at high
         risk for preeclampsia.
         Dental cavities prevention for children starting at age six months where primary care clinicians prescribe
         oral fluoride supplementation for those whose water supply is fluoride deficient.
         Breast cancer preventive medications for women who are at increased risk for breast cancer and at low
         risk for adverse medication effects, clinicians should offer to prescribe risk-reducing medication s, such
         as tamoxifen or raloxifene.
         Certain statin preventive medications for adults ages 40-75 years with no history of cardiovascular
         disease (CVD), one or more CVD risk factors, and a calculated 10-year CVD event risk of 10% or greater.
    With respect to infants, children and adolescents, evidence-informed preventive care and screenings
    provided for in the comprehensive guidelines supported by the Health Resources and Services
    Administration.
    FDA-approved contraceptive drugs, devices, and other products, including FDA-approved contraceptive
    drugs, devices, and products available over-the-counter, excluding male condoms.
    With respect to women, such additional preventive care and screenings as provided for in comprehensive
    guidelines supported by the Health Resources and Services Administration.
You may find out if a drug is a PPACA Zero Cost Share Preventive Care Medication by contacting us at
www.myuhc.com or the telephone number on your ID card.
Preferred 90 Day Retail Network Pharmacy - a retail pharmacy that we identify as a preferred pharmacy within
the Network for Maintenance Medication.
Prescription Drug Charge - the rate we have agreed to pay our Network Pharmacies for a Prescription Drug
Product dispensed at a Network Pharmacy. The rate includes any applicable dispensing fee and sales tax.
Prescription Drug List - a list that places into tiers medications or products that have been approved by the U.S.
Food and Drug Administration (FDA). This list is subject to our review and change. You may find out to which tier a
particular Prescription Drug Product has been placed by contacting us at www.myuhc.com or the telephone
number on your ID card.
Prescription Drug List (PDL) Management Committee - the committee that we designate for placing
Prescription Drug Products into specific tiers.
Prescription Drug Product - a medication or product that has been approved by the U.S. Food and Drug
Administration (FDA) and that can, under federal or state law, be dispensed only according to a Prescription
Order or Refill. A Prescription Drug Product includes a medication that is appropriate for self-administration or
administration by a non-skilled caregiver. For the purpose of Benefits under the Policy, this definition includes:
    Inhalers (with spacers).
    Insulin.
    Certain vaccines/immunizations administered in a Network Pharmacy.
    The following diabetic supplies:
         standard insulin syringes with needles;
         blood-testing strips - glucose;
         urine-testing strips - glucose;
         ketone-testing strips and tablets;
         lancets and lancet devices;
         glucagon emergency kits;



RID19.RX.NET-OON.I.2018.LG.IL                           12
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 163 of 270 PageID #:1
         FDA-approved oral agents used to control blood sugar; and
         glucose meters. This does not include continuous glucose monitors. Benefits for continuous glucose
         monitors are provided as described in your Certificate.
Prescription Order or Refill - the directive to dispense a Prescription Drug Product issued by a duly licensed
health care provider whose scope of practice allows issuing such a directive.
Specialty Prescription Drug Product - Prescription Drug Products that are generally high cost, self-administered
biotechnology drugs used to treat patients with certain illnesses. You may access a complete list of Specialty
Prescription Drug Products by contacting us at www.myuhc.com or the telephone number on your ID card.
Synchronization - the coordination of medication refills for a Covered Person taking two or more medications for
one or more chronic conditions that are refilled on the same schedule for a given time period.
Therapeutic Class - a group or category of Prescription Drug Products with similar uses and/or actions.
Therapeutically Equivalent - when Prescription Drug Products have essentially the same efficacy and adverse
effect profile.
Usual and Customary Charge - the usual fee that a pharmacy charges individuals for a Prescription Drug
Product without reference to reimbursement to the pharmacy by third parties. This fee includes any applicable
dispensing fee and sales tax.




RID19.RX.NET-OON.I.2018.LG.IL                         13
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 164 of 270 PageID #:1

  Section 4: Your Right to Request an Exclusion Exception
When a Prescription Drug Product is excluded from coverage, you or your representative may request an
exception to gain access to the excluded Prescription Drug Product. To make a request, contact us in writing or
call the toll-free number on your ID card. We will notify you of our determination within 72 hours.
Urgent Requests
If your request requires immediate action and a delay could significantly increase the risk to your health, or the
ability to regain maximum function, call us as soon as possible. We will provide a written or electronic
determination within 24 hours.
External Exception Request Review
If you are not satisfied with our determination of your exclusion exception request, you may be entitled to request
an external exception request review. You or your representative may request an external exception request
review by sending a written request to us to the address set out in the determination letter or by calling the
toll-free number on your ID card. The Independent Review Organization (IRO) will notify you of our determination
within 72 hours.
Expedited External Exception Request Review
If you are not satisfied with our determination of your exclusion exception request and it involves an urgent
situation, you or your representative may request an expedited external exception request review by calling the
toll-free number on your ID card or by sending a written request to the address set out in the determination letter.
The IRO will notify you of our determination within 24 hours.




RID19.RX.NET-OON.I.2018.LG.IL                           14
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 165 of 270 PageID #:1



                              Outpatient Prescription Drug

            UnitedHealthcare Insurance Company of Illinois

                                       Schedule of Benefits
When Are Benefits Available for Prescription Drug Products?
Benefits are available for Prescription Drug Products at either a Network Pharmacy or an out-of-Network
Pharmacy and are subject to Co-payments and/or Co-insurance or other payments that vary depending on which
of the tiers of the Prescription Drug List the Prescription Drug Product is placed.
Benefits for Prescription Drug Products are available when the Prescription Drug Product meets the definition of a
Covered Health Care Service or is prescribed to prevent conception.

Benefits for Oral Chemotherapeutic Agents
Oral chemotherapeutic agent Prescription Drug Products (orally-administered) will be provided at a level no less
favorable than chemotherapeutic agents are provided under Pharmaceutical Products - Outpatient in your
Certificate, regardless of tier placement.

Refill Synchronization
On behalf of Illinois state law, we will provide synchronization of prescription drug refills, on at least one occasion
per insured per year, provided all of the following conditions are met:
     The prescription drugs are covered by the plan’s clinical coverage policy or have been approved by a
     formulary exceptions process.
     The drugs are maintenance medications as defined by the plan and have all available refill quantities at the
     time of synchronization.
     The medications are not Schedule II, III, or IV controlled substances.
     The insured meets all utilization management criteria to the drugs at the time of synchronization.
     The drugs are of a formulation that can be safely split into short-fill periods to achieve synchronization.
     The drugs do not have special handling or sourcing needs as determined by the plan, contract, or
     agreement that require a single, designated pharmacy to fill or refill the prescription.
     The covered person agrees to synchronization.
When necessary to permit synchronization, the plan shall apply a prorated daily cost-sharing rate to any
medication dispensed by a network pharmacy pursuant to the above requirements. You may access additional
information on refill synchronization by contacting us at www.myuhc.com or the telephone number on your ID
card.

What Happens When a Brand-name Drug Becomes Available as a Generic?
If a Generic becomes available for a Brand-name Prescription Drug Product, the tier placement of the
Brand-name Prescription Drug Product may change. Therefore your Co-payment and/or Co-insurance may
change, or you will no longer have Benefits for that particular Brand-name Prescription Drug Product.




SBN19.RX.NET-OON.I.2018.LG.IL                             1
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 166 of 270 PageID #:1
How Do Supply Limits Apply?
Benefits for Prescription Drug Products are subject to the supply limits that are stated in the "Description and
Supply Limits" column of the Benefit Information table. For a single Co-payment and/or Co-insurance, you may
receive a Prescription Drug Product up to the stated supply limit.
Note: Some products are subject to additional supply limits or dose restrictions based on criteria that we have
developed and subject to prior authorization. This may limit the amount dispensed per Prescription Order or Refill
and/or the amount dispensed per month’s supply, or may require that a minimum amount be dispensed.
You may find out whether a Prescription Drug Product has a supply limit for dispensing by contacting us at
www.myuhc.com or the telephone number on your ID card.

Do Prior Authorization Requirements Apply?
Before certain Prescription Drug Products are dispensed to you, your Physician, your pharmacist or you are
required to obtain prior authorization from us or our designee. The reason for obtaining prior authorization from
us is to determine whether the Prescription Drug Product, in accordance with our approved guidelines, is each of
the following:
    It meets the definition of a Covered Health Care Service.
    It is not an Experimental or Investigational or Unproven Service.
We may also require you to obtain prior authorization from us or our designee so we can determine whether the
Prescription Drug Product, in accordance with our approved guidelines, was prescribed by a Specialist.
    Network Pharmacy Prior Authorization
    When Prescription Drug Products are dispensed at a Network Pharmacy, the prescribing provider, the
    pharmacist, or you are responsible for obtaining prior authorization from us.
    Out-of-Network Pharmacy Prior Authorization
    When Prescription Drug Products are dispensed at an out-of-Network Pharmacy, you or your Physician
    are responsible for obtaining prior authorization from us as required.
If you do not obtain prior authorization from us before the Prescription Drug Product is dispensed, you may pay
more for that Prescription Order or Refill. The Prescription Drug Products requiring prior authorization are subject
to our review and change. There may be certain Prescription Drug Products that require you to notify us directly
rather than your Physician or pharmacist. You may find out whether a particular Prescription Drug Product
requires notification/prior authorization by contacting us at www.myuhc.com or the telephone number on your ID
card.
If you do not obtain prior authorization from us before the Prescription Drug Product is dispensed, you can ask
us to consider reimbursement after you receive the Prescription Drug Product. You will be required to pay for the
Prescription Drug Product at the pharmacy. Our contracted pharmacy reimbursement rates (our Prescription
Drug Charge) will not be available to you at an out-of-Network Pharmacy. You may seek reimbursement from us
as described in the Certificate of Coverage (Certificate) in Section 5: How to File a Claim.
When you submit a claim on this basis, you may pay more because you did not obtain prior authorization from
us before the Prescription Drug Product was dispensed. The amount you are reimbursed will be based on the
Prescription Drug Charge (for Prescription Drug Products from a Network Pharmacy) or the Out-of-Network
Reimbursement Rate (for Prescription Drug Products from an out-of-Network Pharmacy), less the required
Co-payment and/or Co-insurance and any deductible that applies.
Benefits may not be available for the Prescription Drug Product after review of the documentation provided
determines that the Prescription Drug Product is not a Covered Health Care Service or it is an Experimental or
Investigational or Unproven Service.
We may also require prior authorization for certain programs which may have specific requirements for
participation and/or activation of an enhanced level of Benefits related to such programs. You may access
information on available programs and any applicable prior authorization, participation or activation requirements
related to such programs by contacting us at www.myuhc.com or the telephone number on your ID card.




SBN19.RX.NET-OON.I.2018.LG.IL                           2
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 167 of 270 PageID #:1
Does Step Therapy Apply?
Certain Prescription Drug Products for which Benefits are described under this Prescription Drug Rider are
subject to step therapy requirements. In order to receive Benefits for such Prescription Drug Products you must
use a different Prescription Drug Product(s) first.
You may find out whether a Prescription Drug Product is subject to step therapy requirements by contacting us at
www.myuhc.com or the telephone number on your ID card. Prior authorization coverage criteria for step therapy
is also located on www.uhcprovider.com.
You may have the right to request an exception. Refer to Section 4: Your Right to Request an Exclusion Exception
in the Outpatient Prescription Drug Rider for additional information.
In the case of FDA-approved drugs for the treatment of stage 4 advanced, metastatic cancer, Benefits will not be
subject to step therapy requirements if the use of the drug is consistent with best practices for the treatment and
is supported by peer-reviewed medical literature.

What Do You Pay?
You are responsible for paying the applicable Co-payment and/or Co-insurance described in the Benefit
Information table. You are not responsible for paying a Co-payment and/or Co-insurance for PPACA Zero Cost
Share Preventive Care Medications.
The amount you pay for any of the following under this Rider will not be included in calculating any Out-of-Pocket
Limit stated in your Certificate:
    Certain coupons or offers from pharmaceutical manufacturers or an affiliate.
    The difference between the Out-of-Network Reimbursement Rate and an out-of-Network Pharmacy’s Usual
    and Customary Charge for a Prescription Drug Product.
    Any non-covered drug product. You are responsible for paying 100% of the cost (the amount the pharmacy
    charges you) for any non-covered drug product. Our contracted rates (our Prescription Drug Charge) will
    not be available to you.




SBN19.RX.NET-OON.I.2018.LG.IL                           3
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 168 of 270 PageID #:1

Payment Information


Payment Term And Description                  Amounts

Co-payment and Co-insurance

Co-payment                                    For Prescription Drug Products at a retail Network Pharmacy, you
                                              are responsible for paying the lowest of the following:
Co-payment for a Prescription Drug Product
at a Network or out-of-Network Pharmacy is
                                                   The applicable Co-payment and/or Co-insurance.
a specific dollar amount.
Co-insurance                                       The Network Pharmacy’s Usual and Customary Charge for
                                                   the Prescription Drug Product.
Co-insurance for a Prescription Drug
Product at a Network Pharmacy is a                 The Prescription Drug Charge for that Prescription Drug
percentage of the Prescription Drug Charge.        Product.
Co-insurance for a Prescription Drug          For Prescription Drug Products from a mail order Network
Product at an out-of-Network Pharmacy is a    Pharmacy, you are responsible for paying the lower of the
percentage of the Out-of-Network              following:
Reimbursement Rate.
Co-payment and Co-insurance                        The applicable Co-payment and/or Co-insurance.

Your Co-payment and/or Co-insurance is             The Prescription Drug Charge for that Prescription Drug
determined by the Prescription Drug List           Product.
(PDL) Management Committee’s tier
                                              See the Co-payments and/or Co-insurance stated in the Benefit
placement of a Prescription Drug Product.
                                              Information table for amounts.
We may cover multiple Prescription Drug
                                              You are not responsible for paying a Co-payment and/or
Products for a single Co-payment and/or
                                              Co-insurance for PPACA Zero Cost Share Preventive Care
Co-insurance if the combination of these
                                              Medications.
multiple products provides a therapeutic
treatment regimen that is supported by
available clinical evidence. You may
determine whether a therapeutic treatment
regimen qualifies for a single Co-payment
and/or Co-insurance by contacting us at
www.myuhc.com or the telephone number
on your ID card.
Your Co-payment and/or Co-insurance may
be reduced when you participate in certain
programs which may have specific
requirements for participation and/or
activation of an enhanced level of Benefits
associated with such programs. You may
access information on these programs and
any applicable prior authorization,
participation or activation requirements
associated with such programs by
contacting us at www.myuhc.com or the
telephone number on your ID card.

Special Programs: We may have certain
programs in which you may receive a
reduced or increased Co-payment and/or



SBN19.RX.NET-OON.I.2018.LG.IL                         4
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 169 of 270 PageID #:1



Payment Term And Description                   Amounts

Co-insurance based on your actions such
as adherence/compliance to medication or
treatment regimens, and/or participation in
health management programs. You may
access information on these programs by
contacting us at www.myuhc.com or the
telephone number on your ID card.
Co-payment/Co-insurance Waiver
Program: If you are taking certain
Prescription Drug Products, including, but
not limited to, Specialty Prescription Drug
Products, and you move to certain lower tier
Prescription Drug Products or Specialty
Prescription Drug Products, we may waive
your Co-payment and/or Co-insurance for
one or more Prescription Orders or Refills.
Prescription Drug Products Prescribed by
a Specialist: You may receive a reduced or
increased Co-payment and/or Co-insurance
based on whether the Prescription Drug
Product was prescribed by a Specialist. You
may access information on which
Prescription Drug Products are subject to a
reduced or increased Co-payment and/or
Co-insurance by contacting us at
www.myuhc.com or the telephone number
on your ID card.
NOTE: The tier status of a Prescription
Drug Product can change. These changes
generally happen quarterly but no more
than six times per calendar year, based on
the PDL Management Committee’s tiering
decisions. When that happens, you may
pay more or less for a Prescription Drug
Product, depending on its tier placement.
Please contact us at www.myuhc.com or
the telephone number on your ID card for
the most up-to-date tier status.
Coupons: We may not permit you to use
certain coupons or offers from
pharmaceutical manufacturers or an affiliate
to reduce your Co-payment and/or
Co-insurance.




SBN19.RX.NET-OON.I.2018.LG.IL                       5
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 170 of 270 PageID #:1

Benefit Information
The amounts you are required to pay as shown below in the Outpatient Prescription Drug Schedule of
Benefits are based on the Prescription Drug Charge for Network Benefits and the Out-of-Network
Reimbursement Rate for out-of-Network Benefits. For out-of-Network Benefits, you are responsible for the
difference between the Out-of-Network Reimbursement Rate and the out-of-Network Pharmacy’s Usual
and Customary Charge.



Description and Supply Limits                   What Is the Co-payment or
                                                Co-insurance You Pay?
                                                This May Include a Co-payment,
                                                Co-insurance or Both

Specialty Prescription Drug Products

The following supply limits apply.              Your Co-payment and/or Co-insurance is determined by the PDL
                                                Management Committee’s tier placement of the Specialty
   As written by the provider, up to a          Prescription Drug Product. All Specialty Prescription Drug
   consecutive 31-day supply of a Specialty     Products on the Prescription Drug List are placed on Tier 1, Tier 2,
   Prescription Drug Product, unless            Tier 3, or Tier 4. Please contact us at www.myuhc.com or the
   adjusted based on the drug                   telephone number on your ID card to find out tier placement.
   manufacturer’s packaging size, or based
                                                Network Pharmacy
   on supply limits, or as allowed under the
   Smart Fill Program.                          For a Tier 1 Specialty Prescription Drug Product: $15 per
                                                Prescription Order or Refill.
When a Specialty Prescription Drug Product
is packaged or designed to deliver in a         For a Tier 2 Specialty Prescription Drug Product: $45 per
manner that provides more than a                Prescription Order or Refill.
consecutive 31-day supply, the Co-payment
                                                For a Tier 3 Specialty Prescription Drug Product: $85 per
and/or Co-insurance that applies will reflect
                                                Prescription Order or Refill.
the number of days dispensed.
                                                For a Tier 4 Specialty Prescription Drug Product: $200 per
If a Specialty Prescription Drug Product is
                                                Prescription Order or Refill.
provided for less than or more than a
31-day supply, the Co-payment and/or            Out-of-Network Pharmacy
Co-insurance that applies will reflect the
                                                For a Tier 1 Specialty Prescription Drug Product: $15 per
number of days dispensed.
                                                Prescription Order or Refill.
Supply limits apply to Specialty Prescription
                                                For a Tier 2 Specialty Prescription Drug Product: $45 per
Drug Products obtained at a Network
                                                Prescription Order or Refill.
Pharmacy, an out-of-Network Pharmacy, a
mail order Network Pharmacy or a                For a Tier 3 Specialty Prescription Drug Product: $85 per
Designated Pharmacy.                            Prescription Order or Refill.
                                                For a Tier 4 Specialty Prescription Drug Product: $200 per
                                                Prescription Order or Refill.


Prescription Drugs from a Retail Network
Pharmacy

The following supply limits apply:              Your Co-payment and/or Co-insurance is determined by the PDL
                                                Management Committee’s tier placement of the Prescription Drug
   As written by the provider, up to a          Product. All Prescription Drug Products on the Prescription Drug
   consecutive 31-day supply of a               List are placed on Tier 1, Tier 2, Tier 3, or Tier 4. Please contact us
   Prescription Drug Product, unless            at www.myuhc.com or the telephone number on your ID card to
   adjusted based on the drug                   find out tier status.



SBN19.RX.NET-OON.I.2018.LG.IL                            6
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 171 of 270 PageID #:1
The amounts you are required to pay as shown below in the Outpatient Prescription Drug Schedule of
Benefits are based on the Prescription Drug Charge for Network Benefits and the Out-of-Network
Reimbursement Rate for out-of-Network Benefits. For out-of-Network Benefits, you are responsible for the
difference between the Out-of-Network Reimbursement Rate and the out-of-Network Pharmacy’s Usual
and Customary Charge.



Description and Supply Limits                     What Is the Co-payment or
                                                  Co-insurance You Pay?
                                                  This May Include a Co-payment,
                                                  Co-insurance or Both

   manufacturer’s packaging size, or based
                                                  For a Tier 1 Prescription Drug Product: $15 per Prescriptio n Order
   on supply limits.
                                                  or Refill.
   A one-cycle supply of a contraceptive.         For a Tier 2 Prescription Drug Product: $45 per Prescription Order
   You may obtain up to three cycles at one       or Refill.
   time if you pay a Co-payment and/or
   Co-insurance for each cycle supplied.          For a Tier 3 Prescription Drug Product: $85 per Prescription Order
   You may also receive up to a 12-month          or Refill.
   cycle of the same contraceptive for            For a Tier 4 Prescription Drug Product: $200 per Prescription
   subsequent dispensing at one time if you       Order or Refill.
   pay a Co-payment and/or Co-insurance
   for each cycle supplied, when the
   prescriber writes the prescription to fill a
   12-month supply.
When a Prescription Drug Product is
packaged or designed to deliver in a
manner that provides more than a
consecutive 31-day supply, the Co-payment
and/or Co-insurance that applies will reflect
the number of days dispensed.


Prescription Drugs from a Retail
Out-of-Network Pharmacy

The following supply limits apply:                Your Co-payment and/or Co-insurance is determined by the PDL
                                                  Management Committee’s tier placement of the Prescription Drug
   As written by the provider, up to a            Product. All Prescription Drug Products on the Prescription Drug
   consecutive 31-day supply of a                 List are placed on Tier 1, Tier 2, Tier 3, or Tier 4. Please contact us
   Prescription Drug Product, unless              at www.myuhc.com or the telephone number on your ID card to
   adjusted based on the drug                     find out tier status.
   manufacturer’s packaging size, or based
                                                  For a Tier 1 Prescription Drug Product: $15 per Prescription Order
   on supply limits.
                                                  or Refill.
   A one-cycle supply of a contraceptive.         For a Tier 2 Prescription Drug Product: $45 per Prescription Order
   You may obtain up to three cycles at one       or Refill.
   time if you pay a Co-payment and/or
   Co-insurance for each cycle supplied.          For a Tier 3 Prescription Drug Product: $85 per Prescription Order
                                                  or Refill.
When a Prescription Drug Product is
packaged or designed to deliver in a              For a Tier 4 Prescription Drug Product: $200 per Prescription
manner that provides more than a                  Order or Refill.
consecutive 31-day supply, the Co-payment
and/or Co-insurance that applies will reflect
the number of days dispensed.



SBN19.RX.NET-OON.I.2018.LG.IL                              7
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 172 of 270 PageID #:1
The amounts you are required to pay as shown below in the Outpatient Prescription Drug Schedule of
Benefits are based on the Prescription Drug Charge for Network Benefits and the Out-of-Network
Reimbursement Rate for out-of-Network Benefits. For out-of-Network Benefits, you are responsible for the
difference between the Out-of-Network Reimbursement Rate and the out-of-Network Pharmacy’s Usual
and Customary Charge.



Description and Supply Limits                     What Is the Co-payment or
                                                  Co-insurance You Pay?
                                                  This May Include a Co-payment,
                                                  Co-insurance or Both

Prescription Drug Products from a Mail
Order Network Pharmacy or Preferred 90
Day Retail Network

The following supply limits apply:                Your Co-payment and/or Co-insurance is determined by the PDL
                                                  Management Committee’s tier placement the Prescription Drug
   As written by the provider, up to a            Product. All Prescription Drug Products on the Prescription Drug
   consecutive 90-day supply of a                 List are placed on Tier 1, Tier 2, Tier 3, or Tier 4. Please contact us
   Prescription Drug Product, unless              at www.myuhc.com or the telephone number on your ID card to
   adjusted based on the drug                     find out tier status.
   manufacturer’s packaging size, or based
   on supply limits. These supply limits do       For up to a 90-day supply at a mail order Network Pharmacy or
   not apply to Specialty Prescription Drug       Preferred 90 Day Retail Network Pharmacy, you pay:
   Products. Specialty Prescription Drug          For a Tier 1 Prescription Drug Product: $45 per Prescription Order
   Products from a mail order Network             or Refill.
   Pharmacy are subject to the supply
   limits stated above under the heading          For a Tier 2 Prescription Drug Product: $135 per Prescription
   Specialty Prescription Drug Products. You      Order or Refill.
   may also receive up to a 12-month cycle        For a Tier 3 Prescription Drug Product: $255 per Prescription
   of the same contraceptive for                  Order or Refill.
   subsequent dispensing at one time if you
   pay a Co-payment and/or Co-insurance           For a Tier 4 Prescription Drug Product: $600 per Prescription
   for each cycle supplied, when the              Order or Refill.
   prescriber writes the prescription to fill a
   12-month supply.
You may be required to fill the first
Prescription Drug Product order and obtain
2 refills through a retail pharmacy before
using a mail order Network Pharmacy.
To maximize your Benefit, ask your
Physician to write your Prescription Order
or Refill for a 90-day supply, with refills
when appropriate. You will be charged a
mail order Co-payment and/or Co-insurance
for any Prescription Orders or Refills sent to
the mail order pharmacy or Preferred 90
Day Retail Network Pharmacy regardless of
the number-of-days’ supply written on the
Prescription Order or Refill. Be sure your
Physician writes your Prescription Order or
Refill for a 90-day supply, not a 30-day
supply with three refills.




SBN19.RX.NET-OON.I.2018.LG.IL                              8
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 173 of 270 PageID #:1

LANGUAGE ASSISTANCE SERVICES
We1 provide free language services to help you communicate with us. We offer interpreter s, letters in other
languages, and letters in other formats like large print. To get help, please call 1-866-633-2446, or the toll-free
member phone number listed on your health plan ID card TTY 711. We are available Monday through Friday, 8
a.m. to 8 p.m. ET.




                                                        I
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 174 of 270 PageID #:1




                                    II
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 175 of 270 PageID #:1




                                    III
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 176 of 270 PageID #:1
NOTICE OF NON-DISCRIMINATION
We1 do not treat members differently because of sex, age, race, color, disability or national origin.
If you think you were treated unfairly because of your sex, age, race, color, disability or national origin, you can
send a complaint to:
                                                Civil Rights Coordinator
                                       UnitedHealthcare Civil Rights Grievance
                                                    P.O. Box 30608
                                              Salt Lake City, UTAH 84130
                                             UHC_Civil_Rights@uhc.com
You must send the complaint within 60 days of the incident. We will send you a decision within 30 days. If you
disagree with the decision, you have 15 days to appeal.
If you need help with your complaint, please call 1-866-633-2446 or the toll-free member phone number listed on
your health plan ID card, TTY 711. We are available Monday through Friday, 8 a.m. to 8 p.m.
You can also file a complaint with the U.S. Dept. of Health and Human services.
Online https://ocrportal.hhs.gov/ocr/portal/lobby.jsf
Complaint forms are available at http://www.hhs.gov/ocr/office/file/index.html.
Phone: Toll-free 1-800-368-1019, 1-800-537-7697 (TDD)
Mail: U.S. Dept. of Health and Human Services. 200 Independence Avenue, SW Room 509F, HHH Building
Washington, D.C. 20201

1 For purposes of the Language Assistance Services and this Non-Discrimination Notice ("Notice"), "we" refers to
the entities listed in Footnote 2 of the Notice of Privacy Practices and Footnote 3 of the Financial Information
Privacy Notice. Please note that not all entities listed are covered by this Notice.




                                                          IV
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 177 of 270 PageID #:1

Important Notices under the Patient Protection and Affordable Care Act
(PPACA)
Changes in Federal Law that Impact Benefits
There are changes in Federal law which may impact coverage and Benefits stated in the Certificate of Coverage
(Certificate) and Schedule of Benefits. A summary of those changes and the dates the changes are effective
appear below. These changes will apply to any "non-grandfathered" plan. Contact your Plan Administrator to
determine whether or not your plan is a "grandfathered" or a "non-grandfathered plan". Under the Patient
Protection and Affordable Care Act (PPACA) a plan generally is "grandfathered" if it was in effect on March 23,
2010 and there are no substantial changes in the benefit design as described in the Interim Final Rule on
Grandfathered Health Plans at that time.


Patient Protection and Affordable Care Act (PPACA)
Effective for policies that are new or renewing on or after September 23, 2010, the requirements listed below
apply.
    Lifetime limits on the dollar amount of essential benefits available to you under the terms of your plan are no
    longer permitted. Essential benefits include the following:
    Ambulatory patient services; emergency services, hospitalization; laboratory services; maternity and
    newborn care, mental health and substance use disorder services (including behavioral health treatment);
    prescription drugs; rehabilitative and habilitative services and devices; preventive and wellness services
    and chronic disease management; and pediatric services, including oral and vision care.
    On or before the first day of the first plan year beginning on or after September 23, 2010, the enrolling group
    will provide a 30 day enrollment period for those individuals who are still eligible under the plan’s eligibility
    terms but whose coverage ended by reason of reaching a lifetime limit on the dollar value of all benefits.
    Essential benefits for plan years beginning prior to January 1, 2014 can only be subject to restricted annual
    limits. Restricted annual limits for each person covered under the plan may be no less than the following:
         For plan or policy years beginning on or after September 23, 2010 but before September 23, 2011,
         $750,000.
         For plan or policy years beginning on or after September 23, 2011 but before September 23, 2012,
         $1,250,000.
         For plan or policy years beginning on or after September 23, 2012 but before January 1, 2014,
         $2,000,000.
    Please note that for plan years beginning on or after January 1, 2014, essential health benefits cannot be
    subject to annual or lifetime dollar limits.
    Coverage for enrolled dependent children is no longer conditioned upon full-time student status or other
    dependency requirements and will remain in place until the child’s 26th birthday. If you have a
    grandfathered plan, the enrolling group is not required to extend coverage to age 26 if the child is eligible to
    enroll in an eligible employer-sponsored health plan (as defined by law).
    On or before the first day of the first plan year beginning on or after September 23, 2010, the enrolling
    group will provide a 30 day dependent child special open enrollment period for dependent children who
    are not currently enrolled under the policy and who have not yet reached age 26. During this dependent
    child special open enrollment period, subscribers who are adding a dependent child and who have a
    choice of coverage options will be allowed to change options.
    If your plan includes coverage for enrolled dependent children beyond the age of 26, which is conditioned
    upon full-time student status, the following applies:
    Coverage for enrolled dependent children who are required to maintain full-time student status in order to
    continue eligibility under the policy is subject to the statute known as Michelle’s Law. This law amends
    ERISA, the Public Health Service Act, and the Internal Revenue Code and requires group health plans,




                                                        V
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 178 of 270 PageID #:1
    which provide coverage for dependent children who are post-secondary school students, to continue such
    coverage if the student loses the required student status because he or she must take a medically
    necessary leave of absence from studies due to a serious illness or Injury.
    If you do not have a grandfathered plan, in-Network benefits for preventive care services described below will
    be paid at 100%, and not subject to any deductible, coinsurance or copayment. If you have pharmacy
    benefit coverage, your plan may also be required to cover preventive care medications that are obtained at a
    network pharmacy at 100%, and not subject to any deductible, coinsurance or copayment, as required by
    applicable law under any of the following:
         Evidence-based items or services that have in effect a rating of "A" or "B" in the current
         recommendations of the United States Preventive Services Task Force.
         Immunizations that have in effect a recommendation from the Advisory Committee on Immunization
         Practices of the Centers for Disease Control and Prevention.
         With respect to infants, children and adolescents, evidence-informed preventive care and screenings
         provided for in the comprehensive guidelines supported by the Health Resources and Services
         Administration.
         With respect to women, such additional preventive care and screenings as provided for in
         comprehensive guidelines supported by the Health Resources and Services Administration.
    Retroactive rescission of coverage under the policy is permitted, with 30 days advance written notice, only in
    the following two circumstances:
         The individual performs an act, practice or omission that constitutes fraud.
         The individual makes an intentional misrepresentation of a material fact.
    Other changes provided for under the PPACA do not impact your plan because your plan already contains
    these benefits. These include:
         Direct access to OB/GYN care without a referral or authorization requirement.
         The ability to designate a pediatrician as a primary care physician (PCP) if your plan requires a PCP
         designation.
         Prior authorization is not required before you receive services in the emergency department of a
         hospital.
         If you seek emergency care from out-of-network providers in the emergency department of a
         hospital your cost sharing obligations (copayments/coinsurance) will be the same as would be
         applied to care received from in-network providers.


Effective for policies that are new or renewing on or after January 1, 2014, the
requirements listed below apply:

If your plan includes coverage for Clinical Trials, the following applies:
The clinical trial benefit has been modified to distinguish between clinical trials for cancer and other life
threatening conditions and those for non-life threatening conditions. For trials for cancer/other life threatening
conditions, routine patient costs now include those for covered individuals participating in a preventive clinical
trial and Phase IV trials. This modification is optional for certain grandfathered health plans. Refer to your plan
documents to determine if this modification has been made to your plan.


Pre-Existing Conditions:
Any pre-existing condition exclusions (including denial of benefit or coverage) will not apply to covered persons
regardless of age.




                                                         VI
      Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 179 of 270 PageID #:1
Some Important Information about Appeal and External Review Rights under PPACA
If you are enrolled in a non-grandfathered plan with an effective date or plan year anniversary on or after
September 23, 2010, the Patient Protection and Affordable Care Act of 2010 (PPACA), as amended, sets forth new
and additional internal appeal and external review rights beyond those that some plans may have previously
offered. Also, certain grandfathered plans are complying with the additional internal appeal and external review
rights provisions on a voluntary basis. Please refer to your benefit plan documents, including amendments and
notices, or speak with your employer or UnitedHealthcare for more information on the appeal rights available to
you. (Also, please refer to the Claims and Appeal Notice section of this document.)
What if I receive a denial, and need help understanding it? Please call UnitedHealthcare at the number listed
on your health plan ID card.
What if I don’t agree with the denial? You have a right to appeal any decision to not pay for an item or service.
How do I file an appeal? The initial denial letter or Explanation of Benefits that you receive from UnitedHealthcare
will give you the information and the timeframe to file an appeal.
What if my situation is urgent? If your situation is urgent, your review will be conducted as quickly as possible.
If you believe your situation is urgent, you may request an expedited review, and, if applicable, file an external
review at the same time. For help call UnitedHealthcare at the number listed on your health plan ID card.
Generally, an urgent situation is when your health may be in serious jeopardy. Or when, in the opinion of your
doctor, you may be experiencing severe pain that cannot be adequately controlled while you wait for a decision
on your appeal.
Who may file an appeal? Any member or someone that member names to act as an authorized representative
may file an appeal. For help call UnitedHealthcare at the number listed on your health plan ID card.
Can I provide additional information about my claim? Yes, you may give us additional information supporting
your claim. Send the information to the address provided in the initial denial letter or Explanation of Benefits.
Can I request copies of information relating to my claim? Yes. There is no cost to you for these copies. Send
your request to the address provided in the initial denial letter or Explanation of Benefits.
What happens if I don’t agree with the outcome of my appeal? If you appeal, we will review our decision. We
will also send you our written decision within the time allowed. If you do not agree with the decision, you may be
able to request an external review of your claim by an independent third party. If so, they will review the denial
and issue a final decision.
If I need additional help, what should I do? For questions on your appeal rights, you may call
UnitedHealthcare at the number listed on your health plan ID card for assistance. You may also contact the
support groups listed below.
Are verbal translation services available to me during an appeal? Yes. Contact UnitedHealth care at the
number listed on your health plan ID card. Ask for verbal translation services for your questions.
Is there other help available to me? For questions about appeal rights, an unfavorable benefit decision, or for
help, you may also contact the Employee Benefits Security Administration at 1-866-444-EBSA (3272). Your state
consumer assistance program may also be able to help you. (http://www.dol.gov.ebsa/healthreform/ - click link for
Consumer Assistance Programs).
For information on appeals and other PPACA regulations, visit www.healthcare.gov.


If your plan includes coverage for Mental Health or Substance Use, the
following applies:
Mental Health/Substance Use Disorder Parity
Effective for non-grandfathered small group Policies that are new or renewing on or after January 1, 2014,
Benefits are subject to final regulations supporting the Mental Health Parity and Addiction Equity Act of 2008
(MHPAEA). Benefits for mental health conditions and substance use disorder conditions that are Covered Health
Services under the Policy must be treated in the same manner and provided at the same level as Covered Health
Services for the treatment of other Sickness or Injury. Benefits for Mental Health Services and Substance Use
Disorder Services are not subject to any annual maximum benefit limit (including any day, visit or dollar limit).



                                                        VII
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 180 of 270 PageID #:1
MHPAEA requires that the financial requirements for coinsurance and copayments for mental health and
substance use disorder conditions must be no more restrictive than those coinsurance and copayment
requirements for substantially all medical/surgical benefits. MHPAEA requires specific testing to be applied to
classifications of benefits to determine the impact of these financial requirements on mental health and substance
use disorder benefits. Based upon the results of that testing, it is possible that coinsurance or copayments that
apply to mental health conditions and substance use disorder conditions in your benefit plan may be reduced.
Effective for grandfathered small group Policies that are new or renewing on or after July 1, 2010, Benefits for
mental health conditions and substance use conditions that are Covered Health Services under the Policy will be
revised to align prior authorization requirements and excluded services listed in your Certificate with Benefits for
other medical conditions.
Effective for grandfathered and non-grandfathered large group Policies that are new or renewing on or after July
1, 2010, Benefits are subject to final regulations supporting the Mental Health Parity and Addiction Equity Act of
2008 (MHPAEA). Benefits for mental health conditions and substance use disorder conditions that are Covered
Health Services under the Policy must be treated in the same manner and provided at the same level as Covered
Health Services for the treatment of other Sickness or Injury. Benefits for Mental Health Services and Substance
Use Disorder Services are not subject to any annual maximum benefit limit (including any day, visit or dollar
limit).
MHPAEA requires that the financial requirements for coinsurance and copayments for mental health and
substance use disorder conditions must be no more restrictive than those coinsurance and copayment
requirements for substantially all medical/surgical benefits. MHPAEA requires specific testing to be applied to
classifications of benefits to determine the impact of these financial requirements on mental health and substance
use disorder benefits. Based upon the results of that testing, it is possible that coinsurance or copayments that
apply to mental health conditions and substance use disorder conditions in your benefit plan may be reduced.




                                                       VIII
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 181 of 270 PageID #:1

Women’s Health and Cancer Rights Act of 1998
As required by the Women’s Health and Cancer Rights Act of 1998, Benefits under the Policy are provided for
mastectomy, including reconstruction and surgery to achieve symmetry between the breasts, prostheses, and
complications resulting from a mastectomy (including lymphedema).
If you are receiving Benefits in connection with a mastectomy, Benefits are also provided for the following
Covered Health Services, as you determine appropriate with your attending Physician:
     All stages of reconstruction of the breast on which the mastectomy was performed;
     Surgery and reconstruction of the other breast to produce a symmetrical appearance; and
     Prostheses and treatment of physical complications of the mastectomy, including lymphedema.
The amount you must pay for such Covered Health Services (including Copayments, Coinsurance and any
deductible) are the same as are required for any other Covered Health Service. Limitations on Benefits are the
same as for any other Covered Health Service.

Statement of Rights under the Newborns’ and Mothers’ Health Protection Act
Under Federal law, group health plans and health insurance issuers offering group health insurance coverage
generally may not restrict Benefits for any Hospital length of stay in connection with childbirth for the mother or
newborn child to less than 48 hours following a vaginal delivery, or less than 96 hours following a delivery by
cesarean section. However, the plan or issuer may pay for a shorter stay if the attending provider (e.g. your
Physician, nurse midwife, or physician assistant), after consultation with the mother, discharges the mother or
newborn earlier.
Also, under Federal law, plans and issuers may not set the level of Benefits or out-of-poc ket costs so that any later
portion of the 48-hour (or 96-hour) stay is treated in a manner less favorable to the mother or newborn than any
earlier portion of the stay.
In addition, a plan or issuer may not, under Federal law, require that a Physician or other health care provider
obtain authorization for prescribing a length of stay of up to 48 hours (or 96 hours). However, to use certain
providers or facilities, or to reduce your out-of-pocket costs, you may be required to obtain precertification. For
information on precertification, contact your issuer.




                                                         IX
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 182 of 270 PageID #:1

Claims and Appeal Notice
This Notice is provided to you in order to describe our responsibilities under Federal law for making
benefit determinations and your right to appeal adverse benefit determinations. To the extent that state
law provides you with more generous timelines or opportunities for appeal, those rights also apply to you.
Please refer to your benefit documents for information about your rights under state law.

Benefit Determinations
Post-service Claims
Post-service claims are those claims that are filed for payment of Benefits after medical care has been received. If
your post-service claim is denied, you will receive a written notice from us within 30 days of receipt of the claim,
as long as all needed information was provided with the claim. We will notify you within this 30 day period if
additional information is needed to process the claim, and may request a one time extension not longer than 15
days and pend your claim until all information is received.
Once notified of the extension, you then have 45 days to provide this information. If all of the needed information
is received within the 45-day time frame, and the claim is denied, we will notify you of the denial within 15 days
after the information is received. If you don’t provide the needed information within the 45-day period, your claim
will be denied.
A denial notice will explain the reason for denial, refer to the part of the plan on which the denial is based, and
provide the claim appeal procedures.
If you have prescription drug Benefits and are asked to pay the full cost of a prescription when you fill it at a retail
or mail-order pharmacy, and if you believe that it should have been paid under the Policy, you may submit a
claim for reimbursement in accordance with the applicable claim filing procedures. If you pay a Copayment and
believe that the amount of the Copayment was incorrect, you also may submit a claim for reimbursement in
accordance with the applicable claim filing procedures. When you have filed a claim, your claim will be treated
under the same procedures for post-service group health plan claims as described in this section.
Pre-service Requests for Benefits
Pre-service requests for Benefits are those requests that require notification or approval prior to receiving medical
care. If you have a pre-service request for Benefits, and it was submitted properly with all needed information, we
will send you written notice of the decision from us within 15 days of receipt of the request. If you filed a
pre-service request for Benefits improperly, we will notify you of the improper filing and how to correct it within
five days after the pre-service request for Benefits was received. If additional information is needed to process the
pre-service request, we will notify you of the information needed within 15 days after it was received, and may
request a one time extension not longer than 15 days and pend your request until all information is received.
Once notified of the extension you then have 45 days to provide this information. If all of the needed information
is received within the 45-day time frame, we will notify you of the determination within 15 days after the
information is received. If you don’t provide the needed information within the 45-day period, your request for
Benefits will be denied. A denial notice will explain the reason for denial, refer to the part of the plan on which the
denial is based, and provide the appeal procedures.
If you have prescription drug Benefits and a retail or mail order pharmacy fails to fill a prescription that you have
presented, you may file a pre-service health request for Benefits in accordance with the applicable claim filing
procedure. When you have filed a request for Benefits, your request will be treated under the same procedures for
pre-service group health plan requests for Benefits as described in this section.


Urgent Requests for Benefits that Require Immediate Attention
Urgent requests for Benefits are those that require notification or a benefit determination prior to receiving
medical care, where a delay in treatment could seriously jeopardize your life or health, or the ability to regain
maximum function or, in the opinion of a Physician with knowledge of your medical condition, could cause severe
pain. In these situations, you will receive notice of the benefit determination in writing or electronically within 72
hours after we receive all necessary information, taking into account the seriousness of your condition.
If you filed an urgent request for Benefits improperly, we will notify you of the improper filing and how to correct it



                                                          X
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 183 of 270 PageID #:1
within 24 hours after the urgent request was received. If additional information is needed to process the request,
we will notify you of the information needed within 24 hours after the request was received. You then have 48
hours to provide the requested information.
You will be notified of a benefit determination no later than 48 hours after:
     Our receipt of the requested information; or
     The end of the 48-hour period within which you were to provide the additional information, if the information
     is not received within that time.
A denial notice will explain the reason for denial, refer to the part of the plan on which the denial is based, and
provide the claim appeal procedures.


Concurrent Care Claims
If an on-going course of treatment was previously approved for a specific period of time or number of treatments,
and your request to extend the treatment is an urgent request for Benefits as defined above, your request will be
decided within 24 hours, provided your request is made at least 24 hours prior to the end of the approved
treatment. We will make a determination on your request for the extended treatment within 24 hours from receipt
of your request.
If your request for extended treatment is not made at least 24 hours prior to the end of the approved treatment,
the request will be treated as an urgent request for Benefits and decided according to the timeframes described
above. If an on-going course of treatment was previously approved for a specific period of time or number of
treatments, and you request to extend treatment in a non-urgent circumstance, your request will be considered a
new request and decided according to post-service or pre-service timeframes, whichever applies.


Questions or Concerns about Benefit Determinations
If you have a question or concern about a benefit determination, you may informally contact our Customer Care
department before requesting a formal appeal. If the Customer Care representative cannot resolve the issue to
your satisfaction over the phone, you may submit your question in writing. However, if you are not satisfied with a
benefit determination as described above, you may appeal it as described below, without first informally
contacting a Customer Care representative. If you first informally contact our Customer Care department and later
wish to request a formal appeal in writing, you should again contact Customer Care and request an appeal. If you
request a formal appeal, a Customer Care representative will provide you with the appropriate address.
If you are appealing an urgent claim denial, please refer to Urgent Appeals that Require Immediate Action below
and contact our Customer Care department immediately.


How to Appeal a Claim Decision
If you disagree with a pre-service request for Benefits determination or post-service claim determination or a
rescission of coverage determination after following the above steps, you can contact us in writing to formally
request an appeal.
Your request should include:
     The patient’s name and the identification number from the ID card.
     The date(s) of medical service(s).
     The provider’s name.
     The reason you believe the claim should be paid.
     Any documentation or other written information to support your request for claim payment.
Your first appeal request must be submitted to us within 180 days after you receive the claim denial.




                                                          XI
      Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 184 of 270 PageID #:1
Appeal Process
A qualified individual who was not involved in the decision being appealed will be appointed to decide the appeal.
If your appeal is related to clinical matters, the review will be done in consultation with a health care professional
with appropriate expertise in the field, who was not involved in the prior determination. We may consult with, or
seek the participation of, medical experts as part of the appeal resolution process. You consent to this referral
and the sharing of pertinent medical claim information through the submission of your appeal. Upon request and
free of charge, you have the right to reasonable access to and copies of all documents, records, and other
information relevant to your claim for Benefits. In addition, if any new or additional evidence is relied upon or
generated by us during the determination of the appeal, we will provide it to you free of charge and sufficiently in
advance of the due date of the response to the adverse benefit determination.


Appeals Determinations
Pre-service Requests for Benefits and Post-service Claim Appeals
You will be provided written or electronic notification of the decision on your appeal as follows:
     For appeals of pre-service requests for Benefits as identified above, the first level appeal will be conducted
     and you will be notified of the decision within 15 days from receipt of a request for appeal of a denied
     request for Benefits. The second level appeal will be conducted and you will be notified of the decision within
     15 days from receipt of a request for review of the first level appeal decision.
     For appeals of post-service claims as identified above, the first level appeal will be conducted and you will be
     notified of the decision within 30 days from receipt of a request for appeal of a denied claim. The second
     level appeal will be conducted and you will be notified of the decision within 30 days from receipt of a
     request for review of the first level appeal decision.
For procedures associated with urgent requests for Benefits, see Urgent Appeals that Require Immediate Action
below.
If you are not satisfied with the first level appeal decision, you have the right to request a second level appeal.
Your second level appeal request must be submitted to us within 60 days from receipt of the first level appeal
decision.
Please note that our decision is based only on whether or not Benefits are available under the Policy for the
proposed treatment or procedure. The decision to obtain the proposed treatment or procedure regardless of our
decision is between you and your Physician.


Urgent Appeals that Require Immediate Action
Your appeal may require immediate action if a delay in treatment could significantly increase the risk to your
health, or the ability to regain maximum function, or cause severe pain. In these urgent situations:
     The appeal does not need to be submitted in writing. You or your Physician should call us as soon as
     possible.
     We will provide you with a written or electronic determination within 72 hours following receipt of your
     request for review of the determination, taking into account the seriousness of your condition.




                                                         XII
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 185 of 270 PageID #:1

HEALTH PLAN NOTICES OF PRIVACY PRACTICES

MEDICAL INFORMATION PRIVACY NOTICE

THIS NOTICE DESCRIBES HOW MEDICAL INFORMATION ABOUT YOU MAY BE USED AND DISCLOSED
AND HOW YOU CAN GET ACCESS TO THIS INFORMATION.
PLEASE REVIEW IT CAREFULLY.
Effective January 1, 2018:


We2 are required by law to protect the privacy of your health information. We are also required to send you this
notice, which explains how we may use information about you and when we can give out or "disclose" that
information to others. You also have rights regarding your health information that are described in this notice. We
are required by law to abide by the terms of this notice.
The terms "information" or "health information" in this notice include any information we maintain that reasonably
can be used to identify you and that relates to your physical or mental health condition, the provision of health
care to you, or the payment for such health care. We will comply with the requirements of applicable privacy laws
relating to notifying you in the event of a breach of your health information.
We have the right to change our privacy practices and the terms of this notice. If we make a material change to
our privacy practices, we will provide to you, in our next annual distribution, either a revised notice or information
about the material change and how to obtain a revised notice. We will provide you with this information either by
direct mail or electronically in accordance with applicable law. In all cases, if we maintain a website for your
particular health plan, we will post the revised notice on your health plan website, such as www.myuhc.com. We
reserve the right to make any revised or changed notice effective for information we already have and for
information that we receive in the future.
UnitedHealth Group collects and maintains oral, written and electronic information to administer our business and
to provide products, services and information of importance to our enrollees. We maintain physical, electronic
and procedural security safeguards in the handling and maintenance of our enrollee’s information , in accordance
with applicable state and federal standards, to protect against risks such as loss, destructio n or misuse.




                                                        XIII
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 186 of 270 PageID #:1
How We Use or Disclose Information
We must use and disclose your health information to provide that information:
    To you or someone who has the legal right to act for you (your personal representati ve) in order to
    administer your rights as described in this notice; and
    To the Secretary of the Department of Health and Human Services, if necessary, to make sure your privacy is
    protected.
We have the right to use and disclose health information for your treatment, to pay for your health care and to
operate our business. For example, we may use or disclose your health information:
    For Payment of premiums due us, to determine your coverage, and to process claims for health care
    services you receive, including for subrogation or coordination of other benefits you may have. For example,
    we may tell a doctor whether you are eligible for coverage and what percentage of the bill may be covered.
    For Treatment. We may use or disclose health information to aid in your treatment or the coordination of
    your care. For example, we may disclose information to your physicians or hospitals to help them provide
    medical care to you.
    For Health Care Operations. We may use or disclose health information as necessary to operate and
    manage our business activities related to providing and managing your health care coverage. For example,
    we might talk to your physician to suggest a disease management or wellness program that could help
    improve your health or we may analyze data to determine how we can improve our services. We may also
    de-identify health information in accordance with applicable laws. After that information is de-identified, the
    information is no longer subject to this notice and we may use the information for any lawful purpose.
    To Provide You Information on Health Related Programs or Products such as alternative medical
    treatments and programs or about health-related products and services, subject to limits imposed by law.
    For Plan Sponsors. If your coverage is through an employer sponsored group health plan, we may share
    summary health information and enrollment and disenrollment information with the plan sponsor. In
    addition, we may share other health information with the plan sponsor for plan administration if the plan
    sponsor agrees to special restrictions on its use and disclosure of the information in accordance with federal
    law.
    For Underwriting Purposes. We may use or disclose your health information for underwriting purposes;
    however, we will not use or disclose your genetic information for such purposes.
    For Reminders. We may use or disclose health information to send you reminders about your benefits or
    care, such as appointment reminders with providers who provide medical care to you.
We may use or disclose your health information for the following purposes under limited circumstances:
    As Required by Law. We may disclose information when required to do so by law.
    To Persons Involved With Your Care. We may use or disclose your health information to a person involved
    in your care or who helps pay for your care, such as a family member, when you are incapacitated or in an
    emergency, or when you agree or fail to object when given the opportunity. If you are unavailable or unable
    to object, we will use our best judgment to decide if the disclosure is in your best interests. Special rules
    apply regarding when we may disclose health information to family members and others involved in a
    deceased individual’s care. We may disclose health information to any persons involved, prior to the death,
    in the care or payment for care of a deceased individual, unless we are aware that doing so would be
    inconsistent with a preference previously expressed by the deceased.
    For Public Health Activities such as reporting or preventing disease outbreaks to a public health authority.
    For Reporting Victims of Abuse, Neglect or Domestic Violence to government authorities that are
    authorized by law to receive such information, including a social service or protective service agency.
    For Health Oversight Activities to a health oversight agency for activities authorized by law, such as
    licensure, governmental audits and fraud and abuse investigations.
    For Judicial or Administrative Proceedings such as in response to a court order, search warrant or
    subpoena.
    For Law Enforcement Purposes. We may disclose your health information to a law enforcement official for
    purposes such as providing limited information to locate a missing person or report a crime.




                                                      XIV
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 187 of 270 PageID #:1
    To Avoid a Serious Threat to Health or Safety to you, another person, or the public, by, for example,
    disclosing information to public health agencies or law enforcement authorities, or in the event of an
    emergency or natural disaster.
    For Specialized Government Functions such as military and veteran activities, national security and
    intelligence activities, and the protective services for the President and others.
    For Workers’ Compensation as authorized by, or to the extent necessary to comply with, state workers
    compensation laws that govern job-related injuries or illness.
    For Research Purposes such as research related to the evaluation of certain treatments or the prevention of
    disease or disability, if the research study meets privacy law requirements.
    To Provide Information Regarding Decedents. We may disclose information to a coroner or medical
    examiner to identify a deceased person, determine a cause of death, or as authorized by law. We may also
    disclose information to funeral directors as necessary to carry out their duties.
    For Organ Procurement Purposes. We may use or disclose information to entities that handle procurement,
    banking or transplantation of organs, eyes or tissue to facilitate donation and transplantation.
    To Correctional Institutions or Law Enforcement Officials if you are an inmate of a correctional institution
    or under the custody of a law enforcement official, but only if necessary (1) for the institution to provide you
    with health care; (2) to protect your health and safety or the health and safety of others; or (3) for the safety
    and security of the correctional institution.
    To Business Associates that perform functions on our behalf or provide us with services if the information
    is necessary for such functions or services. Our business associates are required, under contract with us,
    and pursuant to federal law, to protect the privacy of your information and are not allowed to use or disclose
    any information other than as specified in our contract as permitted by federal law.
    Additional Restrictions on Use and Disclosure. Certain federal and state laws may require special privacy
    protections that restrict the use and disclosure of certain health information, including highly confidential
    information about you. "Highly confidential information" may include confidential information under Federal
    laws governing alcohol and drug abuse information and genetic information as well as state laws that often
    protect the following types of information:
              1. HIV/AIDS;
              2. Mental health;
              3. Genetic tests;
              4. Alcohol and drug abuse;
              5. Sexually transmitted diseases and reproductive health information; and
              6. Child or adult abuse or neglect, including sexual assault.
If a use or disclosure of health information described above in this notice is prohibited or materially limited by
other laws that apply to us, it is our intent to meet the requirements of the more stringent law. Attached to this
notice is a "Federal and State Amendments" document.
Except for uses and disclosures described and limited as set forth in this notice, we will use and disclose your
health information only with a written authorization from you. This includes, except for limited circumstances
allowed by federal privacy law, not using or disclosing psychotherapy notes about you, selling your health
information to others, or using or disclosing your health information for certain promotional communications that
are prohibited marketing communications under federal law, without your written authorization. Once you give us
authorization to release your health information, we cannot guarantee that the recipient to whom the information
is provided will not disclose the information. You may take back or "revoke" your written authorization at any time
in writing, except if we have already acted based on your authorization. To find out where to mail your written
authorization and how to revoke an authorization, contact the phone number listed on your health plan ID card.




                                                       XV
      Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 188 of 270 PageID #:1
What Are Your Rights
The following are your rights with respect to your health information:
     You have the right to ask to restrict uses or disclosures of your information for treatment, payment, or
     health care operations. You also have the right to ask to restrict disclosures to family members or to others
     who are involved in your health care or payment for your health care. We may also have policies on
     dependent access that authorize your dependents to request certain restrictions. Please note that while we
     will try to honor your request and will permit requests consistent with our policies, we are not required
     to agree to any restriction.
     You have the right to ask to receive confidential communications of information in a different manner or
     at a different place (for example, by sending information to a P.O. Box instead of your home address). We
     will accommodate reasonable requests where a disclosure of all or part of your health information otherwise
     could endanger you. In certain circumstances, we will accept your verbal request to receive confidential
     communications, however; we may also require you confirm your request in writing. In addition, any
     requests to modify or cancel a previous confidential communication request must be made in writing. Mail
     your request to the address listed below.
     You have the right to see and obtain a copy of certain health information we maintain about you such as
     claims and case or medical management records. If we maintain your health information electronically, you
     will have the right to request that we send a copy of your health information in an electronic format to you.
     You can also request that we provide a copy of your information to a third party that you identify. In some
     cases, you may receive a summary of this health information. You must make a written request to inspect
     and copy your health information or have your information sent to a third party. Mail your request to the
     address listed below. In certain limited circumstances, we may deny your request to inspect and copy your
     health information. If we deny your request, you may have the right to have the denial reviewed. We may
     charge a reasonable fee for any copies.
     You have the right to ask to amend certain health information we maintain about you such as claims and
     case or medical management records, if you believe the health information about you is wrong or
     incomplete. Your request must be in writing and provide the reasons for the requested amendment. Mail
     your request to the address listed below. If we deny your request, you may have a statement of your
     disagreement added to your health information.
     You have the right to receive an accounting of certain disclosures of your information made by us during
     the six years prior to your request. This accounting will not include disclosures of information made: (i) for
     treatment, payment, and health care operations purposes; (ii) to you or pursuant to your authorization; and
     (iii) to correctional institutions or law enforcement officials; and (iv) other disclosures for which federal law
     does not require us to provide an accounting.
     You have the right to a paper copy of this notice. You may ask for a copy of this notice at any time. Even
     if you have agreed to receive this notice electronically, you are still entitled to a paper copy of this notice.
     You also may obtain a copy of this notice on your health plan website, such as www.myuhc.com.


Exercising Your Rights
     Contacting your Health Plan. If you have any questions about this notice or want information about
     exercising your rights, please call the toll-free member phone number on your health plan ID card or you
     may contact the UnitedHealth Group Customer Call Center Representative at 1-866-633-2446 or TTY 711.
     Submitting a Written Request. You can mail your written requests to exercise any of your rights, including
     modifying or cancelling a confidential communication, for copies of your records, or requesting amendments
     to your record, to us at the following address:
                                                 UnitedHealthcare
                                          Customer Service - Privacy Unit
                                                  PO Box 740815
                                              Atlanta, GA 30374-0815
     Filing a Complaint. If you believe your privacy rights have been violated, you may file a complaint with us at
     the address listed above.




                                                        XVI
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 189 of 270 PageID #:1
You may also notify the Secretary of the U.S. Department of Health and Human Services of your complaint.
We will not take any action against you for filing a complaint.
2This Medical Information Notice of Privacy Practices applies to the following health plans that are affiliated with
UnitedHealth Group: ACN Group of California, Inc.; All Savers Insurance Company; All Savers Life Insurance
Company of California; AmeriChoice of Connecticut, Inc.; AmeriChoice of New Jersey, Inc.; Arizona Physicians
IPA, Inc.; Care Improvement Plus of Texas Insurance Company; Care Improvement Plus South Central Insurance
Company; Care Improvement Plus Wisconsin Insurance Company; Dental Benefit Providers of California , Inc.;
Dental Benefit Providers of Illinois, Inc.; Golden Rule Insurance Company; Health Plan of Nevada, Inc.; MAMSI
Life and Health Insurance Company; MD - Individual Practice Association, Inc.; Medical Health Plans of Florida,
Inc.; Medica HealthCare Plans, Inc.; National Pacific Dental, Inc.; Neighborhood Health Partnership, Inc.; Nevada
Pacific Dental; Optimum Choice, Inc.; Optum Insurance Company of Ohio, Inc.; Oxford Health Insurance, Inc.;
Oxford Health Plans (CT), Inc.; Oxford Health Plans (NJ), Inc.; Oxford Health Plans (NY), Inc.; PacifiCare Life and
Health Insurance Company; PacifiCare Life Assurance Company; PacifiCare of Arizona, Inc.; PacifiCare of
Colorado, Inc.; PacifiCare of Nevada, Inc.; Physicians Health Choice of Texas, LLC; Preferred Care Partners, Inc.;
Sierra Health and Life Insurance Company, Inc.; Rocky Mountain Health Maintenance Organization,
Incorporated; Rocky Health Management Corporation; Rocky Mountain HealthCare Options, Inc.; UHC of
California; U.S. Behavioral Health Plan, California; Unimerica Insurance Company; Unimerica Life Insurance
Company of New York; Unison Health Plan of Delaware, Inc.; Unison Health Plan of the Capital Area, Inc.;
UnitedHealthcare Benefits of Texas, Inc.; UnitedHealthcare Community Plan of Georgia, Inc.; UnitedHealthcare
Community Plan of Ohio, Inc.; UnitedHealthcare Community Plan, Inc.; UnitedHealthcare Community Plan of
Texas, L.L.C.; UnitedHealthcare Insurance Company; UnitedHealthcare Insurance Company of Illinois;
UnitedHealthcare Insurance Company of New York; UnitedHealthcare Insurance Company of the River Valley;
UnitedHealthcare Life Insurance Company; UnitedHealthcare of Alabama, Inc.; UnitedHealthcare of Arizona, Inc.;
UnitedHealthcare of Arkansas, Inc.; UnitedHealthcare of Colorado, Inc.; UnitedHealthcare of Florida, Inc.;
UnitedHealthcare of Georgia, Inc.; UnitedHealthcare of Illinois, Inc.; UnitedHealthcare of Kentucky, Ltd.;
UnitedHealthcare of Louisiana, Inc.; UnitedHealthcare of the Mid-Atlantic, Inc.; UnitedHealthcare of the Midlands,
Inc.; UnitedHealthcare of the Midwest, Inc.; United HealthCare of Mississippi, Inc.; UnitedHealthc are of New
England, Inc.; UnitedHealthcare of New Mexico, Inc.; UnitedHealthcare of New York, Inc.; UnitedHealthcare of
North Carolina, Inc.; UnitedHealthcare of Ohio, Inc.; UnitedHealthcare of Oklahoma, Inc.; UnitedHealthcare of
Oregon, Inc.; UnitedHealthcare of Pennsylvania, Inc.; UnitedHealthcare of Texas, Inc.; UnitedHealthc are of Utah,
Inc.; UnitedHealthcare of Washington, Inc.; UnitedHealthcare of Wisconsin, Inc.; UnitedHealthcare Plan of the
River Valley, Inc.




                                                       XVII
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 190 of 270 PageID #:1
FINANCIAL INFORMATION PRIVACY NOTICE

THIS NOTICE DESCRIBES HOW FINANCIAL INFORMATION ABOUT YOU MAY BE USED AND DISCLOSED.
PLEASE REVIEW IT CAREFULLY.

Effective January 1, 2018


We3 are committed to maintaining the confidentiality of your personal financial information. For the purposes of
this notice, "personal financial information" means information, other than health information, about an enrollee or
an applicant for health care coverage that identifies the individual, is not generally publicly available and is
collected from the individual or is obtained in connection with providing health care coverage to the individual.
Information We Collect
Depending upon the product or service you have with us, we may collect personal financial information about
you from the following sources:
    Information we receive from you on applications or other forms, such as name, address, age, medical
    information and Social Security number;
    Information about your transactions with us, our affiliates or others, such as premium payment and claims
    history; and
    Information from a consumer reporting agency.
Disclosure of Information
We do not disclose personal financial information about our enrollees or former enrollees to any third party,
except as required or permitted by law. For example, in the course of our general business practices, we may, as
permitted by law, disclose any of the personal financial information that we collect about you without your
authorization, to the following types of institutions:
         To our corporate affiliates, which include financial service providers, such as other insurers, and
         non-financial companies, such as data processors:
         To nonaffiliated companies for our everyday business purposes, such as to process your transactions,
         maintain your account(s), or respond to court orders and legal investigations; and
         To nonaffiliated companies that perform services for us, including sending promotional communicati ons
         on our behalf.
Confidentiality and Security
We maintain physical, electronic and procedural safeguards in accordance with applicable state and federal
standards to protect your personal financial information against risks such as loss, destruction or misuse. These
measures include computer safeguards, secured files and buildings, and restrictions on who may access your
personal financial information.
Questions about this Notice
If you have any questions about this notice, please call the toll-free member phone number on your health plan ID
card or contact the UnitedHealth Group Customer Call Center at 1-866-633-2446 or TTY 711.
3For purposes of this Financial Information Privacy Notice, "we" or "us" refers to the entities listed in footnote 2,
beginning on the first page of the Health Plan Notices of Privacy Practices, plus the following UnitedHealthcare
affiliates: Alere Women’s and Children’s Health, LLC; AmeriChoice Health Services, Inc.; CNIC Health Solutions,
Inc.; Connextions HCI, LLC; LifePrint East, Inc.; Life Print Health, Inc.; Dental Benefit Providers, Inc.;
gethealthinsurance.com Agency, Inc.; Golden Outlook, Inc.; HealthAllies, Inc.; MAMSI Insurance Resources, LLC;
Managed Physical Network, Inc.; OneNet PPO, LLC; OptumHealth Care Solutions, Inc.; OrthoNet, LLC; OrthoNet
of the Mid-Atlantic, Inc.; OrthoNet West, LLC; OrthoNet of the South, Inc.; Oxford Benefit Management, Inc.;
Oxford Health Plans LLC; POMCO Network, Inc.; POMCO of Florida, Ltd.; POMCO West, Inc.; POMCO, Inc.;
Spectera, Inc.; UMR, Inc.; Unison Administrative Services, LLC; United Behavioral Health; United Behavioral
Health of New York I.P.A., Inc.; United HealthCare Services, Inc.; UnitedHealth Advisors, LLC; UnitedHealthcare




                                                       XVIII
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 191 of 270 PageID #:1
Service LLC; UnitedHealthcare Services Company of the River Valley, Inc. This Financial Information Privacy
Notice only applies where required by law. Specifically, it does not apply to (1) health care insurance products
offered in Nevada by Health Plan of Nevada, Inc. and Sierra Health and Life Insurance Company, Inc.; or (2)
other UnitedHealth Group health plans in states that provide exceptions for HIPAA covered entities or health
insurance products.




                                                     XIX
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 192 of 270 PageID #:1
UNITEDHEALTH GROUP

HEALTH PLAN NOTICE OF PRIVACY PRACTICES: FEDERAL AND STATE AMENDMENTS

Revised: January 1, 2018


The first part of this Notice, which provides our privacy practices for Medical Information, describes how we may
use and disclose your health information under federal privacy rules. There are other laws that may limit our
rights to use and disclose your health information beyond what we are allowed to do under the federal privacy
rules. The purpose of the charts below is to:
1.   Show the categories of health information that are subject to these more restrictive laws; and
2.   Give you a general summary of when we can use and disclose your health information without your
     consent.
If your written consent is required under the more restrictive laws, the consent must meet the particular rules of
the applicable federal or state law.
                                           Summary of Federal Laws

Alcohol & Drug Abuse Information


We are allowed to use and disclose alcohol and drug abuse information that is protected by federal law only (1)
in certain limited circumstances, and/or disclose only (2) to specific recipients.

Genetic Information


We are not allowed to use genetic information for underwriting purposes.


                                            Summary of State Laws

General Health Information

We are allowed to disclose general health information only (1)        AR, CA, DE, NE, NY, PR, RI, UT, CT, WA, WI
under certain limited circumstances, and/or (2) to specific
recipients.

HMOs must give enrollees an opportunity to approve or refuse          KY
disclosures, subject to certain exceptions.

You may be able to restrict certain electronic disclosures of such    NC, NV
health information.

We are not allowed to use health information for certain purposes.    CA, IA

We will not use and/or disclose information regarding certain         KY, MO, NJ, SD
public assistance programs except for certain purposes.

We must comply with additional restrictions prior to using or         KS
disclosing your health information for certain purposes.




                                                        XX
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 193 of 270 PageID #:1
Prescriptions

We are allowed to disclose prescription-related information only         ID, NH, NV
(1) under certain limited circumstances, and/or (2) to specific
recipients.

Communicable Diseases

We are allowed to disclose communicable disease information              AZ, IN, KS, MI, NV, OK
only (1) under certain limited circumstances, and/or (2) to specific
recipients.

Sexually Transmitted Diseases and Reproductive Health

We are allowed to disclose sexually transmitted disease and/or           CA, FL, IN, KS, MI, MT, NJ, NV, PR, WA,
reproductive health information only (1) under certain limited           WY
circumstances and/or (2) to specific recipients.

Alcohol and Drug Abuse

We are allowed to use and disclose alcohol and drug abuse                AR, CT, GA, KY, IL, IN, IA, LA, MN, NC, NH,
information (1) under certain limited circumstances, and/or              WA, WI
disclose only (2) to specific recipients.

Disclosures of alcohol and drug abuse information may be                 WA
restricted by the individual who is the subject of the information.

Genetic Information

We are not allowed to disclose genetic information without your          CA, CO, KS, KY, LA, NY, RI, TN, WY
written consent.

We are allowed to disclose genetic information only (1) under            AK, AZ, FL, GA, IA, MD, ME, MA, MO, NJ,
certain limited circumstances and/or (2) to specific recipients.         NV, NH, NM, OR, RI, TX, UT, VT

Restrictions apply to (1) the use, and/or (2) the retention of genetic   FL, GA, IA, LA, MD, NM, OH, UT, VA, VT
information.

HIV / AIDS

We are allowed to disclose HIV/AIDS-related information only (1)         AZ, AR, CA, CT, DE, FL, GA, IA, IL, IN, KS,
under certain limited circumstances and/or (2) to specific               KY, ME, MI, MO, MT, NH, NM, NV, NY, NC,
recipients.                                                              OR, PA, PR, RI, TX, VT, WA, WV, WI, WY

Certain restrictions apply to oral disclosures of HIV/AIDS-related       CT, FL
information.

We will collect HIV/AIDS-related information only with your written      OR
consent.

Mental Health

We are allowed to disclose mental health information only (1)            CA, CT, DC, IA, IL, IN, KY, MA, MI, NC, NM,
under certain limited circumstances and/or (2) to specific               PR, TN, WA, WI
recipients.

Disclosures may be restricted by the individual who is the subject       WA
of the information.



                                                         XXI
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 194 of 270 PageID #:1
Certain restrictions apply to oral disclosures of mental health       CT
information.

Certain restrictions apply to the use of mental health information.   ME

Child or Adult Abuse

We are allowed to use and disclose child and/or adult abuse           AL, AR, CO, IL, LA, MD, NE, NJ, NY, NM,
information only (1) under certain limited circumstances, and/or      RI, TN, TX, UT, WI
disclose only (2) to specific recipients.




                                                        XXII
         Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 195 of 270 PageID #:1

Statement of Employee Retirement Income Security Act of 1974 (ERISA)
Rights
As a participant in the plan, you are entitled to certain rights and protections under the Employee Retirement
Income Security Act of 1974 (ERISA).


Receive Information about Your Plan and Benefits
You are entitled to examine, without charge, at the Plan Administrator’s office and at other specified locations,
such as worksites and union halls, all documents governing the plan, including insurance contracts and collective
bargaining agreements, and a copy of the latest annual report (Form 5500 Series) filed by the plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee Benefits Security Administration.
You are entitled to obtain, upon written request to the Plan Administrator, copies of documents governing the
operation of the plan, including insurance contracts and collective bargaining agreements, and copies of the
latest annual report (Form 5500 Series) and updated Summary Plan Description. The Plan Administrator may
make a reasonable charge for the copies.


Continue Group Health Plan Coverage
You are entitled to continue health care coverage for yourself, spouse or Dependents if there is a loss of coverage
under the plan as a result of a qualifying event. You or your Dependents may have to pay for such coverage. The
Plan Sponsor is responsible for providing you notice of your Consolidated Omnibus Budget Reconciliation Act
(COBRA) continuation rights. Review the Summary Plan Description and the documents governing the plan on the
rules governing your COBRA continuation coverage rights.


Prudent Actions by Plan Fiduciaries
In addition to creating rights for plan participants, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan. The people who operate your plan, called "fiduciaries" of the plan,
have a duty to do so prudently and in the interest of you and other plan participants and beneficiaries. No one,
including your employer, your union, or any other person may fire you or otherwise discriminate against you in
any way to prevent you from obtaining a welfare benefit or exercising your rights under ERISA.


Enforce Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part, you have a right to know why this was
done, to obtain copies of documents relating to the decision without charge, and to appeal any denial, all within
certain time schedules. Under ERISA, there are steps you can take to enforce the above rights. For instance, if
you request a copy of plan documents or the latest annual report from the plan and do not receive them within 30
days, you may file suit in a Federal court. In such a case, the court may require the Plan Administrator to provide
the materials and pay you up to $110 a day until you receive the materials, unless the materials were not sent
because of reasons beyond the control of the Plan Administrator. If you have a claim for Benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court. In addition, if you disagree with the
plan’s decision or lack thereof concerning the qualified status of a domestic relations order or a medical child
support order, you may file suit in Federal court. If it should happen that plan fiduciaries misuse the plan’s
money, or if you are discriminated against for asserting your rights, you may seek assistance from the U.S.
Department of Labor, or you may file suit in a Federal court. The court will decide who should pay court costs and
legal fees. If you are successful, the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it finds your claim is frivolous.


Assistance with Your Questions
If you have any questions about your plan, you should contact the Plan Administrator. If you have any questions
about this statement or about your rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee Benefits Security Administration, U.S.
Department of Labor listed in your telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W., Washington,



                                                       XXIII
        Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 196 of 270 PageID #:1
D.C. 20210. You may also obtain certain publications about your rights and responsibilities under ERISA by
calling the publication hotline of the Employee Benefits Security Administration.




                                                  XXIV
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 197 of 270 PageID #:1
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 198 of 270 PageID #:1




                       Exhibit 3
               Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 199 of 270 PageID #:1



                                                                                              UnitedHealthcare® Commercial
                                                                                                            Medical Policy

                 TRANSCATHETER HEART VALVE PROCEDURES
Policy Number: 2019T0557P                                                                      Effective Date: February 1, 2019

                                                                                                           Instructions for Use

Table of Contents                                                Page      Community Plan Policy
COVERAGE RATIONALE............................................. 1            Transcatheter Heart Valve Procedures
DEFINITIONS .......................................................... 2
APPLICABLE CODES ................................................. 2       Medicare Advantage Coverage Summary
DESCRIPTION OF SERVICES ...................................... 3             Transcatheter Heart Valve Procedures
BENEFIT CONSIDERATIONS ...................................... 4
CLINICAL EVIDENCE ................................................ 4
U.S. FOOD AND DRUG ADMINISTRATION .................. 18
CENTERS FOR MEDICARE AND MEDICAID SERVICES .. 21
REFERENCES......................................................... 21
POLICY HISTORY/REVISION INFORMATION ............... 26
INSTRUCTIONS FOR USE ........................................ 26

COVERAGE RATIONALE

                                                                                                    See Benefit Considerations

Transcatheter aortic heart valve replacement is proven and medically necessary for treating intermediate
or higher risk* individuals, when used according to U.S. Food and Drug Administration (FDA) labeled
indications, contraindications, warnings and precautions and ALL of the following criteria are met:
   Severe calcific native aortic valve stenosis as indicated by one of the following:
    o Mean aortic valve gradient >40 mmHg; or
    o Peak aortic jet velocity >4.0 m/s; or
    o Aortic valve area of ≤ 0.8 cm2
   Individual is symptomatic (New York Heart Association [NYHA] class II or greater) and symptoms are due to
    aortic valve stenosis
   Individual requires valve replacement surgery but is at intermediate or higher risk* for serious surgical
    complications or death from open valve replacement surgery as determined by an interventional cardiologist and
    an experienced cardiothoracic surgeon

*Society of Thoracic Surgeons (STS) risk categories are as follows (Nishimura et al., 2014):
  Intermediate – Predicted Risk of Mortality (PROM) score of 4-8%
  High – PROM score of >8%

Transcatheter pulmonary heart valve replacement is proven and medically necessary, when used
according to FDA labeled indications, contraindications, warnings and precautions, in individuals with
right ventricular outflow tract (RVOT) dysfunction with one of the following clinical indications for
intervention:
   Moderate or greater pulmonary regurgitation; and/or
   Pulmonary stenosis with a mean RVOT gradient ≥ 35 mmHg

The following transcatheter heart valve devices and/or procedures are unproven and not medically
necessary due to insufficient evidence of efficacy:
  Cerebral protection devices (e.g., Sentinel™)
  Mitral valve repair or replacement
  Tricuspid valve repair or replacement
  Valve-in-Valve (ViV) replacement within a failed bioprosthesis




Transcatheter Heart Valve Procedures                                                                        Page 1 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 200 of 270 PageID #:1
DEFINITIONS

New York Heart Association (NYHA) Heart Failure Classification (NYHA, 1994):
 I: No limitation of physical activity. Ordinary physical activity does not cause undue fatigue, palpitation, dyspnea
  or anginal pain.
 II: Slight limitation of physical activity. Comfortable at rest. Ordinary physical activity results in fatigue,
  palpitation, dyspnea or anginal pain.
 III: Marked limitation of physical activity. Comfortable at rest. Less than ordinary activity causes fatigue,
  palpitation, dyspnea or anginal pain.
 IV: Unable to carry on any physical activity without discomfort. Symptoms of heart failure at rest. If any physical
  activity is undertaken, discomfort increases.

Predicted Risk of Mortality (PROM): The STS PROM score is a predictor of 30-day mortality after cardiac
procedures (Nishimura et al., 2014).

APPLICABLE CODES

The following list(s) of procedure and/or diagnosis codes is provided for reference purposes only and may not be all
inclusive. Listing of a code in this policy does not imply that the service described by the code is a covered or non-
covered health service. Benefit coverage for health services is determined by the member specific benefit plan
document and applicable laws that may require coverage for a specific service. The inclusion of a code does not imply
any right to reimbursement or guarantee claim payment. Other Policies and Coverage Determination Guidelines may
apply.

           CPT Code                                                    Description
            0345T                Transcatheter mitral valve repair percutaneous approach via the coronary sinus
                                 Transcatheter mitral valve implantation/replacement (TMVI) with prosthetic valve;
            0483T
                                 percutaneous approach, including transseptal puncture, when performed
                                 Transcatheter mitral valve implantation/replacement (TMVI) with prosthetic valve;
            0484T
                                 transthoracic exposure (e.g., thoracotomy, transapical)
                                 Transcatheter aortic valve replacement (TAVR/TAVI) with prosthetic valve;
            33361
                                 percutaneous femoral artery approach
                                 Transcatheter aortic valve replacement (TAVR/TAVI) with prosthetic valve; open
            33362
                                 femoral artery approach
                                 Transcatheter aortic valve replacement (TAVR/TAVI) with prosthetic valve; open
            33363
                                 axillary artery approach
                                 Transcatheter aortic valve replacement (TAVR/TAVI) with prosthetic valve; open iliac
            33364
                                 artery approach
                                 Transcatheter aortic valve replacement (TAVR/TAVI) with prosthetic valve;
            33365
                                 transaortic approach (e.g., median sternotomy, mediastinotomy)
                                 Transcatheter aortic valve replacement (TAVR/TAVI) with prosthetic valve;
            33366
                                 transapical exposure (e.g., left thoracotomy)
                                 Transcatheter aortic valve replacement (TAVR/TAVI) with prosthetic valve;
                                 cardiopulmonary bypass support with percutaneous peripheral arterial and venous
            33367
                                 cannulation (e.g., femoral vessels) (List separately in addition to code for primary
                                 procedure)
                                 Transcatheter aortic valve replacement (TAVR/TAVI) with prosthetic valve;
                                 cardiopulmonary bypass support with open peripheral arterial and venous
            33368
                                 cannulation (e.g., femoral, iliac, axillary vessels) (List separately in addition to code
                                 for primary procedure)
                                 Transcatheter aortic valve replacement (TAVR/TAVI) with prosthetic valve;
                                 cardiopulmonary bypass support with central arterial and venous cannulation (e.g.,
            33369
                                 aorta, right atrium, pulmonary artery) (List separately in addition to code for primary
                                 procedure)
                                 Transcatheter mitral valve repair, percutaneous approach, including transseptal
            33418
                                 puncture when performed; initial prosthesis
                                 Transcatheter mitral valve repair, percutaneous approach, including transseptal
            33419                puncture when performed; additional prosthesis(es) during same session (List
                                 separately in addition to code for primary procedure)

Transcatheter Heart Valve Procedures                                                                        Page 2 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 201 of 270 PageID #:1
           CPT Code                                                     Description
                                 Transcatheter pulmonary valve implantation, percutaneous approach, including pre-
             33477
                                 stenting of the valve delivery site, when performed
             33999               Unlisted procedure, cardiac surgery
             93799               Unlisted cardiovascular service or procedure
                                                            CPT® is a registered trademark of the American Medical Association

DESCRIPTION OF SERVICES

The four natural valves of the heart (aortic, pulmonary, mitral and tricuspid) act as one-way valves to direct the flow
of blood to the lungs and aorta. Heart valves with congenital defects or those that become diseased over time can
result in either a leaky valve (regurgitation/incompetence/insufficiency) or a valve that does not open wide enough
(stenosis).

Conventional treatment of structural heart valve disorders is surgical repair or replacement requiring open-heart
surgery using cardiopulmonary bypass. Transcatheter (percutaneous or catheter-based) valve procedures use
catheter technology to access the heart and manage heart valve disorders without the need for open-heart surgery
and cardiopulmonary bypass. During the procedure, a compressed artificial heart valve or other device is attached to
a wire frame and guided by a catheter to the heart. Once in position, the wire frame expands, allowing the device to
fully open.

Aortic Valve
The aortic valve directs blood flow from the left ventricle into the aorta. Aortic valve stenosis, a common valvular
disorder in older adults, is a narrowing or obstruction of the aortic valve that prevents the valve leaflets from opening
normally. When the aortic valve does not open properly, the left ventricle has to work harder to pump enough blood
through the narrowed opening to the rest of the body. Reduced blood flow can cause chest pain, shortness of breath,
excess fluid retention and other symptoms. Left untreated, severe aortic stenosis can lead to left ventricular
hypertrophy and heart failure (ECRI, 2012a; updated 2014). The various stages of valvular aortic stenosis are
addressed by Nishimura et al. (2014).

The gold standard for treating severe, symptomatic aortic stenosis is surgical replacement with a prosthetic valve.
However, some individuals are not candidates for open-heart surgery because they are too old, too frail or they suffer
from another condition that would make the surgery too risky. Transcatheter aortic valve replacement (TAVR) is a
minimally invasive alternative to surgical valve replacement. Transcatheter aortic valves feature a metal, stent-like
scaffold that contains a bioprosthetic valve. Depending on individual anatomy, possible access routes to the aortic
valve include transfemoral (percutaneous or endovascular approach), transapical, subaxillary or transaortic
approaches. The procedure is done without removing the diseased native valve.

Pulmonary Valve
The pulmonary valve directs blood flow from the right ventricle into the lungs. Disorders of the pulmonary valve are
often due to congenital heart disease such as tetralogy of Fallot, pulmonary atresia, transposition of the great arteries
and double-outlet right ventricle. Surgery to replace the valve with a bioprosthesis may also include a conduit (graft)
to open the RVOT. Over time, the valved conduit may fail, leading to pulmonary valve stenosis (narrowing),
pulmonary valve regurgitation (incompetence/insufficiency) or a combination of the two. Because individuals
undergoing this procedure are typically children or adolescents, the bioprosthetic valve will require revisions as the
individual grows.

Transcatheter pulmonary valve implantation, a minimally invasive alternative to surgical valve repair or replacement,
is designed to reduce the number of surgeries needed throughout an individual’s lifetime. Transcatheter pulmonary
valves feature a metal, stent-like scaffold that contains a bioprosthetic valve. Access to the pulmonary valve is
achieved via the femoral vein. The replacement valve is usually positioned within a preexisting pulmonary conduit
(graft) (NICE, 2013; Medtronic Melody website).

Mitral Valve
The mitral valve directs blood flow from the left atrium into the left ventricle. Mitral regurgitation (MR) occurs when
the mitral valve does not close properly, allowing blood to flow backwards from the ventricle to the atrium. MR is
sometimes referred to as mitral incompetence or mitral insufficiency. Primary, or degenerative, MR is usually caused
by damage to the valve components (e.g., leaflets, attached chords or adjacent supporting tissue). Secondary, or
functional, MR is typically due to changes in the shape of the left ventricle that pull the leaflets apart, preventing
complete closure (Hayes, 2018). Left untreated, moderate to severe MR can lead to congestive heart failure. MR that
cannot be managed conservatively may require surgical valve repair or replacement (NICE, 2009).


Transcatheter Heart Valve Procedures                                                                        Page 3 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 202 of 270 PageID #:1
Transcatheter leaflet repair and percutaneous annuloplasty are two minimally invasive approaches to repair damaged
mitral valves. Transcatheter leaflet repair keeps the two valve leaflets more closely fitted together, thereby reducing
regurgitation. The procedure, based on the surgical edge-to-edge technique, creates a double orifice using a clip
instead of a suture to secure the leaflets. The device consists of a steerable guide catheter, including a clip delivery
device and a two-armed, flexible metal clip covered in polyester fabric. A transseptal puncture is required to implant
the device in the left side of the heart. Access to the mitral valve is achieved via the femoral vein.

Percutaneous transcatheter annuloplasty attempts to replicate the functional effects of open surgical annuloplasty by
reshaping the mitral annulus from within the coronary sinus. The coronary sinus is a large vein located along the
heart's outer wall, between the left atrium and left ventricle, adjacent to the mitral valve.

Tricuspid Valve
The tricuspid valve directs blood flow from the right atrium into the right ventricle. Tricuspid regurgitation (TR) occurs
when the tricuspid valve does not close properly, allowing blood to flow backwards from the ventricle to the atrium.
TR is sometimes referred to as tricuspid incompetence or tricuspid insufficiency. Devices for transcatheter tricuspid
valve repair and replacement are in the early stages of development.

Valve-in-Valve Procedures
Transcatheter heart valve implantation within an existing bioprosthetic valve, also called a valve-in-valve procedure,
replaces a previously implanted bioprosthetic heart valve that has failed or degenerated over time.

Cerebral Protection
Transcatheter cerebral embolic protection devices are designed to filter and collect debris released during TAVR
procedures. These devices are intended to reduce the risk of stroke and decline in cognitive function following surgery.

BENEFIT CONSIDERATIONS

Some benefit documents allow coverage of experimental/investigational/unproven treatments for life-threatening
illnesses when certain conditions are met. Benefit coverage for an otherwise unproven service for the treatment of
serious rare diseases may occur when certain conditions are met. The member specific benefit plan document must be
consulted to make coverage decisions for this service.

CLINICAL EVIDENCE

Aortic Valve
A Hayes report concluded that there is sufficient evidence to support the use of TAVR in patients with severe aortic
stenosis who are deemed by a heart team to be at high or greater surgical risk. The overall quality of the evidence is
moderate. Most studies showed no difference in mortality rates between TAVR and surgical aortic valve replacement
(SAVR) in patients with aortic stenosis. Bleeding complications or events occurred less in TAVR-treated patients.
Stroke and myocardial infarction rates between TAVR and SAVR did not differ; however, pacemaker implantation rates
were higher in TAVR-treated patients. Renal impairment or injury rates were inconsistent. Definitive patient selection
criteria for TAVR in patients with severe aortic stenosis have not been established (Hayes, 2015; updated 2017).

Nagaraja et al. (2014) conducted a systematic review and meta-analysis of 39 studies comparing TAVR and SAVR in
patients with aortic stenosis. Among three randomized controlled trials, differences between the two cohorts were not
statistically significant for the frequency of stroke, incidence of myocardial infarction, 30-day mortality rate, 1-year
mortality rate and acute kidney injury. The remaining non-randomized controlled trials demonstrated that the TAVR
group had an amplified frequency of aortic regurgitation at discharge. While differences between the two cohorts were
not statistically significant for the incidence of myocardial infarction, stroke, acute renal failure requiring hemodialysis,
30-day mortality and the need for a pacemaker, fewer TAVR patients needed transfusions or experienced new-onset
atrial fibrillation.

Biondi-Zoccai et al. (2014) performed a meta-analysis of four randomized controlled trials (n=1805) comparing
survival rates and complications between TAVR and SAVR. Separate TAVR procedures were considered, including
CoreValve, transfemoral SAPIEN and transapical SAPIEN. After a median of 8 months, risk of death and myocardial
infarction was not different when comparing surgery versus transcatheter procedures, irrespective of device or access.
Conversely, surgery was associated with higher rates of major bleeding and acute kidney injury, but lower rates of
pacemaker implantation and moderate or severe aortic regurgitation. Strokes were less frequent with CoreValve than
with transfemoral SAPIEN or transapical SAPIEN, whereas pacemaker implantation was more common with CoreValve.
The authors concluded that survival after transcatheter or SAVR is similar, but there might be differences in the
individual safety and effectiveness profile between the treatment strategies and the individual devices used in TAVR.



Transcatheter Heart Valve Procedures                                                                        Page 4 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 203 of 270 PageID #:1
PARTNER (Placement of AoRTic traNscatheterER valves) Study
The PARTNER trial is a two-part, multicenter, randomized controlled trial funded by Edwards Lifesciences. Cohort A
compared transcatheter aortic valve replacement to surgical valve replacement. Cohort B compared transcatheter
aortic valve replacement to medical therapy in patients with severe aortic stenosis who were unable to undergo
surgery. Clinicaltrials.gov number NCT00530894.

Cohort A
In a multicenter, randomized controlled trial, Smith et al. (2011) randomly assigned 699 high-risk patients with
severe aortic stenosis to undergo either TAVR with a balloon-expandable bovine pericardial valve (n=348;
transfemoral n=244; transapical n=104) or surgical replacement (n=351). The primary end point was death from any
cause at 1 year. The rates of death from any cause were 3.4% in the transcatheter group and 6.5% in the surgical
group at 30 days and 24.2% and 26.8%, respectively, at 1 year. The rates of major stroke were 3.8% in the
transcatheter group and 2.1% in the surgical group at 30 days and 5.1% and 2.4%, respectively, at 1 year. At 30
days, major vascular complications were significantly more frequent with transcatheter replacement (11.0% vs.
3.2%). Adverse events that were more frequent after surgical replacement included major bleeding (9.3% vs. 19.5%)
and new-onset atrial fibrillation (8.6% vs. 16.0%). The authors concluded that in high-risk patients with severe aortic
stenosis, transcatheter and surgical procedures for aortic-valve replacement were associated with similar rates of
survival at 1 year, although there were important differences in periprocedural risks.

A 2-year follow-up of patients in Cohort A reported similar outcomes in the two groups with respect to mortality,
reduction in cardiac symptoms and improved valve hemodynamics. Paravalvular regurgitation was more frequent after
TAVR and was associated with increased late mortality. An early increase in the risk of stroke with TAVR was
attenuated over time. The authors concluded that these results support TAVR as an alternative to surgery in high-risk
patients (Kodali et al., 2012).

At 5 years, the risk of death was 67.8% in the TAVR group compared with 62.4% in the surgical group. There were no
structural valve deteriorations requiring surgical valve replacement in either group. Moderate or severe aortic
regurgitation occurred in 40 (14%) of 280 patients in the TAVR group and two (1%) of 228 in the surgical group, and
was associated with increased 5-year risk of mortality in the TAVR group (72.4% for moderate or severe aortic
regurgitation versus 56.6% for those with mild aortic regurgitation or less) (Mack et al., 2015).

Cohort B
In the same multicenter, randomized controlled trial, Leon et al. (2010) evaluated TAVR in patients with severe aortic
stenosis who were not candidates for surgery. A total of 358 patients were randomized to standard therapy (including
balloon aortic valvuloplasty) (n=179) or transfemoral transcatheter implantation of a balloon-expandable bovine
pericardial valve (n=179). At 1 year, the rate of death from any cause was 30.7% with TAVR, as compared with
50.7% with standard therapy. The rate of the composite end point of death from any cause or repeat hospitalization
was 42.5% with TAVR as compared with 71.6% with standard therapy. Among survivors at 1 year, the rate of cardiac
symptoms (NYHA class III or IV) was lower among patients who had undergone TAVR than among those who had
received standard therapy (25.2% vs. 58.0%). At 30 days, TAVR, as compared with standard therapy, was associated
with a higher incidence of major strokes (5.0% vs. 1.1%) and major vascular complications (16.2% vs. 1.1%). In the
year after TAVR, there was no deterioration in the functioning of the bioprosthetic valve. The authors concluded that
in patients with severe aortic stenosis who were not suitable candidates for surgery, TAVR, as compared with standard
therapy, significantly reduced the rates of death from any cause, the composite end point of death from any cause or
repeat hospitalization and cardiac symptoms, despite the higher incidence of major strokes and major vascular events.

At 2 years, the mortality rates in Cohort B were 43.3% in the TAVR group and 68.0% in the standard therapy group.
The corresponding rates of cardiac death were 31.0% and 62.4%. The survival advantage associated with TAVR at 1
year remained significant among patients who survived beyond the first year. The rate of stroke was higher after
TAVR than with standard therapy (13.8% vs. 5.5%). There was an increased frequency of early ischemic strokes (≤30
days) but little change in the rate of late ischemic strokes (>30 days). At 2 years, the rate of rehospitalization was
35.0% in the TAVR group and 72.5% in the standard-therapy group. TAVR, as compared with standard therapy, was
also associated with improved functional status. The data suggest that the mortality benefit after TAVR may be limited
to patients who do not have extensive coexisting conditions. The authors concluded that among appropriately selected
patients with severe aortic stenosis who were not suitable candidates for surgery, TAVR reduced the rates of death
and hospitalization, with a decrease in symptoms and an improvement in valve hemodynamics that were sustained at
2 years of follow-up (Makkar et al., 2012).

Using a longitudinal echocardiographic analysis of patients in the PARTNER trial, Daubert et al. (2016) reported that
valve performance and cardiac hemodynamics were stable 5 years after implantation of both the SAPIEN TAVR and
SAVR valves. Eighty-six TAVR and 48 SAVR patients with paired first post-implant and 5-year echocardiograms were
analyzed.


Transcatheter Heart Valve Procedures                                                                        Page 5 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 204 of 270 PageID #:1
PARTNER II Study
The PARTNER II study is a two-part, multicenter, randomized controlled trial, also funded by Edwards Lifesciences,
evaluating a second-generation transcatheter valve system. The newer, low-profile SAPIEN XT system was developed
to reduce adverse events noted in the PARTNER study. Cohort A compared TAVR to conventional surgery in patients
with severe aortic stenosis and intermediate surgical risk. Cohort B compared the SAPIEN XT valve with the first-
generation SAPIEN valve in patients with severe aortic stenosis who were unable to undergo surgery. ClinicalTrials.gov
number NCT01314313.

Cohort A
Leon et al. (2016) evaluated TAVR and SAVR in a multicenter, randomized controlled trial involving intermediate-risk
patients. A total of 2032 intermediate-risk patients with severe aortic stenosis were randomly assigned to undergo
either TAVR with the SAPIEN XT valve (n=1011) or SAVR (n=1021). The primary end point was death from any cause
or disabling stroke at 2 years. The primary hypothesis was that TAVR would not be inferior to surgical replacement.
Before randomization, patients were entered into one of two cohorts on the basis of clinical and imaging findings:
transfemoral access (76.3%) and transthoracic access (23.7%). The rate of death from any cause or disabling stroke
was similar in the TAVR group and the surgery group. At 2 years, the event rates were 19.3% in the TAVR group and
21.1% in the surgery group. In the transfemoral access cohort, TAVR resulted in a lower rate of death or disabling
stroke than surgery, whereas in the transthoracic access cohort, outcomes were similar in the two groups. TAVR
resulted in larger aortic-valve areas than did surgery and also resulted in lower rates of acute kidney injury, severe
bleeding and new-onset atrial fibrillation. Surgery resulted in fewer major vascular complications and less paravalvular
aortic regurgitation.

Cohort B
Webb et al. (2015) evaluated the safety and effectiveness of the SAPIEN XT versus SAPIEN valve systems in patients
with symptomatic, severe aortic stenosis who were not candidates for surgery. The primary endpoint was a composite
of all-cause mortality, major stroke and rehospitalization. Secondary endpoints included cardiovascular death, NYHA
functional class, myocardial infarction, stroke, acute kidney injury, vascular complications, bleeding, 6-min walk
distance and valve performance. A total of 560 patients were randomized to receive the SAPIEN (n=276) or SAPIEN
XT (n=284) systems. At 1-year follow-up, there was no difference in all-cause mortality, major stroke or
rehospitalization between SAPIEN and SAPIEN XT, but the SAPIEN XT was associated with less vascular complications
and bleeding requiring transfusion. No differences in the secondary endpoints were found. The authors concluded that
in inoperable patients with severe, symptomatic aortic stenosis, the lower-profile SAPIEN XT system provided an
incremental improvement from the prior generation of TAVR technology.

In a large, multicenter registry of inoperable, high-risk and intermediate-risk patients, Kodali et al. (2016) reported
early outcomes following TAVR with the next-generation SAPIEN 3 valve. Patients with severe, symptomatic aortic
stenosis (583 high surgical risk or inoperable and 1078 intermediate risk) were enrolled. All patients received the
SAPIEN 3 valve via transfemoral (n=1443) and transapical or transaortic (n=218) access routes. The rate of 30-day
all-cause mortality was 2.2% in high-risk/inoperable patients (mean STS score 8.7%) and 1.1% in intermediate-risk
patients (mean STS score 5.3%). In high-risk/inoperable patients, the 30-day rate of major/disabling stroke was
0.9%, major bleeding 14.0%, major vascular complications 5.1% and requirement for permanent pacemaker 13.3%.
In intermediate-risk patients, the 30-day rate of major/disabling stroke was 1.0%, major bleeding 10.6%, major
vascular complications 6.1% and requirement for permanent pacemaker 10.1%. Overall, paravalvular regurgitation at
30 days was none/trace in 55.9% of patients, mild in 40.7%, moderate in 3.4% and severe in 0.0%. Mean gradients
among patients with paired baseline and 30-day or discharge echocardiograms decreased from 45.8 mmHg at
baseline to 11.4 mmHg at 30 days, while aortic valve area increased from 0.69 to 1.67 cm2.

Surgical Replacement and Transcatheter Aortic Valve Implantation (SURTAVI) Study
The SURTAVI study is a multicenter, randomized controlled trial, funded by Medtronic, to compare the safety and
efficacy of TAVR performed with the use of a self-expanding bioprosthesis with SAVR in patients at intermediate risk
for surgery. ClinicalTrials.gov number NCT01586910.

In a randomized trial comparing TAVR with SAVR, Reardon et al. (2017) evaluated the clinical outcomes in
intermediate-risk patients with severe, symptomatic aortic stenosis. The primary end point was a composite of death
from any cause or disabling stroke. A total of 1746 patients underwent randomization at 87 centers. Of these patients,
1660 underwent an attempted TAVR or surgical procedure. The authors reported a large number of unplanned
withdrawals in the surgery group, primarily due to the withdrawal of patient consent after randomization. At 24
months, the risk of death or disabling stroke ranged from 12.6% in the TAVR group to 14.0% in the surgery group.
Surgery was associated with higher rates of acute kidney injury, atrial fibrillation and transfusion requirements,
whereas TAVR had higher rates of residual aortic regurgitation and need for pacemaker implantation. TAVR resulted in
lower mean gradients and larger aortic-valve areas than surgery. Structural valve deterioration at 24 months did not
occur in either group. The authors concluded that TAVR was a noninferior alternative to surgery in patients at
intermediate surgical risk.
Transcatheter Heart Valve Procedures                                                                        Page 6 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 205 of 270 PageID #:1

In a multicenter, randomized, noninferiority trial, Adams et al. (2014) reported that TAVR, using a self-expanding
bioprosthesis (CoreValve), had a significantly higher rate of survival at one year than SAVR in patients with severe
aortic stenosis and an increased surgical risk. A total of 795 patients were randomly assigned in a 1:1 ratio to TAVR
with the CoreValve (TAVR group) or to SAVR (surgical group). The rate of death from any cause at one year was
significantly lower in the TAVR group than in the surgical group (14.2% vs. 19.1%) with an absolute reduction in risk
of 4.9 percent. Results were similar in the intention-to-treat analysis where the event rate was 13.9 percent in the
TAVR group compared to 18.7 percent in the surgical group. The survival benefit with TAVR was consistent across
clinical subgroups. ClinicalTrials.gov number NCT01240902.

At 2 years, all-cause mortality was significantly lower in the TAVR group (22.2%) than in the surgical group (28.6%)
in the as-treated cohort, with an absolute reduction in risk of 6.5 percentage points. Similar results were found in the
intention-to-treat cohort. The rate of 2-year death or major stroke was significantly lower in the TAVR group (24.2%)
than in the surgical group (32.5%) (Reardon et al., 2015).

At 3 years, all-cause mortality or stroke was significantly lower in TAVR patients (37.3% vs. 46.7% in SAVR). Adverse
clinical outcome components were also reduced in TAVR patients compared with SAVR patients, including all-cause
mortality (32.9% vs. 39.1%, respectively), all stroke (12.6% vs. 19.0%, respectively) and major adverse
cardiovascular or cerebrovascular events (40.2% vs. 47.9%, respectively). Hemodynamics were better with TAVR
patients (mean aortic valve gradient 7.62 ± 3.57 mmHg vs. 11.40 ± 6.81 mmHg in SAVR), although moderate or
severe residual aortic regurgitation was higher in TAVR patients (6.8% vs. 0.0% in SAVR). There was no clinical
evidence of valve thrombosis in either group (Deeb et al., 2016).

In a prospective, multicenter, nonrandomized study, Popma et al. (2014) evaluated the safety and efficacy of the
CoreValve transcatheter heart valve for the treatment of severe aortic stenosis in patients at extreme risk for surgery.
Forty-one sites recruited 506 patients, of whom 489 underwent treatment with the CoreValve device. The rate of all-
cause mortality or major stroke at 12 months was 26.0% vs. 43.0%. Individual 30-day and 12-month events included
all-cause mortality (8.4% and 24.3%, respectively) and major stroke (2.3% and 4.3%, respectively). Procedural
events at 30 days included, life threatening/disabling bleeding (12.7%), major vascular complications (8.2%) and
need for permanent pacemaker placement (21.6%). The frequency of moderate or severe paravalvular aortic
regurgitation was lower 12-months after self-expanding TAVR (4.2%) than at discharge (9.7%).

Two nonrandomized studies compared specific TAVR devices (Attias et al., 2010; Wenaweser et al., 2011). Although
there were no significant differences in mortality between the different treatment groups, further studies are needed
to draw conclusions regarding the superiority of one device over another.

Several national TAVR registries were identified in the literature. Published results indicate that use of the SAPIEN and
CoreValve devices was fairly equal, and the transfemoral approach was used approximately 3 times as often as the
transapical approach. Conversion to surgical valve replacement occurred in 0.4% to 4% of procedures. Procedural
success was very high and ranged from 91% to 99%. Procedural mortality was low and ranged from 0.4% to 3%.
Survival at 30 days ranged from 87% to 95% and at 1 year from 63% to 100%, depending on the device and
approach used (Walther et al., 2015; Gilard et al., 2012; Ussia et al., 2012; Bosmans et al., 2011; Thomas et al.,
2011; Eltchaninoff et al., 2011; Zahn et al., 2011; Moat et al., 2011; Rodés-Cabau et al., 2010).

A meta-analysis of the adverse effects associated with TAVR included over 16,000 patients in 49 studies. Khatri et al.
(2013) found that the need for a permanent pacemaker was the most common adverse outcome (13.1%) and was 5
times more common with the CoreValve than the Edwards SAPIEN valve. Vascular complications were also common
(10.4%) and was highest with the transarterial implantation of the Edwards SAPIEN valve (22.3%). Acute renal failure
was the third most common complication, occurring in 4.9% of patients. Overall 30-day and 1-year survival after
TAVR were 91.9% and 79.2%, respectively.

A National Institute for Health and Care Excellence (NICE) guidance document states that the evidence on the safety
and efficacy of TAVR for aortic stenosis is adequate to support the use of this procedure provided that standard
arrangements are in place for clinical governance, consent and audit. Patient details should be entered into the
national registry and adverse events should be reported. Patient selection should be carried out by an experienced
multidisciplinary team, which must include interventional cardiologists experienced in the procedure, cardiac surgeons,
an expert in cardiac imaging and, when appropriate, a cardiac anesthetist and a specialist in elderly medicine. The
multidisciplinary team should determine the risk level for each patient and the TAVR device most suitable for them
(NICE, 2017).

The Valve Academic Research Consortium (VARC), an independent collaboration between academic research
organizations and specialty societies (cardiology and cardiac surgery) in the United States and Europe, is focused on
creating consistent endpoint definitions and consensus recommendations for TAVR. In an effort to improve the quality

Transcatheter Heart Valve Procedures                                                                        Page 7 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 206 of 270 PageID #:1
of clinical research and to enable meaningful comparisons between clinical trials, consensus criteria were developed
for the following endpoints: mortality, myocardial infarction, stroke, bleeding, acute kidney injury, vascular
complications and prosthetic valve performance. Composite endpoints for safety and effectiveness were also
recommended. The consensus document is not intended as a ‘guidelines’ or ‘guidance’ document and although
thoroughly reviewed by individuals from seven cardiology and cardiac surgery societies, the content has not been
subjected to a formal society guidelines review process (Leon et al. 2011). In a subsequent consensus document,
Kappetein et al. (2012) provided additional detail on definitions to further standardize endpoint definitions.

Pulmonary Valve
An ECRI emerging technology evidence report states that studies using the Melody system indicate that percutaneous
pulmonary valve implantation (PPVI) improves symptoms as indexed by the NYHA classification system in the short-
term (<6 months), but longer-term results are not available. Studies using the Melody system also indicate that PPVI
improves cardiac function on several measures (i.e., decreases RVOT pressure gradient, decreases regurgitation
fraction through the pulmonary valve, and decreases right ventricular end-diastolic volume; data on maximal oxygen
consumption are not consistent). No data were available to assess how PPVI affects quality of life. Ongoing clinical
trials should help clarify questions not addressed by the available literature, including quality of life and long-term
clinical outcomes (ECRI, 2012b).

A Hayes report concluded that the evidence evaluating PPVI was of low quality and consisted entirely of observational
studies. Sample sizes were small, long-term follow-up was available for very few patients and there was considerable
overlap in patient populations. No randomized or quasi-randomized controlled trials were identified in the literature.
Study results showed consistent improvement in hemodynamics for patients with pulmonary valve insufficiency,
stenosis or both, and for pulmonary regurgitation patients with pulmonary insufficiency following PPVI. Heart function
was improved to a lesser extent while overall pulmonary function did not improve. Mid- to long-term follow-up was
available in very few patients; however, the preliminary evidence suggests that in most patients, the benefits are
maintained for a number of years. Valve failure rates range from 25% to 32% at 5 years. Additional evidence is
needed to determine the impact of PPVI on disease-related survival and mortality. Complications were few, but some
were potentially life threatening. There is a learning curve associated with PPVI, and experience with this technique
improves outcomes and reduces the risk for complications. Although there is very limited evidence at this time, PPVI
fills a gap in the management of patients with RVOT dysfunction following surgical repair for congenital heart defects.
Although PPVI can cause severe complications, it is a treatment option used for patients who cannot undergo open
heart surgery or to prolong the need for surgical valve replacement with its associated risks (Hayes, 2016; updated
2017).

Chatterjee et al. (2017) performed a systematic review and meta-analyses of observational studies evaluating
transcatheter pulmonary valve implantation. Nineteen studies (n=1044) with 5 or more patients and at least 6
months of follow-up were included. Procedural success rate was 96.2% with a conduit rupture rate of 4.1% and
coronary complication rate of 1.3%. The authors reported favorable updated estimates of procedural and follow-up
outcomes after transcatheter pulmonary valve implantation. They also noted that widespread adoption of pre-stenting
has improved long-term outcomes in these patients.

Armstrong et al. (2014) conducted a one-year follow-up of the Melody transcatheter pulmonary valve (TPV)
multicenter post-approval study to determine if real-world experience was equivalent to the historical results
established in the initial Investigational Device Exemption trial. Patients with dysfunctional RVOT conduits were
entered in this prospective, nonrandomized study at 10 centers. The primary endpoint was acceptable hemodynamic
function at 6 months post-implantation, defined as a composite of RVOT echocardiographic mean gradient ≤30 mm
Hg, pulmonary regurgitation less than moderate as measured by echocardiography, and freedom from conduit
reintervention and reoperation. Cardiac catheterization was performed in 120 patients for potential implantation of the
Melody TPV; of these, 100 patients were implanted, with a 98.0% procedural success rate. There were no procedure-
related deaths. Acceptable hemodynamic function at 6 months was achieved in 96.7% of patients with evaluable data
(87.9% of the entire implanted cohort), with results maintained through one year. No patient had moderate or severe
pulmonary regurgitation after implantation. No patient required catheter reintervention in the first year after
implantation, and 2 patients required reoperation for conduit replacement. The rate of freedom from TPV dysfunction
was 96.9% at one year.

Butera et al. (2013) conducted a prospective, multicenter web-based registry study of percutaneous pulmonary valve
implantation (PPVI). Between October 2007 and October 2010, 63 patients were included in the registry (median age:
24 years; range 11-65 years). Results suggest that PPVI has good procedural and mid-term success and might delay
surgical intervention in more than 80% of patients. However, serious complications can occur and valve failure
occurred in almost 20% of patients during follow-up. The authors concluded that longer follow-up and larger series
are needed.




Transcatheter Heart Valve Procedures                                                                        Page 8 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 207 of 270 PageID #:1
Eiken et al. (2011) reported on a two-center experience with percutaneous pulmonary valve implantation (PPVI) in
102 patients with RVOT dysfunction. Median weight was 63 kg (54.2-75.9 kg). Median age was 21.5 years (16.2-30.1
years). The median peak systolic RVOT gradient decreased from 37 mmHg (29-46 mmHg) to 14 mmHg (9-17 mmHg),
and the ratio right ventricular (RV) pressure/aortic pressure (AoP) decreased from 62% (53-76%) to 36% (30-42%).
The median end-diastolic RV-volume index decreased from 106 mL/m(2) (93-133 mL/m(2)) to 90 mL/m(2) (71-108
mL/m(2)). Pulmonary regurgitation was significantly reduced in all patients. One patient died due to compression of
the left coronary artery. The incidence of stent fractures was 5 of 102 (5%). During follow-up [median: 352 days (99-
390 days)] one percutaneous valve had to be removed surgically 6 months after implantation due to bacterial
endocarditis. In 8 of 102 patients, a repeated dilatation of the valve was done due to a significant residual systolic
pressure gradient, which resulted in a valve-in-valve procedure in four patients. The authors concluded that
percutaneous pulmonary valve implantation can be performed by experienced interventionalists with similar results to
previously published studies. The procedure is technically challenging and longer clinical follow-up is needed.

McElhinney et al. (2010) conducted a multicenter trial of 136 patients (median age, 19 years) who underwent
catheterization for intended Melody valve implantation. Implantation was attempted in 124 patients. In the other 12,
transcatheter pulmonary valve placement was not attempted because of the risk of coronary artery compression (n=6)
or other clinical or protocol contraindications. There was 1 death and 1 explanted valve after conduit rupture. The
median peak RVOT gradient was 37 mmHg before implantation and 12 mmHg immediately after implantation. Before
implantation, pulmonary regurgitation was moderate or severe in 92 patients. No patient had more than mild
pulmonary regurgitation early after implantation or during follow-up. Freedom from stent fracture was 77.8+/-4.3%
at 14 months. Freedom from valve dysfunction or reintervention was 93.5+/-2.4% at 1 year. A higher RVOT gradient
at discharge and younger age were associated with shorter freedom from dysfunction. The results demonstrated an
ongoing high rate of procedural success and encouraging short-term valve function. All re-interventions in this series
were for RVOT obstruction, highlighting the importance of patient selection, adequate relief of obstruction, and
measures to prevent and manage stent fracture. Clinicaltrials.gov number NCT00740870.

Cheatham et al. (2015) reported clinical and hemodynamic outcomes up to 7 years after PPVI with the Melody valve.
During a median follow-up of 4.5 years, 32 patients underwent RVOT reintervention for obstruction (n=27, with stent
fracture in 22), endocarditis (n=3, 2 with stenosis and 1 with pulmonary regurgitation) or right ventricular dysfunction
(n=2). Eleven patients had the valve explanted as an initial or second reintervention. Five-year freedom from
reintervention and explantation was 76±4% and 92±3%, respectively. A conduit pre-stent and lower discharge RVOT
gradient were associated with longer freedom from reintervention. In the 113 patients who were alive and
reintervention free, the follow-up gradient was unchanged from early post-valve replacement, and all but 1 patient
had mild or less pulmonary regurgitation. More severely impaired baseline spirometry was associated with a lower
likelihood of improvement in exercise function after valve replacement. Clinicaltrials.gov number NCT00740870.

Zahn et al. (2009) evaluated the safety, procedural success and short-term effectiveness of the Melody transcatheter
pulmonary valve in patients with dysfunctional RVOT conduits. Thirty four patients underwent catheterization for
intended Melody valve implantation at 3 centers. Mean age was 19.4 +/- 7.7 years. Initial conduit Doppler mean
gradient was 28.8 +/- 10.1 mmHg, and 94% of patients had moderate or severe pulmonary regurgitation (PR).
Implantation was successful in 29 of 30 attempts and not attempted in 4 patients. Procedural complications included
conduit rupture requiring urgent surgery and device removal (n = 1), wide-complex tachycardia (n = 1) and distal
pulmonary artery guidewire perforation (n = 1). Peak systolic conduit gradient fell acutely from 37.2 +/- 16.3 mmHg
to 17.3 +/- 7.3 mmHg, and no patient had more than mild PR. There were no deaths or further device explants. At 6-
month follow-up, conduit Doppler mean gradient was 22.4 +/- 8.1 mmHg, and PR fraction by magnetic resonance
imaging was significantly improved (3.3 +/- 3.6% vs. 27.6 +/- 13.3%). Stent fracture occurred in 8 of 29 implants; 3
of these were treated with a second Melody valve for recurrent stenosis later in follow-up. The authors concluded that
implantation of the Melody valve for RVOT conduit dysfunction has encouraging acute and short-term outcomes when
performed by experienced operators.

In a retrospective case series, Lurz et al. (2008) evaluated percutaneous pulmonary valve implantation in 155
patients with stenosis and/or regurgitation. The procedure led to significant reduction in right ventricular systolic
pressure and RVOT gradient. Follow-up ranged from 0 to 83.7 months (median 28.4 months). Freedom from
reoperation was 93% (+/-2%), 86% (+/-3%), 84% (+/-4%) and 70% (+/-13%) at 10, 30, 50 and 70 months,
respectively. Freedom from transcatheter reintervention was 95% (+/-2%), 87% (+/-3%), 73% (+/-6%) and 73%
(+/-6%) at 10, 30, 50 and 70 months, respectively. Survival at 83 months was 96.9%. The first series of 50 patients
and patients with a residual gradient >25 mmHg were associated with a higher risk of reoperation.

In a retrospective case series, Khambadkone et al. (2005) evaluated percutaneous pulmonary valve implantation
(PPVI) in 59 patients with pulmonary regurgitation with or without stenosis after repair of congenital heart disease.
PPVI was performed successfully in 58 patients (32 male; median age of 16 years and median weight of 56 kg). The
right ventricular (RV) pressure, RVOT gradient and pulmonary regurgitation (PR) decreased significantly after
percutaneous pulmonary valve implantation. In 28 patients, magnetic resonance imaging showed significant reduction

Transcatheter Heart Valve Procedures                                                                        Page 9 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
             Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 208 of 270 PageID #:1
in PR fraction and in RV end-diastolic volume (EDV) and a significant increase in left ventricular EDV and effective RV
stroke volume.

A National Institute for Health and Care Excellence (NICE) guidance document states that the evidence on
percutaneous pulmonary valve implantation for RVOT dysfunction shows good short-term efficacy. There is little
evidence on long-term efficacy but it is well documented that these valves may need to be replaced in the longer term.
With regard to safety there are well-recognized complications, particularly stent fractures in the longer term, which
may or may not have clinical effects. Patients having this procedure are often very unwell and might otherwise need
open heart surgery (typically reoperative) with its associated risks (NICE, 2013).

Mitral Valve
Transcatheter Mitral Valve Replacement
Transcatheter mitral valve replacement (TMVR) is in the early stages of development. Evidence at this time is limited
to registry data and case-series with very small numbers. Further studies with a larger number of patients and longer
follow-up are needed to determine device durability and the ideal candidates for the procedure.

Regueiro et al. (2017) evaluated outcomes in 13 patients with severe native mitral regurgitation (MR) who underwent
transcatheter mitral valve replacement (TMVR) with the FORTIS valve. The multicenter registry included consecutive
patients under a compassionate clinical use program. Clinical and echocardiographic data were collected at baseline,
30-day, 1-year and 2-year follow-up. MR was of ischemic origin in most patients, and the mean left ventricular
ejection fraction was 34 ± 9%. Surgery was a technical success in 10 patients (76.9%). Five patients (38.5%) died
within 30 days. At the 30-day follow-up, mean transmitral gradient was 3 ± 1 mm Hg, and there were no cases of
moderate-severe residual MR or left ventricular outflow tract obstruction. At the 2-year follow-up, all-cause mortality
was 54%, there were no cases of valve malfunction and, with one exception, all patients were in NYHA functional class
II. At the 2-year follow-up, computed tomography exams performed in 3 patients showed no valve prosthesis
fractures or displacement. This study is limited by lack of a control group and small sample size.

In a multicenter global registry, Guerrero et al. (2016) evaluated the outcomes of TMVR in patients with severe mitral
annular calcification. Sixty-four patients in 32 centers underwent TMVR with compassionate use of balloon-expandable
valves. Mean age was 73 ± 13 years, 66% were female and mean STS score was 14.4 ± 9.5%. The mean mitral
gradient was 11.45 ± 4.4 mm Hg and the mean mitral area was 1.18 ± 0.5 cm2. SAPIEN valves were used in 7.8%,
SAPIEN XT in 59.4%, SAPIEN 3 in 28.1% and Inovare in 4.7%. Access was transatrial in 15.6%, transapical in 43.8%
and transseptal in 40.6%. Technical success was achieved in 46 (72%) patients, primarily limited by the need for a
second valve in 11 (17.2%). Six (9.3%) had left ventricular outflow tract obstruction with hemodynamic compromise.
Mean mitral gradient post-procedure was 4 ± 2.2 mm Hg, and paravalvular regurgitation was mild or absent in all.
Thirty-day all-cause mortality was 29.7%. Eighty-four percent of the survivors with follow-up data available were in
NYHA functional class I or II at 30 days (n=25). The authors concluded that TMVR with balloon-expandable valves in
patients with severe mitral annular calcification is feasible but may be associated with significant adverse events. This
policy is limited by retrospective design, short-term follow-up and small sample size.

Puri et al. (2016) conducted a systematic review of TMVR for inoperable severely calcified native mitral valve disease.
Nine publications describing 11 patients (82% severe mitral stenosis; 18% severe mitral regurgitation) were identified.
The procedural success rate was 73%, without residual paravalvular leaks. Successful immediate re-deployment of a
2nd valve was needed in 2 instances, following significant paravalvular leak detection. All patients survived the
procedure, with 2 non-cardiac-related deaths reported on days 10 and 41 post-TMVR. Mid-term follow-up, reported in
8 patients, revealed 6 patients were alive at 3-months with much improved functional status. Further studies with a
larger number of patients and longer follow-up are warranted.

Several clinical trials are in progress.

Percutaneous Leaflet Repair
A large body of low quality evidence indicates that the MitraClip procedure is reasonably safe and may be beneficial
for high-risk patients with moderate or severe MR, who are not acceptable candidates for conventional surgery.
Several nonrandomized studies that compared MitraClip with optimal medical management found benefits, such as
improved survival, after the MitraClip procedure; however, randomized controlled trials are needed to confirm these
promising findings. Additional well-designed studies are needed to establish the clinical role of the MitraClip procedure,
particularly relative to optimal medical management and minimally invasive open surgery in patients who are not
candidates for open heart surgery. Several large randomized controlled trials evaluating the MitraClip system are
ongoing and are expected to provide valuable findings that will help establish the clinical roles of these technologies
(Hayes, 2018).

The safety and efficacy of the MitraClip device have not been established in patients with secondary or functional MR.
In this study, patients with severe secondary MR were randomly assigned to undergo percutaneous mitral valve repair

Transcatheter Heart Valve Procedures                                                                       Page 10 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 209 of 270 PageID #:1
plus medical therapy (n=152) or medical therapy alone (n=152). Severe secondary MR was defined as an effective
regurgitant orifice area of >20 mm2 or a regurgitant volume of >30 ml per beat, a left ventricular ejection fraction
between 15 and 40% and symptomatic heart failure. Among patients with severe secondary MR, the rate of death or
unplanned hospitalization for heart failure at 1 year did not differ significantly between the two groups. The rate of
death from any cause was 24.3% (37 of 152 patients) in the intervention group and 22.4% (34 of 152 patients) in the
control group. The rate of unplanned hospitalization for heart failure was 48.7% (74 of 152 patients) in the
intervention group and 47.4% (72 of 152 patients) in the control group (Obadia et al., 2018).

Bail (2015) performed a meta-analysis of the safety and efficacy of the MitraClip device. Twenty-six studies (n=3821)
were included in the analysis. Based on the analysis, the authors reported that treatment with MitraClip is associated
with good short-term success and low mortality. The procedure is safe and effective for patients with limited surgical
options. The results are comparable with open mitral valve repair, but patients are markedly older and have a higher
risk profile than patients who undergo open mitral valve repair. Prospective randomized controlled trials are warranted
to determine potential adverse events, device durability and long-term follow-up.

Munkholm-Larsen et al. (2014) performed a systematic review to assess the safety and efficacy of the MitraClip
system for high surgical risk candidates with severe organic and/or functional MR. Twelve prospective observational
studies were included. Immediate procedural success ranged from 72-100%. Thirty day mortality ranged from 0-7.8%.
The authors noted a significant improvement in hemodynamic profile and functional status after implantation. One
year survival ranged from 75-90%. The authors concluded that further prospective trials with mid- to long-term
follow-up are required.

Using registry data from the EVEREST II High-Risk registry and the REALISM Continued Access Study High-Risk Arm
registry, Glower et al. (2014) reported 12-month outcomes in high-risk patients treated with the MitraClip device for
MR. Patients with grades 3 to 4+ MR and a surgical mortality risk of ≥12% were enrolled. In the studies, 327 of 351
patients completed 12 months of follow-up. Patients were elderly (76 ± 11 years of age), with 70% having functional
MR and 60% having prior cardiac surgery. The mitral valve device reduced MR to ≤2+ in 86% of patients at discharge
(n = 325). Major adverse events at 30 days included death in 4.8%, myocardial infarction in 1.1% and stroke in 2.6%.
At 12 months, MR was ≤2+ in 84% of patients (n = 225). From baseline to 12 months, left ventricular (LV) end-
diastolic volume improved from 161 ± 56 ml to 143 ± 53 ml (n = 203) and LV end-systolic volume improved from 87
± 47 ml to 79 ± 44 ml (n = 202). NYHA functional class improved from 82% in class III/IV at baseline to 83% in class
I/II at 12 months (n = 234). Survival estimate at 12 months was 77.2%.

EVEREST II (Endovascular Valve Edge-to-Edge Repair Study)
EVEREST II is a two-part multicenter, randomized controlled trial to evaluate the safety and efficacy of endovascular
mitral valve repair using the MitraClip device compared with conventional mitral valve surgery in patients with
moderate to severe mitral regurgitation (MR). The study is funded by Abbott Vascular. EVEREST II consists of a
randomized arm and a high-risk registry arm. Clinicaltrials.gov number NCT00209274.

EVEREST II Randomized Arm
Feldman et al. (2011) randomly assigned 279 patients with moderately severe or severe (grade 3-4+) MR in a 2:1
ratio to undergo either percutaneous repair (n=184) or conventional surgery (n=95) for repair or replacement of the
mitral valve. The patients enrolled in this trial had a normal surgical risk and mainly degenerative MR with preserved
left ventricular function. The primary end point for efficacy was freedom from death, from surgery for mitral-valve
dysfunction and from grade 3-4+ MR at 12 months. The primary safety end point was a composite of major adverse
events within 30 days. At 12 months, the rates of the primary end point for efficacy were 55% in the percutaneous-
repair group and 73% in the surgery group. The respective rates of the components of the primary end point were as
follows: death, 6% in each group; surgery for mitral-valve dysfunction, 20% versus 2%; and grade 3-4+ MR, 21%
versus 20%. Major adverse events occurred in 15% of patients in the percutaneous-repair group and 48% of patients
in the surgery group at 30 days. At 12 months, both groups had improved left ventricular size, NYHA functional class
and quality-of-life measures, as compared with baseline. Although percutaneous repair was less effective at reducing
MR than conventional surgery at 12 and 24 months, the procedure was associated with a lower adverse event rate
and similar improvements in clinical outcomes.

At 4 years follow-up, Mauri et al. (2013) reported no significant differences between the MitraClip and conventional
surgery treatment groups in all-cause mortality, presence of moderate or severe MR or event-free survival. However,
at 4 years follow-up, additional mitral valve surgery was needed for 25% of MitraClip patients versus 6% of
conventional surgery patients.

At 5 years follow-up, Feldman et al. (2015) reported that, although mitral valve repair surgery is superior to
percutaneous mitral valve intervention using the MitraClip device in reducing the severity of MR, the device reduces
symptoms, produces durable reduction of MR and promotes favorable reverse remodeling of the left ventricle 5 years
after intervention.

Transcatheter Heart Valve Procedures                                                                       Page 11 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 210 of 270 PageID #:1

EVEREST II High Risk Registry Arm
Whitlow et al. (2012) evaluated 78 high-risk symptomatic patients with severe (Grade 3 or 4+) MR and an estimated
surgical mortality rate of ≥12%. Percutaneous mitral valve leaflet repair, using the MitraClip device, was compared
with 36 patients with similar degrees of MR, risks and comorbidities who were screened for the study but were not
enrolled for various reasons. The devices were successfully placed in 96% of patients. Procedure-related mortality rate
at 30 days was similar in the patients who underwent MitraClip placement and the comparator group (7.7% versus
8.3%), but the MitraClip patients appeared to have a better 1-year survival (76% versus 55%). In surviving patients
with matched baseline and 12-month data, 78% had an MR grade of ≤2+. Left ventricular end-diastolic volume
improved from 172 ml to 140 ml, and end-systolic volume improved from 82 ml to 73 ml. NYHA functional class
improved from III/IV at baseline in 89% to class I/II in 74%. Quality of life improved (Short Form-36 physical
component score increased from 32.1 to 36.1), and the mental component score increased from 45.5 to 48.7 at 12
months. The annual rate of hospitalization for congestive heart failure in surviving patients with matched data
decreased from 0.59 to 0.32. The authors concluded that the MitraClip device reduced MR in a majority of patients
deemed at high risk of surgery, resulting in improvement in clinical symptoms and significant left ventricular reverse
remodeling over 12 months. The study has several limitations, most notably a lack of randomization and a
questionable comparator group that was recruited retrospectively.

EVEREST (Endovascular Valve Edge-to-Edge Repair Study)
EVEREST is a multicenter, prospective single-arm study to evaluate the feasibility, safety and efficacy of a
percutaneous mitral valve repair system (MitraClip) for treating MR. Patients will undergo 30-day, 6 month, 12 month
and 5 year clinical follow-up. The study is funded by Abbott Vascular. Clinicaltrials.gov number NCT00209339.

Feldman et al. (2009) conducted a prospective, multicenter single-arm study to evaluate the feasibility, safety and
efficacy of the MitraClip system. A total of 107 patients with moderate to severe (grade 3-4+) MR or compromised left
ventricular function (if asymptomatic) underwent percutaneous valve repair with the MitraClip device. Ten (9%) had a
major adverse event, including 1 nonprocedural death. Freedom from clip embolization was 100%. Partial clip
detachment occurred in 10 (9%) patients. Overall, 74% of patients achieved acute success and 64% were discharged
with MR of ≤1+. Thirty-two patients (30%) had mitral valve surgery during the 3.2 years after clip procedures. When
repair was planned, 84% (21 of 25) were successful. Thus, surgical options were preserved. A total of 50 of 76 (66%)
successfully treated patients were free from death, mitral valve surgery or MR >2+ at 12 months (primary efficacy
end point). Kaplan-Meier freedom from death was 95.9%, 94.0% and 90.1%, and Kaplan-Meier freedom from surgery
was 88.5%, 83.2% and 76.3% at 1, 2 and 3 years, respectively.

Maisano et al. (2013) and Reichenspurner et al. (2013) reported early outcomes from the ACCESS-EU trial. The
prospective, multicenter, nonrandomized post-approval study enrolled 567 patients with MR. Maisano et al. reported
an implant success rate of 99.6%. Nineteen patients (3.4%) died within 30 days after the MitraClip procedure.
Survival at 1 year was 81.8%. Thirty-six patients (6.3%) required mitral valve surgery within 12 months after the
implant procedure. There was improvement in the severity of MR at 12 months, compared with baseline. In a subset
of 117 patients with severe degenerative MR, Reichenspurner et al. reported that the MitraClip procedure resulted in
significant reductions in MR and improvements in clinical outcomes at 12 months. Limitations of this study include lack
of randomization, absence of a control group and short-term follow-up. Additionally, patient selection criteria varied at
participating centers.

Cohort studies have compared the MitraClip procedure in high-risk patients with conventional surgery in patients at
normal risk. The largest of these studies enrolled 171 patients with secondary MR and found that after 6 months, the
MitraClip procedure was associated with lower survival (87% versus 96% of patients) and lower freedom from
moderate or severe MR (88% versus 97% of patients). These differences may have been due to the poorer health
status of patients who underwent the MitraClip procedure. Adjustment for these differences eliminated the statistically
significant difference in survival (Conradi et al., 2013). Similar results were obtained by Taramasso et al. (2012) in a
cohort study that enrolled 143 patients and preferentially assigned higher-risk patients to the MitraClip procedure. At
1-year follow-up, there were no significant differences between the treatment groups in patient survival but the
MitraClip group was more likely to have moderate or severe MR (21% versus 6% of patients). Again, these differences
may have been due to the poorer health status of patients who underwent the MitraClip procedure.

A National Institute for Health and Care Excellence (NICE) guidance document states that the evidence on the safety
and efficacy of percutaneous mitral valve leaflet repair for MR is currently inadequate in quality and quantity.
Therefore, this procedure should only be used with special arrangements for patients who are well enough for surgical
mitral valve repair or in the context of research for patients who are not well enough for surgical mitral valve repair
(NICE, 2009).




Transcatheter Heart Valve Procedures                                                                       Page 12 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 211 of 270 PageID #:1
Percutaneous Annuloplasty
A Hayes report concluded that there is insufficient evidence to evaluate the Carillon procedure for percutaneous mitral
valve repair (Hayes, 2018).

Siminiak et al. (2012) evaluated whether percutaneous mitral annuloplasty (Carillon Mitral Contour System) could
safely and effectively reduce functional mitral regurgitation (FMR) and yield durable long-term clinical benefit. Patients
in whom the device was placed then acutely recaptured for clinical reasons served as a comparator group.
Quantitative measures of FMR, left ventricular (LV) dimensions, NYHA class, 6 min walk distance (6MWD), and quality
of life were assessed in both groups up to 12 months. Safety and key functional data were assessed in the implanted
cohort up to 24 months. Thirty-six patients received a permanent implant; 17 had the device recaptured. The 30-day
major adverse event rate was 1.9%. In contrast to the comparison group, the implanted cohort demonstrated
significant reductions in FMR as represented by regurgitant volume. There was a corresponding reduction in LV
diastolic volume and systolic volume compared with progressive LV dilation in the comparator. The 6MWD markedly
improved for the implanted patients by 102.5 ±164 m at 12 months and 131.9 ±80 m at 24 months. The authors
concluded that percutaneous reduction of FMR using a coronary sinus approach is associated with reverse LV
remodelling. Significant clinical improvements persisted up to 24 months. While this study provides a comparator
group with which to evaluate the hemodynamic and clinical significance of treating FMR, the lack of a randomized and
blinded comparator also remains the primary limitation of the study. According to the authors, a randomized trial
comparing intervention with a medically managed control group is warranted.

Schofer et al. (2009) evaluated patients with moderate heart disease who were enrolled in the CARILLON Mitral
Annuloplasty Device European Union Study (AMADEUS). Percutaneous mitral annuloplasty was achieved through the
coronary sinus with the CARILLON Mitral Contour System. Of the 48 patients enrolled in the trial, 30 received the
CARILLON device. Eighteen patients did not receive a device because of access issues, insufficient acute FMR
reduction, or coronary artery compromise. Echocardiographic FMR grade, exercise tolerance, NYHA class, and quality
of life were assessed at baseline and 1 and 6 months. The major adverse event rate was 13% at 30 days. At 6
months, the degree of FMR reduction among 5 different quantitative echocardiographic measures ranged from 22% to
32%. Six-minute walk distance improved from 307+/-87 m at baseline to 403+/-137 m at 6 months. Quality of life,
measured by the Kansas City Cardiomyopathy Questionnaire, improved from 47+/-16 points at baseline to 69+/-15
points at 6 months. The authors concluded that percutaneous reduction in FMR with a novel coronary sinus-based
mitral annuloplasty device is feasible in patients with heart failure, is associated with a low rate of major adverse
events, and is associated with improvement in quality of life and exercise tolerance. Study limitations include the lack
of a randomized, blinded control group with whom to compare safety and efficacy results.

A National Institute for Health and Care Excellence (NICE) guidance document states that the current evidence on the
safety and efficacy of percutaneous mitral valve annuloplasty is inadequate in quality and quantity. Therefore this
procedure should only be used in the context of research, which should clearly describe patient selection, concomitant
medical therapies and safety outcomes. Both objective measurements and clinical outcomes should be reported (NICE,
2010).

Tricuspid Valve
Devices for transcatheter tricuspid valve repair and replacement are in the early stages of development, and the
evidence is evolving. Prospective, randomized controlled trials are needed to establish the role of these technologies in
treating tricuspid disease.

In an observational study of 64 consecutive patients, Nickenig et al. (2017) evaluated the safety and feasibility of
transcatheter repair of chronic severe TR using edge-to-edge clipping. The procedure was successfully performed in
97% of the patients. After the procedure, TR was reduced by at least 1 grade in 91% of the patients, with significant
improvements in NYHA class and 6-minute walk test. In 13% of patients, TR remained severe after the procedure.
Significant reductions in effective regurgitant orifice area, vena contracta width and regurgitant volume were observed.
This study is limited by small sample size, lack of randomization and control and limited follow-up.

Valve-in-Valve (ViV) Procedures
The evidence base for transcatheter heart valve implantation within an existing bioprosthetic valve consists primarily
of registries and case series.

Using patient data from the STS/American College of Cardiology Transcatheter Valve Therapy Registry, Tuzcu et al.
(2018) evaluated the safety and effectiveness of ViV TAVR for failed surgically implanted bioprostheses by comparing
it with the benchmark of native valve (NV) TAVR. Patients who underwent ViV TAVR (n=1,150) were matched 1:2 to
patients undergoing NV TAVR (n=2,259). Unadjusted analysis revealed lower 30-day mortality (2.9% vs. 4.8%),
stroke (1.7% vs. 3.0%) and heart failure hospitalizations (2.4% vs. 4.6%) in the ViV TAVR compared with the NV
TAVR group. Adjusted analysis revealed lower 30-day mortality, lower 1-year mortality and hospitalization for heart
failure in the ViV TAVR group. Patients in the ViV TAVR group had higher post-TAVR mean gradient (16 vs. 9 mm Hg),

Transcatheter Heart Valve Procedures                                                                       Page 13 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 212 of 270 PageID #:1
but less moderate or severe aortic regurgitation (3.5% vs. 6.6%). Post-TAVR gradients were highest in small SAVRs
and stenotic SAVRs. This is a retrospective analysis of observational data. Longer-term follow-up studies are needed
to clarify the durability of ViV TAVR.

Eleid et al. (2017) reported 1-year outcomes of percutaneous balloon-expandable transcatheter heart valve
implantation in a failed mitral bioprosthesis (n=60), previous ring annuloplasty (n=15) and severe mitral annular
calcification (n=12). Acute procedural success was achieved in 97% of the ViV group and 74% in the valve in
ring/valve in mitral annular calcification (MAC) group. Thirty-day survival free of death and cardiovascular surgery was
95% in the ViV subgroup and 78% in the valve in ring/valve in MAC group. One-year survival free of death and
cardiovascular surgery was 86% in the ViV group compared with 68%. At 1 year, 90% had NYHA functional class I or
II symptoms, no patients had more than mild residual mitral prosthetic or periprosthetic regurgitation and the mean
transvalvular gradient was 7 ± 3 mm Hg. The procedure for failed annuloplasty rings and severe MAC was feasible but
associated with significant rates of left ventricular outflow tract obstruction, need for a second valve and/or cardiac
surgery. This study reflects very early results with the procedure and is limited by small sample size and lack of
randomization and control. Further studies of a larger number of patients treated using similar techniques and with
longer follow-up duration will be necessary to continually assess outcomes of this novel therapy.

In an observational study, Yoon et al. (2017) evaluated the outcomes of TMVR in 248 patients with failed mitral
bioprosthetic valves (ViV) and annuloplasty rings. The TMVR procedure provided acceptable outcomes in high-risk
patients with degenerated bioprostheses or failed annuloplasty rings, but mitral valve-in-ring was associated with
higher rates of procedural complications and mid-term mortality compared with mitral ViV. This study is limited by
lack of randomization and control. Further studies evaluating the long-term outcomes of patients undergoing TMVR for
degenerated bioprostheses or failed annuloplasty rings are needed.

Deeb et al. (2017) evaluated the safety and effectiveness of the CoreValve in patients with failed surgical
bioprostheses. The CoreValve U.S. Expanded Use Study was a prospective, nonrandomized study that enrolled 233
patients with symptomatic surgical valve failure who were deemed unsuitable for reoperation. Patients were treated
with the CoreValve and evaluated for 30-day and 1-year outcomes after the procedure. Surgical valve failure occurred
through stenosis (56.4%), regurgitation (22.0%) or a combination (21.6%). A total of 227 patients underwent
attempted TAVR and successful TAVR was achieved in 225 (99.1%) patients. Patients were elderly (76.7 ± 10.8
years), had a STS PROM score of 9.0 ± 6.7% and were severely symptomatic (86.8% NYHA functional class III or IV).
The all-cause mortality rate was 2.2% at 30 days and 14.6% at 1 year; major stroke rate was 0.4% at 30 days and
1.8% at 1 year. Moderate aortic regurgitation occurred in 3.5% of patients at 30 days and 7.4% of patients at 1 year,
with no severe aortic regurgitation. The rate of new permanent pacemaker implantation was 8.1% at 30 days and
11.0% at 1 year. The mean valve gradient was 17.0 ± 8.8 mmHg at 30 days and 16.6 ± 8.9 mmHg at 1 year. Study
limitations include lack of randomization and control and short-term follow-up.

Webb et al. (2017) evaluated 30-day and 1-year outcomes in high-risk patients undergoing ViV TAVR using the
SAPIEN XT valve. Patients with symptomatic degeneration of surgical aortic bioprostheses at high risk (≥50% major
morbidity or mortality) for reoperative surgery were prospectively enrolled in the multicenter PARTNER 2 ViV trial and
continued access registries. ViV procedures were performed in 365 patients (96 initial registry, 269 continued access
patients). Mean age was 78.9 ± 10.2 years, and mean STS score was 9.1 ± 4.7%. At 30 days, all-cause mortality was
2.7%, stroke was 2.7%, major vascular complication was 4.1%, conversion to surgery was 0.6%, coronary occlusion
was 0.8% and new pacemaker insertion was 1.9%. One-year all-cause mortality was 12.4%. Mortality fell from the
initial registry to the subsequent continued access registry, both at 30 days (8.2% vs. 0.7%, respectively) and at 1
year (19.7% vs. 9.8%, respectively). At 1 year, mean gradient was 17.6 mmHg, and effective orifice area was 1.16
cm2, with greater than mild paravalvular regurgitation of 1.9%. Left ventricular ejection fraction increased (50.6% to
54.2%), and mass index decreased (135.7 to 117.6 g/m2), with reductions in both mitral (34.9% vs. 12.7%) and
tricuspid (31.8% vs. 21.2%) moderate or severe regurgitation. Study limitations include lack of randomization and
control and short-term follow-up.

Phan et al. (2016) conducted a systematic review to compare outcomes and safety of transcatheter ViV implantation
with reoperative conventional aortic valve replacement. A total of 18 relevant studies (823 patients) were included.
Pooled analysis demonstrated that transcatheter ViV implantation achieved similar hemodynamic outcomes, with
lower risk of strokes and bleeding, but higher rates of paravalvular leaks compared to reoperative conventional aortic
valve replacement. The authors noted that future randomized studies and prospective registries are essential to
compare the effectiveness of these procedures.

Using VIVID registry data, Dvir et al. (2014) determined the survival of patients after transcatheter ViV implantation
inside failed surgical bioprosthetic valves. Correlates for survival were evaluated using a multinational registry that
included 459 patients with degenerated bioprosthetic valves undergoing ViV implantation. Modes of bioprosthesis
failure were stenosis (n = 181), regurgitation (n = 139) and combined (n = 139). The stenosis group had a higher
percentage of small valves (37% vs 20.9% and 26.6% in the regurgitation and combined groups, respectively).

Transcatheter Heart Valve Procedures                                                                       Page 14 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 213 of 270 PageID #:1
Within 1 month following ViV implantation, 35 (7.6%) patients died, 8 (1.7%) had major stroke and 313 (92.6%) of
surviving patients had good functional status (NYHA class I/II). The overall 1-year survival rate was 83.2%; 62 death
events; 228 survivors). Patients in the stenosis group had worse 1-year survival (76.6%; 34 deaths; 86 survivors) in
comparison with the regurgitation group (91.2%; 10 deaths; 76 survivors) and the combined group (83.9%; 18
deaths; 66 survivors). Similarly, patients with small valves had worse 1-year survival (74.8%; 27 deaths; 57
survivors) versus with intermediate-sized valves (81.8%; 26 deaths; 92 survivors) and with large valves (93.3%; 7
deaths; 73 survivors). Factors associated with mortality within 1 year included having small surgical bioprosthesis
(≤21 mm) and baseline stenosis (vs regurgitation).

Raval et al. (2014) performed a systematic review to evaluate the effectiveness and outcomes of ViV implantation.
Sixty-one studies were included: aortic (n=31), mitral (n=13), tricuspid (n=12) and pure native aortic valve
regurgitation (n=9). The authors reported that ViV implantation can be considered an acceptable alternative to
conventional open heart surgery for elderly high-risk surgical patients with bioprosthetic degeneration; however, most
of the studies included were case reports with some case series. Long-term follow-up of treated patients will be
necessary to establish the true role of ViV implantation for bioprosthetic degeneration.

Webb et al. (2010) evaluated transcatheter ViV implantation for failed bioprosthetic heart valves. ViV implantations
were performed in 24 high-risk patients. Failed valves were aortic (n=10), mitral (n=7), pulmonary (n=6) or tricuspid
(n=1) bioprostheses. Implantation was successful with immediate restoration of satisfactory valve function in all but
one patient. No patient had more than mild regurgitation after implantation. No patients died during the procedure.
Thirty-day mortality was 4.2%. Mortality was related primarily to learning-curve issues early in this high-risk
experience. At baseline, 88% of patients were in NYHA functional class III or IV. At the last follow-up, 88% of patients
were in class I or II. At a median follow-up of 135 days and a maximum follow-up of 1045 days, 91.7% of patients
remained alive with satisfactory valve function. This study is limited by a small patient population and a lack of
randomization and control.

A NICE guidance document states that for patients with aortic bioprosthetic valve dysfunction for whom SAVR is
considered to be unsuitable, the evidence on the safety and efficacy of valve-in-valve (ViV) TAVR is adequate. For
patients with aortic bioprosthetic valve dysfunction for whom SAVR is considered to be suitable but to pose a high risk,
the evidence on the safety and efficacy of ViV TAVR is inadequate. For patients with aortic bioprosthetic valve
dysfunction for whom SAVR is considered to be suitable and not to pose a high risk, the evidence on the safety and
efficacy of ViV TAVR is inadequate (NICE, 2014).

A NICE guidance document states that the current evidence on the safety of transapical transcatheter mitral valve-in-
valve implantation for a failed surgically implanted mitral valve bioprosthesis shows the potential for serious
complications. However, this is in patients for whom open surgical valve implantation is unsuitable, who have severe
symptoms and a high risk of death. The evidence on efficacy shows generally good symptom relief in the short term,
but is based on very small numbers of patients. Therefore, this procedure should only be used with special
arrangements for clinical governance, consent and audit or research (NICE, 2015).

Cerebral Protection
A Hayes prognosis overview (2018) concluded that the clinical benefits of the Sentinel cerebral embolic protection
device are unclear. The best available evidence suggests that the device is safe and that it traps embolic debris in
99% of TAVR procedures. However, evidence is insufficient to definitively determine whether the device actually
reduces risk for neurologic damage.

An ECRI product brief on the Sentinel device reported that the evidence suggests that device placement is relatively
safe, but whether it benefits patients undergoing TAVR is unclear. Studies reported inconsistent findings on the
device’s impact on reducing stroke risk and too few data are available on the long-term neurocognitive burden of
brain microinfarction in patients treated with the device. Additional controlled studies that report on these outcomes
are needed to assess the device’s effectiveness (ECRI, 2017).

Bagur et al. (2017) performed a systematic review and meta-analysis evaluating the impact of embolic protection
devices on cerebrovascular events during TAVR. Sixteen studies involving 1170 patients (865/305 with/without
embolic protection devices) were included. The embolic protection device delivery success rate was reported in all
studies and was achieved in 94.5% of patients. Meta-analyses comparing the two methods showed no significant
differences between patients undergoing TAVR with or without embolic protection devices with respect to clinically
evident stroke and 30-day mortality. Embolic protection during TAVR may be associated with smaller volume of silent
ischemic lesions and smaller total volume of silent ischemic lesions. However, it may not reduce the number of new-
single, multiple or total number of lesions.

Seeger et al. (2017) evaluated the impact of cerebral embolic protection on stroke-free survival in 802 patients
undergoing TAVR for severe aortic stenosis. The Sentinel cerebral embolic protection device was used in 34.9%

Transcatheter Heart Valve Procedures                                                                       Page 15 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 214 of 270 PageID #:1
(n=280) of consecutive patients. In the remaining group of patients, TAVR was performed without cerebral embolic
protection. In patients undergoing TAVR, use of a cerebral embolic protection device demonstrated a significantly
higher rate of stroke-free survival compared with unprotected TAVR. This study is limited by lack of randomization.

In two randomized, controlled trials (Kapadia et al., 2017; Van Mieghem et al., 2016), the primary efficacy endpoint
was reduction in volume of new cerebral lesions on diffusion-weighted magnetic resonance imaging (DW-MRI)
evaluation up to 7 days post-TAVR, a surrogate endpoint for cerebral damage. This endpoint was not met in either
trial, although both trials demonstrated a nonsignificant numerical reduction in new cerebral lesions favoring the
Sentinel device over no transcatheter cerebral embolic protection. In addition, both trials were limited by small sample
sizes and poor compliance with DW-MRI follow-up, which was missing for 21% of SENTINEL trial patients (Kapadia et
al., 2017) and 43% of MISTRAL-C trial patients (Van Mieghem et al., 2016).

In the Claret Embolic Protection and TAVI (CLEAN-TAVI) trial, Haussig et al. (2016) evaluated the effect of a cerebral
protection device on the number and volume of cerebral lesions in patients undergoing TAVR. One hundred patients
were randomly assigned to undergo TAVR with a cerebral protection device (filter group; n=50) or without a cerebral
protection device (control group; n=50). Brain MRI was performed at baseline, 2 days and 7 days after TAVR. The use
of a cerebral protection device reduced the frequency of ischemic cerebral lesions in potentially protected regions. The
number of new lesions was 4.00 in the filter group and 10.00 in the control group. New lesion volume after TAVR was
242 mm3 in the filter group and 527 mm3 in the control group. One patient in the control group died prior to the 30-
day visit. Life-threatening hemorrhages occurred in 1 patient in the filter group and 1 in the control group. Major
vascular complications occurred in 5 patients in the filter group and 6 patients in the control group. One patient in the
filter group and 5 in the control group had acute kidney injury, and 3 patients in the filter group had a thoracotomy.
Larger studies, with longer follow-up are needed to assess the effect of cerebral protection device use on neurological
and cognitive function after TAVR. Clinicaltrials.gov number NCT01833052.

Giustino et al. (2016) conducted a systematic review and meta-analysis of four randomized controlled trials (n=252)
that tested the safety and efficacy of embolic protection during TAVR. Use of embolic protection was associated with
lower total lesion volume and smaller number of new ischemic lesions. Embolic protection was associated with a trend
toward lower risk for deterioration in National Institutes of Health Stroke Scale score at discharge and higher Montreal
Cognitive Assessment score. Risk for overt stroke and all-cause mortality were nonsignificantly lower in the embolic
protection group. The authors noted that the findings are subject to the inherent limitations of the included trials due
to study design, length of follow-up, imaging and neurocognitive assessment dropout. Some of the endpoints were not
available in all of the included trials. Most of the valves used were first-generation TAVR devices. Given the substantial
limitations of the included studies, the results are only hypothesis generating. Further prospective, adequately
powered randomized controlled trials are needed to establish the role of embolic protection during TAVR.

Professional Societies
American College of Cardiology (ACC) / American Heart Association (AHA)
ACC/AHA guidelines for the management of patients with valvular heart disease (Nishimura et al., 2014) make the
following recommendations regarding transcatheter valve replacement:

Aortic
  Transcatheter aortic valve replacement (TAVR) is recommended in patients who meet an indication for aortic valve
   replacement (AVR) for aortic stenosis who have a prohibitive surgical risk and a predicted post-TAVR survival >12
   mo. (Class I recommendation, level of evidence B – procedure is useful/effective based on evidence from a single
   randomized trial or nonrandomized studies.) See updates below.
  TAVR is a reasonable alternative to surgical AVR in patients who meet an indication for AVR and who have high
   surgical risk. (Class IIa recommendation, level of evidence B – procedure is reasonable but based on conflicting
   evidence from a single randomized trial or nonrandomized studies.) See updates below.
  TAVR is not recommended in patients in whom existing comorbidities would preclude the expected benefit from
   correction of aortic stenosis. Class III: no benefit, level of evidence B – procedure has no proven benefit based on
   evidence from a single randomized trial or nonrandomized studies.)
  For patients in whom TAVR or high-risk surgical AVR is being considered, members of a Heart Valve Team should
   collaborate to provide optimal patient care. (Class I recommendation, level of evidence C - based on expert
   opinion, case studies or standard of care.)

Mitral
Transcatheter mitral valve repair may be considered for severely symptomatic patients (NYHA class III to IV) with
chronic severe primary MR (stage D) who have favorable anatomy for the repair procedure and a reasonable life
expectancy but who have a prohibitive surgical risk because of severe comorbidities and remain severely symptomatic
despite optimal guideline-directed medical therapy for heart failure. (Class IIb recommendation, level of evidence B -
procedure may be considered but usefulness/efficacy is less well established based on conflicting evidence from a
single randomized trial or nonrandomized studies.)
Transcatheter Heart Valve Procedures                                                                       Page 16 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 215 of 270 PageID #:1

Pulmonary
Transcatheter pulmonary valve replacement is outside the scope of these guidelines. See Warnes et al., 2008.

A 2017 focused update included the following areas of change (Nishimura et al., 2017):
   TAVR:
    o SAVR or TAVR is recommended for symptomatic patients with severe aortic stenosis (Stage D) and high risk
        for SAVR, depending on patient-specific procedural risks, values and preferences. Longer-term
    o Follow-up and additional randomized controlled trials have demonstrated that TAVR is equivalent to SAVR for
        severe symptomatic aortic stenosis when surgical risk is high. Class of recommendation updated from IIa to I
        (strong), level of evidence updated from B to A (high quality).
    o TAVR is recommended for symptomatic patients with severe aortic stenosis (Stage D) and a prohibitive risk
        for SAVR who have a predicted post-TAVR survival greater than 12 months. Longer-term follow-up from
        randomized controlled trials and additional observational studies has demonstrated the benefit of TAVR in
        patients with a prohibitive surgical risk. Level of evidence updated from B to A (high quality).
    o TAVR is a reasonable alternative to SAVR for symptomatic patients with severe aortic stenosis (Stage D) and
        an intermediate surgical risk, depending on patient-specific procedural risks, values and preferences. New
        evidence showed noninferiority of TAVR to SAVR in symptomatic patients with severe aortic stenosis at
        intermediate surgical risk.
   Valve-In-Valve (ViV):
    o The use of a transcatheter ViV procedure may be considered for decision making on the type of valve, but
        long-term follow-up is not yet available, and not all bioprostheses are suitable for a ViV procedure. For
        severely symptomatic patients with bioprosthetic valve stenosis judged by the heart team to be at high or
        prohibitive risk of reoperation, and in whom improvement in hemodynamics is anticipated, a transcatheter ViV
        procedure is reasonable. (Class IIa recommendation, level of evidence B-NR - procedure is reasonable but
        based on evidence from nonrandomized studies).
    o In registries and case series comparing outcomes and safety of the transcatheter ViV procedure with repeat
        SAVR, the ViV procedure was found to have similar hemodynamic outcomes, lower stroke risk and reduced
        bleeding risk as compared with repeat surgery. However, no data is available yet on the durability and long-
        term outcomes after transcatheter ViV procedures.
    o A consensus-based decision pathway, provides additional details and practical guidance about TAVR with
        point-of-care checklists and algorithms (Otto et al., 2017).

The ACC and STS, along with the Society for Cardiovascular Angiography and Interventions (SCAI) and the American
Association for Thoracic Surgery (AATS), released an expert consensus statement outlining operator and institutional
recommendations and requirements for creating and maintaining transcatheter aortic valve replacement programs.
The recommendations are aimed at ensuring optimal patient care (Bavaria et al., 2018). The same organizations
released similar statements addressing transcatheter therapies for mitral valve procedures (Tommaso et al., 2014)
and pulmonary valve procedures (Hijazi et al., 2015).

In a separate publication, these organizations provide additional expert consensus recommendations for patient
selection, screening and post-procedural care. These recommendations specify that TAVR is recommended for adults
with severe, symptomatic, calcific stenosis of a trileaflet aortic valve who have aortic and vascular anatomy suitable
for TAVR and a predicted survival of 12 months. TAVR is recommended in patients with prohibitive surgical risk and is
a reasonable alternative to SAVR in patients at high surgical risk. Prohibitive surgical risk is defined by an estimated ≥
50% risk of mortality or irreversible morbidity at 30 days or other factors such as frailty, prior radiation therapy,
porcelain aorta and severe hepatic or pulmonary disease (Holmes et al., 2012).

In a joint consensus document, ACC and STS state that transcatheter valve therapy is a transformational technology
with the potential to significantly impact the clinical management of patients with valvular heart disease in a less
invasive manner.

Both ACC and STS strongly recommend the use of a “heart team” approach in which both a cardiothoracic surgeon
and a cardiologist actively participate in the procedure. The consensus document makes recommendations for
populating the heart team.

Participation in a national registry is also strongly recommended. The STS/ACCF TVT Registry is enrolling participant
sites (https://www.ncdr.com/TVT/Home/Default.aspx). Data from this registry will provide clinical short-term and
long-term follow-up information necessary to monitor outcomes as well as quality-of-life. The registry will also provide
information that can be used to assess appropriateness of care as well as overuse (Holmes and Mack, 2011).

ACC guidelines on the management of adults with congenital heart disease address percutaneous therapies for
reintervention in patients with RVOT dysfunction. Therapies include balloon dilation, stenting or percutaneous valve

Transcatheter Heart Valve Procedures                                                                       Page 17 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 216 of 270 PageID #:1
replacement. While promising, percutaneous valve replacement is considered investigational as it has yet to be proven
in larger clinical trials (Warnes et al., 2008).

European Association of Cardio-Thoracic Surgery (EACTS) / European Society of Cardiology (ESC)
EACTS and ESC guidelines on the management of valvular heart disease make the following recommendations
regarding transcatheter procedures (Baumgartner et al., 2017):

Aortic
TAVR is recommended in patients who are not suitable for SAVR as assessed by an interdisciplinary team of specialists.
The guidelines present a list of clinical characteristics and anatomical aspects to consider when deciding between
TAVR and SAVR.

Mitral
Percutaneous edge-to-edge repair is generally safe and can improve symptoms and provide reverse left ventricular
remodelling. However, the rate of residual mitral regurgitation up to 5 years is higher than with surgical repair.
Percutaneous edge-to-edge procedure may be considered in patients with symptomatic severe primary mitral
regurgitation who fulfil the echocardiographic criteria of eligibility and are judged inoperable or at high surgical risk by
an interdisciplinary team of specialists. Class IIb, level of evidence C – efficacy is less well established and based on
consensus of opinion or small studies, retrospective studies or registries.

Experience with transcatheter annuloplasty, transapical chordal implantation or valve replacement is still limited and
general recommendations cannot yet be made.

Very preliminary experience has suggested that transcatheter valve implantation in the mitral position is feasible in
symptomatic elderly patients who are inoperable if the anatomy is suitable.

Tricuspid
Percutaneous repair techniques are in their infancy and must be further evaluated before any recommendations can
be made.

ViV
Transcatheter ViV implantation in the aortic position should be considered by an interdisciplinary team of specialists
depending on the risk of reoperation and the type and size of prosthesis. Class IIa, level of evidence C – evidence is in
favor of efficacy but based on consensus of opinion or small studies, retrospective studies or registries. Experience is
mostly for bioprostheses in the aortic position and remains limited in the mitral position and even more so in the
tricuspid position. Long-term outcome data are needed.

European Society of Cardiology (ESC)
ESC guidelines for the management of adult congenital heart disease state that the decision to perform a
percutaneous pulmonary valve implantation should involve a process of rigorous peer review and multidisciplinary
discussion, as currently few data exist to demonstrate non-inferiority over surgery for many of these approaches. Mid-
/long-term outcome data are not available yet for this procedure. Surgery is preferred over percutaneous methods
when additional interventions are being considered (Baumgartner et al., 2010).

U.S. FOOD AND DRUG ADMINISTRATION (FDA)

Aortic
SAPIEN
The Edwards SAPIEN Transcatheter Heart Valve received FDA premarket approval (P100041) on November 2, 2011.
The device is indicated for transfemoral delivery in patients with severe, symptomatic native aortic valve stenosis who
have been determined by a cardiac surgeon to be inoperable for open aortic valve replacement and in whom existing
comorbidities would not preclude the expected benefit from correction of the aortic stenosis. The device is
contraindicated in patients who cannot tolerate an anticoagulation/antiplatelet regimen or who have active bacterial
endocarditis or other active infections. Labeling also states that implantation of the transcatheter heart valve should
be performed only by physicians who have received Edwards Lifesciences training. The implanting physician should be
experienced in balloon aortic valvuloplasty. Additional information is available at:
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=P100041. (Accessed August 17, 2018)

On October 19, 2012, the FDA approved an expanded indication for the Edwards SAPIEN valve to include patients with
aortic stenosis who are eligible for surgery but who are at high risk for serious surgical complications or death
(P110021). In this patient group, the valve is approved for both transfemoral and transapical delivery. Additional


Transcatheter Heart Valve Procedures                                                                       Page 18 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 217 of 270 PageID #:1
information is available at: https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=P110021.
(Accessed August 17, 2018)

On September 23, 2013, the FDA approved revised labeling for the SAPIEN valve. The new labeling removes
references to specific access points now making the device available for inoperable patients who need an alternate
access point. The device is now indicated for patients with severe symptomatic calcified native aortic valve stenosis
without severe aortic insufficiency and with ejection fraction >20% who have been examined by a heart team
including an experienced cardiac surgeon and a cardiologist and found to be: 1) inoperable and in whom existing co-
morbidities would not preclude the expected benefit from correction of the aortic stenosis; or 2) be operative
candidates for aortic valve replacement but who have a predicted operative risk score ≥8% or are judged by the heart
team to be at a ≥15% risk of mortality for SAVR.

SAPIEN XT and SAPIEN 3
The Edwards SAPIEN XT Transcatheter Heart Valve and accessories received FDA premarket approval (P130009) on
June 16, 2014. The device is indicated for relief of aortic stenosis in patients with symptomatic heart disease due to
severe native calcific aortic stenosis (aortic valve area ≤ 1.0 cm2 or aortic valve area index ≤ 0.6 cm2/m2, a mean
aortic valve gradient of ≥ 40 mmHg or a peak aortic-jet velocity of ≥ 4.0 m/s), and with native anatomy appropriate
for the 23, 26 or 29 mm valve system, who are judged by a heart team, including a cardiac surgeon, to be at high or
greater risk for open surgical therapy (i.e., STS operative risk score ≥8% or at a ≥15% risk of mortality at 30 days).
Additional information is available at:
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=P130009. (Accessed August 17, 2018)

The Edwards SAPIEN 3 Transcatheter Heart Valve and accessories received FDA premarket approval (P140031) on
June 17, 2015. The device is indicated for relief of aortic stenosis in patients with symptomatic heart disease due to
severe native calcific aortic stenosis who are judged by a heart team, including a cardiac surgeon, to be at high or
greater risk for open surgical therapy (i.e., STS operative risk score ≥8% or at a ≥15% risk of mortality at 30 days).
Additional information is available at:
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=P140031. (Accessed August 17, 2018)

On August 18, 2016, the FDA granted expanded approval of the SAPIEN XT and SAPIEN 3 valves to include patients
with intermediate surgical risk for aortic valve replacement.

CoreValve
The Medtronic CoreValve System received FDA premarket approval (P130021) on January 17, 2014. The device is
indicated for relief of aortic stenosis in patients with symptomatic heart disease due to severe native calcific aortic
stenosis (aortic valve area ≤0.8 cm2, a mean aortic valve gradient of >40 mm Hg, or a peak aortic-jet velocity of
>4.0 m/s) and with native aortic annulus diameters between 18 and 29 mm who are judged by a heart team,
including a cardiac surgeon, to be at extreme risk or inoperable for open surgical therapy (predicted risk of operative
mortality and/or serious irreversible morbidity ≥50% at 30 days). The device is contraindicated for patients
presenting with any of the following conditions:
   Known hypersensitivity or contraindication to aspirin, heparin (HIT/HITTS) and bivalirudin, ticlopidine, clopidogrel,
    Nitinol (titanium or nickel), or sensitivity to contrast media, which cannot be adequately premedicated
   Ongoing sepsis, including active endocarditis
   Preexisting mechanical heart valve in aortic position

Additional information is available at:
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=P130021. (Accessed August 17, 2018)

On June 12, 2014, the FDA approved an expanded indication for the Medtronic CoreValve System to include patients
at high or greater risk for open surgical therapy (i.e., STS operative risk score >=8% or at a >=15% risk of mortality
at 30 days).

On June 22, 2015, the FDA approved Medtronic’s next-generation CoreValve Evolut™ R System which allows for the
device to be recaptured and repositioned.

On March 20, 2017, the FDA approved Medtronic’s CoreValve Evolut PRO valve for the treatment of severe aortic
stenosis in symptomatic patients who are at high or extreme risk for open heart surgery. The valve design includes an
outer wrap that adds surface area contact between the valve and the native aortic annulus to improve valve sealing
performance.

On July 10, 2017, the FDA approved an expanded indication for the Medtronic CoreValve, Evolut R and Evolut PRO
valves to include patients with intermediate surgical risk for aortic valve replacement.


Transcatheter Heart Valve Procedures                                                                       Page 19 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 218 of 270 PageID #:1
On February 12, 2013, the FDA granted the STS and the American College of Cardiology (ACC) a unique
investigational device exemption (IDE) to study “alternative access” approaches for transcatheter aortic valve
replacement (TAVR) using the STS/ACC TVT Registry™. Currently, only the transfemoral approach to TAVR using the
Edwards SAPIEN valve has been approved for inoperable patients. Both the transfemoral and transapical approaches
have been approved for high risk patients. An estimated 1 in 4 patients is ineligible for these procedures because of
inadequate vessel size, vessel disease or other considerations. The new STS/ACC study protocol, as approved by CMS,
allows Medicare reimbursement for alternative access to the aortic valve via the heart muscle or the aorta (transaortic
approach) in inoperable patients involved in the study. The goal of the study is controlled off-label use of an approved
device (STS press release, 2013). Available at:
http://www.sts.org/sites/default/files/pressreleases/STS_ACC_IDEannouncement.pdf. (Accessed August 17, 2018)

Pulmonary
Melody
The Melody Transcatheter Pulmonary Valve (TPV) and the Ensemble Transcatheter Valve Delivery System received
FDA premarket approval (P140017) on January 27, 2015. The Melody TPV is indicated for use as an adjunct to
surgery in the management of pediatric and adult patients with the following clinical conditions:
   Existence of a full (circumferential) dysfunctional right ventricular outflow tract (RVOT) conduit that was equal to
    or greater than 16 mm in diameter when originally implanted; and
   Dysfunctional RVOT conduit with a clinical indication for intervention, and:
    o Regurgitation: ≥ moderate regurgitation; and/or
    o Stenosis: mean RVOT gradient ≥ 35 mmHg

Additional information is available at:
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=P140017. (Accessed August 17, 2018)

The Melody TPV and the Ensemble Transcatheter Valve Delivery System were originally approved under Humanitarian
Device Exemption (HDE) (H080002) on January 25, 2010. Additional information is available at:
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfhde/hde.cfm?id=H080002. (Accessed August 17, 2018)

SAPIEN XT
On February 29, 2016, the FDA granted expanded approval of the Edwards SAPIEN XT Transcatheter Heart Valve to
include use in percutaneous pulmonary valve implantation procedures (P130009).

Additional information is available at:
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=P130009. (Accessed August 17, 2018)

Mitral
The MitraClip Mitral Valve Repair System received FDA premarket approval (P100009) on October 24, 2013. The
device is indicated for the percutaneous reduction of significant symptomatic mitral regurgitation (MR ≥ 3+) due to
primary abnormality of the mitral apparatus [degenerative MR] in patients who have been determined to be at
prohibitive risk for mitral valve surgery by a heart team, which includes a cardiac surgeon experienced in mitral valve
surgery and a cardiologist experienced in mitral valve disease, and in whom existing comorbidities would not preclude
the expected benefit from reduction of the mitral regurgitation. Additional information is available at:
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm?id=P100009. (Accessed August 17, 2018)

A 3rd generation MitraClip device was approved on July 12, 2018.

Valve-In-Valve
On March 30, 2015, the FDA approved a second indication for the Medtronic CoreValve System. The device is
approved for valve-in-valve replacement and is indicated for use in selected high-surgical risk patients with a
degenerated bioprosthetic aortic valve who require another valve replacement procedure.

On October 9, 2015, the FDA granted expanded approval of the SAPIEN XT Transcatheter Heart Valve to include aortic
valve-in-valve procedures in high- or extreme-risk candidates to replace a failing bioprosthetic valve.

On June 5, 2017, the FDA granted expanded approval of the SAPIEN 3 valve for aortic and mitral valve-in-valve
procedures in high- or extreme-risk candidates to replace a failing bioprosthetic valve.

On February 24, 2017, the FDA granted expanded approval of the Melody Transcatheter Pulmonary Valve (TPV) for
pulmonary valve-in-valve procedures to replace a failing bioprosthetic valve.




Transcatheter Heart Valve Procedures                                                                       Page 20 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 219 of 270 PageID #:1
Cerebral Protection
Sentinel Cerebral Protection System (Claret Medical)
The FDA granted a de novo classification for the Sentinel device on June 1, 2017. Sentinel is indicated to capture and
remove thrombus and debris during TAVR procedures in a manner that may prevent embolic material from traveling
toward the cerebral circulation. Additional information is available at:
https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfPMN/denovo.cfm?ID=DEN160043. (Accessed August 17, 2018)

Additional Products
  CardiAQ (Edwards Lifesciences) – not FDA approved
  Carillon® Mitral Contour System™ for percutaneous annuloplasty – not FDA approved
  Fortis (Edwards Lifesciences) – not FDA approved
  Portico™ (St. Jude Medical) – not FDA approved
  Tiara™ (Neovasc, Inc.) - not FDA approved

CENTERS FOR MEDICARE AND MEDICAID SERVICES (CMS)

Medicare covers transcatheter aortic valve replacement (TAVR) when criteria are met. See the National Coverage
Determination (NCD) for Transcatheter Aortic Valve Replacement (TAVR) (20.32). Local Coverage Determinations
(LCDs) do not exist at this time.

Medicare does not have an NCD for transcatheter pulmonary heart valve replacement procedures. LCDs exist; see the
LCDs for Noncovered Services and Services That Are Not Reasonable and Necessary.

Medicare covers transcatheter mitral valve repair when criteria are met. See the NCD for Transcatheter Mitral Valve
Repair (TMVR) (20.33). LCDs do not exist at this time.

Medicare does not have NCDs for transcatheter tricuspid valve repair/replacement, valve-in-valve (ViV) procedures or
transcatheter cerebral protection devices. LCDs do not exist at this time.
(Accessed August 9, 2018)

REFERENCES

Adams DH, Popma JJ, Reardon MJ, et al.; U.S. CoreValve Clinical Investigators. Transcatheter aortic-valve
replacement with a self-expanding prosthesis. N Engl J Med. 2014 May 8;370(19):1790-8.
Armstrong AK, Balzer DT, Cabalka AK, et al. One-year follow-up of the Melody transcatheter pulmonary valve
multicenter post-approval study. JACC Cardiovasc Interv. 2014 Nov;7(11):1254-62.
Attias D, Himbert D, Ducrocq G, et al. Immediate and mid-term results of transfemoral aortic valve implantation using
either the Edwards Sapien transcatheter heart valve or the Medtronic CoreValve System in high-risk patients with
aortic stenosis. Arch Cardiovasc Dis. 2010;103(4):236-245.
Bagur R, Solo K, Alghofaili S, et al. Cerebral embolic protection devices during transcatheter aortic valve implantation:
systematic review and meta-analysis. Stroke. 2017 May;48(5):1306-1315.
Bail DH. Meta-analysis of safety and efficacy following edge-to-edge mitral valve repair using the MitraClip system. J
Interv Cardiol. 2015 Feb;28(1):69-75.
Baumgartner H, Falk V, Bax JJ, et al.; ESC Scientific Document Group. 2017 ESC/EACTS Guidelines for the
management of valvular heart disease. Eur Heart J. 2017 Sep 21;38(36):2739-2791.
Baumgartner H, Bonhoeffer P, De Groot NM, et al. European Society of Cardiology Guidelines for the management of
grown-up congenital heart disease. Eur Heart J. 2010 Dec;31(23):2915-57.
Bavaria JE, Tommaso CL, Brindis RG, et al. 2018 AATS/ACC/SCAI/STS Expert Consensus Systems of Care Document:
Operator and institutional recommendations and requirements for transcatheter aortic valve replacement. J Am Coll
Cardiol. 2018 Jul 18. pii: S0735-1097(18)35377-4.
Biondi-Zoccai G, Peruzzi M, Abbate A, et al. Network meta-analysis on the comparative effectiveness and safety of
transcatheter aortic valve implantation with CoreValve or Sapien devices versus surgical replacement. Heart Lung
Vessel. 2014;6(4):232-43.
Bosmans JM, Kefer J, De Bruyne B, et al.; Belgian TAVI Registry Participants. Procedural, 30-day and one year
outcome following CoreValve or Edwards transcatheter aortic valve implantation: results of the Belgian national
registry. Interact Cardiovasc Thorac Surg. 2011;12(5):762-767.
Butera G, Milanesi O, Spadoni I, et al. Melody transcatheter pulmonary valve implantation. Results from the registry
of the Italian Society of Pediatric Cardiology. Catheter Cardiovasc Interv. 2013 Feb;81(2):310-6.

Transcatheter Heart Valve Procedures                                                                       Page 21 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 220 of 270 PageID #:1
Chatterjee A, Bajaj NS, McMahon WS, et al. Transcatheter pulmonary valve implantation: a comprehensive systematic
review and meta-analyses of observational studies. J Am Heart Assoc. 2017 Aug 4;6(8). pii: e006432.
Cheatham JP, Hellenbrand WE, Zahn EM, et al. Clinical and hemodynamic outcomes up to 7 years after transcatheter
pulmonary valve replacement in the US melody valve investigational device exemption trial. Circulation. 2015 Jun
2;131(22):1960-70.
Conradi L, Treede H, Rudolph V, et al. Surgical or percutaneous mitral valve repair for secondary mitral regurgitation:
comparison of patient characteristics and clinical outcomes. Eur J Cardiothorac Surg. 2013 Sep;44(3):490-6;
discussion 496.
Daubert MA, Weissman NJ, Hahn RT, et al. Long-term valve performance of TAVR and SAVR: a report from the
PARTNER I trial. JACC Cardiovasc Imaging. 2016 Dec 8. pii: S1936-878X(16)30895-6.
Deeb GM, Chetcuti SJ, Reardon MJ, et al. 1-Year results in patients undergoing transcatheter aortic valve replacement
with failed surgical bioprostheses. JACC Cardiovasc Interv. 2017 May 22;10(10):1034-1044.
Deeb GM, Reardon MJ, Chetcuti S, et al.; CoreValve US Clinical Investigators. 3-year outcomes in high-risk patients
who underwent surgical or transcatheter aortic valve replacement. J Am Coll Cardiol. 2016 Jun 7;67(22):2565-74.
Dvir D, Webb JG, Bleiziffer S, et al. Transcatheter aortic valve implantation in failed bioprosthetic surgical valves.
JAMA. 2014 Jul;312(2):162-70.
ECRI Institute. Special Report. Transcatheter aortic valve replacement. March 23, 2017.
ECRI Institute. Emerging Technology Evidence Report. Transcatheter aortic valve implantation using the Sapien valve
for treating severe aortic valve stenosis. October 2012a. Updated June 2014.
ECRI Institute. Emerging Technology Evidence Report. Percutaneous pulmonary valve implantation for treating right
ventricular outflow tract dysfunction. November 2012b.
ECRI Institute. Emerging Technology Report. Transcatheter mitral valve repair (MitraClip) for treating degenerative
mitral regurgitation in patients at high/prohibitive surgical risk. November 2015; updated July 2016.
ECRI Institute. Emerging Technology Report. Transcatheter mitral valve repair (MitraClip) for treating functional mitral
regurgitation in patients at high/prohibitive surgical risk. January 2016; updated July 2016.
ECRI Institute. Health Technology Forecast. Cerebral protection systems for preventing stroke during transcatheter
aortic valve implantation. May 2016; updated February 2018.
ECRI Institute. Health Technology Forecast. Cerebral protection systems for preventing stroke during transcatheter
aortic valve implantation. February 2018.
ECRI Institute. Health Technology Forecast. Transcatheter mitral annuloplasty for functional mitral regurgitation.
October 2017.
ECRI Institute. Product Brief. MitraClip clip delivery system (Abbott Vascular) for treating tricuspid regurgitation.
December 2017.
ECRI Institute. Product Brief. Sentinel Cerebral Protection System (Claret Medical, Inc.) for preventing stroke during
transcatheter aortic valve implantation. December 2017.
Eicken A, Ewert P, Hager A, et al. Percutaneous pulmonary valve implantation: two-centre experience with more than
100 patients. Eur Heart J. 2011 May;32(10):1260-5.
Eleid MF, Whisenant BK, Cabalka AK, et al. Early outcomes of percutaneous transvenous transseptal transcatheter
valve implantation in failed bioprosthetic mitral valves, ring annuloplasty, and severe mitral annular calcification. JACC
Cardiovasc Interv. 2017 Oct 9;10(19):1932-1942.
Eltchaninoff H, Prat A, Gilard M, et al.; FRANCE Registry Investigators. Transcatheter aortic valve implantation: early
results of the FRANCE (FRench Aortic National CoreValve and Edwards) registry. Eur Heart J. 2011;32(2):191-197.
Feldman T, Foster E, Glower DD, et al.; EVEREST II Investigators. Percutaneous repair or surgery for mitral
regurgitation. N Engl J Med. 2011 Apr 14;364(15):1395-406.
Feldman T, Kar S, Elmariah S, et al.; EVEREST II Investigators. Randomized comparison of percutaneous repair and
surgery for mitral regurgitation: 5-year results of EVEREST II. J Am Coll Cardiol. 2015 Dec 29;66(25):2844-54.
Feldman T, Kar S, Rinaldi M, et al.; EVEREST Investigators. Percutaneous mitral repair with the MitraClip system:
safety and midterm durability in the initial EVEREST (Endovascular Valve Edge-to-Edge Repair Study) cohort. J Am
Coll Cardiol. 2009 Aug 18;54(8):686-94.
Gilard M, Eltchaninoff H, Iung B, et al.; FRANCE 2 Investigators. Registry of transcatheter aortic-valve implantation in
high-risk patients. N Engl J Med. 2012 May 3;366(18):1705-15.



Transcatheter Heart Valve Procedures                                                                       Page 22 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 221 of 270 PageID #:1
Giustino G, Mehran R, Veltkamp R, et al. Neurological outcomes with embolic protection devices in patients
undergoing transcatheter aortic valve replacement: a systematic review and meta-analysis of randomized controlled
trials. JACC Cardiovasc Interv. 2016 Oct 24;9(20):2124-2133.
Glower DD, Kar S, Trento A, et al. Percutaneous mitral valve repair for mitral regurgitation in high-risk patients:
results of the EVEREST II study. J Am Coll Cardiol. 2014 Jul 15;64(2):172-81.
Guerrero M, Dvir D, Himbert D, et al. Transcatheter mitral valve replacement in native mitral valve disease with
severe mitral annular calcification: results from the first multicenter global registry. JACC Cardiovasc Interv. 2016 Jul
11;9(13):1361-71.
Haussig S, Mangner N, Dwyer MG, et al. Effect of a cerebral protection device on brain lesions following transcatheter
aortic valve implantation in patients with severe aortic stenosis: the CLEAN-TAVI randomized clinical trial. JAMA. 2016
Aug 9;316(6):592-601.
Hayes, Inc. Hayes Prognosis Overview. Sentinel Cerebral Protection System (CPS). Lansdale, PA: Hayes, Inc.; January
2018.
Hayes, Inc. Hayes Medical Technology Directory. Percutaneous pulmonary valve implantation for right ventricular
outflow tract defects. Lansdale, PA: Hayes, Inc.; January 2016. Updated January 2017.
Hayes, Inc. Hayes Medical Technology Directory. Transcatheter surgical valve implantation (TAVI) versus surgical
aortic valve replacement (SAVR) for aortic stenosis. Lansdale, PA: Hayes, Inc.; September 2015. Updated August
2017.
Hayes, Inc. Hayes Medical Technology Directory. Comparative effectiveness review of percutaneous mitral valve repair.
Lansdale, PA: Hayes, Inc.; April 2018.
Hijazi ZM, Ruiz CE, Zahn E, et al. SCAI/AATS/ACC/STS Operator and institutional requirements for transcatheter valve
repair and replacement. Part III: Pulmonic valve. J Am Coll Cardiol. 2015 Mar 17. pii: S0735-1097(15)00652-X.
Holmes DR Jr, Mack MJ, Kaul S, et al. 2012 ACCF/AATS/SCAI/STS Expert consensus document on transcatheter aortic
valve replacement. J Am Coll Cardiol. 2012 Mar 27;59(13):1200-54.
Holmes DR Jr, Mack MJ. Transcatheter valve therapy: a professional society overview from the American College of
Cardiology Foundation and the Society of Thoracic Surgeons. J Am Coll Cardiol. 2011 Jul 19;58(4):445-55.
Kapadia SR, Kodali S, Makkar R, et al.; SENTINEL Trial Investigators. Protection against cerebral embolism during
transcatheter aortic valve replacement. J Am Coll Cardiol. 2017 Jan 31;69(4):367-377.
Kappetein AP, Head SJ, Généreux P, et al. Updated standardized endpoint definitions for transcatheter aortic valve
implantation: the Valve Academic Research Consortium-2 consensus document. Eur Heart J. 2012 Oct;33(19):2403-
18.
Khambadkone S, Coats L, Taylor A, et al. Percutaneous pulmonary valve implantation in humans: results in 59
consecutive patients. Circulation. 2005 Aug 23;112(8):1189-97.
Khatri PJ, Webb JG, Rodés-Cabau J, et al. Adverse effects associated with transcatheter aortic valve implantation: a
meta-analysis of contemporary studies. Ann Intern Med. 2013 Jan 1;158(1):35-46.
Kodali S, Thourani VH, White J, et al. Early clinical and echocardiographic outcomes after SAPIEN 3 transcatheter
aortic valve replacement in inoperable, high-risk and intermediate-risk patients with aortic stenosis. Eur Heart J. 2016
Jul 21;37(28):2252-62.
Kodali SK, Williams MR, Smith CR, et al.; PARTNER Trial Investigators. Two-year outcomes after transcatheter or
surgical aortic-valve replacement. N Engl J Med. 2012 May 3;366(18):1686-95.
Leon MB, Piazza N, Nikolsky E, et al. Standardized endpoint definitions for transcatheter aortic valve implantation
clinical trials: a consensus report from the Valve Academic Research Consortium. Eur Heart J. 2011 Jan;32(2):205-17.
Leon MB, Smith CR, Mack M, et al.; PARTNER Trial Investigators. Transcatheter aortic-valve implantation for aortic
stenosis in patients who cannot undergo surgery. N Engl J Med. 2010 Oct 21;363(17):1597-607.
Leon MB, Smith CR, Mack MJ, et al.; PARTNER 2 Investigators. Transcatheter or Surgical Aortic-Valve Replacement in
Intermediate-Risk Patients. N Engl J Med. 2016 Apr 28;374(17):1609-20.
Lim DS, Reynolds MR, Feldman T, et al. Improved functional status and quality of life in prohibitive surgical risk
patients with degenerative mitral regurgitation after transcatheter mitral valve repair. J Am Coll Cardiol. 2014 Jul
15;64(2):182-92.
Lurz P, Coats L, Khambadkone S, et al. Percutaneous pulmonary valve implantation: impact of evolving technology
and learning curve on clinical outcome. Circulation. 2008 Apr 15;117(15):1964-72.




Transcatheter Heart Valve Procedures                                                                       Page 23 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 222 of 270 PageID #:1
Mack MJ, Leon MB, Smith CR, et al.; PARTNER 1 trial investigators, Akin J. 5-year outcomes of transcatheter aortic
valve replacement or surgical aortic valve replacement for high surgical risk patients with aortic stenosis (PARTNER 1):
a randomised controlled trial. Lancet. 2015 Mar 15.
Maisano F, Franzen O, Baldus S, et al. Percutaneous mitral valve interventions in the real world: early and 1-year
results from the ACCESS-EU, a prospective, multicenter, nonrandomized post-approval study of the MitraClip therapy
in Europe. J Am Coll Cardiol. 2013;62(12):1052-1061.
Makkar RR, Fontana GP, Jilaihawi H, et al.; PARTNER Trial Investigators. Transcatheter aortic-valve replacement for
inoperable severe aortic stenosis. N Engl J Med. 2012 May 3;366(18):1696-704. Erratum in N Engl J Med. 2012 Aug
30;367(9):881.
Mauri L, Foster E, Glower DD, et al.; EVEREST II Investigators. 4-year results of a randomized controlled trial of
percutaneous repair versus surgery for mitral regurgitation. J Am Coll Cardiol. 2013 Jul 23;62(4):317-28.
McElhinney DB, Hellenbrand WE, Zahn EM, Jones TK, Cheatham JP, Lock JE, Vincent JA. Short- and medium-term
outcomes after transcatheter pulmonary valve placement in the expanded multicenter US melody valve trial.
Circulation. 2010 Aug 3;122(5):507-16.
Medtronic Melody website. Available at: http://www.medtronic.com/melody. Accessed August 17, 2018.
Moat NE, Ludman P, de Belder MA, et al. Long-term outcomes after transcatheter aortic valve implantation in high-
risk patients with severe aortic stenosis: the U.K. TAVI (United Kingdom Transcatheter Aortic Valve Implantation)
Registry. J Am Coll Cardiol. 2011 Nov 8;58(20):2130-8.
Nagaraja V, Raval J, Eslick GD, Ong AT. Transcatheter versus surgical aortic valve replacement: a systematic review
and meta-analysis of randomised and non-randomised trials. Open Heart. 2014 Aug 12;1(1):e000013.
National Institute for Health and Care Excellence (NICE). IPG504. Transcatheter valve-in-valve implantation for aortic
bioprosthetic valve dysfunction. September 2014.
National Institute for Health and Care Excellence (NICE). IPG309. Percutaneous mitral valve leaflet repair for mitral
regurgitation. August 2009.
National Institute for Health and Care Excellence (NICE). IPG352. Percutaneous mitral valve annuloplasty. July 2010.
National Institute for Health and Care Excellence (NICE). IPG586. Transcatheter aortic valve implantation for aortic
stenosis. July 2017.
National Institute for Health and Care Excellence (NICE). IPG436. Percutaneous pulmonary valve implantation for right
ventricular outflow tract dysfunction. January 2013.
National Institute for Health and Care Excellence (NICE). IPG541. Transapical transcatheter mitral valve-in-valve
implantation for a failed surgically implanted mitral valve bioprosthesis. December 2015.
New York Heart Association. Criteria Committee. Nomenclature and criteria for diagnosis of diseases of the heart and
great vessels. 9th ed. Boston, MA: Little, Brown & Co.; 1994: 253–256.
Nickenig G, Kowalski M, Hausleiter J, et al. Transcatheter treatment of severe tricuspid regurgitation with the edge-to-
edge MitraClip technique. Circulation. 2017 May 9;135(19):1802-1814.
Nishimura RA, Otto CM, Bonow RO, et al. 2014 AHA/ACC Guideline for the management of patients with valvular heart
disease: a report of the American College of Cardiology/American Heart Association Task Force on Practice Guidelines.
J Am Coll Cardiol. 2014 Jun 10;63(22):2438-88. Erratum in: J Am Coll Cardiol. 2014 Jun 10;63(22):2489.
Nishimura RA, Otto CM, Bonow RO, et al. 2017 AHA/ACC Focused Update of the 2014 AHA/ACC Guideline for the
management of patients with valvular heart disease: a report of the American College of Cardiology/American Heart
Association Task Force on Clinical Practice Guidelines. J Am Coll Cardiol. 2017 Jul 11;70(2):252-289.
Obadia JF, Messika-Zeitoun D, Leurent G, et al.; MITRA-FR Investigators. Percutaneous repair or medical treatment
for secondary mitral regurgitation. N Engl J Med. 2018 Aug 27. [Epub ahead of print].
O'Gara PT, Calhoon JH, Moon MR, Tommaso CL. Transcatheter therapies for mitral regurgitation: a professional
society overview from the American College of Cardiology, the American Association for Thoracic Surgery, Society for
Cardiovascular Angiography and Interventions Foundation and the Society of Thoracic Surgeons. J Am Coll Cardiol.
2014 Mar 4;63(8):840-52.
Otto CM, Kumbhani DJ, Alexander KP, et al. 2017 ACC Expert consensus decision pathway for transcatheter aortic
valve replacement in the management of adults with aortic stenosis: a report of the American College of Cardiology
Task Force on Clinical Expert Consensus Documents. J Am Coll Cardiol. 2017 Mar 14;69(10):1313-1346.
Phan K, Zhao DF, Wang N, et al. Transcatheter valve-in-valve implantation versus reoperative conventional aortic
valve replacement: a systematic review. J Thorac Dis. 2016 Jan;8(1):E83-93.



Transcatheter Heart Valve Procedures                                                                       Page 24 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 223 of 270 PageID #:1
Popma JJ, Adams DH, Reardon MJ, et al.; CoreValve United States Clinical Investigators. Transcatheter aortic valve
replacement using a self-expanding bioprosthesis in patients with severe aortic stenosis at extreme risk for surgery. J
Am Coll Cardiol. 2014 Mar 13. pii: S0735-1097(14)01396-5.
Puri R, Abdul-Jawad Altisent O, del Trigo M, et al. Transcatheter mitral valve implantation for inoperable severely
calcified native mitral valve disease: a systematic review. Catheter Cardiovasc Interv. 2016 Feb 15;87(3):540-8.
Raval J, Nagaraja V, Eslick GD, Denniss AR. Transcatheter valve-in-valve implantation: a systematic review of
literature. Heart Lung Circ. 2014 Nov;23(11):1020-8.
Reardon MJ, Van Mieghem NM, Popma JJ, et al.; SURTAVI Investigators. Surgical or transcatheter aortic-valve
replacement in intermediate-risk patients. N Engl J Med. 2017 Apr 6;376(14):1321-1331.
Reardon MJ, Adams DH, Kleiman NS, et al. 2-year outcomes in patients undergoing surgical or self-expanding
transcatheter aortic valve replacement. J Am Coll Cardiol. 2015 Jul 14;66(2):113-21.
Regueiro A, Ye J, Fam N, et al. 2-year outcomes after transcatheter mitral valve replacement. JACC Cardiovasc Interv.
2017 Aug 28;10(16):1671-1678.
Reichenspurner H, Schillinger W, Baldus S, et al. Clinical outcomes through 12 months in patients with degenerative
mitral regurgitation treated with the MitraClip® device in the ACCESS-EUrope Phase I trial. Eur J Cardiothorac Surg.
2013;44(4):e280-288.
Rodés-Cabau J, Webb JG, Cheung A, et al. Transcatheter aortic valve implantation for the treatment of severe
symptomatic aortic stenosis in patients at very high or prohibitive surgical risk: acute and late outcomes of the
multicenter Canadian experience. J Am Coll Cardiol. 2010 Mar 16;55(11):1080-90.
Schofer J, Siminiak T, Haude M, et al. Percutaneous mitral annuloplasty for functional mitral regurgitation: results of
the CARILLON Mitral Annuloplasty Device European Union Study. Circulation 2009 Jul 28;120(4):326-33. PMID:
19597051.
Seeger J, Gonska B, Otto M, et al. Cerebral embolic protection during transcatheter aortic valve replacement
significantly reduces death and stroke compared with unprotected procedures. JACC Cardiovasc Interv. 2017 Nov
27;10(22):2297-2303.
Siminiak T, Wu JC, Haude M, et al. Treatment of functional mitral regurgitation by percutaneous annuloplasty: results
of the TITAN Trial. Eur J Heart Fail 2012 Aug;14(8):931-8.
Smith CR, Leon MB, Mack MJ, et al.; PARTNER Trial Investigators. Transcatheter versus surgical aortic-valve
replacement in high-risk patients. N Engl J Med. 2011 Jun 9;364(23):2187-98.
Taramasso M, Denti P, Buzzatti N, et al. Mitraclip therapy and surgical mitral repair in patients with moderate to
severe left ventricular failure causing functional mitral regurgitation: a single-centre experience. Eur J Cardiothorac
Surg. 2012 Dec;42(6):920-6.
Thomas M, Schymik G, Walther T, et al. One-year outcomes of cohort 1 in the Edwards SAPIEN Aortic Bioprosthesis
European Outcome (SOURCE) registry: the European registry of transcatheter aortic valve implantation using the
Edwards SAPIEN valve. Circulation. 2011;124(4):425-433.
Tommaso CL, Fullerton DA, Feldman T, et al. SCAI/AATS/ACC/STS operator and institutional requirements for
transcatheter valve repair and replacement. Part II: Mitral valve. J Thorac Cardiovasc Surg. 2014 Aug;148(2):387-
400.
Tuzcu EM, Kapadia SR, Vemulapalli S, et al. Transcatheter aortic valve replacement of failed surgically implanted
bioprostheses: the STS/ACC Registry. J Am Coll Cardiol. 2018 Jul 24;72(4):370-382.
Ussia GP, Barbanti M, Petronio AS, et al.; CoreValve Italian Registry Investigators. Transcatheter aortic valve
implantation: 3-year outcomes of self-expanding CoreValve prosthesis. Eur Heart J. 2012;33(8):969-976.
Van Mieghem NM, van Gils L, Ahmad H, et al. Filter-based cerebral embolic protection with transcatheter aortic valve
implantation: the randomised MISTRAL-C trial. EuroIntervention. 2016 Jul 20;12(4):499-507.
Walther T, Hamm CW, Schuler G, et al.; GARY Executive Board. Perioperative results and complications in 15,964
transcatheter aortic valve replacements: prospective data from the GARY Registry. J Am Coll Cardiol. 2015 May
26;65(20):2173-80.
Warnes CA, Williams RG, Bashore TM, et al. ACC/AHA 2008 guidelines for the management of adults with congenital
heart disease: a report of the American College of Cardiology/American Heart Association Task Force on Practice
Guidelines (Writing Committee to Develop Guidelines on the Management of Adults With Congenital Heart Disease). J
Am Coll Cardiol. 2008 Dec 2;52(23):e143-263.
Webb JG, Mack MJ, White JM, et al. Transcatheter aortic valve implantation within degenerated aortic surgical
bioprostheses: PARTNER 2 Valve-in-Valve Registry. J Am Coll Cardiol. 2017 May 9;69(18):2253-2262.


Transcatheter Heart Valve Procedures                                                                       Page 25 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
            Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 224 of 270 PageID #:1
Webb JG, Doshi D, Mack MJ, et al. A randomized evaluation of the SAPIEN XT transcatheter heart valve system in
patients with aortic stenosis who are not candidates for surgery. JACC Cardiovasc Interv. 2015 Dec 21;8(14):1797-
806.
Webb JG, Wood DA, Ye J, et al. Transcatheter valve-in-valve implantation for failed bioprosthetic heart valves.
Circulation. 2010 Apr 27;121(16):1848-57.
Webb JG, Wood DA. Current status of transcatheter aortic valve replacement. J Am Coll Cardiol. 2012 Aug
7;60(6):483-92.
Wenaweser P, Pilgrim T, Roth N, et al. Clinical outcome and predictors for adverse events after transcatheter aortic
valve implantation with the use of different devices and access routes. Am Heart J. 2011;161(6):1114-1124.
Whitlow PL, Feldman T, Pedersen WR, et al.; EVEREST II Investigators. Acute and 12-month results with catheter-
based mitral valve leaflet repair: the EVEREST II (Endovascular Valve Edge-to-Edge Repair) High Risk Study. J Am
Coll Cardiol. 2012 Jan 10;59(2):130-9.
Yoon SH, Whisenant BK, Bleiziffer S, et al. Transcatheter mitral valve replacement for degenerated bioprosthetic
valves and failed annuloplasty rings. J Am Coll Cardiol. 2017 Aug 29;70(9):1121-1131.
Zahn EM, Hellenbrand WE, Lock JE, McElhinney DB. Implantation of the melody transcatheter pulmonary valve in
patients with a dysfunctional right ventricular outflow tract conduit early results from the U.S. Clinical trial. J Am Coll
Cardiol. 2009 Oct 27;54(18):1722-9.
Zahn R, Gerckens U, Grube E, et al.; German Transcatheter Aortic Valve Interventions Registry Investigators.
Transcatheter aortic valve implantation: first results from a multi-centre real-world registry. Eur Heart J.
2011;32(2):198-204.

POLICY HISTORY/REVISION INFORMATION

              Date                                                  Action/Description
                                     Reorganized policy template; simplified and relocated Instructions for Use and
                                      Benefit Considerations section
                                     Simplified coverage rationale (no change to guidelines)
                                     Added definition of:
          02/01/2019
                                      o New York Heart Association (NYHA) Heart Failure Classification
                                      o Predicted Risk of Mortality (PROM)
                                     Updated supporting information to reflect the most current references
                                     Archived previous policy version 2018T0557O

INSTRUCTIONS FOR USE

This Medical Policy provides assistance in interpreting UnitedHealthcare standard benefit plans. When deciding
coverage, the member specific benefit plan document must be referenced as the terms of the member specific benefit
plan may differ from the standard plan. In the event of a conflict, the member specific benefit plan document governs.
Before using this policy, please check the member specific benefit plan document and any applicable federal or state
mandates. UnitedHealthcare reserves the right to modify its Policies and Guidelines as necessary. This Medical Policy
is provided for informational purposes. It does not constitute medical advice.

UnitedHealthcare may also use tools developed by third parties, such as the MCG™ Care Guidelines, to assist us in
administering health benefits. UnitedHealthcare Medical Policies are intended to be used in connection with the
independent professional medical judgment of a qualified health care provider and do not constitute the practice of
medicine or medical advice.




Transcatheter Heart Valve Procedures                                                                       Page 26 of 26
UnitedHealthcare Commercial Medical Policy                                                         Effective 02/01/2019
              Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 225 of 270 PageID #:1




                    Exhibit 4
               Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 226 of 270 PageID #:1




NewYork-Presbyterian Hospital/CUMC
Patient Access
177 Fort Washington Avenue
New York, NY 10032
Attn: Niurka Javier
Telephone: 212 305 9954

Patient:Klein, Jack                                                                                                    Prepared:9/11/2019
Procedure: 33361-TAVR                                                                                  Estimated Length of Stay:4 night stay
                                                                                                                     Reference #: CU2099


Charge Description                                                                                      Price      Units         Estimated Charges
CARDIAC ICU                                                                                          $19,845.00              2              $39,690.00
STEP DOWN/TELEMETRY                                                                                  $14,850.00              2              $29,700.00
CARDIAC CATH LAB 120 MINUTES                                                                         $19,385.00              1              $19,385.00
Supplies/Implants                                                                                                                           $94,982.67




Ancillary Charges ($2,100.00/day)                                                                                                            $8,400.00


Subtotal of Estimated Charges                                                                                                             $192,157.67


New York State HCRA Surcharge (9.63%)                                                                                                       $18,504.78


                                                                     Estimated Total Charges                                              $210,662.45




This is an estimate of Hospital charges only , that is based on the average charges for patients at NewYork-Presbyterian Hospital for the services noted
above. The estimate assumes that the information you provided to us is complete and accurate. The estimate contains the anticipated charges, but the
final charges on your bill may vary depending on the actual services you receive. If you have insurance, please contact your health plan for information
regarding your share of the Hospital charges. Charges for services provided by physicians and other providers are not included in this estimate. You
should contact your physician for an estimate of professional fees.




Reference #: CU2099
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 227 of 270 PageID #:1




                    Exhibit 5
   Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 228 of 270 PageID #:1
UnitedHealthcare Services, Inc. on behalf of UnitedHealthcare Insurance Company
5757 Plaza Drive Cypress
CA124-0129
Cypress, CA 90630
                                                                                  Patient:         Jack Klein
                                                                                  Service Ref #:   AXXXXXXXX

September 11, 2019                                                                Member:          Michael Klein
                                                                                  Member ID:       XXXXX7707
                                                                                  Group:           AIROOM LLC
                                                                                  Group #:         05X9600

JACK KLEIN                                                                        Letter ID:       ILADV001_R01
955 SUNSET
WINNETKA IL 60093



Dear Jack Klein:

We reviewed your request to cover the proposed service(s) for you.

Here are the details of our determination.
We have determined the following is/are not covered:
    Physician/health care professional: Susheel Kodali
    Date(s) of service: 09-19-2019
    Diagnosis: I35.0 Nonrheumatic aortic (valve) stenosis
    Claim amount: Not applicable
    Denial code: Not applicable

                                                   Type of treatment
 Procedure                                              Procedure description
    code
Hospitalization
   33361        Transcatheter aortic valve replacement (TAVR/TAVI) with prosthetic valve;
                percutaneous femoral artery approach

Based on the information submitted, your health benefit plan, and our Transcatheter Heart Valve
Procedures Policy Number 2019T0557P Effective Date February 1, 2019, MCG Care Guideline
23rd Edition Aortic Valve Replacement, Transcatheter ORG S-1320 ISC medical policy, we
determined that the health care services are not covered.

Our clinical staff reviewed the case, and the services are not eligible expenses under your plan.

The services are not eligible for coverage because your plan does not cover unproven procedures.
To be considered proven, services must be recognized as safe and effective for the diagnosis or
treatment of a specified condition according to clinical evidence published in peer-reviewed
medical literature.

This decision is based on the following plan language found in the Certificate of Coverage in the
section entitled: Exclusions:
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 229 of 270 PageID #:1

E. Experimental or Investigational or Unproven Services:

Experimental or Investigational and Unproven Services and all services related to Experimental or
Investigational and Unproven Services are excluded. The fact that an Experimental or
Investigational or Unproven Service, treatment, device or pharmacological regimen is the only
available treatment for a particular condition will not result in Benefits if the procedure is
considered to be Experimental or Investigational or Unproven in the treatment of that particular
condition.
This exclusion does not apply to Covered Health Care Services provided during a clinical trial for
which Benefits are provided as described under Clinical Trials in Section 1: Covered HealthCare
Services.

Here is the specific clinical reason for our decision: Your doctor plans a procedure to replace your
aortic valve. This procedure uses a through-the-vein approach. It involves replacement of the valve
within your bioprosthetic valve. We reviewed the information we received. We reviewed your
health plan’s medical criteria for these types of surgery. The procedure for a valve-in-valve
replacement does not meet your health plan’s criteria. The reason is there are not yet enough good
clinical studies showing this procedure is helpful. The service is not covered under your health plan
because it is considered unproven. Please speak with your provider about options for treatment.

You are responsible for deductibles, coinsurance, copayments, and items not covered by your plan.
We will not cover any excluded service, treatment, item, or supply even if your doctor recommends
it, or it is the only available treatment for your condition. You can find more information in your
plan documents.

A referral is a note sent electronically from your primary care provider (PCP) to UnitedHealthcare.
If required by your plan, your PCP will need to send us an electronic referral before you see a
specialist such as a surgeon or therapist. If you receive care without a referral, you will pay more -
perhaps the entire cost.

Please note that the information in this letter is not a treatment decision. Treatment decisions are
made between you and your physician.

Coverage for these services is subject to the terms and conditions of your plan including
exclusions, limitations, conditions, and patient eligibility. You are responsible for deductibles, co-
insurance, co-payments, and items not covered by the plan.

Coverage will not be provided for services above the plan's limit, unless your plan states otherwise
and where applicable and as permitted by laws. For example, annual dollar limits are not permitted
on Essential Health Benefits as defined and pursuant to the Affordable Care Act.


If you would like your physician or health care professional to discuss this case with our physician
or clinical reviewer, he or she may call the UnitedHealthcare Health Care Peer-to-Peer Support
Team at 1-800-955-7615.

If you don't agree with our decision, you have the following options.
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 230 of 270 PageID #:1
Member options
  1. You, your physician or your health care professional have the right to request the
     information we reviewed to make this coverage decision free-of-charge. This includes
     reasonable access to and copies of all documents, records, health benefit plan provisions,
     internal rules, guidelines and protocols and any other relevant information. Please mail your
     request for this information and a copy of this letter to:

       UnitedHealthcare Central Escalation Unit
       Appeal Document Requests
       P.O. Box 30573
       Salt Lake City, UT 84130-0573

   2. You have the right to be represented by someone else regarding this decision. To have
      someone else represent you, call us at the toll-free number on your member ID card, and we
      will send you the form needed to designate another representative.
   3. You or your representative may accept our decision as it stands.
   4. You or your representative may request an appeal.

   The following information is helpful to us when reviewing an appeal:
     A written appeal request asking us to reconsider our decision
     The specific coverage decision you would like us to review
     An explanation of why the requested service should be considered for coverage
     Any additional information that supports your position
     A copy of this letter

Mail or fax this information to:

       UnitedHealthcare Appeals Unit
       P.O. Box 30573
       Salt Lake City, UT 84130-0573

       Standard appeal fax: 1-801-938-2100

       Expedited (urgent) appeal fax: 1-801-994-1083
       Please tell us why your request is urgent.

The person who reviews your appeal will not be the person, or a subordinate of that person, who
made the original decision.

Typically, you have 180 days from your receipt of this letter to submit an appeal request. If you
don't comply with these requirements, you may forfeit your right to challenge a denial or rejection.
Inquiring about the appeals process does not change the time frame to submit an appeal.

Upon submission of an appeal, the UnitedHealthcare Appeals Unit will notify the party filing an
appeal, within 3 business days, of all information that is required to evaluate the appeal. We will
render a decision on the appeal within 15 calendar days after receipt of the required information. A
representative from UnitedHealthcare will notify the party filing the appeal, the member, the
member's primary care physician, and any health care provider who recommended the health care
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 231 of 270 PageID #:1
service involved in the appeal orally of the decision followed-up by a written notice of the
determination.

Expedited appeals
When an appeal concerns a decision or action that relates to (1) health care services, including, but
not limited to, procedures or treatments, for you with an ongoing course of treatment ordered by
your physician or other health care professional, the denial of which could significantly increase
the risk to your health, or (2) a treatment referral, service, procedure, or other health care service,
the denial of which could significantly increase the risk to your health, we will allow for the filing
of an appeal either orally or in writing. Upon submission of the appeal, we will notify the party
filing the appeal, as soon as possible, but in no event more than 24 hours after the submission of
the appeal, of all information that the plan requires to evaluate the appeal. We will make a decision
on the appeal within 24 hours after receipt of the required information. We will notify the party
filing the appeal and you, your primary care physician, and any health care professional who
recommended the health care service involved in the appeal of our decision orally followed up by a
written notice of the determination.

To request an expedited (urgent) appeal:

                               Expedited (urgent) appeal fax: 801-994-1083
                               Telephone: Call Customer Care at the toll-free number listed on
                               your member ID card.
                               Please include description of urgency.

Notice of Right to External Review
We have denied your request for the provision of or payment for a health care service or course of
treatment. You have the right to have our decision reviewed by an independent review organization
not associated with us. Within 4 months after the date of receipt of an adverse determination or
final adverse determination, you or your authorized representative may file a request for an external
review with the Director. External review requests must be made in writing to the Illinois
Department of Insurance, except expedited requests which may be made verbally or in writing. If
you want to request an external review in writing, complete the External Review Request Form(s)
included in this mailing, and submit them by fax or mail to the address below or, you may obtain
the forms on the Department's website and file them electronically via the Department's Message
Center.

       The Illinois Department of Insurance
       Office of Consumer Health Insurance
       External Review Unit
       320 West Washington Street
       Springfield IL 62767
       Toll-free Telephone: 1-877-850-4740
       Fax: 1-217-557-8495
       Email: doi.externalreview@illinois.gov
       Website: https://mc.insurance.illinois.gov/messagecenter.nsf
       Forms: http://insurance.illinois.gov/ExternalReview/default.asp

Expedited External Review
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 232 of 270 PageID #:1
You also have a right to request an expedited external review before a final adverse determination
if:
    1) Your medical condition is such that your life, health, or ability to regain maximum function
        would be jeopardized under the timeframe for an expedited internal review, final adverse
        determination, or standard external review.
    2) The final adverse determination concerns an admission, availability of care, continued stay
        or health services for which the covered person received emergency services, but has not
        been discharged from a facility.
The adverse determination is based on the service being determined experimental or
investigational, and your provider certifies in writing that the service would be significantly less
effective if not promptly initiated, you or your authorized representative may request an expedited
external review at the same time there is a request for an expedited internal appeal involving an
adverse determination. The independent review organization assigned to conduct the expedited
external review shall determine whether the covered person is required to complete the expedited
review of the appeal prior to conducting the expedited external review.

Are there other resources that can help me understand the appeal process?
There may be other resources available to help you understand the appeals process. For questions
about your rights, this notice, or for assistance, you can contact the Employee Benefits Security
Administration at 1-866-444-EBSA (3272). Your state consumer assistance program may also be
able to assist you at:

       Illinois Department of Insurance
       122 S. Michigan Ave., 19th Floor
       Chicago, IL 60603
       Phone: 1-312-814-2420

       Or

       Illinois Department of Insurance
       320 West Washington Street
       Springfield, IL 62767
       Telephone: 1-217-782-4515

       Toll-free telephone: 1-877-527-9431
       Website: http://www.insurance.illinois.gov

Other member rights
You may have the right to file a civil action under ERISA if all required reviews of your
claim have been completed.

If you are not satisfied with this decision, you or your authorized representative may contact the
State Department of Insurance to request its review of this decision:

       Illinois Department of Insurance
       122 S. Michigan Ave., 19th Floor
       Chicago, IL 60603
       Phone: 1-312-814-2420
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 233 of 270 PageID #:1
       Or

       Illinois Department of Insurance
       320 West Washington Street
       Springfield, IL 62767
       Telephone: 1-217-782-4515

       Toll-free telephone: 1-877-527-9431
       Website: insurance.illinois.gov

Contact us if you:
   Have questions about our decision
   Need help filing an appeal
   Need an interpreter to help you to understand the information in your language
   Need this letter in another format like large print

Please call the toll-free member number on your health plan ID card Monday through Friday, 8
a.m. to 8 p.m. local time. TTY users dial 711.

Sincerely,

Tracey McLoone, MD
Medical Director

Copy to: Susheel Kodali
Copy to: Nyp-Columbia

Enclosure: Non-Discrimination Notice
           Illinois Member Appeal Process
           Illinois External Review Request Form
           Illinois Physician Certification Request for Expedited Review
           Illinois Physician Certification Experimental/Investigational Review
           Illinois Appointment of Authorized Representative and Consent For Release of Medical
           Records


                                                        IL - Unproven Adverse Determination Letter
                                                                          Last revision date: 08/16




Visit myuhc.com® to access the cost estimator tool, view your claims, Health Statements and
Explanation of Benefits, look up benefits, update account information, find a doctor or facility, or
to learn more about healthy living. Registration is easy and gives you access to useful tools and
information to help you take charge of your health and health care.
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 234 of 270 PageID #:1
The company does not treat members differently because of sex, age, race, color, disability,
or national origin.

If you think you were treated unfairly because of your sex, age, race, color, disability, or national
origin, you can send a complaint to the Civil Rights Coordinator.

Online:     UHC_Civil_Rights@uhc.com

Mail:       Civil Rights Coordinator
            UnitedHealthcare Civil Rights Grievance
            P.O. Box 30608
            Salt Lake City, UT 84130

You must send the complaint within 60 days of when you found out about it. A decision will be
sent to you within 30 days. If you disagree with the decision, you have 15 days to ask us to look at
it again. If you need help with your complaint, please call the member toll-free phone number
listed on your ID card.

You can also file a complaint with the U.S. Dept. of Health and Human Services.

Online:     https://ocrportal.hhs.gov/ocr/portal/lobby.jsf

Complaint forms are available at: http://www.hhs.gov/ocr/office/file/index.html

Phone:      Toll-free: 1-800-368-1019 or Toll-free: 1-800-537-7697 (TDD)

Mail:       U.S. Dept. of Health and Human Services
            200 Independence Avenue. SW
            Room 509F, HHH Building
            Washington, D.C. 20201

We provide free services to help you communicate with us, such as letters in other languages or
large print. Or, you can ask for an interpreter. To ask for help, please call the member toll-free
phone number listed on your ID card.

ATTENTION: If you speak English, language assistance services, free of charge, are available to
you. Please call the toll-free phone number listed on your identification card.
ATENCIÓN: Si habla español (Spanish), hay servicios de asistencia de idiomas, sin cargo, a su
disposición. Llame al número de teléfono gratuito que aparece en su tarjeta de identificación.



XIN LƯU Ý: Nếu quý vị nói tiếng Việt (Vietnamese), quý vị sẽ được cung cấp dịch vụ trợ giúp về
ngôn ngữ miễn phí. Vui lòng gọi số điện thoại miễn phí ở mặt sau thẻ hội viên của quý vị.
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 235 of 270 PageID #:1
PAALALA: Kung nagsasalita ka ng Tagalog (Tagalog), may makukuha kang mga libreng serbisyo
ng tulong sa wika. Pakitawagan ang toll-free na numero ng telepono na nasa iyong identification
card.
ВНИМАНИЕ: бесплатные услуги перевода доступны для людей, чей родной язык является
русском (Russian). Позвоните по бесплатному номеру телефона, указанному на вашей
идентификационной карте.


    ‫ ﺍﻟﺮﺟﺎء ﺍﻻﺗﺼﺎﻝ ﻋﻠﻰ ﺭﻗﻢ ﺍﻟﻬﺎﺗﻒ‬.‫ ﻓﺈﻥ ﺧﺪﻣﺎﺕ ﺍﻟﻤﺴﺎﻋﺪﺓ ﺍﻟﻠﻐﻮﻳﺔ ﺍﻟﻤﺠﺎﻧﻴﺔ ﻣﺘﺎﺣﺔ ﻟﻚ‬،(Arabic) ‫ ﺇﺫﺍ ﻛﻨﺖ ﺗﺘﺤﺪﺙ ﺍﻟﻌﺮﺑﻴﺔ‬:‫ﺗﻨﺒﻴﻪ‬
                                                                                 .‫ﻣﻌﺮﻑ ﺍﻟﻌﻀﻮﻳﺔ‬
                                                                                           ّ ‫ﺍﻟﻤﺠﺎﻧﻲ ﺍﻟﻤﻮﺟﻮﺩ ﻋﻠﻰ‬
ATANSYON: Si w pale Kreyòl ayisyen (Haitian Creole), ou kapab benefisye sèvis ki gratis pou
ede w nan lang pa w. Tanpri rele nimewo gratis ki sou kat idantifikasyon w.
ATTENTION : Si vous parlez français (French), des services d'aide linguistique vous sont
proposés gratuitement. Veuillez appeler le numéro de téléphone gratuit figurant sur votre carte
d'identification.
UWAGA: Jeżeli mówisz po polsku (Polish), udostępniliśmy darmowe usługi tłumacza. Prosimy
zadzwonić pod bezpłatny numer telefonu podany na karcie identyfikacyjnej.
ATENÇÃO: Se você fala português (Portuguese), contate o serviço de assistência de idiomas
gratuito. Ligue gratuitamente para o número encontrado no seu cartão de identificação.
ACHTUNG: Falls Sie Deutsch (German) sprechen, stehen Ihnen kostenlos sprachliche
Hilfsdienstleistungen zur Verfügung. Bitte rufen Sie die gebührenfreie Rufnummer auf der
Rückseite Ihres Mitgliedsausweises an.
  ‫ ﻟﻄﻔﺎ ﺑﺎ ﺷﻤﺎﺭﻩ ﺗﻠﻔﻦ‬.‫ ﺧﺪﻣﺎﺕ ﺍﻣﺪﺍﺩ ﺯﺑﺎﻧﯽ ﺑﻪ ﻁﻮﺭ ﺭﺍﻳﮕﺎﻥ ﺩﺭ ﺍﺧﺘﻴﺎﺭ ﺷﻤﺎ ﻣﯽ ﺑﺎﺷﺪ‬،‫( ﺍﺳﺖ‬Farsi) ‫ ﺍﮔﺮ ﺯﺑﺎﻥ ﺷﻤﺎ ﻓﺎﺭﺳﯽ‬:‫ﺗﻮﺟﻪ‬
                                                              .‫ﺭﺍﻳﮕﺎﻧﯽ ﮐﻪ ﺭﻭی ﮐﺎﺭﺕ ﺷﻨﺎﺳﺎﻳﯽ ﺷﻤﺎ ﻗﻴﺪ ﺷﺪﻩ ﺗﻤﺎﺱ ﺑﮕﻴﺮﻳﺪ‬




DÍÍ BAA'ÁKONÍNÍZIN: Diné (Navajo) bizaad bee yániłti'go, saad bee áka'anída'awo'ígíí, t'áá
jíík'eh, bee ná'ahóót'i'. T'áá shǫǫdí ninaaltsoos nitł'izí bee nééhozinígíí bine'dę́ę́' t'áá jíík'ehgo béésh
bee hane'í biká'ígíí bee hodíilnih.
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 236 of 270 PageID #:1
                              UnitedHealthcare Services, Inc. (UHS)
                               Member Appeal Process for Illinois

Your Right to Appeal

If you disagree with an adverse determination by UnitedHealthcare Services, Inc. (UHS) on behalf
of UnitedHealthcare, you have the right to appeal that determination through the UnitedHealthcare
Appeals Unit or through the external review or independent review process. Please see the letter
you received and the information provided below under: External Independent Review for further
detail.

An appeal may be filed by the member, the member's designee or guardian, the member's primary
care physician, or the member's health care provider. No one reviewing an appeal may have had
any involvement in the initial determination that is the subject of the appeal.

How to Initiate an Appeal

Please submit the request for an appeal in writing to the appeal address or fax number provided on
the enclosed letter.

The following information is helpful to us when reviewing an appeal:

            A written appeal request asking us to reconsider our decision
            The specific coverage decision you would like us to review
            An explanation of why the requested service should be considered for coverage
            Any additional information that supports your position
            A copy of the adverse determination letter

You may also contact the Customer Care Professionals at the toll-free number referenced on the
back of the member's ID card to initiate an appeal.

HMO members:

Each Health Maintenance Organization (HMO) allows for the timely review by a physician
holding the same class of license as the primary care physician, who is unaffiliated with the HMO,
jointly selected by the patient (or the patient's next of kin or legal representative if the patient is
unable to act for himself), primary care physician and the HMO in the event of a dispute between
the primary care physician and the HMO regarding the appropriateness of a covered service
proposed by a primary care physician. In the event that the reviewing physician determines the
covered service to be medically appropriate, the HMO must provide the covered service.

Standard Appeal Process

When we receive your request and additional information, we will notify the party filing the appeal
of all information required to evaluate the appeal within three (3) business days. We must complete
our review no later than fifteen (15) business days. Upon completion of the appeal review process,
the UnitedHealthcare Appeals Unit will notify the member, the member's primary care physician,
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 237 of 270 PageID #:1
and any health care provider who recommended the health care service involved in the appeal
orally of the decision, followed-up by a written notice of the determination.

If you have any questions, please call the Customer Care Professionals at the toll-free number
referenced on the back of the member's ID card.

A provider appeal does not delay or postpone your right to file an appeal or external review unless
the provider is acting on your behalf as an authorized representative.

Expedited Appeal Process

When an appeal concerns a decision or action by a health care plan, its employees, or its
subcontractors that relates to (i) health care services, including, but not limited to, procedures or
treatments, for an member with an ongoing course of treatment ordered by a health care provider,
the denial of which could significantly increase the risk to an member's health, or (ii) a treatment
referral, service, procedure, or other health care service, the denial of which could significantly
increase the risk to an member's health, the health care plan, via the UnitedHealthcare Appeals
Unit, must allow for the filing of an appeal either orally or in writing.

Upon submission of the appeal, the UnitedHealthcare Appeals Unit will notify the party filing the
appeal, as soon as possible, but in no event more than twenty-four (24) hours after the submission
of the appeal, of all information required to evaluate the appeal. The UnitedHealthcare Appeals
Unit will render a decision on the appeal within twenty-four (24) hours after receipt of the required
information. The UnitedHealthcare Appeals Unit will notify the party filing the appeal and the
member, member's primary care physician, and any health care provider who recommended the
health care service involved in the appeal of its decision orally, followed-up by a written notice of
the determination.

To arrange for an expedited appeal, please call the Customer Care Professionals at the toll-free
number referenced on the back of the member's ID card.

External Independent Review

We have denied your request for the provision of or payment for a health care service or course of
treatment. You have the right to have our decision reviewed by an independent review organization
not associated with us. Within 4 months after the date of receipt of an adverse determination or
final adverse determination, you or your authorized representative may file a request for an external
review with the Director. External review requests must be made in writing to the Illinois
Department of Insurance, except expedited requests which may be made verbally or in writing. If
you want to request an external review in writing, complete the External Review Request Form
included in this mailing, and submit it by fax or mail to the address below. Or, you may obtain the
forms on the Department's website and file them electronically via the Department's Message
Center.


                               The Illinois Department of Insurance
                               Office of Consumer Health Insurance
                               External Review Unit
                               320 West Washington Street
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 238 of 270 PageID #:1
                              Springfield IL 62767
                              Toll-free Telephone: 1-877-850-4740
                              Fax: 1-217-557-8495
                              Email: doi.externalreview@illinois.gov
                              Website: https://mc.insurance.illinois.gov/messagecenter.nsf
                              Forms: http://insurance.illinois.gov/ExternalReview/default.asp

You or your authorized representative may file a request for an expedited external review. You
may have the right to file an external appeal if
    You have a medical condition where the timeframe for completion of an expedited internal
       review of an appeal involving an adverse determination, a final adverse determination, or a
       standard external review would seriously jeopardize your life or health or would jeopardize
       your ability to regain maximum function.

      You or your covered person's authorized representative may file an appeal under the health
       carrier's internal appeal process, but if we have not issued a written decision to you or your
       authorized representative 30 days following the date of the filed appeal of an adverse
       determination that involves a concurrent or prospective review request or 60 days following
       the date the covered person or the covered person's authorized representative files an appeal
       of an adverse determination that involves a retrospective review request with us and you or
       your authorized representative has not requested or agreed to a delay, then you or your
       authorized representative may file a request for external review and shall be considered to
       have exhausted the our internal appeal process.

      You or your authorized representative filed a request for an expedited internal review of an
       adverse determination and has not received a decision on such request from the health
       carrier within 48 hours, except to the extent you or your authorized representative requested
       or agreed to a delay, then you or your authorized representative may file a request for
       external review and shall be considered to have exhausted the health carrier's internal
       appeal process.

Within 5 business days following the date of receipt of the external review request,
UnitedHealthcare shall complete a preliminary review of the request to determine whether:

      You were a covered person in the health benefit plan at the time the health care service was
       requested or at the time the health care service was provided;

      The health care service that is the subject of the adverse determination or the final adverse
       determination is a covered service under your health benefit plan, but UnitedHealthcare has
       determined that the health care service is not covered;

      You have exhausted our internal appeal process unless you are not required to exhaust our
       internal appeal process;

      You have provided all the information and forms required to process an external review

Within one business day after completion of the preliminary review, UnitedHealthcare shall notify
the Director and you and, if applicable, your authorized representative in writing whether the
request is complete and eligible for external review. If the request:
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 239 of 270 PageID #:1

      Is not complete, we shall inform the Director and covered person and, if applicable, your
       authorized representative in writing and include in the notice what information or materials
       are required to make the request complete; or

      Is not eligible for external review, we shall inform the Director and you and, if applicable,
       your authorized representative in writing and include in the notice the reasons for its
       ineligibility.

Our initial determination that the external review request is ineligible for review may be appealed
to the Director by filing a complaint with the Director.

Notwithstanding our initial determination that the request is ineligible for external review, the
Director may determine that a request is eligible for external review and require that it be referred
for external review. In making such determination, the Director's decision shall be in accordance
with the terms of your health benefit plan, unless such terms are inconsistent with applicable law.

Whenever the Director receives notice that a request is eligible for external review following the
preliminary review conducted, within one business day after the date of receipt of the notice, the
Director shall:

      assign an independent review organization from the list of approved independent review
       organizations compiled and maintained by the Director pursuant to this Act and notify the
       health carrier of the name of the assigned independent review organization; and

      notify in writing you and, if applicable, your authorized representative of the request's
       eligibility and acceptance for external review and the name of the independent review
       organization

The Director shall include in the notice provided to you and, if applicable, your authorized
representative a statement that you or your authorized representative may, within 5 business days
following the date of receipt of the notice provided submit in writing to the assigned independent
review organization additional information that the independent review organization shall consider
when conducting the external review. The independent review organization is not required to, but
may, accept and consider additional information submitted after 5 business days.

The assignment by the Director of an approved independent review organization to conduct an
external review shall be done on a random basis among those independent review organizations
approved by the Director.

Within 5 business days after the date of receipt of the notice provided, UnitedHealthcare shall
provide to the assigned independent review organization the documents and any information
considered in making the adverse determination or final adverse determination; in such cases, the
following provisions shall apply:

      Failure by UnitedHealthcare to provide the documents and information within the specified
       time frame shall not delay the conduct of the external review.
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 240 of 270 PageID #:1
      If UnitedHealthcare fails to provide the documents and information within the specified
       time frame, the assigned independent review organization may terminate the external
       review and make a decision to reverse the adverse determination or final adverse
       determination.

      Within one business day after making the decision to terminate the external review and
       make a decision to reverse the adverse determination or final adverse determination, the
       independent review organization shall notify the Director, UnitedHealthcare, you and, if
       applicable, your authorized representative, of its decision to reverse the adverse
       determination.

Upon receipt of the information from UnitedHealthcare, the assigned independent review
organization shall review all of the information and documents and any other information
submitted in writing to the independent review organization by you and your authorized
representative.

Upon receipt of any information submitted by you or your authorized representative, the
independent review organization shall forward the information to UnitedHealthcare within 1
business day.

      Upon receipt of the information, if any, UnitedHealthcare may reconsider the adverse
       determination or final adverse determination that is the subject of the external review.

      Reconsideration by UnitedHealthcare of the adverse determination or final adverse
       determination shall not delay or terminate the external review.

      The external review may only be terminated if UnitedHealthcare decides, upon completion
       of its reconsideration, to reverse its adverse determination or final adverse determination
       and provide coverage or payment for the health care service that is the subject of the
       adverse determination or final adverse determination.

Within one business day after making the decision to reverse its adverse determination or final
adverse determination, UnitedHealthcare shall notify the Director, you and, if applicable, your
authorized representative, and the assigned independent review organization in writing of its
decision. Upon notice from the health carrier that the health carrier has made a decision to reverse
its adverse determination or final adverse determination, the assigned independent review
organization shall terminate the external review.

Within 5 days after the date of receipt of all necessary information, but in no event more than 45
days after the date of receipt of the request for an external review, the assigned independent review
organization shall provide written notice of its decision to uphold or reverse the adverse
determination or the final adverse determination to the Director, UnitedHealthcare, you, and, if
applicable, your authorized representative. In reaching a decision, the assigned independent review
organization is not bound by any claim determinations reached prior to the submission of
information to the independent review organization.

Upon receipt of a notice of a decision reversing the adverse determination or final adverse
determination, UnitedHealthcare immediately shall approve the coverage that was the subject of
the adverse determination or final adverse determination.
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 241 of 270 PageID #:1

Expedited External Review

You also have a right to request an expedited external review before a final adverse determination
if:
          1) Your medical condition is such that your life, health, or ability to regain maximum
              function would be jeopardized under the timeframe for an expedited internal review,
              final adverse determination, or standard external review.
          2) The final adverse determination concerns an admission, availability of care,
              continued stay or health services for which the covered person received emergency
              services, but has not been discharged from a facility.
          3) The adverse determination is based on the service being determined experimental or
              investigational, and your provider certifies in writing that the service would be
              significantly less effective if not promptly initiated, you or your authorized
              representative may request an expedited external review at the same time there is a
              request for an expedited internal appeal involving an adverse determination. The
              independent review organization assigned to conduct the expedited external review
              shall determine whether the covered person is required to complete the expedited
              review of the appeal prior to conducting the expedited external review.

External Reviews Deemed Ineligible

If your request for a standard or expedited review is deemed ineligible by the plan or its
representative, you or your authorized representative may appeal directly to the Illinois Department
of Insurance at the following address:

                       The Illinois Department of Insurance
                       Office of Consumer Health Insurance
                       External Review Unit
                       320 West Washington Street
                       Springfield IL 62767
                       Standard External Review: Toll-free Telephone: 1-877-527-9431
                       Expedited External Review: Toll-free Telephone: 1-877-850-4740
                       Fax: 1-217-557-8495
                       Email: doi.externalreview@illinois.gov
                       Website: https://mc.insurance.illinois.gov/messagecenter.nsf

Department of Insurance

If you are not satisfied with the results you receive and want to take this matter up with the Illinois
Department of Insurance, it maintains a Consumer Division in Chicago at 122 S. Michigan Ave.,
19th Floor, Chicago, Il 60603 and in Springfield at 320 West Washington Street, Springfield, IL
62767.

You may contact the Illinois Department of Insurance at http://insurance.illinois.gov or by phone
at
312-814-2420 or 217-782-4515
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 242 of 270 PageID #:1
Insurance analysts are available to answer general questions by phone at the toll-free Consumer
Assistance Hotline (866) 445-5364. However, complaints must be submitted in writing.

How to file a complaint through the Department of Insurance:
Complaints may be submitted in the following ways:
1)    On-line at https://mc.insurance.illinois.gov/messagecenter.nsf
2)    By email at consumer complaints@ins.state.il.us.
3)    By fax to 1-217-558-2083.
4)    By mail to 320 W. Washington Street, Springfield, IL 62767




                                                                  IL- UHS Appeal Process insert
                                                                       Last revision date: 01/19
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 243 of 270 PageID #:1
                                                                Illinois Department of Insurance
                                                                     320 West Washington Street
                                                                       Springfield, IL 62767-0001
                   Illinois Department of Insurance
                                                                          877-850-4740 (toll free)
                      Request for External Review
                                                                                217-557-8495 (fax)
                                                                      http://insurance.illinois.gov

                                                                             Updated - 12/11/2017

This form must be completed in its entirety. If any fields are not completed upon submission,
it will be rejected.

   Is this request URGENT? Does the patient have a medical condition where the timeframe
   for completion of an expedited internal appeal (48 hours), a final adverse determination
   (15-30 days), or a standard external review (21-45 days) would seriously jeopardize the
   life or health of the patient or would jeopardize the patient's ability to regain maximum
   function?

_____ NO _____YES _____ (If yes, the Physicians Certification Expedited Review for is
REQUIRED)

   NOTE: By requesting an expedited external review, you are waiving any available appeal
   steps and will not have an opportunity to submit additional information after this request.

                                      Patient Information

Last                                        First                                      MI

Address                                 City               State                 Zip

Phone Number                                    Email
                                     Insurance Information

Insurance Company Name                                     Policy ID

Policy Holder Name                                         Employer/Sponsor Name

Address                                 City               State                 Zip
Plan
Type: Individual Plan_____        Group Plan -            Group Plan - Sponsor____
                                  Employer_____

                                     Health Care Provider

Organization/Doctor's Name                                 Phone Number

Address                                 City               State                 Zip
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 244 of 270 PageID #:1
Fax Number                                        Email
                                    Contact
Contact Person                      Preference:      Mail ____        Email _____        Fax ____

                                 Reason for External Review
          If the denial reason is NOT listed, please call 877-850-4740 prior to filing

Medical Necessity        Pre-existing              Recession of          Experimental /
_____                    Condition _____           Coverage _____        Investigational _____


Date(s) of Service                                Date of Denial
(REQUIRED)                                        (attach letter if possible)
 Please describe the procedure, treatment, or drug that is being denied and why you disagree.

***REQUIRED***
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 245 of 270 PageID #:1


                              Request for External Review Checklist
Include the Following Items:

_____ Proof of Legal Representation - REQUIRED IF the applicant is not the patient or parent
of the minor child.

_____ Physician Certification Experimental/Investigational Form - REQUIRED IF the health
care service or course of treatment has been denied on the basis that the drug, procedure, therapy,
or services has been determined to be experimental or investigational. Must be completed by the
treating provider.

_____ Physician Certification Request for Expedited Form - REQUIRED IF the covered
person has a medical condition where the timeframe for completion of an expedited internal appeal
(48 hours), a final adverse determination (15-30 days), or a standard external review (21-45 days)
would seriously jeopardize the life or health of the covered person or would jeopardize the covered
person's ability to regain maximum function. By requesting an expedited external review, you are
waiving appeal steps and you will not have an opportunity to submit additional information after
this request.

_____ Final Denial Letter - copy of the final denial letter from the Health Carrier, denying your
request at the final level of their internal appeals process. For an expedited External Review, attach
the last denial letter received.

_____ ID Card - A copy of the patient's insurance identification card.

_____ Related Medical Records and Supporting Documentation - Include any documentation
that supports your assertion that this medical treatment should be covered, such as available
pertinent medical records, any information you received from your health carrier concerning the
denial, any pertinent peer literature or clinical studies, and any additional information from the care
provider that you want the independent review organization to consider.

                                      Important Information

Filing Deadline - You have 4 months to file your external review after receipt of the final denial
letter indication that the internal appeals have been exhausted.

Expedited External Review for Urgent Care or Life Threatening Situations - Expedited
external review requests should be filed immediately following receipt of any adverse
determination. Please provide all additional information with this form; you will not be given
another opportunity to provide this information.

New Medical Information - Be sure to submit any new medical information that you wish to have
considered. All previously submitted medical information will automatically be forwarded to the
independent review organization by the health plan for consideration in this external review.

             Patient Consent for External Review and Release of Medical Records
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 246 of 270 PageID #:1
                  Patient, Parent of a Minor Child, or Legal Representative

  (Legal Representative - guardian, power of attorney, executor, or administrator - MUST
                              attach official documentation).

By signing below, I hereby authorize the release of medical records necessary for the external
review. I understand that these records may be obtained from the insurance carrier, the
utilization review company, and/or any relevant medical provider(s) and will be utilized
solely for the purpose of conducting this external review and may be viewed by an auditor of
the Department of Insurance for quality review and examination of record purposes.

_________________________________________________                              ________________
Patient, Parent or Legal Representative Signature ONLY                         Date

IF YOU ARE NOT THE PATIENT, PARENT OR LEGAL REPRESENTATIVE, please
complete the "Appointment of Authorized Representative" Form and submit with this
request.


Return this request and supporting attachments to:

Illinois Department of Insurance
Office of Consumer Health Insurance
External Review Request
320 W. Washington Street
Springfield, IL. 62767

Fax Number - 217-557-8495
Message Center Website - https://mc.insurance.illinois.gov/messagecenter.nsf
Email - doi.externalreview@illinois.gov
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 247 of 270 PageID #:1
                                                                 Illinois Department of Insurance
                                                                      320 West Washington Street
                      Illinois Department of Insurance                  Springfield, IL 62767-0001
                      Physician Certification Expedited                    877-850-4740 (toll free)
                                   Review                                        217-557-8495 (fax)
                                                                       http://insurance.illinois.gov

                                                                 Updated - 12/11/2017
   This review is NOT available if services have already been provided.

   This form must be completed in its entirety. If any fields are not completed upon
   submission, it will be rejected.

This form is to be completed by the treating physician when the patient has a medical condition
where the timeframe for completion of an expedited internal appeal (48 hours), a final adverse
determination (15-30 days), or a standard external review (21-45 days) would seriously jeopardize
the life or health of the covered person or would jeopardize the covered person's ability to regain
maximum function.

NOTE: By requesting an expedited external review, you are waiving any available appeal steps and
will not have an opportunity to submit additional information after this request.

                                       Patient Information

Last                                       First                                        MI
                                      Health Care Provider

Treating Provider Name

Address                                 City                       State          Zip

Contact Person                                     Phone

Email                                              Fax
        Provide description of patient's condition and explanation for expedited request.

***REQUIRED***
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 248 of 270 PageID #:1

I hereby certify that in my opinion, the above named patient who has received an adverse
determination for the medical services that I have recommended as medically necessary requires
such review to be provided on an expedited basis because a delay would seriously jeopardize the
life or health of the patient or would jeopardize the patient's ability to regain maximum function or
in the case of an experimental/investigational adverse determination, that the recommended health
care service or treatment would be significantly less effective if not promptly initiated

_________________________________________________                   ____________________
Provider Signature                                                  National Provider ID

__________________________
Date

Return this request and supporting attachments to:

Illinois Department of Insurance
Office of Consumer Health Insurance
External Review Request
320 W. Washington Street
Springfield, IL. 62767
Fax Number - 217-557-8495

Message Center Website - https://mc.insurance.illinois.gov/messagecenter.nsf
Email - doi.externalreview@illinois.gov
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 249 of 270 PageID #:1
                                                                 Illinois Department of Insurance
                                                                      320 West Washington Street
                     Illinois Department of Insurance                   Springfield, IL 62767-0001
                           Physician Certification                         877-850-4740 (toll free)
                    Experimental/Investigational Review                          217-557-8495 (fax)
                                                                       http://insurance.illinois.gov

                                                                     Updated - 12/11/2017
        This form must accompany the "Request for External Review" form.

        This form must be completed in its entirety. If any fields are not completed upon
        submission, it will be rejected.

This form is to be completed by the treating physician as a supplement to the Request for External
Review form when the patient has been denied a health care service or course of treatment on the
basis that the drug, procedure, therapy, or service has been determined to be experimental and/or
investigational.
                                                Patient

Last                                       First                                        MI
                                      Health Care Provider

Treating Provider Name

Address                                  City                      State          Zip

Contact Person                                     Phone

Email                                              Fax

   1. The patient has a condition that qualifies under one or more of the following: Check all that
      apply. (must check one)

_____ Standard health care services or treatments have not been effective in improving the patient's
condition

_____ Standard health care services or treatments are not medically appropriate for the patient.

_____ There is no available standard health care service or treatment covered by the health carrier
that is more beneficial than the requested or recommended health care service or treatment.

   2. Check all that apply. (must check one)

_____ The health care service or treatment I have recommended and which has been denied, in my
medical opinion, is likely to be more beneficial to the patient than any available standard health
care services or treatments.
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 250 of 270 PageID #:1
_____ It is my medical opinion based on scientifically valid studies using accepted protocols that
the health care service or treatment requested by the patient and which has been denied is likely to
be more beneficial to the patient than any available health care.




Please describe the procedure, treatment, or drug that is being denied and why you disagree.

***REQUIRED***




I hereby certify that I am the treating health care provider for the patient named above in this
external review and that I have requested the authorization for a drug, device, procedure, or therapy
denied for coverage due to the health carrier's determination that the proposed therapy is
experimental and/or investigational. I understand that in order for the patient to obtain the right to
an external review of this denial, as the treating provider I must certify that the patient's medical
condition meets certain requirements as shown in this form.

_________________________________________________                   ____________________
Provider Signature                                                  National Provider ID

__________________________
Date

Return this request and supporting attachments to:

Illinois Department of Insurance
Office of Consumer Health Insurance
External Review Request
320 W. Washington Street
Springfield, IL. 62767

Fax Number - 217-557-8495
Message Center Website - https://mc.insurance.illinois.gov/messagecenter.nsf
Email - doi.externalreview@illinois.gov
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 251 of 270 PageID #:1
                                                              Illinois Department of Insurance
                                                                   320 West Washington Street
                    Illinois Department of Insurance                 Springfield, IL 62767-0001
                     Appointment of Authorized                          877-850-4740 (toll free)
                         Representative Form                              217-524-4872 (TDD)
                                                                    http://insurance.illinois.gov

                                                                            Updated - 5/24/2018
**This form must be completed in its entirety. If any fields are not completed upon
submission, it will be rejected**

This form is to be completed when someone other than the patient, parent, or guardian is
representing the patient in this appeal. Health Care Providers must have this form completed
in order to act as an Authorized Representative. This authorization may be revoked at any
time with written notification to the Department of Insurance.

                                             Patient

Last                                      First                                      MI

Address                               City                State                Zip
                                                  Email                        Age
Phone Number
           Person I Authorize to Pursue My Appeal (Authorized Representative)

Relationship to patient

Last                                      First                                      MI

Address                               City                State                Zip

Phone Number                                      Email

Organization Name                                 Organization Name
(if applicable)                                   (if applicable)
                                Signature for Authorization

I authorize the above identified person to pursue this review on my behalf and to have access
to my personal health information and financial information. I understand that my approval
of this authorization is voluntary and that I may end my approval of this authorization, in
writing, at any time.

By signing below, I hereby authorize the release of medical records necessary for this review.
I understand that these records may be obtained from the insurance carrier, the utilization
review company, and/or any relevant medical provider(s) and will be utilized solely for the
purpose of conducting this review and may be viewed by an auditor of the Department of
Insurance for quality review and examination of record purposes.
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 252 of 270 PageID #:1


I understand that information related ONLY to this review will be shared with the
authorized individual



_________________________________________________                       ________________
Signature of Patient                                                    Date
(if under 18, signature of parent or guardian)
  Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 253 of 270 PageID #:1




                                      Appeal Fax Cover Sheet

To: UnitedHealthcare Appeals                                Date:
Fax Number:                                                 Patient's Name:
                                                            From:
                                                            Fax Number:
                                                            Phone Number:
Comments:




To submit an appeal, please fax this cover sheet to the appropriate fax number along with
your:
   1. Letter of appeal
   2. Original denial information
   3. Applicable medical records

To submit a standard appeal, use the following fax number: 1-801-938-2100

To submit an urgent/expedited appeal, use the following fax number: 1-801-994-1083

Please tell us why your request is urgent.

Please note: Generally, an urgent or expedited appeal is available when the patient's condition is
such that applying standard time frames for deciding the appeal could jeopardize the patient's life,
health, or ability to regain maximum function, or subject the claimant to severe pain.

It is very important that you submit this form to one of the fax numbers above. Submission of the
form to another address may result in a delay in our receipt and resolution of the appeal.

CONFIDENTIALITY NOTICE: Information accompanying this facsimile is considered to be
UnitedHealthcare's confidential and/or proprietary business information. Consequently, this information
may be used only by the person or entity to which it is addressed. Such recipient shall be liable for using and
protecting UnitedHealthcare's information from further disclosure or misuse, consistent with applicable
contract and/or law. The information you have received may contain protected health information (PHI) and
must be handled according to applicable state and federal laws, including, but not limited to HIPAA.
Individuals who misuse such information may be subject to both civil and criminal penalties. If you believe
you received this information in error, please contact the sender immediately.
                                                                                               Revised: 3/18
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 254 of 270 PageID #:1




                     Exhibit 6
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 255 of 270 PageID #:1



     P.O. Box 30573, Salt Lake City, UT 84130-0573


September 13, 2019


JACK KLEIN
955 SUNSET
WINNETKA IL 60093




INSURER:                      UNITEDHEALTHCARE INSURANCE COMPANY OF
                              ILLINOIS
CLAIM AMOUNT:                 NOT APPLICABLE
PRODUCT:                      POS - POINT OF SERVICE
TRANSACTION#:                 W2551659006
PLAN:                         AIROOM LLC
PLAN #:                       5X9600
SUBSCRIBER:                   MICHAEL KLEIN
ID #:                         817547707
PATIENT:                      JACK KLEIN
PROVIDER NAME:                SUSHEEL KODALI MD
SERVICE DATE(S):              PRE-SERVICE

INITIAL ADVERSE DETERMINATION DATE: SEPTEMBER 11, 2019

DETERMINATION: MEMBER NOTICE OF FINAL ADVERSE DETERMINATION OF
APPEAL

Dear Jack Klein:

We reviewed the request received September 12, 2019, submitted by Susheel Kodali, MD, your
authorized representative, to reconsider our previous decision regarding the service(s) that you will
receive. We understand the appeal to state that your provider is requesting us to reconsider our
denial of the service(s) because the service(s) is medically needed. We completed the appeal on
September 13, 2019.

The cardiology service(s) being appealed processed previously as unproven.
 Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 256 of 270 PageID #:1
We looked at the appeal, the information sent, our policies, and your health plan documents to make
the decision.

Stuart A. Biliack, MD, UnitedHealthcare Medical Director, specializing in Internal Medicine and
Cardiovascular Disease, reviewed the appeal. Dr. Biliack is trained in a similar specialty as the
professional who typically manages the condition, procedure or treatment being reviewed. The
UnitedHealthcare Medical Director did not make the original decision. It was determined that your
benefit plan does not pay for this service(s). This decision was based on Transcatheter Heart Valve
Procedures 2019T0557P. The determination is as follows:

   You have asked for insurance coverage for a procedure to replace your artificial heart valve.
   This is to be done by a catheter-based technique instead of an open surgery (transcatheter aortic
   valve replacement, or TAVR). We looked at your Plan. We looked at our guidelines for this
   procedure. We looked at the records that were sent. This procedure has not yet been shown to
   have long-term success when used inside an existing artificial valve (valve-in-valve procedure).
   Services that have not been shown to improve health are not covered services under your plan.
   The denial is upheld.

In your health plan documents, Section 2: Exclusions and Limitations, it says:

   Experimental or Investigational or Unproven Services

   Experimental or Investigational and Unproven Services and all services related to Experimental
   or Investigational and Unproven Services are excluded. The fact that an Experimental or
   Investigational or Unproven Service, treatment, device or pharmacological regimen is the only
   available treatment for a particular condition will not result in Benefits if the procedure is
   considered to be Experimental or Investigational or unproven in the treatment of that particular
   condition.

   This exclusion does not apply to Covered Health Care Services provided during a clinical trial
   for which Benefits are provided as described under Clinical Trials in Section 1: Covered Health
   Care Services.

Our decision to deny coverage for this service(s) is therefore unchanged. Our decision does not
reflect any view about the appropriateness of this service(s). Only you and your provider can make
decisions about your care.

You only have one level of internal appeal. Please understand that this is your final level of internal
appeal with us.




IL Clinical Uphold 7.1.20
 Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 257 of 270 PageID #:1
You may have the right to an external appeal of this determination. Please see the attached pages for
information on eligibility to file for an external review and what you can do next if you disagree
with our decision. This appeal is not a medical decision.

Please call the toll-free member phone number on your health plan ID card, TTY 711.

Sincerely,



Debra G.
Resolving Analyst


cc:    Susheel Kodali, M.D. 








IL Clinical Uphold 7.1.20
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 258 of 270 PageID #:1
ILLINOIS
W2551659006

                                 YOUR ADDITIONAL RIGHTS

NOTE: The following language is required by federal or state regulations.

At no cost to you, you can ask for copies of any information that we used to make this
determination such as:
              Records
              Communications
              Evidence not included as part of the appeal
              Internal rules used
              Your plan benefits
              Guideline or rules relied on
              Explanation of our scientific or clinical determination
              Diagnosis or treatment codes and their meanings
              Other information relevant to your appeal

We will send you the information you asked for within thirty 30 calendar days of receipt. Please
understand that your request for information will not change the time you have to file any further
appeals.

Mail a request, for any copies, separate from an appeal request, to the following address:

                              Appeals and Grievances
                              4316 Rice Lake Road
                              Duluth, MN 55811

You may ask for verbal translation of this letter into a non-English language. For language
translation, call the member number on your plan ID card, or send your request to:

                              Central Escalation Unit
                              ATTN: Language Translation
                              4316 Rice Lake Road
                              Duluth, MN 55811

You may contact UnitedHealthcare regarding your appeal at:

                       UnitedHealthcare
                       P.O. Box 30573
                       Salt Lake City, UT 84130-0573
                       Telephone: 866-842-9268
                       Fax: 801-994-1083
                       Email (for new submissions only): nasc_oldsmar_admin@uhc.com




IL Clinical Uphold 7.1.20
 Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 259 of 270 PageID #:1
We have denied your request for the provision of, or payment for, a health care service or course of
treatment. You, or your authorized representative have the right, under specific circumstances, to
have our decision reviewed by an independent review organization not associated with us by
submitting a written request for an external review to the Illinois Department of Insurance within
four (4) months of receipt of this letter. You also have the ability to file an external review if the
internal appeal has been delayed more than 30 days for concurrent or prospective reviews and 60
days for retrospective reviews. You or your authorized representative's decision to request a review
by an external group will not affect your rights to any other benefits under your benefit plan. There
is no additional cost to you for the review. Please note the deadlines for filing an appeal or external
review request are not postponed or delayed by health care provider appeals unless the health care
provider is acting as an authorized representative for you. For more information or to initiate this
process, you or your authorized representative can either call or write:

                               Illinois Department of Insurance
                               Office of Consumer Health Insurance
                               EXTERNAL REVIEW UNIT
                               320 W. Washington Street
                               Springfield, IL 62767
                               Toll Free Telephone: (877) 850-4740
                               (217) 557-8495 (fax)
                               https://mc.insurance.illinois.gov/messagecenter.nsf
                               DOI.externalreview@illinois.gov

Your written external review request should include: (1) a specific request for an external review;
(2) the name, address and ID number of the plan enrollee; (3) the name and address of any
authorized representative with whom you are consulting; (4) signed, written authorization for
medical providers to release relevant medical information to an independent review company; (5)
information regarding the service(s) for which coverage was denied; and (6) any additional
information that was not already provided to UnitedHealthcare Insurance Company of
Illinois in conjunction with your initial appeal.

The deadline for filing an external review request are not postponed or delayed by health care
provider appeals unless the health care provider is acting as an authorized representative for covered
person. The covered should be filing internal appeals independently and concurrently unless the
health care provider has been designated in writing as the authorized representative.

If you pursue an external review, the review company will send you written notification of its
decision and send us a copy of the letter. UnitedHealthcare Insurance Company of Illinois will pay
all fees associated with the processing of your external review request.

If, for any reason, your request for a standard external review is deemed ineligible for review, you
or your authorized representative may file a complaint directly with the Illinois Department of
Insurance at the address below.

                               The Illinois Department of Insurance
                               Office of Consumer Health Insurance
                               External Review
                               320 West Washington Street
                               Springfield, Illinois 62767
                               Toll-free Telephone: 877-850-4740
                               Fax: 217-557-8495

IL Clinical Uphold 7.1.20
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 260 of 270 PageID #:1
                        Website: https://mc.insurance.illinois.gov/messagecenter.nsf
                        Email: doi.externalreview@illinois.gov

Additionally, you or your authorized representative may request, orally or in writing, an expedited
external review if one or more of the following criteria are met:

    (1) The covered person's condition is such that his or her life, health, or ability to regain
        maximum function would be jeopardized under the timeframe for a standard external
        review.

    (2) The final adverse determination concerns an admission, availability of care, continued stay,
        or healthcare service for which the person received emergency services but has not been
        discharged from the facility.

    (3) The final adverse determination is based on the service being determined experimental or
        investigational, and the covered person's provider certifies that the service would be
        significantly less effective if not promptly initiated.

    (4) The carrier fails to provide a decision on an expedited internal appeal within 48 hours.


For an adverse or final adverse determination based on the service or treatment being determined
experimental or investigational, a covered person or his or her authorized representative may make
a request with the Director for expedited external review if:

              The treating physician certifies, in writing, that the recommended or requested health
               care service or treatment would be significantly less effective if not promptly
               initiated.
              The health care service or treatment is a covered benefit except determined by the
               carrier to be experimental or investigational for a particular condition, and the
               service or treatment is not explicitly listed as an excluded benefit under the plan;
              The provider has certified that standard health care services or treatments have not
               been effective for, or are not medically appropriate for, the covered person, or that
               there is no standard health care service or treatment available that is more beneficial
               for the covered person;
              The provider has certified in writing that the recommended service or treatment is
               likely to be more beneficial to the covered person than other standard health care
               services or treatments, based on either: (a) the treating physician's opinion, or (b)
               scientifically valid studies using accepted protocols, in which case the treating
               physician must be appropriately licensed, certified, or qualified;
              The covered person has exhausted the internal appeal process (unless not required to
               do so); and
              The covered person has provided all required information and forms.

If your request for an expedited external review is deemed ineligible by the plan or its
representative you or your authorized representative may file a complaint with the Illinois
Department of Insurance at the following address:

                               The Illinois Department of Insurance
                               Office of Consumer Health Insurance
                               External Review Unit


IL Clinical Uphold 7.1.20
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 261 of 270 PageID #:1
                        320 West Washington Street
                        Springfield, Illinois 62767
                        Toll-free Telephone: 877-850-4740
                        Fax: 217-557-8495
                        Website: https://mc.insurance.illinois.gov/messagecenter.nsf
                        Email: doi.externalreview@illinois.gov

If you are not satisfied, you or your authorized representative has the right to submit a complaint to
the Illinois Department of Insurance, by submitting to:

                              Illinois Department of Insurance
                              Office of Consumer Health Insurance
                              320 West Washington Street
                              Springfield, IL 62767
                              Toll-free Telephone: 877-527-9431
                              Fax: 217-558-2083
                              Web site: https://mc.insurance.illinois.gov/messagecenter.nsf
                              Email: consumer_complaints@ins.state.il.us

You have the right to file a civil action under Section 502(a) of ERISA (Employment Retirement
Income Security Act of 1974).

Availability of Consumer Assistance/Ombudsman Services

In addition, there may be other resources available to help you understand the appeals process. For
questions about your rights, this notice, or for assistance, you can contact the Employee Benefits
Security Administration at 1-866-444-EBSA (3272).

Additionally, a consumer assistance program may be able to assist you at:

                              Illinois Department of Insurance
                              122 S. Michigan Ave., 19th Floor
                              Chicago, IL 60603, or

                              Illinois Department of Insurance
                              320 W. Washington St
                              Springfield, IL 62767
                              Web site:
                              http://insurance.illinois.gov/healthinsurance/consumerHealth.html
                              Email: DOI.InfoDesk@illinois.gov
                              Toll-free telephone: 1-866-445-5364




IL Clinical Uphold 7.1.20
 Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 262 of 270 PageID #:1
We do not treat members differently because of sex, age, race, color, disability or national origin. If
you think you were treated unfairly because of your sex, age, race, color, disability or national
origin, you can send a complaint to the Civil Rights Coordinator.
Online: UHC_Civil_Rights@uhc.com
Mail: Civil Rights Coordinator, UnitedHealthcare Civil Rights Grievance, P.O. Box 30608, Salt
Lake City, UT 84130

You must send the complaint within 60 days of when you found out about it. A decision will be
sent to you within 30 days. If you disagree with the decision, you have 15 days to ask us to look at
it again. If you need help with your complaint, please call the toll-free phone number listed on your
ID card, TTY 711, Monday through Friday, 8 a.m. to 8 p.m.

You can also file a complaint with the U.S. Dept. of Health and Human Services.
Online: https://ocrportal.hhs.gov/ocr/portal/lobby.jsf
Complaint forms are available at http://www.hhs.gov/ocr/office/file/index.html.
Phone: Toll-free 1-800-368-1019, 800-537-7697 (TDD)
Mail: U.S. Dept. of Health and Human Services, 200 Independence Avenue, SW Room 509F, HHH
Building, Washington, D.C. 20201

We provide free services to help you communicate with us. Such as, letters in other languages or
large print. Or, you can ask for an interpreter. To ask for help, please call the toll-free phone number
listed on your ID card, TTY 711, Monday through Friday, 8 a.m. to 8 p.m.

ATTENTION: If you speak English, language assistance services, free of charge, are available to
you. Please call the toll-free phone number listed on your identification card.

ATENCIÓN: Si habla español (Spanish), hay servicios de asistencia de idiomas, sin cargo, a su
disposición. Llame al número de teléfono gratuito que aparece en su tarjeta de identificación.




XIN LƯU Ý: Nếu quý vị nói tiếng Việt (Vietnamese), quý vị sẽ được cung cấp dịch vụ trợ giúp về
ngôn ngữ miễn phí. Vui lòng gọi số điện thoại miễn phí ở mặt sau thẻ hội viên của quý vị.




PAALALA: Kung nagsasalita ka ng Tagalog (Tagalog), may makukuha kang mga libreng serbisyo
ng tulong sa wika. Pakitawagan ang toll-free na numero ng telepono na nasa iyong identification
card.




IL Clinical Uphold 7.1.20
 Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 263 of 270 PageID #:1
ATANSYON: Si w pale Kreyòl ayisyen (Haitian Creole), ou kapab benefisye sèvis ki gratis pou
ede w nan lang pa w. Tanpri rele nimewo gratis ki sou kat idantifikasyon w.

ATTENTION : Si vous parlez français (French), des services d'aide linguistique vous sont
proposés gratuitement. Veuillez appeler le numéro de téléphone gratuit figurant sur votre carte
d'identification.

UWAGA: Jeżeli mówisz po polsku (Polish), udostępniliśmy darmowe usługi tłumacza. Prosimy
zadzwonić pod bezpłatny numer telefonu podany na karcie identyfikacyjnej.

ATENÇÃO: Se você fala português (Portuguese), contate o serviço de assistência de idiomas
gratuito. Ligue gratuitamente para o número encontrado no seu cartão de identificação.

ATTENZIONE: in caso la lingua parlata sia l'italiano (Italian), sono disponibili servizi di
assistenza linguistica gratuiti. Per favore chiamate il numero di telefono verde indicato sulla vostra
tessera identificativa.

ACHTUNG: Falls Sie Deutsch (German) sprechen, stehen Ihnen kostenlos sprachliche
Hilfsdienstleistungen zur Verfügung. Bitte rufen Sie die gebührenfreie Rufnummer auf der
Rückseite Ihres Mitgliedsausweises an.




CEEB TOOM: Yog koj hais Lus Hmoob (Hmong), muaj kev pab txhais lus pub dawb rau koj.
Thov hu rau tus xov tooj hu deb dawb uas teev muaj nyob rau ntawm koj daim yuaj cim qhia tus
kheej.




PAKDAAR: Nu saritaem ti Ilocano (Ilocano), ti serbisyo para ti baddang ti lengguahe nga awanan
bayadna, ket sidadaan para kenyam. Maidawat nga awagan iti toll-free a numero ti telepono nga
nakalista ayan iti identification card mo.

DÍÍ BAA'ÁKONÍNÍZIN: Diné (Navajo) bizaad bee yániłti'go, saad bee áka'anída'awo'ígíí, t'áá
jíík'eh, bee ná'ahóót'i'. T'áá shǫǫdí ninaaltsoos nitł'izí bee nééhozinígíí bine'dę́ę́' t'áá jíík'ehgo béésh
bee hane'í biká'ígíí bee hodíilnih.

OGOW: Haddii aad ku hadasho Soomaali (Somali), adeegyada taageerada luqadda, oo bilaash ah,
ayaad heli kartaa. Fadlan wac lambarka telefonka khadka bilaashka ee ku yaalla kaarkaaga
aqoonsiga.


IL Clinical Uphold 7.1.20
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 264 of 270 PageID #:1



ՈՒՇԱԴՐՈՒԹՅՈՒՆ՝ Եթե հայերեն (Armenian) եք խոսում, անվճար լեզվական
օգնության ծառայություններ են հասնում Ձեզ: Խնդրվում է զանգահարել անվճար
հեռախոսահամարով, որը նշվել է Ձեր ճանաչողական քարտի վրա:




โปรดทราบ: หากคุณพู ดภาษาไทย (Thai) มีบริการความช่วยเหลือด ้านภาษาให ้แก่คุณโดยที่
             ี ค่าใชจ่้ ายแต่อย่ างใด โปรดโทรศัพท์ถงึ หมายเลขโทรฟรีทอ
คุณไม่ต ้องเสย                                                      ี่ ยู่ บนบัตรประจ าตัวของคุณ




Enclosure:     Request for External Review
               Physician Certification
               Appointment for Authorized Representative
               Physician Certification Request for Expedited Review




IL Clinical Uphold 7.1.20
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 265 of 270 PageID #:1




                        Exhibit 7
   Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 266 of 270 PageID #:1




Begin forwarded message:

From: Alex Kenrick <chk9051@nyp.org<mailto:chk9051@nyp.org>>
Date: September 18, 2019 at 2:27:42 PM CDT
To: "mklein@Airoom.com<mailto:mklein@Airoom.com>"
<mklein@Airoom.com<mailto:mklein@Airoom.com>>
Cc: rb2280-ext <rb2280@COLUMBIA.EDU<mailto:rb2280@COLUMBIA.EDU>>, rk2230-ext
<rk2230@CUMC.COLUMBIA.EDU<mailto:rk2230@CUMC.COLUMBIA.EDU>>, ar2345-ext
<ar2345@COLUMBIA.EDU<mailto:ar2345@COLUMBIA.EDU>>, tw2163-ext
<tw2163@COLUMBIA.EDU<mailto:tw2163@COLUMBIA.EDU>>
Subject: hospital reduction on estimate for TAVR

Mr. Klein,

I escalated the situation to executive operational and financial leadership at NYP. I was able to get them to override
the self-pay policy given the special situation.

Provided that United doesn't approve the TAVR procedure the hospital would consider payment of 60% of hospital
charges as payment in full for the hospital billing portion. A deposit of 50% of hospital gross charges is required in
advance of the procedure which would be $105,331. A copy of the hospital estimate of charges is attached for your
review.   The DRG reimbursement rate for this procedure is in extremely close alignment with hospital gross
charges for this procedure. Worst case scenario if United doesn't approve the procedure then you would be
reimbursing the hospital significantly less money than United would be reimbursing the hospital for the TAVR
procedure.

If United eventually approves the TAVR procedure then the hospital will refund you the deposit. If you have any
questions please feel free to contact me at 347 554-0948. I'm going to try to contact you at your cell phone number.
   Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 267 of 270 PageID #:1


Thank you.

-Alex Kenrick
Director of Financial Clearance Center




________________________________
This electronic message is intended to be for the use only of the named recipient, and may contain information that
is confidential or privileged. If you are not the intended recipient, you are hereby notified that any disclosure,
copying, distribution or use of the contents of this message is strictly prohibited. If you have received this message
in error or are not the named recipient, please notify us immediately by contacting the sender at the electronic mail
address noted above, and delete and destroy all copies of this message. Thank you.
code:d34y
               Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 268 of 270 PageID #:1




NewYork-Presbyterian Hospital/CUMC
Patient Access
177 Fort Washington Avenue
New York, NY 10032
Attn: Niurka Javier
Telephone: 212 305 9954

Patient:Klein, Jack                                                                                                    Prepared:9/11/2019
Procedure: 33361-TAVR                                                                                  Estimated Length of Stay:4 night stay
                                                                                                                     Reference #: CU2099


Charge Description                                                                                      Price      Units         Estimated Charges
CARDIAC ICU                                                                                          $19,845.00              2              $39,690.00
STEP DOWN/TELEMETRY                                                                                  $14,850.00              2              $29,700.00
CARDIAC CATH LAB 120 MINUTES                                                                         $19,385.00              1              $19,385.00
Supplies/Implants                                                                                                                           $94,982.67




Ancillary Charges ($2,100.00/day)                                                                                                            $8,400.00


Subtotal of Estimated Charges                                                                                                             $192,157.67


New York State HCRA Surcharge (9.63%)                                                                                                       $18,504.78


                                                                     Estimated Total Charges                                              $210,662.45




This is an estimate of Hospital charges only , that is based on the average charges for patients at NewYork-Presbyterian Hospital for the services noted
above. The estimate assumes that the information you provided to us is complete and accurate. The estimate contains the anticipated charges, but the
final charges on your bill may vary depending on the actual services you receive. If you have insurance, please contact your health plan for information
regarding your share of the Hospital charges. Charges for services provided by physicians and other providers are not included in this estimate. You
should contact your physician for an estimate of professional fees.




Reference #: CU2099
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 269 of 270 PageID #:1




                    Exhibit 8
Case: 1:19-cv-07525 Document #: 1 Filed: 11/14/19 Page 270 of 270 PageID #:1
